Exhibit 10.5
Execution Version



THIRD AMENDMENT TO CREDIT AGREEMENT AND SECOND AMENDMENT TO GUARANTY AGREEMENT
AND SECURITY AGREEMENT
THIRD AMENDMENT TO CREDIT AGREEMENT AND SECOND AMENDMENT TO GUARANTY AGREEMENT
AND SECURITY AGREEMENT (this “Amendment”), dated as of May 16, 2014, among OSI
RESTAURANT PARTNERS, LLC, a Delaware limited liability company (the “Borrower”),
OSI HOLDCO, INC., a Delaware corporation (“Holdings”), the Subsidiary Guarantors
(as defined in the Credit Agreement referred to below) party hereto, DEUTSCHE
BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative agent, collateral
agent, L/C issuer and swing line lender under the Credit Agreement (as defined
below) (in such capacities, the “Existing Agent”) and as assigning Lender under
Section 16 hereof, each of the Lenders party hereto (collectively, the
“Consenting Lenders”) pursuant to an authorization (in the form attached hereto
as Exhibit A, each a “Lender Authorization”), DEUTSCHE BANK AG NEW YORK BRANCH
(“DBNY”), as an Eligible Assignee pursuant to Section 16 hereof and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as successor to the Existing Agent (the “Successor
Agent”). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined herein shall have the respective meanings provided such terms
in the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the lenders party thereto, the Existing Agent
and the other parties thereto have entered into that certain Credit Agreement,
dated as of October 26, 2012 (as amended prior to the date hereof, the “Credit
Agreement”);
WHEREAS, the Borrower, Holdings, the other Loan Parties party thereto from time
to time and the Existing Agent have entered into a Guaranty Agreement, dated as
of October 26, 2012 (as amended prior to the date hereof, the “Guaranty”);
WHEREAS, the Borrower, Holdings, the other Loan Parties party thereto from time
to time and the Existing Agent have entered into a Security Agreement, dated as
of October 26, 2012 (as amended prior to the date hereof, the “Security
Agreement”);
WHEREAS, the Borrower will cause the repayment (the “Term B Paydown”) of a
portion of the term loans outstanding immediately prior to the Amendment
Effective Date (as defined below) (such outstanding term loans, the “Term B
Loans”) with a portion of the proceeds of the Term A Loans (as defined below)
and Revolving Credit Loans (as defined below) borrowed on the Amendment
Effective Date;
WHEREAS, the Borrower has requested that the Credit Agreement be amended in
accordance with the provisions of Section 10.01 thereof to provide for (a) a new
tranche of term loans (the “Term A Loans”) in an aggregate principal amount not
to exceed $300,000,000, (b) an increase to the Revolving Credit Commitments in
effect on the Amendment Effective Date (the “Existing Revolving Credit
Facility”, and the commitments thereunder, the “Existing Revolving Credit
Commitments” and the lenders having such commitments, the “Existing Revolving
Credit Lenders”) to an aggregate amount not to exceed $600,000,000 and (c)
certain other changes provided for herein;
WHEREAS, except as otherwise provided herein and in the Credit Agreement as
amended hereby (the “Amended Credit Agreement”), any outstanding Letters of
Credit under the Existing Revolving Credit Commitments shall be deemed to be
outstanding under the Revolving Credit Commitments as in effect under the
Amended Credit Agreement (the “Amended Revolving Credit Commitments” and the
loans made with respect thereto, the “Revolving Credit Loans”);

56202045_8

--------------------------------------------------------------------------------



WHEREAS, the proceeds of the Term A Loans and the Revolving Credit Loans
borrowed on the Amendment Effective Date will be used by the Borrower solely (i)
to pay the Transaction Expenses (as defined in the Amended Credit Agreement) and
(ii) to pay down a portion of the Term B Loans. The proceeds of any additional
Revolving Credit Loans borrowed on and after the Amendment Effective Date, Swing
Line Loans and Letters of Credit may be used by the Borrower for working capital
and general corporate purposes (including Permitted Acquisitions);
WHEREAS, subject to the effectiveness of this Amendment, in accordance with
Section 12 hereof, the Existing Agent desires to resign as Administrative Agent,
Collateral Agent, L/C Issuer and Swing Line Lender under the Credit Agreement
and the other Loan Documents;
WHEREAS, the Required Lenders (as defined in the Credit Agreement immediately
prior to giving effect to this Amendment) desire to appoint Wells Fargo Bank,
National Association (“Wells Fargo”) as Successor Agent under the Amended Credit
Agreement and the other Loan Documents, the Borrower desires to consent to such
appointment, and Wells Fargo wishes to accept such appointment;
WHEREAS, the Existing Agent, the Successor Agent, the Required Lenders, the
Existing Revolving Credit Lenders, the Required Facility Lenders under the Term
Facility and the Borrower are willing to agree to the requested amendments
subject to the provisions herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
SECTION 1.    Amendments to Credit Agreement. Effective as of the Amendment
Effective Date and subject to the terms and conditions set forth herein and in
reliance upon representations and warranties set forth herein, the Credit
Agreement shall be amended to delete the stricken text and to add the
double-underlined text as set forth in the pages of the Amended Credit Agreement
attached as Exhibit B.
SECTION 2.    Amendments to Exhibits to the Credit Agreement. Effective as of
the Amendment Effective Date and subject to the terms and conditions set forth
herein and in reliance upon representations and warranties set forth herein, the
Exhibits to the Credit Agreement shall be amended to delete the stricken text
and to add the double-underlined text as set forth in the pages of the Exhibits
to the Amended Credit Agreement attached as Exhibit C.
SECTION 3.    Replacement of Credit Agreement Schedules.  Effective as of the
Amendment Effective Date and subject to the terms and conditions set forth
herein, the Schedules to the Credit Agreement are hereby deleted and replaced
with the Schedules attached hereto as Exhibit D, which shall, from and after the
effectiveness of this Amendment, constitute the Schedules to the Amended Credit
Agreement and each Loan Party certifies that each of the representations and
warranties in Article V of the Amended Credit Agreement and in any other Loan
Document shall be (after giving effect to the replacement of the foregoing
Schedules) true and correct in all material respects; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further, that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such respective dates.


SECTION 4.    Amendments to Guaranty. Effective as of the Amendment Effective
Date and subject to the terms and conditions set forth herein and in reliance
upon representations and warranties set forth herein, the Guaranty shall be
amended to delete the stricken text and to add the double-underlined

2
56202045_8

--------------------------------------------------------------------------------



text as set forth in the pages of the Guaranty as amended hereby (the “Amended
Guaranty”) attached as Exhibit E.
SECTION 5.    Amendments to Security Agreement. Effective as of the Amendment
Effective Date and subject to the terms and conditions set forth herein and in
reliance upon representations and warranties set forth herein, the Security
Agreement shall be amended to delete the stricken text and to add the
double-underlined text as set forth in the pages of the Security Agreement as
amended hereby (the “Amended Security Agreement”) attached as Exhibit F.
SECTION 6.    Replacement of Security Agreement Schedules.  Effective as of the
Amendment Effective Date and subject to the terms and conditions set forth
herein, the Schedules to the Security Agreement are hereby deleted and replaced
with the Schedules attached hereto as Exhibit G, which shall, from and after the
effectiveness of this Amendment, constitute the Schedules to the Amended
Security Agreement and each Loan Party certifies that each of the
representations and warranties in Sections 2.03 and 3.02 of the Amended Security
Agreement are (after giving effect to the replacement of the foregoing
Schedules) true and correct in all material respects; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further, that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such respective dates.
SECTION 7.    Revolving Credit Commitments.


(a)Each Person that executes and delivers a Lender Authorization, and DBNY by
executing and delivering this Amendment, agrees in connection therewith to
provide an Amended Revolving Credit Commitment (including any Person that was
not an Existing Revolving Credit Lender (each such Person, a “New Revolving
Credit Lender”)) and hereby (i) agrees to the terms of this Amendment, (ii)
agrees to all provisions of the Amended Credit Agreement and to be a party to
the Amended Credit Agreement as a Lender and (iii) commits to provide Amended
Revolving Credit Commitments to the Borrower on the Amendment Effective Date in
such amount as set forth on Schedule 2.01 to the Amended Credit Agreement. The
aggregate amount of the Amended Revolving Credit Commitments on the Amendment
Effective Date shall be $600,000,000.
(b)On and as of the Amendment Effective Date, (i) each New Revolving Credit
Lender shall be deemed to be a “Revolving Credit Lender” as defined in the
Amended Credit Agreement with a “Revolving Credit Commitment” as defined in the
Amended Credit Agreement and (ii) each outstanding Letter of Credit under the
Existing Revolving Credit Commitments shall be deemed outstanding under the
Amended Revolving Credit Commitments.
(c)Effective on the Amendment Effective Date, the Pro Rata Share of L/C
Obligations will be reallocated by the Administrative Agent among the Existing
Revolving Credit Lenders and any New Revolving Credit Lenders in accordance with
their Pro Rata Shares under the Amended Credit Agreement.
SECTION 8.    Term A Loans; Term B Loans; Waiver of Prepayment Notice.
(a)    Each Person that executes and delivers a Lender Authorization and agrees
in connection therewith to make Term A Loans (collectively, the “Term A
Lenders”) hereby (i) agrees to the terms of this Amendment, (ii) agrees to all
provisions of the Amended Credit Agreement and to be a party to the Amended
Credit Agreement as a Lender and (iii) commits to make a Term A Loan to the
Borrower on the Amendment Effective Date in such amount as set forth on Schedule
2.01 to the Amended Credit

3
56202045_8

--------------------------------------------------------------------------------



Agreement. The aggregate amount of the Term A Loans to be made on the Amendment
Effective Date shall be $300,000,000.
(b)    On and as of the Amendment Effective Date, (i) each Term A Lender shall
be deemed to be a “Term A Lender” and a “Term Lender” as defined in the Amended
Credit Agreement and (ii) the Term A Loans shall be deemed to be “Term A Loans”
and “Term Loans” as defined in the Amended Credit Agreement.
(c)    On and as of the Amendment Effective Date, (i) each Term Lender (as
defined in the Credit Agreement before giving effect to this Amendment) shall be
deemed to be a “Term B Lender” and a “Term Lender” as defined in the Amended
Credit Agreement and (ii) the Term B Loans, after giving effect to the Term B
Paydown, shall be deemed to be “Term B Loans” and “Term Loans” as defined in the
Amended Credit Agreement.
(d)The Required Facility Lenders under the Term Facility immediately prior to
giving effect to this Amendment hereby waive the requirement under Section
2.06(a)(i) of the Credit Agreement for advance notice by the Borrower of the
Term B Paydown.
SECTION 9.    Agency Resignation, Consent and Appointment.  As of the Amendment
Effective Date:


(a)    the Existing Agent hereby resigns as the Administrative Agent, Collateral
Agent, L/C Issuer (other than as L/C Issuer with respect to the Existing Letters
of Credit (as defined in the Amended Credit Agreement)) and Swing Line Lender
under the Credit Agreement and the other Loan Documents and shall be discharged
from all of its duties and obligations under the Loan Documents in such
capacities (other than in its ongoing capacity as an L/C Issuer in respect of
such Existing Letters of Credit);
(b)    the Required Lenders hereby acknowledge receipt of the Existing Agent’s
resignation and waive the requirements under Sections 9.09 and 10.07(j) of the
Credit Agreement for advance notice of such resignation and hereby appoint Wells
Fargo as successor Administrative Agent, Collateral Agent, L/C Issuer (other
than in respect of the Existing Letters of Credit for which the Existing Agent
shall remain as L/C Issuer) and Swing Line Lender (in such capacities, the
“Successor Agent”) under the Amended Credit Agreement and the other Loan
Documents;
(c)    the Borrower hereby acknowledges receipt of the Existing Agent’s
resignation and waives the requirements under Sections 9.09 and 10.07(j) of the
Credit Agreement for advance notice of the resignation of the Existing Agent and
consents to the appointment of the Successor Agent;
(d)    Wells Fargo hereby accepts its appointment as the Successor Agent under
the Amended Credit Agreement and the other Loan Documents;
(e)    the Successor Agent shall bear no responsibility for any actions taken or
omitted to be taken by the Existing Agent while it served as Administrative
Agent and Collateral Agent under the Credit Agreement and the other Loan
Documents;
(f)    the knowledge of the Existing Agent under the Credit Agreement and other
Loan Documents immediately prior to the Amendment Effective Date shall not be
imputed to the Successor Agent;
(g)    Holdings, the Borrower, each other Loan Party party hereto, the
Consenting Lenders and the Successor Agent hereby confirm that, from and after
the Amendment Effective Date, Sections 9.07, 10.04 and 10.05 of the Credit
Agreement, to the extent they pertain to the Existing Agent, shall survive

4
56202045_8

--------------------------------------------------------------------------------



the Existing Agent’s resignation hereunder and serve to the benefit of DBTCA,
its subagents and affiliates as to any actions taken or omitted to be taken
while DBTCA acted as Administrative Agent, Collateral Agent, L/C Issuer or Swing
Line Lender under the Credit Agreement and the other Loan Documents; and
(h)    each of the Existing Agent and Borrower authorizes the Successor Agent to
file, at the Borrower’s expense, any Uniform Commercial Code assignments or
amendments with respect to the Uniform Commercial Code Financing Statements or
similar filings in other jurisdictions, filings with the United States Patent
and Trademark Office or similar filings in other jurisdictions, filings with the
United States Copyright Office or similar filings in other jurisdictions and
other filings in respect of the Collateral as the Successor Agent deems
necessary or desirable to evidence its succession as Administrative Agent and
Collateral Agent under the Amended Credit Agreement and the other Loan Documents
and each party hereto agrees to execute any documentation reasonably necessary
to evidence such succession; provided that the Existing Agent shall bear no
responsibility for any actions taken or omitted to be taken by the Successor
Agent under this clause (h). 
The Existing Agent hereby assigns to the Successor Agent each of the Liens and
security interests granted to the Existing Agent under the Loan Documents in
connection with the Amended Credit Agreement together with all of its rights,
powers, remedies, interests and obligations thereunder, the Successor Agent
hereby assumes all such Liens, security interests, rights, powers, remedies,
interests and obligations for its benefit and for the benefit of the Secured
Parties, and each of the Loan Parties acknowledges receipt of notice of, and
agrees to, such assignment and assumption.  On and after the Amendment Effective
Date, all possessory collateral held by the Existing Agent for the benefit of
the Secured Parties shall be deemed to be held by the Existing Agent as agent
and bailee for the Successor Agent for the benefit of the Secured Parties until
such time as such possessory collateral has been delivered to the Successor
Agent.  Notwithstanding anything in the Credit Agreement, the Amended Credit
Agreement, the other Loan Documents or herein to the contrary, each Loan Party
agrees that all of such Liens granted by any Loan Party, shall in all respects
be continuing and in effect and are hereby ratified and reaffirmed by each Loan
Party. Without limiting the generality of the foregoing, any reference to the
Existing Agent on any publicly filed document, to the extent such filing relates
to the Liens and security interests in the Collateral assigned hereby and until
such filing is modified to reflect the interests of the Successor Agent, shall,
with respect to such Liens and security interests, constitute a reference to the
Existing Agent as collateral representative of the Successor Agent.  The
Existing Agent shall deliver, or cause to be delivered, to the Successor Agent,
all collateral, if any, in its possession and the Successor Agent agrees to take
possession of any possessory collateral delivered to the Successor Agent
following the Amendment Effective Date upon tender thereof by the Existing
Agent.
Each of the Loan Parties hereby unconditionally and irrevocably waive all
claims, suits, debts, liens, losses, causes of action, demands, rights, damages
or costs, or expenses of any kind, character or nature whatsoever, known or
unknown, fixed or contingent, which any of them may have or claim to have
against the Existing Agent (in its capacity as Administrative Agent, Collateral
Agent, Swing Line Lender, L/C Issuer (other than in respect of the Existing
Letters of Credit for which the Existing Agent shall remain as L/C Issuer)) or
its agents, employees, officers, affiliates, directors, representatives,
attorneys, successors and assigns (collectively, the “Released Parties”) to the
extent arising out of or in connection with the Loan Documents on or prior to
the date hereof (collectively, the “Claims”), other than those resulting from
the gross negligence or willful misconduct of a Released Party (as determined by
a court of competent jurisdiction in a final and non-appealable decision). Each
of the Borrower and the other Loan Parties further agree forever to refrain from
commencing, instituting or prosecuting any lawsuit, action or other proceeding
against any Released Parties with respect to any and all of the foregoing
described waived, released, acquitted and discharged Claims and from exercising
any right of recoupment or setoff that it may have against any Released Party
with respect to such Claims. Each of the Released Parties shall be a third party
beneficiary of this Amendment.

5
56202045_8

--------------------------------------------------------------------------------



SECTION 10.    Acknowledgement and Confirmation. Each of the Loan Parties party
hereto hereby agrees that with respect to each Loan Document to which it is a
party, after giving effect to the Amendment and the transactions contemplated
hereunder:
(a)    all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall, except as expressly set forth
herein or in the Amended Credit Agreement, remain in full force and effect on a
continuous basis; and
(b)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in Section 5.19 of the
Credit Agreement of each such Lien and security interest continues in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged as
collateral security for the Obligations, to the extent provided in such Loan
Documents.
SECTION 11.    Guaranty Supplement and Security Agreement Supplement.  
(a)    In accordance with Section 4.14 of the Amended Guaranty, each Subsidiary
that was not a Guarantor or Grantor prior to the Amendment Effective Date (each
a “New Loan Party”) by its signature below becomes a Subsidiary Party (and
accordingly, becomes a Guarantor) and Guarantor under the Amended Guaranty with
the same force and effect as if originally named therein as a Subsidiary Party
and Guarantor and such New Loan Party hereby (i) agrees to all the terms and
provisions of the Amended Guaranty applicable to it as a Subsidiary Party and
Guarantor thereunder and (ii) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct on and
as of the date hereof. Each reference to a “Guarantor” in the Amended Guaranty
shall be deemed to include such New Loan Party.
(b)    In accordance with Section 7.14 of the Amended Security Agreement, each
New Loan Party by its signature below becomes a Subsidiary Party (and
accordingly, becomes a Grantor) and Grantor under the Amended Security Agreement
with the same force and effect as if originally named therein as a Subsidiary
Party and Grantor and such New Loan Party hereby (i) agrees to all the terms and
provisions of the Amended Security Agreement applicable to it as a Subsidiary
Party and Grantor thereunder and (ii) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, such New
Loan Party, as security for the payment and performance in full of the Secured
Obligations does hereby create and grant to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of such New Loan Party’s right,
title and interest in and to the Collateral (as defined in the Amended Security
Agreement) of such New Loan Party. Each reference to a “Grantor” in the Amended
Security Agreement shall be deemed to include such New Loan Party.
SECTION 12.    Conditions of Effectiveness of this Amendment. This Amendment
shall become effective on the date when the following conditions shall have been
satisfied or waived (such date, the “Amendment Effective Date”):
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:
(i)    this Amendment, duly executed by Holdings, the Borrower, the Successor
Agent, the Subsidiary Guarantors (including the New Loan Parties) existing as of
the Amendment

6
56202045_8

--------------------------------------------------------------------------------



Effective Date, the Existing Agent, the Term A Lenders, the Existing Revolving
Credit Lenders, the New Revolving Credit Lenders, Lenders constituting the
Required Lenders under the Credit Agreement immediately prior to giving effect
to this Amendment and Lenders constituting Required Facility Lenders under the
Term Facility immediately prior to giving effect to this Amendment;
(ii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two (2) Business Days in advance of the Amendment
Effective Date;
(iii)    each Collateral Document (other than the Amended Security Agreement),
duly executed by each Loan Party thereto, together with:
(A)    certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank;
(B)    evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;
(iv)    a certificate of a Responsible Officer of each Loan Party certifying as
to the incumbency and genuineness of the signature of each officer of such Loan
Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Loan Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Loan Party as in effect on the Amendment
Effective Date, (C) resolutions duly adopted by the board of directors (or other
governing body) of Loan Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and (D) such
certificates of good standing (including bring down certificates) from the
applicable secretary of state of the state of incorporation, organization or
formation (or equivalent), as applicable, of each Loan Party;
(v)    opinion from Ropes & Gray LLP, New York counsel to the Loan Parties
substantially in form and substance reasonably satisfactory to the
Administrative Agent;
(vi)    opinions from local counsel reasonably requested by the Administrative
Agent with respect to Loan Parties that are organized in jurisdictions other
than Delaware, in form and substance reasonably satisfactory to the
Administrative Agent;
(vii)    a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) on the Amendment Effective Date after giving effect to the Transaction,
from the chief financial officer of the Borrower;
(viii)    evidence that all insurance (other than title insurance) required to
be maintained pursuant to the Loan Documents has been obtained and is in effect
and that the Administrative Agent has been named as loss payee and/or as an
additional insured, as applicable, under each insurance policy with respect to
such insurance as to which the Administrative Agent shall have reasonably
requested to be so named; and

7
56202045_8

--------------------------------------------------------------------------------



(ix)    copies of recent Uniform Commercial Code Lien, tax Lien and bankruptcy
searches in each jurisdiction reasonably requested by the Administrative Agent
in respect of the Loan Parties.
(b)    Payment of all fees and expenses of the Administrative Agent and the
Joint Lead Arrangers, and in the case of expenses, to the extent invoiced at
least three (3) Business Days prior to the Amendment Effective Date (except as
otherwise reasonably agreed to by the Borrower), required to be paid on the
Amendment Effective Date.
(c)    Payment of all fees and expenses of the Existing Agent, and in the case
of expenses, to the extent invoiced at least three (3) Business Days prior to
the Amendment Effective Date (except as otherwise reasonably agreed to by the
Borrower), required to be paid on the Amendment Effective Date (including
reasonable fees and expenses of counsel).
(d)    The Joint Lead Arrangers and the Lenders shall have received (i) the
Audited Financial Statements and the audit report for such financial statements
and (ii) the Unaudited Financial Statements, which Audited Financial Statements
and Unaudited Financial Statements shall have been prepared in accordance with
GAAP.
(e)    The Administrative Agent’s receipt, at least five (5) days prior to the
Amendment Effective Date, of all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act, that has been
requested by the Administrative Agent in writing at least ten (10) days prior to
the Amendment Effective Date.
(f)    Since December 31, 2013, there not having occurred any event, change,
condition, occurrence or circumstance which, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect.
(g)    All outstanding Swing Line Loans, if any, extended by DBTCA in its
capacity as Swing Line Lender, shall have been repaid in full, together with all
accrued and unpaid interest on the principal thereof.
For purposes of determining compliance with the conditions specified in this
Section 12, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.
SECTION 13.    Costs and Expenses. The Borrower hereby reconfirms its
obligations pursuant to Section 10.04 of the Credit Agreement to pay and
reimburse the Existing Agent and the Successor Agent in accordance with the
terms thereof.
SECTION 14.    Remedies. This Amendment shall constitute a “Loan Document” for
all purposes of the Amended Credit Agreement and the other Loan Documents.
SECTION 15.    Representations and Warranties. To induce the Administrative
Agent and the other Lenders to enter into this Amendment, each Loan Party
represents and warrants to the Administrative Agent and the other Lenders on and
as of the Amendment Effective Date that, in each case:

8
56202045_8

--------------------------------------------------------------------------------



(a)    this Amendment has been duly authorized, executed and delivered by such
Loan Party and each of this Amendment, the Amended Credit Agreement, the Amended
Guaranty and the Amended Security Agreement constitute such Loan Party’s legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to Debtor Relief Laws, general principles of equity (whether
considered in a proceeding in equity or law) and an implied covenant of good
faith and fair dealing; and
(b)    no Default or Event of Default exists and is continuing.
SECTION 16.    Assignment and Assumption. For an agreed consideration, DBTCA
hereby irrevocably sells and assigns to DBNY, and DBNY hereby irrevocably
purchases and assumes from DBTCA, subject to and in accordance with the Credit
Agreement, immediately prior to the Amendment Effective Date, (i) all of DBTCA’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified on Schedule 2.01 of all
of such outstanding rights and obligations of DBTCA (including participations in
any Letters of Credit or Swing Line Loans) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of DBTCA (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above. Upon the effectiveness of this Amendment, DBNY shall be a party to the
Credit Agreement and, to the extent provided in this Section 16, have the rights
and obligations of a Lender thereunder and under the other Loan Documents and
DBTCA shall, to the extent provided in this Section 16, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents. Pursuant to Section 10.07(b)(ii)(B) of the Credit Agreement, the
Administrative Agent hereby waives the payment of the processing and recordation
fee by DBTCA or DBNY, as applicable. The Borrower and the Administrative Agent
hereby approve the form of assignment and assumption set forth in this Amendment
in lieu of using the form of Assignment and Assumption Agreement attached to the
Credit Agreement as Exhibit E-1.
SECTION 17.    Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a)    On and after the Amendment Effective Date, each reference in the Credit
Agreement, the Guaranty or the Security Agreement, as applicable, to “this
Agreement,” “herein,” “hereto”, “hereof” and “hereunder” or words of like import
referring to the Credit Agreement, Guaranty or Security Agreement, as
applicable, shall mean and be a reference to the Credit Agreement, Guaranty or
Security Agreement, as applicable, and in each case as amended by this
Amendment.
(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

9
56202045_8

--------------------------------------------------------------------------------



SECTION 18.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 19.    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment or a Lender Authorization shall be effective as delivery
of an original executed counterpart of this Amendment.
[The remainder of this page is intentionally left blank.]



10
56202045_8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.


OSI RESTAURANT PARTNERS, LLC, as Borrower
 
 
By:
/s/ Joseph J. Kadow
 
Name: Joseph J. Kadow
 
Title: Executive Vice President






OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



OSI HOLDCO, INC., as Holdings
 
 
By:
/s/ Joseph J. Kadow
 
Name: Joseph J. Kadow
 
Title: Executive Vice President




OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BLOOMIN' BRANDS GIFT CARD SERVICES, LLC
OS RESTAURANT SERVICES, LLC
OUTBACK DESIGNATED PARTNER, LLC
OUTBACK KANSAS LLC
 
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC, its member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BONEFISH GRILL GULF COAST OF LOUISIANA, LLC
 
By: BONEFISH/GULF COAST, LIMITED PARTNERSHIP, its managing member
 
 
 
By: BONEFISH GRILL, LLC, its general partner
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its managing member
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Name: Joseph J. Kadow
 
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BONEFISH OF BEL AIR LLC
BONEFISH GRILL OF FLORIDA, LLC
 
By: BONEFISH GRILL, LLC, its managing member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its managing member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BONEFISH GRILL, LLC
 
By: OSI RESTAURANT PARTNERS, LLC, its managing member
 
 
By:
/s/ Joseph J. Kadow
 
Name: Joseph J. Kadow
 
Title: Executive Vice President




OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BONEFISH KANSAS DESIGNATED PARTNER, LLC
 
By: BONEFISH KANSAS LLC, its member
 
 
 
By: BONEFISH GRILL, LLC, its member
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its managing member
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Name: Joseph J. Kadow
 
 
 
Title: Executive Vice President




OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BONEFISH/ASHEVILLE, LIMITED PARTNERSHIP
BONEFISH/CAROLINAS, LIMITED PARTNERSHIP
BONEFISH/COLUMBUS-I, LIMITED PARTNERSHIP
BONEFISH/CRESCENT SPRINGS, LIMITED PARTNERSHIP
BONEFISH/GREENSBORO, LIMITED PARTNERSHIP
BONEFISH/GULF COAST, LIMITED PARTNERSHIP
BONEFISH/HYDE PARK, LIMITED PARTNERSHIP
BONEFISH/SOUTHERN, LIMITED PARTNERSHIP
 
By: BONEFISH GRILL, LLC, its general partner
 
 
By: OSI RESTAURANT PARTNERS, LLC, its managing member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------





BONEFISH/SOUTH FLORIDA-I, LIMITED PARTNERSHIP
 
By: BONEFISH GRILL OF FLORIDA, LLC, its general partner
 
 
 
By: BONEFISH GRILL, LLC, its managing member
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its managing member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BONEFISH BEVERAGES, LLC
BONEFISH HOLDINGS, LLC
CIGI BEVERAGES OF TEXAS, LLC
CIGI HOLDINGS, LLC
OUTBACK BEVERAGES OF TEXAS, LLC
OBTEX HOLDINGS, LLC
 
 
By:
/s/ Joseph J. Kadow
 
Name: Joseph J. Kadow
 
Title: Manager


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BFG NEBRASKA, INC.
BFG OKLAHOMA, INC.
CIGI NEBRASKA, INC.
CIGI OKLAHOMA, INC.
OSF NEBRASKA, INC.
OSF OKLAHOMA, INC.
 
 
By:
/s/ Joseph J. Kadow
 
Name: Joseph J. Kadow
 
Title: President






OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BONEFISH BRANDYWINE, LLC
BONEFISH DESIGNATED PARTNER, LLC
BONEFISH KANSAS LLC
 
By: BONEFISH GRILL, LLC, its member
 
 
By: OSI RESTAURANT PARTNERS, LLC, its managing member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BONEFISH GRILL OF FLORIDA DESIGNATED PARTNER, LLC
 
By: BONEFISH GRILL OF FLORIDA, LLC, its member
 
 
 
By: BONEFISH GRILL, LLC, its managing member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its managing member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



BOOMERANG AIR, INC.
OS ASSET, INC.
OS MANAGEMENT, INC.
OS MORTGAGE HOLDINGS, INC.
OSI CO-ISSUER, INC.
OUTBACK & CARRABBA’S OF NEW MEXICO, INC.
OUTBACK ALABAMA, INC.
OUTBACK CATERING, INC.
 
 
By:
/s/ David J. Deno
 
Name: David J. Deno
 
Title: Chief Financial Officer


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



CARRABBA’S DESIGNATED PARTNER, LLC
CARRABBA’S KANSAS LLC
 
By: CARRABBA’S ITALIAN GRILL, LLC, its member
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



CARRABBA’S ITALIAN GRILL OF HOWARD COUNTY, INC.
 
 
By:
/s/ Richard Landman
 
Name: Richard Landman
 
Title: President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



CARRABBA’S ITALIAN GRILL, LLC
OS REALTY, LLC
OUTBACK STEAKHOUSE OF FLORIDA, LLC
PRIVATE RESTAURANT MASTER LESSEE, LLC
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
By:
/s/ Joseph J. Kadow
 
Name: Joseph J. Kadow
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



CARRABBA’S KANSAS DESIGNATED PARTNER, LLC
 
By: CARRABBA’S KANSAS LLC, its member
 
 
By: CARRABBA’S ITALIAN GRILL, LLC, its member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Name: Joseph J. Kadow
 
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



CARRABBA’S OF BOWIE, LLC
 
By: CARRABBA’S ITALIAN GRILL, LLC, its managing member
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President






OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



CARRABBA’S OF GERMANTOWN, INC.
CARRABBA’S OF WALDORF, INC.
 
 
By:
/s/ Kenneth R. Russo
 
Name: Kenneth R. Russo
 
Title: President




OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



CARRABBA’S/BIRMINGHAM 280, LIMITED PARTNERSHIP
CARRABBA’S/COOL SPRINGS, LIMITED PARTNERSHIP
CARRABBA’S/DEERFIELD TOWNSHIP, LIMITED PARTNERSHIP
CARRABBA’S/GREEN HILLS, LIMITED PARTNERSHIP
CARRABBA’S/LEXINGTON, LIMITED PARTNERSHIP
CARRABBA’S/LOUISVILLE, LIMITED PARTNERSHIP
CARRABBA’S/METRO, LIMITED PARTNERSHIP
CARRABBA’S/MICHIGAN, LIMITED PARTNERSHIP
CARRABBA’S/MONTGOMERY, LIMITED PARTNERSHIP
CARRABBA’S/ROCKY TOP, LIMITED PARTNERSHIP
 
By: CARRABBA’S ITALIAN GRILL, LLC, its general partner
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President



By: CARRABBA'S DESIGNATED PARTNER, LLC, its general partner
 
 
By: CARRABBA'S ITALIAN GRILL, LLC, its member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Name: Joseph J. Kadow
 
 
 
Title: Executive Vice President




OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



CARRABBA’S/DC-I, LIMITED PARTNERSHIP
CARRABBA’S/MID ATLANTIC-I, LIMITED PARTNERSHIP
 
By: CARRABBA’S ITALIAN GRILL, LLC, its general partner
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



CIGI/BFG OF EAST BRUNSWICK PARTNERSHIP
 
By: CARRABBA’S ITALIAN GRILL, LLC, its general partner
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President



By: BONEFISH GRILL, LLC, its general partner
 
 
By: OSI RESTAURANT PARTNERS, LLC, its managing member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



FREDERICK OUTBACK, INC.
OUTBACK OF ASPEN HILL, INC.
OUTBACK OF GERMANTOWN, INC.
 
 
By:
/s/ Stephen S. Newton
 
Name: Stephen S. Newton
 
Title: President




OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



OSF/BFG OF DEPTFORD PARTNERSHIP
OSF/BFG OF LAWRENCEVILLE PARTNERSHIP
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC, its general partner
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Name: Joseph J. Kadow
 
 
 
Title: Executive Vice President



By: BONEFISH GRILL, LLC, its general partner
 
 
By: OSI RESTAURANT PARTNERS, LLC, its managing member
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Name: Joseph J. Kadow
 
 
 
Title: Executive Vice President




OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



OSF/CIGI OF EVESHAM PARTNERSHIP
OUTBACK/CARRABBA’S PARTNERSHIP
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC, its general partner
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President



By: CARRABBA'S ITALIAN GRILL, LLC, its general partner
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



OUTBACK KANSAS DESIGNATED PARTNER, LLC
 
By: OUTBACK KANSAS LLC
 
 
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC, its member
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Name: Joseph J. Kadow
 
 
 
Title: Executive Vice President




OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



OUTBACK STEAKHOUSE WEST VIRGINIA, INC.
 
 
By:
/s/ Joseph J. Kadow
 
Name: Joseph J. Kadow
 
Title: Vice President






OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------





OUTBACK STEAKHOUSE-NYC, LTD.
OUTBACK/DC, LIMITED PARTNERSHIP
OUTBACK/MID ATLANTIC-I, LIMITED PARTNERSHIP
OUTBACK/STONE-II, LIMITED PARTNERSHIP
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC, its general partner
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Executive Vice President




OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line
Lender, Collateral Agent and an L/C Issuer, on behalf of itself and each
Consenting Lender
 
 
By:
/s/ Stephen A. Leon
 
Name: Stephen A. Leon
 
Title: Managing Director


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



DEUTSCHE BANK TRUST COMPANY AMERICAS, as Existing Agent and assigning Lender
 
 
By:
/s/ Dusan Lazarov
 
Name: Dusan Lazarov
 
Title: Director
 
 
By:
/s/ Michael Getz
 
Name: Michael Getz
 
Title: Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH, as Eligible Assignee and a Lender
 
 
By:
/s/ Dusan Lazarov
 
Name: Dusan Lazarov
 
Title: Director
 
 
By:
/s/ Michael Getz
 
Name: Michael Getz
 
Title: Vice President


OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Signature Page

--------------------------------------------------------------------------------



Exhibit A
Form of Lender Authorization
[See Attached]



56202045_8

--------------------------------------------------------------------------------



LENDER AUTHORIZATION AND CONSENT
OSI Restaurant Partners, LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement


Wells Fargo Bank, National Association,
as Administrative Agent under the Credit Agreement (as defined below)
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Re:
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement be dated on or about May 16, 2014 (the “Amendment”) by
and among OSI Restaurant Partners, LLC, as the Borrower (the “Borrower”), OSI
Holdco, Inc., as a Guarantor (“Holdings”), Deutsche Bank Trust Company Americas,
as Existing Agent (as defined therein), the Lenders party thereto and Wells
Fargo Bank, National Association, as Successor Agent (as defined therein) (the
“Administrative Agent”), which amends that certain Credit Agreement dated as of
October 26, 2012 by and among the Borrower, Holdings, the Lenders party thereto
and the Existing Agent (the “Existing Credit Agreement” and as amended by the
Amendment, the “Credit Agreement”)



This Lender Authorization acknowledges our receipt and review of the execution
copy of the Amendment in the form posted on the OSI Restaurant SyndTrak Online
workspace or otherwise distributed to us by the Administrative Agent. By
executing this Lender Authorization, we hereby approve the Amendment and
authorize the Administrative Agent to execute and deliver the Amendment on our
behalf.
Each financial institution purporting to be a Lender and executing this Lender
Authorization agrees or reaffirms that it shall be a party to the Amendment and
the other Loan Documents (as defined in the Credit Agreement) to which Lenders
are parties and shall have the rights and obligations of a “Lender” (as defined
in the Credit Agreement), and agrees to be bound by the terms and provisions
applicable to a “Lender” under each such agreement. In furtherance of the
foregoing, each financial institution executing this Lender Authorization agrees
to execute any additional documents reasonably requested by the Administrative
Agent to evidence such financial institution’s rights and obligations under the
Credit Agreement.
 
 
 
[Insert name of applicable financial institution]
 
 
 
By:
 
Name:
 
Title:
 




OSI Restaurant Partners LLC
Third Amendment to Credit Agreement and Second Amendment to Guaranty Agreement
and Security Agreement
Lender Authorization

--------------------------------------------------------------------------------



Exhibit B
Amended Credit Agreement
[See Attached]



56202045_8

--------------------------------------------------------------------------------



CONFORMED COPY
This copy has been conformed from the original to include
the First Amendment dated as of April 10, 2013 and
the Second Amendment dated as of January 3, 2014
EXECUTION VERSION


 





CREDIT AGREEMENT

Dated as of October 26, 2012
(as amended by First Amendment to Credit Agreement, Guaranty and Security
Agreement dated as of April 10, 2013, Second Amendment to Credit Agreement dated
as of January 3, 2014, and Third Amendment to Credit Agreement and Second
Amendment to Guaranty Agreement and Security Agreement dated as of May 16, 2014)

among

OSI RESTAURANT PARTNERS, LLC,
as Borrower,

OSI HOLDCO, INC.,

DEUTSCHE BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swing Line Lender and an L/C Issuer,

THE OTHER LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent,

DEUTSCHE BANK SECURITIES INC. and
Agents,
and

RBS CITIZENS, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH,
REGIONS BANK
and
U.S. BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents



55738387_110

--------------------------------------------------------------------------------







WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers,


DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC and
MORGAN STANLEY SENIOR FUNDING, INC.,
as and Joint Lead Bookrunners,
and
GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation AgentsBookrunners


 




55738387_18



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
Page
 
 
 
 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
 
 
 
Section 1.01
 
Defined Terms
1
 
Section 1.02
 
Other Interpretive Provisions
6455
 
Section 1.03
 
Accounting Terms
6556
 
Section 1.04
 
Rounding
6556
 
Section 1.05
 
References to Agreements, Laws, Etc
6556
 
Section 1.06
 
Times of Day
6556
 
Section 1.07
 
Timing of Payment of Performance
6556
 
Section 1.08
 
Currency Equivalents Generally
6557
 
Section 1.09
 
Change of Currency
6657
 
Section 1.10
 
Cumulative Growth Amount Transactions
6657
 
Section 1.11
 
Pro Forma and Other Calculations
6657
 
 
 
 
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
6859
 
 
 
 
 
 
Section 2.01
 
The Loans
6859
 
Section 2.02
 
Borrowings, Conversions and Continuations of Loans
6959
 
Section 2.03
 
Letters of Credit
7161
 
Section 2.04
 
Swing Line Loans
7969
 
Section 2.05
 
[Reserved]
8272
 
Section 2.06
 
Prepayments
8272
 
Section 2.07
 
Termination or Reduction of Commitments
9684
 
Section 2.08
 
Repayment of Loans
9785
 
Section 2.09
 
Interest
9786
 
Section 2.10
 
Fees
9886
 
Section 2.11
 
Computation of Interest and Fees
9987
 
Section 2.12
 
Evidence of Indebtedness
9987
 
Section 2.13
 
Payments Generally
10088
 
Section 2.14
 
Sharing of Payments
10290
 
Section 2.15
 
Extension of Term Loans; Extension of Revolving Credit Loans
10390
 
Section 2.16
 
Incremental Borrowings
10794
 
Section 2.17
 
Refinancing Amendments
11499
 
Section 2.18
 
Defaulting Lenders
115100
 
 
 
 
 
ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
117102
 
 
 
 
 
 
Section 3.01
 
Taxes
117102
 
Section 3.02
 
Illegality
120105
 
Section 3.03
 
Inability to Determine Rates
121105
 
Section 3.04
 
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
121106
 
Section 3.05
 
Funding Losses
123107
 
Section 3.06
 
Matters Applicable to All Requests for Compensation
123107
 
Section 3.07
 
Replacement of Lenders under Certain Circumstances
124108
 
Section 3.08
 
Survival
126110
 
 
 
 
 


i
55738387_110



--------------------------------------------------------------------------------



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
126110
 
 
 
 
 
 
Section 4.01
 
Conditions of Initial Credit Extension
126110
 
Section 4.02
 
Conditions to All Credit Extensions
128110
 
 
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
128110
 
 
 
 
 
 
Section 5.01
 
Existence, Qualification and Power; Compliance with Laws
128110
 
Section 5.02
 
Authorization; No Contravention
129111
 
Section 5.03
 
Governmental Authorization; Other Consents
129111
 
Section 5.04
 
Binding Effect
129111
 
Section 5.05
 
Financial Statements; No Material Adverse Effect
130111
 
Section 5.06
 
Litigation
130112
 
Section 5.07
 
No Default
130112
 
Section 5.08
 
Ownership of Property; Liens
130112
 
Section 5.09
 
Environmental Compliance
131112
 
Section 5.10
 
Taxes
132113
 
Section 5.11
 
ERISA Compliance
132113
 
Section 5.12
 
Subsidiaries; Equity Interests
132114
 
Section 5.13
 
Margin Regulations; Investment Company Act
133114
 
Section 5.14
 
Disclosure
133114
 
Section 5.15
 
Intellectual Property; Licenses, Etc
133114
 
Section 5.16
 
Solvency
133115
 
Section 5.17
 
Subordination of Junior Financing
134115
 
Section 5.18
 
Labor Matters
134115
 
Section 5.19
 
Perfection, Etc
134115
 
Section 5.20
 
USA PATRIOT Act, Foreign Corrupt Practices Act and OFAC Anti-Corruption Laws and
Sanctions
134115
 
 
 
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
135116
 
 
 
 
 
 
Section 6.01
 
Financial Statements
135116
 
Section 6.02
 
Certificates; Other Information
136117
 
Section 6.03
 
Notices
138119
 
Section 6.04
 
Payment of Taxes
139119
 
Section 6.05
 
Preservation of Existence, Etc
139119
 
Section 6.06
 
Maintenance of Properties
139120
 
Section 6.07
 
Maintenance of Insurance
139120
 
Section 6.08
 
Compliance with Laws
140120
 
Section 6.09
 
Books and Records
140120
 
Section 6.10
 
Inspection Rights
140120
 
Section 6.11
 
Covenant to Guarantee Obligations and Give Security
140121
 
Section 6.12
 
Compliance with Environmental Laws
143123
 
Section 6.13
 
Further Assurances and Post-Closing Conditions
143124
 
Section 6.14
 
Designation of Subsidiaries
144124
 
Section 6.15
 
Corporate Separateness
144124
 
Section 6.16
 
Maintenance of Rating
145124
 
Section 6.17
 
Use of Proceeds
145125
 
 
 
 
 
ARTICLE VII
NEGATIVE COVENANTS
145125
 
 
 
 
 


ii
55738387_110



--------------------------------------------------------------------------------



 
Section 7.01
 
Liens
145125
 
Section 7.02
 
Investments
149128
 
Section 7.03
 
Indebtedness
153132
 
Section 7.04
 
Fundamental Changes
160138
 
Section 7.05
 
Dispositions
161139
 
Section 7.06
 
Restricted Payments
164141
 
Section 7.07
 
Change in Nature of Business
167145
 
Section 7.08
 
Transactions with Affiliates
167145
 
Section 7.09
 
Burdensome Agreements
168145
 
Section 7.10
 
[Reserved]
169146
 
Section 7.11
 
Financial Covenant
169146
 
Section 7.12
 
Accounting Changes
170147
 
Section 7.13
 
Prepayments, Etc.
170147
 
Section 7.14
 
Holding Company
171148
 
 
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
171148
 
 
 
 
 
 
Section 8.01
 
Events of Default
171148
 
Section 8.02
 
Remedies Upon Event of Default
174151
 
Section 8.03
 
Exclusion of Immaterial Subsidiaries
175151
 
Section 8.04
 
Application of Funds
175151
 
Section 8.05
 
Borrower’s Right to Cure
176152
 
 
 
 
 
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS
177153
 
 
 
 
 
 
Section 9.01
 
Appointment and Authorization of Agents
177153
 
Section 9.02
 
Delegation of Duties
178154
 
Section 9.03
 
Liability of Agents
178154
 
Section 9.04
 
Reliance by Agents
179154
 
Section 9.05
 
Notice of Default
179155
 
Section 9.06
 
Credit Decision; Disclosure of Information by Agents
179155
 
Section 9.07
 
Indemnification of Agents
180156
 
Section 9.08
 
Agents in their Individual Capacities
180156
 
Section 9.09
 
Successor Agents
181156
 
Section 9.10
 
Administrative Agent May File Proofs of Claim
182157
 
Section 9.11
 
Collateral and Guaranty Matters
182158
 
Section 9.12
 
Other Agents; Arrangers and Managers
183158
 
Section 9.13
 
Appointment of Supplemental Administrative Agents
183159
 
 
 
 
 
ARTICLE X
MISCELLANEOUS
184159
 
 
 
 
 
 
Section 10.01
 
Amendments, Etc
184159
 
Section 10.02
 
Notices and Other Communications; Facsimile Copies
189163
 
Section 10.03
 
No Waiver; Cumulative Remedies
190164
 
Section 10.04
 
Attorney Costs, Expenses and Taxes
190164
 
Section 10.05
 
Indemnification by the Borrower
191165
 
Section 10.06
 
Payments Set Aside
192166
 
Section 10.07
 
Successors and Assigns
192166
 
Section 10.08
 
Confidentiality
200173
 
Section 10.09
 
Setoff
201174


iii
55738387_110



--------------------------------------------------------------------------------



 
Section 10.10
 
Interest Rate Limitation
202175
 
Section 10.11
 
Counterparts
202175
 
Section 10.12
 
Integration
202175
 
Section 10.13
 
Survival of Representations and Warranties
203175
 
Section 10.14
 
Severability
203175
 
Section 10.15
 
[Reserved]
203176
 
Section 10.16
 
GOVERNING LAW
203176
 
Section 10.17
 
WAIVER OF RIGHT TO TRIAL BY JURY
204176
 
Section 10.18
 
Binding Effect
204177
 
Section 10.19
 
Lender Action
204177
 
Section 10.20
 
USA PATRIOT Act
205177
 
Section 10.21
 
No Advisory or Fiduciary Responsibility
205177
 
Section 10.22
 
Intercreditor Agreement
205178
 
Section 10.23
 
Company Consolidation
178


iv
55738387_110



--------------------------------------------------------------------------------





SCHEDULES
 
 
 
 
1.01B
Certain Security Interests and Guarantees
 
1.01E
Existing Letters of Credit1.01GA   Excluded Assets / Excluded Subsidiaries
 
1.01IB
Existing Letters of Credit
 
1.01C
Foreign Subsidiaries
 
1.01D
Certain Restaurant L.P.’s
 
2.01
Commitments
 
5.01
Good Standing Exception
 
5.06
Certain Litigation
 
5.12
Subsidiaries and Other Equity Investments
 
7.01(b)
Existing Liens
 
7.02(f)
Existing Investments
 
7.03(b)
Existing Indebtedness
 
7.08
Transactions with Affiliates
 
7.09
Existing Restrictions
 
10.02
Administrative Agent’s Office, Certain Addresses for Notices


v
55738387_110



--------------------------------------------------------------------------------



EXHIBITS
 
 
 
 
 
Form of
 
 
 
 
 
A
Committed Loan Notice
 
B
Swing Line Loan Notice
 
C-1
Term LoanA Note
 
C-2
Term B Note
 
C-3
Revolving Credit Note
 
C-34
Swing Line Note
 
D
Compliance Certificate
 
E-1
Assignment and Assumption Agreement
 
E-2
Affiliated Lender Assignment and Assumption Agreement
 
E-3
Affiliated Lender Notice
 
F
Guaranty Agreement
 
G
Security Agreement
 
H
Letter of Credit Application
 
I
Opinion Counsel to Loan PartiesJ Intercompany Note
 
KI
Discount Range Prepayment Notice
 
LJ
Discount Range Prepayment Offer
 
MK
Solicited Discounted Prepayment Notice
 
NL
Acceptance and Prepayment Notice
 
OM
Specified Discount Prepayment Notice
 
PN
Solicited Discounted Prepayment Offer
 
QO
Specified Discount Prepayment Response
 
RP
First Lien Intercreditor Agreement
 
S
Second Lien Intercreditor Agreement
 
TQ-1
Form of U.S. Tax Compliance Certificate
 
TQ-2
Form of U.S. Tax Compliance Certificate
 
TQ-3
Form of U.S. Tax Compliance Certificate
 
TQ-4
Form of U.S. Tax Compliance Certificate




vi
55738387_110



--------------------------------------------------------------------------------



CONFORMED COPY
This copy has been conformed from the original to include
the First Amendment dated as of April 10, 2013 and
the Second Amendment dated as of January 3, 2014
EXECUTION VERSION
CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of October 26, 2012,
among OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company (the
“Borrower”), OSI HOLDCO, INC., a Delaware corporation (“Holdings”), DEUTSCHE
BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender and an L/C Issuer, and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), DEUTSCHE BANK SECURITIES INC. and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as Joint Lead Arrangers, DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS BANK USA, J.P.
MORGAN SECURITIES LLC and MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead
Bookrunners, and GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC and MORGAN
STANLEY SENIOR FUNDING, INC., as Co-Documentation Agents.
PRELIMINARY STATEMENTS
The Borrower, Deutsche Bank Trust Company Americas, as administrative agent and
collateral agent, and the lenders from time to time party thereto, entered into
that certain Credit Agreement, dated as of October 26, 2012 (as amended by the
First Amendment to Credit Agreement, Guaranty and Security Agreement dated as of
April 10, 2013 and the Second Amendment to Credit Agreement dated as of January
3, 2014, the “Existing Credit Agreement”), providing for term loans (the “Term B
Loans”) in an original aggregate principal amount of $1,000,000,000 and a
Revolving Credit Facility in an initial aggregate principal amount of
$225,000,000 (the “Existing Revolving Credit Facility”).
The Borrower has requested that the Lenders extend additional credit to the
Borrower on the Closing Date in the form of (i) Term A Loans on the Closing Date
in an initial aggregate principal amount of $1,000,000,000300,000,000 and (ii) a
refinancing of the Existing Revolving Credit Facility in an initial aggregate
principal amount of $225,000,000.600,000,000. The Revolving Credit Facility may
include one or more Letters of Credit from time to time and one or more Swing
Line Loans from time to time. The proceeds of the Term Loans, together with
certain cash available on the balance sheet of the Borrower, will be used to (a)
refinance in full the Existing Credit Agreement and (b) fund certain fees and
expenses associated with the refinancing of the Existing Credit Agreement and
the TransactionA Loans and $400,000,000 of Revolving Credit Loans will be used
to partially prepay the Term B Loans on the Closing Date (the “Term B Paydown”).
The proceeds of the Revolving Credit Loans and Swing Line Loans and the Letters
of Credit issued (or continued) under the Revolving Credit Facility will be used
(a) to fund certain fees and expenses associated with the refinancing of the
Existing Credit Agreement and the Transaction and (b) for general corporate
purposes of the Borrower and the Restricted Subsidiaries.
The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue (or continue hereunder)
Letters of Credit, in each case, on the terms and subject to the conditions set
forth herein.



55738387_110

--------------------------------------------------------------------------------



In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

Definitions and Accounting Terms
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2013 Replacement Term Lender” has the meaning provided in the First Amendment.
“2013 Replacement Term Loans” has the meaning provided in the First Amendment.
“2013 Replacement Term Loan Commitment” has the meaning provided in the First
Amendment.
“Acceptable Discount” has the meaning specified in Section 2.06(a)(iv)(D)(2).
“Acceptable Prepayment Amount” has the meaning specified in Section
2.06(a)(iv)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit NL.
“Acceptance Date” has the meaning specified in Section 2.06(a)(iv)(D)(2).
“Act” has the meaning specified in Section 10.20.
“Additional Lender” has the meaning specified in Section 2.16(c).
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that, in any case, is not
an existing Lender and that agrees to provide any portion of Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.17, provided that each Additional Refinancing Lender shall be subject
to the approval of the Administrative Agent, such approval not to be
unreasonably withheld or delayed, to the extent that any such consent would be
required from the Administrative Agent under Section 10.07(b)(i)(B) for an
assignment of Loans to such Additional Refinancing Lender and in the case of
Other Revolving Credit Commitments with respect to the Revolving Credit
Facility, the Swing Line Lender and each L/C Issuer, solely to the extent such
consent would be required for any assignment to such Lender.
“Administrative Agent” means DBTCAWells Fargo, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
Unless the context otherwise requires, the term “Administrative Agent” as used
herein and in the other Loan Documents shall include the Collateral Agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

2
55738387_110



--------------------------------------------------------------------------------



“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliated Lender” means, at any time, any Lender that is any of the Sponsors,
but in any event excluding (a) Holdings, the Borrower or any of their respective
Subsidiaries and (2b) any Debt Fund Affiliate; provided, that, none of the
Sponsors shall be considered an Affiliated Lender at any time that the Sponsors,
beneficially own in the aggregate, directly or indirectly, Equity Interests
representing less than 10% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of Holdings.
“Affiliated Lender Assignment and Assumption Agreement” means an Affiliated
Lender Assignment and Assumption Agreement substantially in the form of
Exhibit E-2 hereto.
”Affiliated Lender Cap” has the meaning specified in Section 10.07(k)(iii).
“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any Person that directly or indirectly Controls the Administrative Agent
(each, a “Distressed Agent-Related Person”), a voluntary or involuntary case
with respect to such Distressed Agent-Related Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Agent-Related Person or any substantial part of such Distressed
Agent-Related Person’s assets, or such Distressed Agent-Related Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any Governmental Authority (having regulatory authority over
such
Distressed Agent-Related Person) to be, insolvent or bankrupt; provided that an
Agent-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interests in the
Administrative Agent or any Person that directly or indirectly Controls the
Administrative Agent by a Governmental Authority or an instrumentality thereof.
“Agent-Related Persons” means each Agent, together with its respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Person and its Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co-Syndication AgentAgents, the Co-Documentation Agents and the Supplemental
Administrative Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“AICPA” has the meaning specified in Section 6.01(a).
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurocurrency Rate or Base Rate floor or otherwise; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of its
incurrence of the applicable Indebtedness), and the amount of any upfront fees
for purposes of the calculation of the “All-in Yield” shall be the

3
55738387_110



--------------------------------------------------------------------------------



weighted average of all such fees paid to the applicable Lenders; and provided,
further, that “All-In Yield” shall not include arrangement, structuring,
commitment, underwriting or other similar fees.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption
applicable to Holdings, the Borrower or any of the Borrower’s Subsidiaries by
virtue of such Person being organized or operating in such jurisdiction.
“Applicable Discount” has the meaning specified in Section 2.06(a)(iv)(C)(2).
“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to Term B Loans, (i) for Eurocurrency Rate Loans, 2.50% and
(ii) for Base Rate Loans, 1.50%,
(b)    with respect to unused Revolving Credit Commitments and the commitment
fee therefor, (i) until delivery of financial statements for the first full
fiscal quarter of the Borrower ending after the Closing Date, 0.500.30%, and
(ii) thereafter, the percentages per annum set forth in the table below
applicable to commitment fees, based upon the Consolidated First LienTotal Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b),
(c)    with respect to Term A Loans, Revolving Credit Loans and Letter of Credit
fees, (i) until delivery of financial statements for the first full fiscal
quarter of the Borrower ending after the Closing Date, (A) for Eurocurrency Rate
Loans, 3.502.00%, (B) for Base Rate Loans, 2.501.00% and (C) for Letter of
Credit fees, 3.502.00%, and (ii) thereafter, the following percentages per annum
applicable to Term A Loans, Revolving Credit Loans or Letter of Credit fees, as
the case may be, based upon the Consolidated First LienTotal Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):
Pricing
Level
 
Consolidated First
LienTotal Net Leverage
Ratio
 
Eurocurrency Rate
for Term A Loans,
Revolving
Credit Loans and
Letter of Credit
Fees
 
Base Rate for
Term A Loans and
Revolving Credit
Loans
 
Commitment Fee
for unused
Revolving Credit
Commitments
 
 
 
 
 
 
 
 
 
1
 
Greater than or equal to
1.502.50:1.00
 
3.502.25%
 
2.501.25%
 
.5000.350%
2
 
Equal to or lessLess
than 1.502.50:1.00 but
greater than or equal to
1.001.50:1.00
 
3.252.00%
 
2.251.00%
 
.5000.300%
3
 
Equal to or lessLess
than 1.001.50:1.00
 
3.001.75%
 
2.000.75%
 
.3750.250%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First LienTotal Net Leverage Ratio shall become effective as of the
first Business Day immediately following

4
55738387_110



--------------------------------------------------------------------------------



the date a Compliance Certificate is delivered pursuant to Section 6.02(b);
provided that at the option of the Administrative Agent or the Required Lenders,
the highest Pricing Level shall apply (x) as of the first Business Day after the
date on which a Compliance Certificate was required to have been delivered but
was not delivered, and shall continue to so apply to and including the date on
which such Compliance Certificate is so delivered (and thereafter the Pricing
Level otherwise determined in accordance with this definition shall apply) and
(y) as of the first Business Day after an Event of Default under Section 8.01(a)
shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the relevant Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) the
Revolving Credit Lenders.
“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” means each Joint Lead Arranger in its capacity as a Joint Lead
Arranger under this Agreement and each Joint Lead Bookrunner in its capacity as
a Joint Lead Bookrunner under this Agreement.
“Assignees” has the meaning specified in Section 10.07(b).
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit E-1.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.06(a)(iv); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.
“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries as of each of December 31, 2011, 20102013,
2012 and 2009,2011, and the related audited consolidated statements of income,
stockholders’ equity and cash flows for the Borrower and its Subsidiaries for
the fiscal years ended December 31, 2011, 20102013, 2012 and 2009,2011,
respectively, as any of the foregoing may have been restated prior to the date
hereof.

5
55738387_110



--------------------------------------------------------------------------------



“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Available Incremental Amount” has the meaning specified in Section 2.16(d)(iv).
“Bain Entities” means, collectively, Bain Capital, LLC, its Affiliates (other
than any portfolio companies) and any investment funds advised or managed by any
of the foregoing.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurocurrency Rate for a Eurocurrency Rate Loan
denominated in Dollars with a one-month Interest Period commencing on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%; provided that the Base Rate with respect to a Term B Loan that bears
interest based on the Base Rate will be deemed not to be less than 2.00% per
annum. The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the Base Rate due to a change in the “prime rate”, the
Federal Funds Rate or the Eurocurrency Rate shall be effective as of the opening
of business on the day of such change in the “prime rate”, the Federal Funds
Rate or the Eurocurrency Rate, respectively.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.
“Borrower Guaranty” means the Borrower Guaranty made by the Borrower in favor of
the Administrative Agent on behalf of the Secured Parties, substantially in the
form of Exhibit F.
“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.06(a)(iv)(B).
“Borrower Retained Prepayment Amounts” has the meaning specified in Section
2.06(b)(ix).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.06(a)(iv)(D).
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.06(a)(iv)(C).
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
A Borrowing or a Term B Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate

6
55738387_110



--------------------------------------------------------------------------------



Loan, means any such day on which dealings in deposits in Dollars are conducted
by and between banks in the relevant interbank eurodollar market.
“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flow of the Borrower and the Restricted
Subsidiaries and (b) the value of all assets under Capitalized Leases incurred
by the Borrower and the Restricted Subsidiaries during such period.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP (except for temporary treatment of construction-related expenditures
under EITF 97-10 “The Effects of Lessee Involvement in Asset Construction” which
will ultimately be treated as operating leases upon a sale-leaseback
transaction), recorded on the balance sheet as capitalized leases; provided that
for all purposes hereunder the amount of obligations under any Capitalized Lease
shall be the amount thereof accounted for as a liability in accordance with
GAAP. Notwithstanding the foregoing and for the avoidance of doubt, Capitalized
Leases shall not include any Master Lease or any Sub-Lease of the properties
thereunder.
“Cash Collateral” has the meaning specified in Section 2.03(g).
“Cash Collateral Account” means a blocked account at the Administrative Agent
(or another commercial bank selected in compliance with Section 9.09) in the
name of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:
(a)    Dollars or, in the case of any Foreign Subsidiary, such local currencies
held by it from time to time in the ordinary course of business;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States,
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least

7
55738387_110



--------------------------------------------------------------------------------



$250,000,000 (any such bank in the foregoing clauses (i) or (ii) being an
“Approved Bank”), in each case with average maturities of not more than 12
months from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation rated A-2 (or the equivalent thereof)
or better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in
each case with average maturities of not more than 24 months from the date of
acquisition thereof;
(e)    repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States, in which such Person shall have
a perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations;
(f)    securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision, taxing authority agency or
instrumentality of any such state, commonwealth or territory or by any foreign
government having an investment grade rating from either S&P or Moody’s (or the
equivalent thereof);
(g)    Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(h)    Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition, in each case in Dollars or another currency
permitted above in this definition;
(i)    in the case of Foreign Subsidiaries only, instruments equivalent to those
referred to in clauses (a) through (h) above or clause (j) below in each case
denominated in any foreign currency comparable in credit quality and tenor to
those referred to in such clauses above and customarily used by corporations for
cash management purposes in any jurisdiction outside the
United States to the extent reasonably required in connection with any business
conducted by any Foreign Subsidiary organized in such jurisdiction; or
(j)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (g) of this definition.
“Cash Management Banks” means any Person that (a) is an Agent, Joint Lead
Arranger, Lender or any Affiliate of such Agent, Joint Lead Arranger or Lender
at any time that such Person initially provides any Cash Management Services to
Holdings, the Borrower or any Restricted Subsidiary, whether or not such Person
subsequently ceases to be an Agent, Joint Lead Arranger, Lender or Affiliate of
such Agent, Arranger or LenderJoint Lead Arranger or Lender or (b) at the time
it becomes a Lender (including on the Closing Date), is already providing Cash
Management Services to Holdings, the Borrower or any Restricted Subsidiary.

8
55738387_110



--------------------------------------------------------------------------------



“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Cash Management Bank in respect of any Cash
Management Services.
“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.
“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“Catterton Entities” means one or more investment funds affiliated with, and
managed by, Catterton Management Company, LLC.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“Change of Control” means the earliest to occur of:
(a)    (1) any Person (other than a Permitted Holder) or (2) Persons (other than
one or more Permitted Holders) constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person and its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
of the Exchange Act), directly or indirectly, of Equity Interests representing
more than forty percent (40%) of the aggregate ordinary voting power represented
by the issued and
outstanding Equity Interests of Holdings and the percentage of aggregate
ordinary voting power so held is greater than the percentage of the aggregate
ordinary voting power represented by the Equity Interests of Holdings
beneficially owned, directly or indirectly, in the aggregate by the Permitted
Holders, unless the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors;
(b)    any “Change of Control” (or any comparable term) in any document
pertaining to (i) any Permitted Holdings Debt, (ii) any Permitted Pari Passu
Secured Refinancing Debt, any Permitted Junior Secured Refinancing Debt, any
Permitted Unsecured Refinancing Debt, any Incremental Equivalent Debt, any
unsecured Indebtedness, any Indebtedness that is secured on a junior basis to
the Obligations and any Junior Financing, in each case with an aggregate
outstanding principal amount in excess of the Threshold Amount or (iii) any
Disqualified Equity Interests with an aggregate liquidation preference in excess
of the Threshold Amount; or
(c)    the Borrower ceases to be a direct wholly owned Subsidiary of Holdings
(or any successor under 7.04(a)).
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to

9
55738387_110



--------------------------------------------------------------------------------



Commitments, refers to whether such Commitments are Term A Commitments, Term B
Commitments, Incremental Term Commitments, Commitments in respect of a Class of
Loans to be made pursuant to a given Extension Series, Other Term Loan
Commitments of a given Refinancing Series, Revolving Credit Commitments,
Incremental Revolving Credit Commitments or Other Revolving Credit Commitments,
in each case not designated part of another existing Class and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Term A Loans, Term B Loans, Incremental Term
Loans, Extended Term Loans, Other Term Loans made pursuant to a given
Refinancing Series, Revolving Credit Loans, Incremental Revolving Loans, Loans
made pursuant to Extended Revolving Credit Commitments or Other Revolving Credit
Loans in each case not designated part of another existing Class. Commitments
(and, in each case, the Loans made pursuant to such Commitments) that have
different terms and conditions shall be construed to be in different Classes.
Commitments (and, in each case, the Loans made pursuant to such Commitments)
that have the same terms and conditions shall be construed to be in the same
Class.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.May 16, 2014.
“CMBS Facilities” means the mortgage financing and mezzanine financing
arrangements between certain of the Specified Lease Entities and the CMBS
Lender, dated as of March 27, 2012, in the aggregate principal amount of
$500,000,000, and any modification, refinancing, increases, refunding, renewal,
extension or replacement thereof.
“CMBS Facilities Documentation” means, collectively, (i) the Loan and Security
Agreement, dated as of March 27, 2012, among a Specified Lease Entity, as
borrower, and the lenders party thereto, (ii) each Mezzanine Loan and Security
Agreement, dated as of March 27, 2012, among a Specified Lease Entity, as
borrower, and the lenders party thereto, (iii) each of the promissory notes
entered into by a Specified Lease Entity in connection with the foregoing, (iv)
each of the mortgages, assignments of leases and rents, pledge agreements and
other security instruments entered into by a Specified Lease Entity in
connection with the foregoing, (v) the Environmental Indemnity, Environmental
Indemnity (First Mezzanine) and Environmental Indemnity (Second Mezzanine), each
dated as of March 27, 2012, among Holdings, German American Capital Corporation
(“GACC”), and Bank of America, N.A. (“Bank of America” and, together with GACC,
collectively, the “CMBS Lender”), (vi) the Environmental Indemnity,
Environmental Indemnity (First Mezzanine) and Environmental Indemnity (Second
Mezzanine), each dated as of March 27, 2012, between PRP Holdings, LLC and the
CMBS Lender, (vii) the Environmental Indemnity, Environmental Indemnity (First
Mezzanine) and Environmental Indemnity (Second Mezzanine), each dated as of
March 27, 2012, among the Borrower, Private Restaurant Master Lessee, LLC and
the CMBS Lender, (viii) the Guaranty of Recourse Obligations, Guaranty of
Recourse Obligations (First Mezzanine) and Guaranty of Recourse Obligations
(Second Mezzanine), each dated as of March 27, 2012, between OSI Holdco I, Inc.
and the CMBS Lender, (ix) a guaranty of the Master Leases by the Borrower or any
of its Subsidiaries, (x) the Subordination, Non-Disturbance and Attornment
Agreement, dated as of March 27, 2012, among the Borrower, Private Restaurant
Master Lessee, LLC, a Specified Lease Entity and the CMBS Lender, (xi) the
Subordination Agreement, dated as of March 27, 2012, among Private Restaurant
Master Lessee, LLC, certain other Subsidiaries of the Borrower, a Specified
Lease Entity and the CMBS Lender and (xii) any other agreements entered into
from time to time in connection with the CMBS Facilities, in each case as
amended, restated, extended, amended and restated, refinanced, increased,
replaced or otherwise modified from time to time.
“CMBS Intercreditor Agreement” means any intercreditor agreement, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent,
entered into between the Administrative Agent and the CMBS Lender or between the
Administrative Agent and one or more lenders,

10
55738387_110



--------------------------------------------------------------------------------



administrative agents or trustees with respect to any refinancing, increase,
refunding, renewal, extension or replacement by the Specified Lease Entities of
the CMBS Facilities in effect as of the Closing Date.
“CMBS Lender” has the meaning specified in the definition of CMBS Facilities
Documentation.
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and rules and
regulations related thereto.
“Co-Documentation Agents” means each of Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, IncRBS Citizens, N.A., HSBC
Bank USA, National Association, Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A. “Rabobank Nederland”, New York Branch, Regions Bank and U.S. Bank, National
Association.
“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.
“Collateral Agent” means the Administrative Agent, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) 12
of the Third Amendment or pursuant to Section 6.11 or Section 6.13 at such time,
duly executed by each Loan Party thereto;
(b)    all Obligations shall have been unconditionally guaranteed by Holdings,
the Borrower (in the case of Obligations under clauses (y) and (z) of the first
sentence of the definition thereof) and each Restricted Subsidiary that is a
Domestic Subsidiary and not an Excluded Subsidiary;
(c)    all guarantees issued or to be issued in respect of a Junior Financing
(i) shall be subordinated to the Guarantees to the same extent that such Junior
Financing is subordinated to the Obligations and (ii) shall provide for their
automatic release upon a release of the corresponding Guarantee;
(d)    the Obligations and the Guarantees shall have been secured by a
first-priority perfected security interest in (i) all the Equity Interests of
the Borrower, and (ii) all Equity Interests of each Restricted Subsidiary that
is a Domestic Subsidiary (other than a Domestic Subsidiary described in the
following clause (iii)(B) any Foreign Subsidiary Holding Company and any Liquor
License Subsidiary) directly owned by the Borrower or any Guarantor and (iii)
65% of the issued and outstanding Equity Interests of (A) each Restricted
Subsidiary that is a Foreign Subsidiary and a CFC and is directly owned by the
Borrower or any Guarantor and (B) each Restricted Subsidiary that is a Domestic
Subsidiary that is directly owned by the Borrower or any Guarantor and that is
treated as a disregarded entity or as a partnership for United States federal
income tax purposes and substantially all of the assets of which consist of
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries that
are CFCs;
(e)    except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guarantees shall have been secured
by a security interest in, and

11
55738387_110



--------------------------------------------------------------------------------



mortgages on, substantially all tangible and intangible assets (other than
Equity Interests, subject to the requirements and limitations set forth in
clause (d) above) of Holdings, the Borrower and each other Guarantor (including
accounts receivable, inventory, equipment, investment property, contract rights,
domestic intellectual property, other general intangibles, owned Material Real
Property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents;
(f)    none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and
(g)    the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to any Material Real Property required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01 together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) such existing surveys, existing abstracts, existing
appraisals and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgaged Property, provided that nothing in
this clause (iii) shall require the Borrower to update existing surveys or order
new surveys with respect to any Mortgaged Property and (iv) flood certificates
covering each Mortgaged Property in form and substance reasonably acceptable to
the Collateral Agent, certified to the Collateral Agent in its capacity as such
and certifying whether or not each such Mortgaged Property is located in a flood
hazard zone by reference to the applicable FEMA map.
The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to, (A) unless and until the consummation of the
Company Consolidation, the guarantee of Obligations by, or pledge of any Equity
Interests or any property or assets of, the Specified Lease Entities or (B) the
creation or perfection of pledges of or security interests in, Mortgages on, or
the obtaining of title insurance or surveys with respect to, any Excluded
Assets. The Collateral Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.
Notwithstanding anything to the contrary, there shall be no requirement for (and
no Default or Event of Default under the Loan Documents shall arise out of the
lack of) (A) actions required by the Laws of any non-U.S. jurisdiction in order
to create any security interests in any assets or to perfect such security
interests (including any intellectual property registered in any non-U.S.
jurisdiction) (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction) and (B)
perfecting security interests by entering into agreements with third parties
(including control or similar agreements) in respect of cash and Cash
Equivalents, deposit or securities accounts (other than the Cash Collateral
Account) or uncertificated securities of Persons other than wholly-owned
Restricted Subsidiaries directly owned by the Borrower or any Guarantor.
In addition, the Borrower may cause any Restricted Subsidiary that is not
otherwise required to be a Guarantor to Guarantee the Obligations and otherwise
satisfy the Collateral and Guarantee Requirement, in which case such Restricted
Subsidiary shall be treated as a Guarantor under this Agreement and every other
Loan Document for all purposes.

12
55738387_110



--------------------------------------------------------------------------------



“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Collateral Agent pursuant to Section 6.11 or Section 6.13, the Guaranty and each
of the other agreements, instruments or documents that creates or purports to
create or affirm a Lien or Guarantee in favor of the Collateral Agent or the
Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term A Commitment, Term B Commitment, an Incremental Term
Commitment, an Extended Term Loan Commitment of a given Extension Series, an
Other Term Loan Commitment, a 2013 Replacement Term Loan Commitment, a Revolving
Credit Commitment, an Incremental Revolving Credit Commitment, an Extended
Revolving Credit Commitment of a given Extension Series or Other Revolving
Credit Commitment, as the context may require.
“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a Term B
Borrowing, (c) a Revolving Credit Borrowing, (cd) a conversion of Loans from one
Type to the other, or (de) a continuation of Eurocurrency Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company Consolidation” has the meaning specified in Section 10.23.
“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.
“Compensation Period” has the meaning specified in Section 2.13(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication and (in each case) to the extent already deducted
(and not added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:
(i)    total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, or other derivative
instruments and costs of surety bonds in connection with financing activities,
and any financing fees (including commitment, underwriting, funding, “rollover”
and similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Indebtedness
and all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Contracts) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Indebtedness,

13
55738387_110



--------------------------------------------------------------------------------



(ii)    provision for Income Taxes of the Borrower and the Restricted
Subsidiaries paid or accrued during such period (including tax distributions by
the Borrower in respect thereof),
(iii)    depreciation and amortization, including amortization of deferred
financing fees and debt discounts,
(iv)    Non-Cash Charges,
(v)    unusual or non-recurring losses, charges or expenses (including without
limitation, relating to the Transaction) and any charges, losses or expenses
related to signing, retention or completion bonuses or recruiting costs, costs
and expenses relating to any registration statement, or registered exchange
offer in respect of any Indebtedness permitted hereunder, and, to the extent
related to Permitted Acquisitions, integration and systems establishment costs;
provided that such integration and systems establishment costs are certified as
such in a certificate of a Responsible Officer delivered to the Administrative
Agent,
(vi)    severance, relocation costs, curtailments or modifications to pension
and post-retirement employee benefit plans, catch-up or transition expenses for
“Partner Equity Plans” to the extent relating to employee services rendered in
prior periods, and pre-opening, opening, closing and consolidation costs and
expenses with respect to any facilities and restaurants,
(vii)    cash restructuring charges or reserves (including restructuring costs
related to acquisitions after the Closing Date); provided that such adjustments
are certified as restructuring charges or reserves in a certificate of a
Responsible Officer delivered to the Administrative Agent,
(viii)    the amount of any payments made prior to the Closing Date pursuant to
the Sponsor Management Agreement,[Reserved],
(ix)    any costs or expenses (excluding Non-Cash Charges) incurred by the
Borrower or a Restricted Subsidiary pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Equity Interests of the
Borrower (other than Disqualified Equity Interests),
(x)    to the extent (1) covered by insurance under which the insurer has been
properly notified and has affirmed or consented to coverage in writing, expenses
with respect to liability or casualty events or business interruption, and (2)
actually reimbursed in cash, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with the Transaction
or a Permitted Acquisition,
(xi)    cash receipts (or reduced cash expenditures) to the extent of non-cash
gains relating to such income that were deducted in the calculation of
Consolidated EBITDA pursuant to clause (b)(ii) below for any prior period,
(xii)    the amount of “run rate” net cost savings, synergies and operating
expense reductions (without duplication of any amounts added back pursuant to
Section 1.11(c) in

14
55738387_110



--------------------------------------------------------------------------------



connection with a Specified Transaction) projected by the Borrower in good faith
to result from actions taken, committed to be taken or with respect to which
substantial steps have been taken or are expected in good faith to be taken no
later than eighteen (18) months after the end of such period (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the period for which
Consolidated EBITDA is being determined and if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided, that such cost savings, operating expense reductions and
synergies are reasonably identifiable and factually supportable (it is
understood and agreed that “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken);
provided, further, that the aggregate amount of cost savings, synergies and
operating expense reductions added back pursuant to this clause (xii) and
Section 1.11(c) in any period of four consecutive fiscal quarters shall not
exceed an amount equal to 2010% of Consolidated EBITDA for such period
(calculated before giving effect to this clause (xii) and Section 1.11(c)),
(xiii)    the amount of any minority interest consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Restricted Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income except to the extent of cash dividends
declared or paid on Equity Interests of such non-wholly owned Restricted
Subsidiaries held by third parties, and
(xiv)    to the extent that any Holdings Specified Expenses would have been
added back to Consolidated EBITDA pursuant to clauses (a)(i) through (xiii)
above had such charge, tax or expense been incurred directly by the Borrower,
such Holdings Specified Expenses, less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i)    unusual or non-recurring gains,
(ii)    non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains that represent the reversal of an accrual or
reserve for any anticipated cash charges in any prior period (other than any
such accrual or reserve that has been added back to Consolidated Net Income in
calculating Consolidated EBITDA in accordance with this definition),
(iii)    rent expense paid in cash during such period over and above rent
expense as determined in accordance with GAAP for such period, and
(iv)    any non-cash gains with respect to cash actually received in a prior
period unless such cash did not increase Consolidated EBITDA in a prior period,
in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,

15
55738387_110



--------------------------------------------------------------------------------



(A)    there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from Swap Contracts for currency
exchange risk),
(B)    there shall be excluded in determining Consolidated EBITDA rent expense
as determined in accordance with GAAP not actually paid in cash during such
period (net of rent expense paid in cash during such period over and above rent
expense as determined in accordance with GAAP for such period), and
(C)    there shall be excluded in determining Consolidated EBITDA any net
after-tax income (loss) from the early extinguishment of Indebtedness or hedging
obligations or other derivative instruments.
For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) any impairment charge or asset write-off or write-down related to
intangible assets, long-lived assets and other assets (including licenses or
other approvals for the sale of alcoholic beverages), and investments in debt
and equity securities pursuant to GAAP, (b) stock-based awards compensation
expense including, but not limited to, non-cash charges, expenses or write-downs
arising from stock options, restricted stock or other equity incentive programs,
and (c) other non-cash charges, expenses or write-downs (provided that if any
non-cash charges, expenses and write-downs referred to in this paragraph
represent an accrual or reserve for potential cash items in any future period,
(1) the Borrower may determine not to add back such non-cash charge in the
current period and (2) to the extent the Borrower does decide to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).
“Consolidated First Lien Net Debt” means, as of any date of determination, (a)
the aggregate principal amount of any Indebtedness described in clause (a) of
Consolidated Total Debt outstanding on such date that is secured by a Lien on
any asset or property of the Borrower or any Restricted Subsidiary but excluding
any such Indebtedness in which the applicable Liens are subordinated to the
Liens securing the Obligations minus (b) the aggregate amount of cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Sections 7.01(a),
7.01(l), 7.01(cc), 7.01(dd) and clauses (i) and (ii) of Section 7.01(t))
included in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date; provided that for purposes of determining the
Consolidated First Lien Net Leverage Ratio for purposes of Sections 2.16(d)(iv)
and 7.03(u) only, any cash proceeds of any Incremental Facility or Incremental
Equivalent Debt will not be considered cash or Cash Equivalents under clause (b)
hereof and the full amount of any Incremental Revolving Credit Commitments shall
be deemed to be Indebtedness outstanding on such date.
“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA of the Borrower for such Test
Period.
“Consolidated Interest Expense” means, for any period, the sum of (i) the
interest expense (including that attributable to Capitalized Leases), net of
interest income, of the Borrower and the Restricted Subsidiaries, determined on
a consolidated basis in accordance with GAAP, and limited to such interest paid
or payable in cash or received or receivable in cash during such period, with
respect to all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries, including all commissions,

16
55738387_110



--------------------------------------------------------------------------------



discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Contracts, (ii) any cash
payments made during such period in respect of the interest expense on such
obligations referred to in clause (b) below relating to Funded Debt that were
amortized or accrued in a previous period (other than any such obligations
resulting from the discounting of Indebtedness in connection with the
application of purchase accounting in connection with any acquisition
consummated prior to the Closing Date or any Permitted Acquisition) and (iii)
from and after the date that a Holdings Restricted Payments Election is made,
the amount of all Restricted Payments from the Borrower to Holdings used to fund
cash interest payments by Holdings, but excluding, however, (a) amortization of
deferred financing costs and any other amounts of non-cash interest, (b) the
accretion or accrual of discounted liabilities during such period, (c) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP, (d) fees and
expenses associated with the consummation of the Transaction, (e) annual agency
fees paid to the Administrative Agent and/or Collateral Agent, and (f) costs
associated with obtaining Swap Contracts; provided that there shall be excluded
from Consolidated Interest Expense for any period the cash interest expense (or
income) of all Unrestricted Subsidiaries for such period to the extent otherwise
included in Consolidated Interest Expense.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (adjusted to reflect any Holdings
Specified Expenses during such period as though such Holdings Specified Expenses
had been incurred directly by the Borrower), excluding, without duplication, (a)
extraordinary items for such period, (b) the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income, (c) Transaction Expenses, (d) any fees and expenses incurred during
such period, or any amortization thereof for such period, in connection with any
acquisition, investment, asset disposition, issuance or repayment of debt
(including the offer for and redemption of the Senior Notes occurring prior to
the Closing Date), issuance of equity securities (including the initial public
offering of Bloomin’ Brands, Inc. (the indirect parent company of the Borrower)
occurring prior to the Closing Date), refinancing transaction or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed), (e) any income (loss) for such period
attributable to the early extinguishment of Indebtedness, (f) accruals and
reserves that are established within twelve months after the Closing Date that
are so required to be established as a result of the Transaction in accordance
with GAAP, (g) [Reserved], (h) any unrealized net gains and losses resulting
from Hedging Obligations or embedded derivatives that require similar accounting
treatment and the application of Statement of Financial Accounting Standards No.
133 and related pronouncements, (i) [Reserved], (j) any after-tax gains or
losses on disposal of disposed, abandoned or discontinued operations and any
after-tax effect of gains and losses (less all fees and expenses related
thereto) attributable to asset dispositions other than in the ordinary course of
business, (k) any net income (loss) for such period of any Person that is not a
Subsidiary, or that is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions that are actually paid in
cash (or converted into cash) to the Borrower or a Restricted Subsidiary in
respect of such net income in such period and (l) in the case of determining the
Interest Coverage Ratio only, any interest income for such period. There shall
be excluded from Consolidated Net Income for any period the purchase accounting
effects of adjustments, including to property, equipment, inventory and software
and other intangible assets (including favorable and unfavorable leases and
contracts) and deferred revenue in component amounts required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to Holdings, the Borrower and the Restricted
Subsidiaries), as a result of any acquisition consummated prior to or after the
Closing Date (including any Permitted Acquisitions), or the amortization,
write-off or write-down of any amounts thereof.

17
55738387_110



--------------------------------------------------------------------------------



“Consolidated Senior Secured Net Debt” means, as of any date of determination,
(a) any Indebtedness described in clause (a) of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
the Borrower or any Restricted Subsidiary minus (b) the aggregate amount of cash
and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), 7.01(l), 7.01(cc), 7.01(dd) and clauses (i) and (ii) of Section
7.01(t)) included in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date; provided that for purposes of
determining the Consolidated Senior Secured Net Leverage Ratio for purposes of
SectionsSection 2.16(d)(iv) and Section 7.03(u) only, any cash proceeds of any
Incremental Facility or Incremental Equivalent Debt will not be considered cash
or Cash Equivalents under clause (b) hereof and the full amount of any
Incremental Revolving Credit CommitmentsCommitment Increases shall be deemed to
be Indebtedness outstanding on such date.
“Consolidated Senior Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Senior Secured Net Debt as of the last day
of such Test Period to (b) Consolidated EBITDA of the Borrower for such Test
Period.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding (x) the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with any
Permitted Acquisition and (y) for the avoidance of doubt, unless and until the
consummation of the Company Consolidation, all obligations of the Specified
Lease Entities), consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Leases, debt obligations evidenced by promissory notes or
similar instruments, unreimbursed drawings in respect of letters of credit (or
similar facilities) and Guarantees of the foregoing, minus (b) the aggregate
amount of cash and Cash Equivalents (in each case, free and clear of all Liens,
other than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Sections 7.01(a), 7.01(l), 7.01(cc), 7.01(dd) and clauses (i) and (ii) of
Section 7.01(t)) included in the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as of such date; provided that for purposes of
determining the Total Net Leverage Ratio for purposes of Section 7.03(u) only,
any cash proceeds of any Incremental Facility or Incremental Equivalent Debt
will not be considered cash or Cash Equivalents under clause (b) hereof and the
full amount of any Revolving Commitment Increases shall be deemed to be
Indebtedness outstanding on such date.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations to
the extent otherwise included therein, (iii) the current portion of accrued
interest and (iv) the current portion of current and deferred income taxes.
“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate”.

18
55738387_110



--------------------------------------------------------------------------------



“Co-Syndication Agents” means each of Bank of America, N.A. and JPMorgan Chase
Bank, N.A.
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (dc) other Indebtedness incurred
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Loans or Commitments hereunder, or any
then-existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided that (i) such exchanging, extending, renewing, replacing, repurchasing,
retiring or refinancing Indebtedness is in an original aggregate principal
amount not greater than the aggregate principal amount of the Refinanced Debt
except by an amount equal to unpaid accrued interest and premium (including
tender premium) and penalties thereon plus reasonable upfront fees and original
issue discount on such exchanging, extending, renewing, replacing, repurchasing,
retiring or refinancing Indebtedness, plus other reasonable and customary fees
and expenses in connection with such exchange, modification, refinancing,
refunding, renewal, replacement, repurchase, retirement or extension, (ii) (I)
such Indebtedness (other than Revolving Credit Commitments) has a final maturity
no earlier than the Maturity Date of, and a Weighted Average Life to Maturity no
shorter than the remaining Weighted Average Life to Maturity of, the Refinanced
Debt as originally in effect prior to any amortization or prepayments thereto
and (II) such Indebtedness if consisting of Revolving Credit Commitments, have a
maturity no earlier than, and do not have any commitment reductions that are not
applicable to, the Refinanced Debt, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (ii) above and with respect
to pricing, premiums and optional prepayment or redemption terms) reflect market
terms and conditions at the time of issuance (but in no event shall any such
Indebtedness have covenants and defaults materially more restrictive (taken as a
whole) than those set forth in this Agreement (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date at the time
of incurrence of such Indebtedness), (iv) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, and all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained and (v) to the extent the Refinanced Debt is subordinated
in right of payment to the Obligations (or the Liens securing such Refinanced
Debt are subordinated to the Liens securing the Collateral pursuant to the
Collateral Documents), such Indebtedness shall be subordinated in right of
payment to the Obligations (or the Liens securing such Indebtedness shall be
subordinated to the Liens securing the Collateral pursuant to the Collateral
Documents) on terms at least as favorable to the Lenders as those contained in
the documentation governing the Refinanced Debt.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Excess Cash Flow” means, at any time, the sum of Excess Cash Flow
(which may not be less than zero in any fiscal year) for each full fiscal year
of the Borrower at such time completed after the Closing Date (commencing the
fiscal year ending December 31, 2013).
“Cumulative Growth Amount” shall mean, on any date of determination, the sum of,
without duplication,
(A)    the Cumulative Excess Cash Flow that was not required to be applied to
prepay the Term Loans pursuant to Section 2.06(b)(i), provided that, for
purposes of Sections 7.06(j) and 7.13(a)(v), the amount in this clause (A) shall
only be available if the Borrower and the Restricted Subsidiaries shall be in
Pro Forma Compliance with the Financial Covenant after giving effect to any such
Restricted Payment or prepayment,

19
55738387_110



--------------------------------------------------------------------------------



redemption or repurchase actually made pursuant to Sections 7.06(j) or
7.13(a)(v), plus(i) $50,000,000 plus (ii) 50% of the aggregate amount of
Consolidated Net Income (or, if the Consolidated Net Income is a loss, minus
100% of the amount of the loss) accrued on a cumulative basis during the period,
taken as one accounting period, beginning on March 31, 2014 and ending on the
last day of the Borrower’s most recently completed fiscal quarter for which
financial statements have been provided pursuant to this Agreement, plus
(B)    the amount of Net Cash Proceeds from the sale of Equity Interests of
Holdings (other than Excluded Contributions, amounts in respect of a issuance of
Equity Interests made pursuant to Section 8.05 and issuances of Disqualified
Equity Interests) after the Closing Date to the extent that such Net Cash
Proceeds shall have been actually received by the Borrower (through a capital
contribution of such Net Cash Proceeds by Holdings to the Borrower) on or prior
to such date of determination and to the extent not used to make payments under
Section 7.03(j) or make Restricted Payments pursuant to Section 7.06(g), plus
(C)    the amount of Net Cash Proceeds from the issuance of Permitted Holdings
Debt after the Closing Date to the extent that such Net Cash Proceeds shall have
been actually received by the Borrower (through a capital contribution of such
Net Cash Proceeds by Holdings to the Borrower) on or prior to such date of
determination, plus
(D)    Borrower Retained Prepayment Amounts, plus
(E)    an amount equal to the aggregate Returns (not to exceed the original
amount of such Investment) in respect of any Investment made since the Closing
Date pursuant to Section 7.02(o) to the extent that such Returns did not
increase Consolidated Net Income, plus
(F)    the aggregate amount of Specified Proceeds actually received by the
Borrower on or prior to such date of determination, minus
(G)    the sum at the time of determination of (i) the aggregate amount of
Investments made since the Closing Date pursuant to Section 7.02(o), (ii) the
aggregate amount of Restricted Payments made since the Closing Date pursuant to
Section 7.06(j) and (iii) the aggregate amount of prepayments, redemptions or
repurchases (and, in the case of any loans made to the Borrower by Holdings, the
aggregate amount of all payments of principal, interest, premium and fees in
respect of such loans) made since the Closing Date pursuant to Section
7.13(a)(v).
“Cure Amount” has the meaning specified in Section 8.05(a).
“Cure Expiration Date” has the meaning specified in Section 8.05(a).
“DBSI” means Deutsche Bank Securities Inc. and any successor thereto by merger,
consolidation or otherwise.
“DBTCA” means Deutsche Bank Trust Company Americas and any successor thereto by
merger, consolidation or otherwise.
“Debt Fund Affiliate” means any bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and with respect to which any Sponsor and investment vehicles
managed or advised by any Sponsor that are not engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course do

20
55738387_110



--------------------------------------------------------------------------------



not make investment decisions for such entity; provided, however, in no event
shall (x) any natural person or (y) Holdings, the Borrower or any Subsidiary
thereof be a Debt Fund Affiliate.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within one (1) Business Day of the date required to
be funded by it hereunder, unless the subject of a good faith dispute or
subsequently cured, (b) has otherwise failed to pay over to the Administrative
Agent, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute or subsequently cured,
(c) has notified the Administrative Agent or the L/C Issuer or the Swing Line
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (d)
has failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations hereunder or (e) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approved of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of the non-cash consideration converted to cash
or Cash Equivalents within 180 days following the consummation of the applicable
Disposition).
“Discount Prepayment Accepting Lender” has the meaning specified in Section
2.06(a)(iv)(B)(2).
“Discounted Prepayment Determination Date” has the meaning specified in Section
2.06(a)(iv)(D)(3).

21
55738387_110



--------------------------------------------------------------------------------



“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.06(a)(iv)(B)(1),
Section 2.06(a)(iv)(C)(1) or Section 2.06(a)(iv)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.
“Discounted Term Loan Prepayment” has the meaning specified in Section
2.06(a)(iv)(A).
“Discount Prepayment Accepting Lender” has the meaning specified in Section
2.06(a)(iv)(B)(2).
“Discount Range” has the meaning specified in Section 2.06(a)(iv)(C)(1).
“Discount Range Prepayment Amount” has the meaning specified in Section
2.06(a)(iv)(C)(1).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.06(a)(iv)(C) substantially in the form of Exhibit KI.
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit J, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning specified in Section
2.06(a)(iv)(C)(1).
“Discount Range Proration” has the meaning specified in Section
2.06(a)(iv)(C)(3).
“Discounted Term Loan Prepayment” has the meaning specified in Section
2.06(a)(iv)(A).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests and other than as a result of
a change of control or asset sale so long as any rights of the holders thereof
upon the

22
55738387_110



--------------------------------------------------------------------------------



occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the termination of all
outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of the issuance of such Equity
Interests.
“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrower to the Joint Lead Arrangers in
writing prior to the Closing Date.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(ba).
“Employment Participation Subsidiary” means a limited partnership or other
entity that is a Restricted Subsidiary (i) which contracts to provide services
to one or more other Subsidiaries of the Borrower which operate one or more
restaurants, (ii) which engages in no other material business activities and has
no material assets other than those related to clause (i) above and (iii) in
which restaurant employees of the Borrower and its Subsidiaries have an equity
ownership interest.
“Environmental Laws” means any and all Federal, state, local and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

23
55738387_110



--------------------------------------------------------------------------------



“Equity Investors” means the Sponsors, the Founders, and the Management
Stockholders and other co-investors with the Sponsors on the Merger Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is insolvent
or in reorganization; (d) the filing of a notice of intent to terminate a
Pension Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Loan Party or any ERISA Affiliate; or (g) the failure of any
Pension Plan to satisfy the minimum funding standard required for any plan year
or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304302 of ERISA.
“Eurocurrency Rate” means, with respect to any Borrowing of Eurocurrency Rate
Loans for any Interest Period, (a) the rate per annum appearing on Reuters
Screen LIBOR01 (or such other comparable page as may, in the reasonable opinion
of the Administrative Agent, replace such page for the purpose of displaying
such rates) as the London interbank offered rate for deposits in U.S. Dollars
for a period equal to such Interest Period, at approximately 11:00 a.m. (London
time) on the date that is two (2) Business Days prior to the commencement of
such Interest Period; provided that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurocurrency Rate” shall be the interest rate per annum reasonably determined
by the Administrative Agent to be the average of the rates per annum at which
deposits in U.S. Dollars are offered for such relevant Interest Period to major
banks in the London interbank market in London, England by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two (2)
Business Days prior to the beginning of such Interest Period, divided by (b) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D); provided that the Eurocurrency Rate with
respect to Term B Loans will be deemed not to be less than 1.00% per annum.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:

24
55738387_110



--------------------------------------------------------------------------------



(a)    the sum, without duplication, of:
(i)    Consolidated Net Income,
(ii)    depreciation, amortization and other non-cash charges and expenses
incurred during such period, to the extent deducted in arriving at such
Consolidated Net Income,
(iii)    decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions and non-ordinary course
Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period),
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,
(v)    an amount equal to all cash received for such period on account of any
net non-cash gain or income from Investments deducted in a previous period
pursuant to clause (b)(iv)(B) below in this definition,
(vi)    an amount equal to all cash income and gains included in clauses (a) and
(e) of the definition of Consolidated Net Income,
(vii)    rent expense as determined in accordance with GAAP during such period
over and above rent expense paid in cash during such period, and
(viii)    an amount deducted as tax expense in determining Consolidated Net
Income to the extent in excess of cash taxes paid in such period, over
(b)    the sum, without duplication, of:
(i)    an amount equal to all non-cash credits included in arriving at such
Consolidated Net Income and cash losses, charges and expenses included in
clauses (a), (c), (d), (e), (f), (i) and (j) of the definition of Consolidated
Net Income,
(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness (other than Revolving Credit Loans
and loans under any other revolving credit line or similar facility) of the
Borrower or any Restricted Subsidiary,
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.06(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase but excluding (X) all other
prepayments of Term Loans pursuant to Section 2.06, and (Y) all prepayments of
Revolving Credit Loans and Swing Line Loans) made during such period (other than
in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder) to the

25
55738387_110



--------------------------------------------------------------------------------



extent financed with Internally Generated Cash (other than to the extent made in
reliance on Section 7.13(a)(v)),
(iv)    an amount equal to the sum of (A) the aggregate net non-cash gain on
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income and (B) the aggregate net
non-cash gain or income from Investments to the extent included in arriving at
Consolidated Net Income,
(v)    increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions and non-ordinary course Dispositions by
the Borrower and the Restricted Subsidiaries during such period),
(vi)    cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness,
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made during
such period pursuant to Section 7.02 (other than Section 7.02(a) or 7.02(o)) to
the extent that such Investments and acquisitions were financed with Internally
Generated Cash,
(viii)    the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(g), (h)(iii), (i) and (m), in each case to the extent such
Restricted Payments were financed with Internally Generated Cash,
(ix)    the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures were not
expensed during such period,
(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,
(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such period, provided that to the extent the aggregate amount of
Internally Generated Cash actually utilized to finance such Permitted
Acquisitions or Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,
(xii)    the amount of cash taxes paid and, without duplication, cash
distributions for payment of taxes, in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

26
55738387_110



--------------------------------------------------------------------------------



(xiii)    all voluntary prepayments of Term Loans pursuant to Section
2.06(a)(iv), in an amount equal to the discounted amount actually paid in cash
in respect of the principal amount of such Term Loans,
(xiv)    the aggregate amount of all mandatory principal prepayments of Term
Loans made during such period pursuant to Section 2.08(a),
(xv)    cash expenditures made in respect of Swap Contracts to the extent not
reflected in the computation of Consolidated Net Income for such period, and
(xvi)    rent expense paid in cash during such period over and above rent
expense as determined in accordance with GAAP for such period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.
“Excluded Assets” means (i) any fee-owned real property (other than Material
Real Property) and any leasehold rights and leasehold interests in real property
(it being understood that the Loan Documents shall not contain any requirements
as to landlord waivers, estoppels and collateral access letters), (ii) motor
vehicles and other assets subject to certificates of title to the extent that a
security interest therein cannot be perfected by the filing of a UCC-1 financing
statement, (iii) commercial tort claims where the amount of damages claimed by
the applicable Loan Party is less than $5,000,000, (iv) any governmental
licenses or state or local franchises, charters and authorizations to the extent
that the Collateral Agent may not validly possess a security interest therein
under applicable Laws (including, without limitation, rules and regulations of
any Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition, limitation or
restriction is ineffective under the UCC or other applicable Laws, (v) any
particular asset or right under contract, if the pledge thereof or the security
interest therein (A) is prohibited by applicable Law other than to the extent
such prohibition is rendered ineffective under the UCC or other applicable Laws
or (B) to the extent and for as long as it would violate the terms of any
written agreement, license, lease or similar arrangement with respect to such
asset or would require consent, approval, license or authorization (in each
case, after giving effect to the relevant provisions of the UCC or other
applicable Laws) or would give rise to a termination right (in favor of a Person
other than Holdings, the Borrower or any Subsidiary) pursuant to any “change of
control” or other similar provision under such written agreement, license or
lease (except to the extent such provision is overridden by the UCC or other
applicable Laws), in each case, (a) excluding any such written agreement that
relates to Credit Agreement Refinancing Indebtedness or Incremental Equivalent
Debt and (b) only to the extent that such limitation on such pledge or security
interest is otherwise permitted under Section 7.09, (vi) (A) Equity Interests in
any Employment Participation Subsidiary (except to the extent a perfected
security interest in such Subsidiary

27
55738387_110



--------------------------------------------------------------------------------



can be obtained by filing of a UCC-1 financing statement), (B) Margin Stock, (C)
Equity Interests of any Person listed on Schedule 1.01GA and (D) Equity
Interests in any non-wholly owned Restricted Subsidiaries, but only to the
extent that, and for so long as, (x) the Organization Documents or other
agreements with respect to the Equity Interests of such non-wholly owned
Restricted Subsidiaries with other equity holders (other than any such agreement
where all of the equity holders party thereto are Loan Parties or Subsidiaries
thereof) do not permit or restrict the pledge of such Equity Interests, or (y)
the pledge of such Equity Interests (including any exercise of remedies) would
result in a change of control, repurchase obligation or other adverse
consequence to any of the Loan Parties or such Restricted Subsidiary (other than
the loss of such Equity Interests as a result of any such exercise of remedies),
(vii) any lease, license or agreement or any property subject to a purchase
money security interest, capital lease obligation or similar arrangement, in
each case to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement or create a right of termination in favor of any other party
thereto (other than Holdings, the Borrower or any Subsidiary) after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable Laws, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable Laws
notwithstanding such prohibition, (viii) any intellectual property registered
under the laws of a jurisdiction other than the United States, (ix) any assets
if the creation or perfection of pledges of, or security interests in, such
assets would result in material adverse tax consequences to Holdings, the
Borrower or any of its Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, (ixx) letter of credit rights where
the maximum amount of any such letter of credit is less than $5,000,000, except
to the extent constituting a support obligation for other Collateral as to which
perfection of the security interest in such other Collateral is accomplished
solely by the filing of a UCC financing statement, (xxi) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal Law, (xixii) particular assets if and for
so long as, in the reasonable judgment of the Administrative Agent and the
Borrower (as set forth in a written agreement between the Administrative Agent
and the Borrower), the cost of obtaining a security interest in such assets
exceeds the practical benefits to the Lenders afforded thereby; provided,
however, that Excluded Assets shall not include any proceeds, substitutions or
replacements of any Excluded Assets referred to in preceding clauses (i) through
(xixii) (unless such proceeds, substitutions or replacements would independently
constitute Excluded Assets referred to in such clauses (i) through (xixii)).
“Excluded Concept Subsidiaries” means any Restricted Subsidiaries other than (i)
wholly owned domestic Restricted Subsidiaries in the Borrower’s Outback and,
Carrabba’s and Bonefish concepts (which, for the avoidance of doubt, also shall
include each such Subsidiary that is the general partner of each Employment
Participation Subsidiary associated with such concepts); provided, that if the
portion of Consolidated EBITDA attributable to wholly owned domestic Excluded
Concept Subsidiaries (taken as a group) exceeds 10% of the Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries for any Test Period, then the
Borrower shall designate certain domestic wholly owned Excluded Concept
Subsidiaries to become Guarantors (including, in any event, any Subsidiary that
is the general partner of each Employment Participation Subsidiary associated
with such Excluded Concept Subsidiaries designated to become Guarantors), which
shall cease to be Excluded Concept Subsidiaries, such that the portion of
Consolidated EBITDA attributable to the remaining wholly owned domestic Excluded
Concept Subsidiaries (after giving effect to such designated domestic wholly
owned Subsidiaries ceasing to be Excluded Concept Subsidiaries) no longer
exceeds 10% of the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period, (ii) any wholly owned domestic Restricted
Subsidiary that is a tenant or lessee under a Master Lease, (iii) any wholly
owned domestic Restricted Subsidiary that owns, or otherwise licenses or has the
right to use, trademarks and other intellectual property material to the
operation of the Borrower and its Restricted Subsidiaries (excluding any
Excluded Concept Subsidiaries),

28
55738387_110



--------------------------------------------------------------------------------



(iv) OS Restaurant Services (or any successor to the business conducted by it on
the Closing Date) or (v) any Restricted Subsidiary that is an obligor or
guarantor of (A) any Credit Agreement Refinancing Indebtedness, (B) any
Incremental Equivalent Debt, (C) any unsecured Indebtedness, (D) any
Indebtedness that is secured on a junior basis to the Obligations or (E) any
Junior Financing, in the case of preceding clauses (C), (D) and (E), with an
aggregate principal amount in excess of the Threshold Amount.
“Excluded Contribution” means the amount of capital contributions to Holdings
(and promptly contributed to the Borrower) or Net Cash Proceeds from the sale or
issuance of Qualified Equity Interests of Holdings (and promptly contributed to
the Borrower), in each case after the Closing Date (other than any amount to the
extent designated as a Cure Amount) and designated by the Borrower to the
Administrative Agent as an Excluded Contribution on or promptly after the date
such capital contributions are made or such Equity Interests are sold or issued.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Subsidiary listed on Schedule 1.01GA (so long as such
Subsidiary is dissolved within 90 days after the Closing Date), (c) any
Subsidiary that is prohibited by applicable Law or Contractual Obligation
existing on the Closing Date (or, in the case of any Subsidiary acquired after
the Closing Date, any Contractual Obligation in existence at the time of the
acquisition of such Subsidiary but not entered into in contemplation thereof)
from guaranteeing the Obligations, (d) any Domestic Subsidiary that is a
Subsidiary of (i) a Foreign Subsidiary that is a CFC or (ii) a Subsidiary that
is treated as a disregarded entity or as a partnership for United States Federal
income tax purposes and substantially all of whose assets consist of Equity
Interests and/or Indebtedness of one or more Foreign Subsidiaries that are CFCs,
(e) any Subsidiary that is treated as a disregarded entity or as a partnership
for United States Federal income tax purposes and substantially all of whose
assets consist of Equity Interests and/or Indebtedness of one or more Foreign
Subsidiaries that are CFCsForeign Subsidiary Holding Company, (e) any Foreign
Subsidiary Holding Company, (f) any Restricted Subsidiary prohibited from
guaranteeing the Obligations under the terms of Indebtedness assumed pursuant to
Section 7.03(h)(A); provided that each such Restricted Subsidiary shall cease to
be an Excluded Subsidiary under this clause (f) if such Indebtedness is repaid,
(g) any Immaterial Subsidiary, (h) any Employment Participation Subsidiary, (i)
any Excluded Concept Subsidiary, (j) any special purposes securitization vehicle
(or similar entity), (k) any not-for-profit Subsidiary, (l) any Liquor License
Subsidiary and (lm) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost or other consequences (including any adverse Tax
consequences) of providing a Guarantee shall be excessive in view of the
practical benefits to be obtained by the Lenders therefrom. For avoidance of
doubt, and notwithstanding anything herein to the contrary, the Borrower in its
sole discretion may cause any Restricted Subsidiary that is not a Guarantor to
Guarantee the Obligations by causing such Restricted Subsidiary to execute and
deliver to the Administrative Agent a GuaranteeGuaranty Supplement and a
Security Agreement Supplement, and any such Restricted Subsidiary shall be a
Guarantor, Loan Party and Subsidiary Guarantor hereunder for all purposes until
such time, if any, as such Restricted Subsidiary shall be released from the
Subsidiary Guaranty. Notwithstanding the foregoing, any Restricted Subsidiary
that is an obligor or guarantor of any Credit Agreement Refinancing Indebtedness
or any Incremental Equivalent Debt shall not be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the

29
55738387_110



--------------------------------------------------------------------------------



regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or net profits
(however denominated), franchise (and similar) Taxes, any net-worth (and
similar) Taxes (in lieu of net income Taxes) and branch profits Taxes, imposed
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such Recipient is organized or maintains its principal office or
applicable Lending Office, (b) Taxes imposed by reason of any past, current or
future connection between the Recipient and a jurisdiction (or any political
subdivision thereof) other than solely as a result of entering into any Loan
Document and receiving payments thereunder or enforcing any Loan Document, (c)
any withholding Taxes imposed by any jurisdiction in which the Borrower is
formed or organized on amounts paid or payable to or for the account of such
Recipient pursuant to any Law in effect on the date on which (i) such Recipient
becomes a party to this Agreement or any other Loan Document (other than
pursuant to an assignment request by the Borrower under Section 3.07) or (ii)
such Lender changes its Lending Office, except in each such case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (d)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(g),
(e) any U.S. federal withholding Taxes imposed under FATCA and (f) any U.S.
federal backup withholding Taxes imposed under Section 3406 of the Code.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 14, 2007 (as amended by the First Amendment Agreement to Credit Agreement,
dated as of January 28, 2010, among the Borrower, Holdings, the Administrative
Agent and the lenders and the Subsidiary Guarantors listed on the signature
pages thereto) among the Borrower, Holdings, the Administrative Agent and the
lenders party thereto.has the meaning specified in the Preliminary Statements.
“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01EB.
“Existing Revolver Tranche” has the meaning specified in Section 2.15(b).
“Existing Term Loan Tranche” has the meaning specified in Section 2.15(a).
“Expiring Credit Commitment” has the meaning specified in Section 2.04(g).
“Extended Revolving Credit Commitments” has the meaning specified in Section
2.15(b).
“Extended Revolving Credit Loans” has the meaning specified in Section 2.15(b).
“Extended Term Loans” has the meaning specified in Section 2.15(a).
“Extending Revolving Credit Lender” has the meaning specified in Section
2.15(c).
“Extending Term Lender” has the meaning specified in Section 2.15(c).
“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.15 and the applicable Extension Amendment.

30
55738387_110



--------------------------------------------------------------------------------



“Extension Amendment” has the meaning specified in Section 2.15(d).
“Extension Election” has the meaning specified in Section 2.15(c).
“Extension Request” means any Term Loan Extension Request or Revolver Extension
Request, as the case may be.
“Extension Series” means any Term Loan Extension Series or Revolver Extension
Series, as the case may be.
“Facility” or “Facilities” means the Term LoansA Facility, the Term B Facility,
a given Class of Incremental Term Loans, a given Extension Series of Extended
Term Loans, a given Refinancing Series of Other Term Loans, the Revolving Credit
Facility, a given Class of Incremental Revolving Credit Commitments, a given
Extension Series of Extended Revolving Credit Commitments or any Other Revolving
Credit Loan (or Commitment) as the context may require.
“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and, for the avoidance of doubt,
any agreements entered into pursuant to Section 1471(b)(1) of the Code or
otherwise pursuant to any of the foregoing.
“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
“Financial Covenant” has the meaning specified in Section 7.11.
“First Amendment” shall mean the First Amendment to the Credit Agreement,
Guaranty and Security Agreement, dated as of April 10, 2013, by and among
Holdings, the Borrower, the Administrative Agent, the 2013 Replacement Term
Lenders and the other Lenders party thereto.
“First Amendment Effective Date” has the meaning provided in the First
Amendment.
“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit RP hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to

31
55738387_110



--------------------------------------------------------------------------------



have consented to such intercreditor agreement (with such changes) and to the
Administrative Agent’s execution thereof.
“Fiscal Year Conversion Date” has the meaning specified in Section 7.12.
“Foreign Casualty Event” has the meaning specified in Section 2.06(b)(x).
“Foreign Disposition” has the meaning specified in Section 2.06(b)(x).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary which
(a) is not a Domestic Subsidiary or (b) is set forth on Schedule 1.01HC.
“Foreign Subsidiary Holding Company” means any Domestic Subsidiary,
substantially all of whose assets consist of (i) the Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries, (ii) other assets used
exclusively in the business of one or more Foreign Subsidiaries and/or (iii) the
Equity Interests and/or Indebtedness of one or more Domestic Subsidiaries,
substantially all of whose assets consist of the types described in clauses
(i)-(iii).
“Founders” means (i) Christopher T. Sullivan, Robert D. Basham and J. Timothy
Gannon; (ii) the spouses, ancestors, siblings, descendants (including children
or grandchildren by adoption) and the descendants of any of the siblings of the
Persons referred to in preceding clause (i); (iii) in the event of the
incompetence or death of any of the Persons described in preceding clauses (i)
or (ii), such Person’s estate, executor, administrator, committee or other
personal representative, in each case who at any particular date shall be the
beneficial owner or have the right to acquire, directly or indirectly, capital
stock of the Borrower or Holdings (or any other direct or indirect parent of the
Borrower); (iv) any trust created for the sole benefit of the Persons described
in any of preceding clauses (i) through (iii) or any trust for the benefit of
any such trust; or (v) any Person Controlled by any of the Persons described in
any of preceding clauses (i) through (iv).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States or any successor thereto.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one (1) year from the
date of its creation or matures within one (1) year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
(1) year from such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one (1) year from such date, including Indebtedness in respect of the
Loans.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application

32
55738387_110



--------------------------------------------------------------------------------



thereof (including through conforming changes made consistent with IFRS), then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantee Supplement” has the meaning specified in the Guaranty. “Guarantors”
means Holdings, the Borrower and each Subsidiary Guarantor.
“Guaranty” means, collectively, the Holdings Guaranty, the Borrower Guaranty and
the Subsidiary Guaranty.(a) the Guaranty Agreement made by the Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit F (as the same may be amended, restated,
supplemented or otherwise modified from time to time) and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11. For
avoidance of doubt, and notwithstanding anything herein to the contrary, the
Borrower in its sole discretion may cause any Restricted Subsidiary that is not
a Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary
to execute and deliver to the Administrative Agent a Guaranty Supplement and a
Security Agreement Supplement and comply with the other provisions of Section
6.11, and any such Restricted Subsidiary shall be a Guarantor, Loan Party and
Subsidiary Guarantor hereunder for all purposes until such time, if any, as such
Restricted Subsidiary shall be released from the Guaranty.

33
55738387_110



--------------------------------------------------------------------------------



“Guaranty Supplement” has the meaning specified in the Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that (a) is an Agent, ana Joint Lead Arranger, a
Lender or an Affiliate of an Agent, ana Joint Lead Arranger or a Lender, in each
case at the time such Person enters into a Second Hedge AgreementSwap Contract,
in its capacity as a party thereto (and whether or not such Person subsequently
ceases to be an Agent, Joint Lead Arranger, Lender or Affiliate of an Agent,
Joint Lead Arranger or Lender), and such Person’s successors and assigns or (b)
at the time it becomes a Lender (including on the Closing Date), is already a
party to a Swap Contract.
“Holdings” has the meaning specified in the first paragraph of this Agreement.
“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F.
“Holdings Restricted Payments Election” has the meaning specified in Section
7.06(c).
“Holdings Specified Expenses” means any charge, tax or expense incurred or
accrued by Holdings (or any direct or indirect parent company thereof) during
any period to the extent that the Borrower has made any Restricted Payment (or
any Investment in lieu thereof pursuant to Section 7.02(m)) to Holdings (or any
direct or indirect parent company thereof) in respect thereof pursuant to
Sections 7.06(c) and (h)(i), (h)(ii), (h)(iii), (h)(v) (to the extent such
Restricted Payment (or Investment in lieu thereof) would have reduced
Consolidated Net Income had it been made by the Borrower) and (h)(vi).
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Identified Participating Lenders” has the meaning specified in Section
2.06(a)(iv)(C)(3).
“Identified Qualifying Lender” has the meaning specified in Section
2.06(a)(iv)(D)(3).
“Immaterial Subsidiary” means any Restricted Subsidiary designated in writing by
the Borrower to the Administrative Agent as an Immaterial Subsidiary that is not
already a Guarantor and that does not, as of the last day of the most recently
completed fiscal quarter of the Borrower, have assets with a value in excess of
2.0% of the consolidated total assets of the Borrower and the Restricted
Subsidiaries and did not, as of the four-quarter period ending on the last day
of such fiscal quarter, have revenues exceeding 2.0% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries; provided that if (a)
such Restricted Subsidiary shall have been designated in writing by the Borrower
to the Administrative Agent as an Immaterial Subsidiary, and (b) if (i) the
aggregate assets then owned by all Restricted Subsidiaries of the Borrower that
would otherwise constitute Immaterial Subsidiaries shall have a value in excess
of 5.0% of the consolidated total assets of the Borrower and the Restricted
Subsidiaries as of the last day of such fiscal quarter or (ii) the combined
revenues of all Restricted Subsidiaries of the Borrower that would otherwise
constitute Immaterial Subsidiaries shall exceed 5.0% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries for such four-quarter
period, the Borrower shall redesignate one or more of such Restricted
Subsidiaries to not be Immaterial Subsidiaries within ten (10) Business Days
after delivery of the Compliance Certificate for such fiscal quarter such that
only those such Restricted Subsidiaries as shall then have aggregate assets of
less than 5.0% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries and combined revenues of less than 5.0% of the
consolidated revenues of the Borrower and the

34
55738387_110



--------------------------------------------------------------------------------



Restricted Subsidiaries shall constitute Immaterial Subsidiaries.
Notwithstanding the foregoing, in no event shall (A) any Restricted Subsidiary
that is a tenant or lessee under a Master Lease, (B) any wholly owned domestic
Restricted Subsidiary that owns, or otherwise licenses or has the right to use,
trademarks and other intellectual property material to the operation of the
Borrower and its Restricted Subsidiaries (excluding any Excluded Concept
Subsidiaries), (C) any general partner of an Employment Participation
Subsidiary, (D) OS Restaurant Services (or any successor to the business
conducted by it on the Closing Date) or (E) any Restricted Subsidiary that is an
obligor or guarantor of (i) any Credit Agreement Refinancing Indebtedness, (ii)
any Incremental Equivalent Debt, (iii) any unsecured Indebtedness, (iv) any
Indebtedness that is secured on a junior basis to the Obligations or (v) any
Junior Financing, in the case of preceding clauses (iii), (iv) and (v), with an
aggregate principal amount in excess of the Threshold Amount, in any such case
be designated as an Immaterial Subsidiary.
“Income Taxes” means, with respect to any Person, the foreign, federal, state
and local taxes based on income or profits or capital, including, without
limitation, state, franchise and similar taxes (such as the Pennsylvania capital
tax and Texas margin tax) and withholding taxes of such Person.
“Incremental Amendment” has the meaning specified in Section 2.16(f).
“Incremental Commitments” has the meaning specified in Section 2.16(a).
“Incremental Equivalent Debt” has the meaning specified in Section 7.03(u).
“Incremental Facility” means any Facility consisting of Incremental Term Loans,
Incremental Revolving Loans, Incremental Term Loan Commitments and/or
Incremental Revolving Credit CommitmentsCommitment Increases.
“Incremental Facility Closing Date” has the meaning specified in Section
2.16(d).
“Incremental Lenders” has the meaning specified in Section 2.16(c).
“Incremental Loan” has the meaning specified in Section 2.16(b).
“Incremental Loan Request” has the meaning specified in Section 2.16(a).
“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.16(a).
“Incremental Revolving Credit Lender” has the meaning specified in Section
2.16(c).
“Incremental RevolvingTerm A Commitments” has the meaning specified in Section
2.16(a).
“Incremental Term A Loan” has the meaning specified in Section 2.16(b).
“Incremental Term B Commitments” has the meaning specified in Section 2.16(a).
“Incremental Term B Loan” has the meaning specified in Section 2.16(b).
“Incremental Term Commitments” has the meaning specified in Section 2.16(a).
“Incremental Term Lender” has the meaning specified in Section 2.16(c).

35
55738387_110



--------------------------------------------------------------------------------



“Incremental Term Loan” has the meaning specified in Section 2.16(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
and deferred gift card revenue in the ordinary course of business, (ii) any
earn-out obligation or purchase price adjustment until such obligation is not
paid after becoming due and payable and (iii) accruals for payroll and other
liabilities accrued in the ordinary course of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales
or other title retention agreements and mortgage, industrial revenue bond,
industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the Fair Market Value of the property encumbered thereby.
Notwithstanding anything to the contrary contained in this definition, for the
avoidance of doubt, unless and until the consummation of the Company
Consolidation, any indebtedness or other obligations of the Specified Lease
Entities in respect of the Specified Lease Transactions and the CMBS Facilities
shall not be treated as Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary for any purpose under this Agreement so long as neither Holdings, the
Borrower nor any Restricted Subsidiary expressly guarantees the Indebtedness or
other obligations under the CMBS Facilities to the extent that such Indebtedness
or other obligations would otherwise constitute Indebtedness hereunder (other
than as, and to the extent, set forth in the documents with respect thereto as
of the Closing Date) nor becomes a borrower or issuer thereunder.

36
55738387_110



--------------------------------------------------------------------------------



“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.05.
“Independent Financial Advisor” means an accounting firm, appraisal firm,
investment banking firm or consultant of nationally recognized standing that is,
in the good faith judgment of the Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Borrower and its
Affiliates.
“Information” has the meaning specified in Section 10.08.
“Intellectual Property” has the meaning set forth in Section 5.15.
“Intercompany Note” means the Intercompany Note, substantially in the form of
Exhibit JH.
“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.
“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense for such Test Period.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed to by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter7
days, as selected by the Borrower in its Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

37
55738387_110



--------------------------------------------------------------------------------



“Internally Generated Cash” means cash funds of the Borrower and the Restricted
Subsidiaries not constituting (xa) proceeds of the issuance of (or contributions
in respect of) Equity Interests, (yb) proceeds of the incurrence of Indebtedness
(other than the incurrence of Revolving Credit Loans or extensions of credit
under any other revolving credit or similar facility) or (zc) proceeds of
Dispositions and Casualty Events.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. Subject to Section 6.14 (in the case of
deemed Investments in Unrestricted Subsidiaries), for purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(in the case of any non-cash asset invested, taking the Fair Market Value
thereof at the time the investment is made), without adjustment for subsequent
increases or decreases in the value of such Investment.
“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.
“IP Rights” has the meaning set forth in Section 5.15.
“IRS” means the United States Internal Revenue Service.
“Joint Lead Arrangers” means DBSI and MLPFSWells Fargo Securities, LLC, Merrill
Lynch, Pierce, Fenner & Smith, Incorporated and J.P. Morgan Securities LLC, each
in its capacity as a Joint Lead Arranger and Joint Bookrunner under this
Agreement.
“Joint Lead Bookrunners” means DBSI, MLPFS, Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., each in its capacity as
a Joint Lead Bookrunner under this Agreement.
“Junior Financing” has the meaning specified in Section 7.13.
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loan, Incremental Term Loan, Other
Term Loan, Extended Revolving Credit Commitment, Incremental Revolving Credit
Commitments or any Other Revolving Credit Commitments, in each case as extended
in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

38
55738387_110



--------------------------------------------------------------------------------



“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means DBTCA, Wells Fargo, Deutsche Bank AG New York Branch (in
respect of certain Existing Letters of Credit), and any other Lender or
Affiliate of a Lender that becomes an L/C Issuer in accordance with Section
2.03(k) or 10.07(j), in each case, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. Any
L/C Issuer may, in its discretion, arrange for one or more Letters of Credit to
be issued by one or more Affiliates of such L/C Issuer (and such Affiliate shall
be deemed to be an “L/C Issuer” for all purposes of the Loan Documents).
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit, which shall be substantially in
thea form of Exhibit H or such other form assupplied by the relevant L/C Issuer
may require.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,00075,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

39
55738387_110



--------------------------------------------------------------------------------



“Liquor License Acquisition Agreement” means any agreement (including any
financing agreement) relating to the acquisition of a Liquor License by a Liquor
License Subsidiary.
“Liquor License Subsidiary” means any Domestic Subsidiary established solely for
the purpose of acquiring and holding Liquor Licenses which, except to the extent
required by applicable Law, holds no material assets other than Liquor Licenses
and with respect to which applicable Law or the terms of a Liquor License
Acquisition Agreement prohibit either (x) such Subsidiary from guaranteeing the
Obligations or (y) the assets or Equity Interests of such Subsidiary from being
pledged as collateral for the Obligations.
“Liquor Licenses” means any license or permit from the applicable Governmental
Authority authorizing the holder thereof to sell alcoholic beverages in
accordance with applicable Law.
“Loan” means an extension of credit by a Lender to the Borrower in the form of a
Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
any Refinancing Amendment, Incremental Amendment or Extension Amendment, (iv)
eachthe Guaranty, (v) the Collateral Documents, (vi) the Intercompany Note,
(vii) each Letter of Credit Application and (viii) after the execution and
delivery thereof, each First Lien Intercreditor Agreement.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Management Stockholders” means the members of management of the Borrower or its
Subsidiaries (excluding the Founders) who are investors in Holdings or any
direct or indirect parent thereof.
“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the United States Federal Reserve system, or any successor thereto.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Master Lease” means each of the Master Leases entered into (or to be entered
into) by any Loan Party with a Specified Lease Entity, including without
limitation, the Master Lease, dated as of March 27, 2012, between Private
Restaurant Master Lessee, LLC and New Private Restaurant Properties, LLC, and in
each case any and all modifications thereto, substitutions therefore and
replacements thereof.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and the Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Borrower or the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which the Borrower or any of the Loan Parties is a party or (c) a material
adverse effect on the rights and remedies of the Lenders under any Loan
Document.
“Material Real Property” means any real property owned by any Loan Party with a
Fair Market Value of $5,000,000 or more.
“Maturity Date” means (a) with respect to the Revolving Credit Facility and
Swing Line Loans, October 26, 2017; (bMay 16, 2019; (b) with respect to the Term
A Loans, May 16, 2019, (c) with respect to the Term B Loans, October 26, 2019,
(cd) with respect to any Class of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date as specified in the applicable
Extension Request accepted by the respective Lender or Lenders, (de) with
respect to any Other Term Loans or Other

40
55738387_110



--------------------------------------------------------------------------------



Revolving Credit Commitments, the final maturity date as specified in the
applicable Refinancing Amendment and (ef) with respect to any Incremental Term
Loans or Incremental Revolving Credit Commitments, the final maturity date as
specified in the applicable Incremental Amendment; provided that, in each case,
if such day is not a Business Day, the applicable Maturity Date shall be the
Business Day immediately succeeding such day.
“Maximum Rate” has the meaning specified in Section 10.10.
“Merger Date” means June 14, 2007.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and any
successor thereto by merger, consolidation or otherwise.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties substantially in form and substance
reasonably satisfactory to the Collateral Agent (taking account of relevant
local Law matters), and any other mortgages executed and delivered pursuant to
Section 6.11.
“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).
“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement”.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by Holdings, the Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment of principal pursuant to, or by monetization of, a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or paid to or for the account of Holdings, the Borrower or
any Restricted Subsidiary) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest, breakage costs and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event (other than in the case of a Foreign Subsidiary) and that is
required to be repaid (and is timely repaid) in connection with such Disposition
or Casualty Event (other than Indebtedness under, or that is secured by, the
Loan Documents, Credit Agreement Refinancing Indebtedness or Incremental
Equivalent Debt), (B) the out-of-pocket fees and expenses (including attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer Taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by Holdings, the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event, (C)
Taxes paid or reasonably estimated to be actually payable in connection
therewith (including Taxes imposed on the actual or deemed distribution or
repatriation of any such Net Cash Proceeds), (D) in the case

41
55738387_110



--------------------------------------------------------------------------------



of any Disposition or Casualty Event by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Cash Proceeds thereof (calculated
without regard to this clause (D)) attributable to minority interests and not
available for distribution to or for the account of the Borrower or a wholly
owned Restricted Subsidiary as a result thereof, and (E) any reserve for
adjustment in respect of (x) the sale price of such asset or assets established
in accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by Holdings, the Borrower or any Restricted Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by Holdings, the Borrower or any Restricted Subsidiary in
any such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in preceding clause (D) or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within three hundred and
sixty-five (365) days after such Disposition or Casualty Event, the amount of
such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed $5,000,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$20,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and
(b)    with respect to the incurrence or issuance of any Indebtedness by
Holdings, the Borrower or any Restricted Subsidiary or issuance of Equity
Interests, the excess, if any, of (i) the sum of the cash received in connection
with such incurrence or issuance over (ii) all Taxes paid or reasonably
estimated to be payable as a result thereof (including Taxes imposed on the
actual or deemed distribution or repatriation of any such Net Cash Proceeds),
fees (including, the investment banking fees, underwriting fees and discounts),
commissions, costs and other out-of-pocket expenses and other customary
expenses, in each case incurred by Holdings, the Borrower or such Restricted
Subsidiary in connection with such incurrence or issuance (and with respect to
any issuance of Equity Interests by any direct or indirect parent of the
Borrower, the amount of cash from such issuance of Equity Interests contributed
to the capital of the Borrower).
“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.
“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Expiring Credit Commitment” has the meaning specified in Section 2.04(g).
“Non-Loan Party” means any Restricted Subsidiary that is not a Loan Party.
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term A Note, a Term B Note, a Revolving Credit Note or a Swing
Line Note, as the context may require.
“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

42
55738387_110



--------------------------------------------------------------------------------



“NPL” means the National Priorities List under CERCLA.
“Obligations” means all (xa) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document (including eachthe Guaranty) or otherwise with respect to any Loan
or Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, (yb) obligations (other than any Excluded Swap Obligations)
of any Loan Party and its Subsidiaries arising under any Secured Hedge Agreement
and (zc) Cash Management Obligations, in each of clauses (xa), (yb) and (zc)
including interest, fees and expenses that accrue after the commencement by or
against any Loan Party or Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest, fees or expenses are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (ai) the obligation (including
guarantee obligations) to pay principal, premium, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or its Subsidiaries
under any Loan Document and (bii) the obligation of any Loan Party or any of its
Subsidiaries to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary.
“OFAC” has the meaning specified in Section 5.20(c).
“Offered Amount” has the meaning specified in Section 2.06(a)(iv)(D)(1).
“Offered Discount” has the meaning specified in Section 2.06(a)(iv)(D)(1).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Closing Date” means October 26, 2012, the effective date of the
Existing Credit Agreement.
“OS Restaurant Services” means OS Restaurant Services, LLC, a wholly owned
domestic Restricted Subsidiary.
“Other Applicable Indebtedness” has the meaning specified in Section
2.06(b)(ii).
“Other Parent Subsidiaries” means Subsidiaries of the direct parent company of
the Borrower other than the Borrower and the Restricted Subsidiaries.
“Other Revolving Credit Commitments” means one or more Classes of Revolving
Credit Commitments hereunder that result from a Refinancing Amendment.

43
55738387_110



--------------------------------------------------------------------------------



“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under any Loan Document, from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document,
except, for the avoidance of doubt, any Excluded Taxes.
“Other Term Loan Commitments” means one or more Classes of Term Loan Commitments
hereunder to fund Other Term Loans of the applicable Refinancing Series
hereunder that result from a Refinancing Amendment.
“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Participant” has the meaning specified in Section 10.07(e).
“Participant Register” has the meaning specified in Section 10.07(e).
“Participating Lender” has the meaning specified in Section 2.06(a)(iv)(C)(2).
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” has the meaning specified in Section 6.01(a).
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made or has been obligated to make contributions
at any time during the immediately preceding five (5) plan years.
“Permits” means any and all franchises, licenses, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, and other rights, privileges and approvals required for the
operation of the Borrower’s or its applicable Subsidiary’s business under its
organizational documents or under any loan treaty, rule or regulation or
determination of an arbitrator or a court other Governmental Authority, in each
case applicable or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 

44
55738387_110



--------------------------------------------------------------------------------



“Permitted Acquisition” has the meaning specified in Section 7.02(i).
“Permitted Holders” means each of (i) the Bain Entities, (ii) the Catterton
Entities, (iii) the Founders and (iv) the Management Stockholders; provided that
if the Management Stockholders own beneficially or of record more than ten
percent (10%) of the outstanding voting stock of Holdings in the aggregate, they
shall be treated as Permitted Holders of only ten percent (10%) of the
outstanding voting stock of Holdings at such time; and provided further that if
the Founders own beneficially or of record more than fifteen percent (15%) of
the outstanding voting stock of Holdings in the aggregate, they shall be treated
as Permitted Holders of only fifteen percent (15%) of the outstanding voting
stock of Holdings at such time.
“Permitted Holdings Debt” has the meaning specified in Section 7.03(r).
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (i) such Indebtedness is secured by the Collateral on a
second priority (or other junior priority) basis to the liens securing the
Obligations and the obligations in respect of any Permitted Pari Passu Secured
Refinancing Debt, is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral, and the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) (ii) is
not at any time guaranteed by any Person other than a Guarantor, (iii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a Second Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Secured Refinancing Debt incurred by the Borrower, then the
Borrower, the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a Second Lien Intercreditor
Agreement and (iv) in the case of any notes, such Indebtedness does not mature
or have scheduled amortization payments of principal or payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligations (except customary asset sale, event of loss or change of
control provisions that provide for the prior repayment in full of the Loans and
the other Obligations), in each case prior to the Latest Maturity Date at the
time such Indebtedness is incurred.
“Permitted Liens” means any Lien permitted to be outstanding pursuant to Section
7.01.
“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
loans or notes; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral and the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (ii)
such Indebtedness is not at any time guaranteed by any Person other than a
Guarantor, (iii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a First Lien Intercreditor Agreement; provided further that if such
Indebtedness is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by the Borrower, then the Borrower, the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered a
First Lien Intercreditor Agreement and (iv) in the case of any notes, such
Indebtedness does not

45
55738387_110



--------------------------------------------------------------------------------



mature or have scheduled amortization or payments of principal (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and a customary acceleration right after an event of default) prior to the
date that is the Latest Maturity Date at the time such Indebtedness is incurred
or issued.
“Permitted Ratio Debt” means any unsecured or subordinated unsecured
Indebtedness incurred by the Borrower and any Restricted Subsidiary, if the
Total Net Leverage Ratio of the Borrower for the Borrower’s most recently ended
Test Period preceding the date on which such additional Indebtedness is incurred
would have been no greater than 4.50:1.00, determined on a Pro Forma Basis;
provided, such Indebtedness (i) will not mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date at the time of the issuance
of such Indebtedness, (ii) will not have mandatory prepayment or mandatory
amortization, redemption, sinking fund or similar prepayments (other than asset
sale and change of control mandatory offers to repurchase customary for
high-yield debt securities) prior to the date that is ninety-one (91) days after
the Latest Maturity Date at the time of the issuance of such Indebtedness and
(iii) that is incurred by Restricted Subsidiaries that are Non-Loan Parties,
after giving Pro Forma Effect to such incurrence, the aggregate amount of
Indebtedness of Non-Loan Parties incurred pursuant to Section 7.03(z) and then
outstanding shall not exceed the greater of (x) $50,000,00055,000,000 and (y)
2.0% of Total Assets.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
extended or replaced except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, extension or replacement and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), such modification, refinancing, refunding, renewal, extension or
replacement has a final maturity equal to or later than the final maturity of
the Indebtedness being modified, refinanced, refunded, renewed, extended or
replaced (or, if earlier, the date that is 91 days after the Latest Maturity
Date), and has a Weighted Average Life to Maturity no shorter than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced (as originally in effect
prior to any amortization or prepayments thereof), (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced is subordinated in right of
payment to the Obligations (or the Liens securing such Indebtedness were
originally contractually subordinated to the Liens securing the Collateral
pursuant to the Collateral Documents), such modification, refinancing,
refunding, renewal, extension or replacement is subordinated in right of payment
to the Obligations (or the Liens securing such Indebtedness shall be
subordinated to the Liens securing the Collateral pursuant to the Collateral
Documents) on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, extended or replaced, (ii) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), the terms and conditions (including, if applicable, as to collateral
but excluding as to subordination, interest rate and redemption premium) of any
such modified, refinanced, refunded, renewed, extended or replaced Indebtedness,
taken as a whole, are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of this Agreement; provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the

46
55738387_110



--------------------------------------------------------------------------------



Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal, extension or replacement is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed, extended or replaced and is guaranteed only by those Persons
that are guarantors of the Indebtedness being modified, refinanced, refunded,
renewed, extended or replaced.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior unsecured notes or
loans; provided that such Indebtedness (i) constitutes Credit Agreement
Refinancing Indebtedness, (ii) in the case of any notes, does not mature or have
scheduled amortization payments of principal or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except customary asset sale, event of loss or change of control
provisions that provide for the prior repayment in full of the Loans and the
other Obligations), in each case prior to the Latest Maturity Date at the time
such Indebtedness is incurred and (iiiii) is not at any time guaranteed by any
Person other than a Guarantor.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or contributed to by any Loan Party or, with respect
to any such plan that is subject to Section 412 of the Code or Section 302 or
Title IV of ERISA, any ERISA Affiliate.
“Pledged Debt” has the meaning specified in the Security Agreement.
“Pledged Equity” has the meaning specified in the Security Agreement.
“Principal L/C Issuer” means DBTCAWells Fargo and any L/C Issuer that has issued
Letters of Credit having an aggregate Outstanding Amount in excess of $500,000.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant or calculation of any ratio
hereunder, the determination or calculation of such test, covenant or ratio
(including in connection with Specified Transactions) in accordance with Section
1.11.
“Projections” has the meaning specified in Section 6.01(c).
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments of all Lenders under the applicable Facility or Facilities
at such time and, if applicable and without duplication, Term Loans of all
Lenders under the applicable Facility or Facilities at such time; provided that,
in the case of a Revolving Credit Facility, if such Commitment has been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualifying Lender” has the meaning specified in Section 2.06(a)(iv)(D)(3).

47
55738387_110



--------------------------------------------------------------------------------



“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer and (d) the Swing Line Lender.
“Refinanced Debt” has the meaning specified in the definition of Credit
Agreement Refinancing Indebtedness.
“Refinanced Term Loans” has the meaning specified in Section 10.01.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Other Term
Loans, Other Term Loan Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans incurred pursuant thereto, in accordance with Section
2.17.
“Refinancing Series” means all Other Term Loans or Other Term Loan Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Other Term Loans or Other Term Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and amortization
schedule.
“Register” has the meaning specified in Section 10.07(d).
“Regulation D” shall mean Regulation D of the FRB as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.
“Regulation S-X” means Regulation S-X of the Securities Act as from time to time
in effect and any successor to all or a portion thereof.
“Rejected Amounts” has the meaning specified in Section 2.06(b)(ix).
“Rejection Notice” has the meaning specified in Section 2.06(b)(ix).
“Replacement Term Loans” has the meaning specified in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.
“Repricing Transaction” means (i) any prepayment, refinancing, substitution or
replacement of all or a portion of the Term Loans with the incurrence by
Holdings (or any direct or indirect parent company thereof), the Borrower or any
Subsidiary of any debt financing (including any Replacement Term Loans) the
primary purpose of which is to reduce the All-In Yield of such debt financing
relative to the All-In Yield of such Term Loans so repaid, refinanced,
substituted or replaced and (ii) any amendment to this Agreement the primary
purpose of which is to reduce the All-In Yield applicable to the Term Loans; but
excluding, in any such case, any refinancing of Term Loans in connection with a
Change of Control.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans, Term B Loans or Revolving Credit Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

48
55738387_110



--------------------------------------------------------------------------------



“Required Facility Lenders” means, as of any date of determination, with respect
to one or more Facilities, Lenders having more than 50% of the sum of (a) the
Total Outstandings under such Facility or Facilities (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans, as applicable, under such Facility or Facilities being
deemed “held” by such Lender for purposes of this definition) and (b) the
aggregate unused Commitments under such Facility or Facilities; provided that
the unused Commitments of, and the portion of the Total Outstandings under such
Facility or Facilities held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Facility
Lenders; provided, further, that, to the same extent specified in Section
10.07(l) with respect to determination of Required Lenders, the Loans of any
Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments, provided that the unused Commitments of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders,
provided, further, that the Loans of any Affiliated Lender shall in each case be
excluded for purposes of making a determination of Required Lenders as set forth
in Section 10.07(l).
“Required Pro Rata Lenders” means, as of any date of determination, Lenders
having more than 50% of the sum of the (a) Total Outstandings with respect to
the Term A Loans, the Revolving Credit Loans, Swing Line Loans and L/C
Obligations (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments, provided that the unused Revolving Credit
Commitments of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Pro Rata Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Total Outstandings
with respect to the Revolving Credit Loans, Swing Line Loans and L/C Obligations
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments, provided that the Revolving Credit Commitments of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restaurant LP” means a Domestic Subsidiary which is organized as a limited
partnership (or similar entity) (a) in which either the Borrower or a wholly
owned Restricted Subsidiary is a general partner and (b) which operates a
restaurant that it owns or leases. As of the Closing Date and except as set
forth on Schedule 1.01ID, all of the Restaurant LP’s are wholly owned Restricted
Subsidiaries, and, in the case of the ones that are Domestic Subsidiaries and
not Excluded Concept Subsidiaries, are Guarantors.

49
55738387_110



--------------------------------------------------------------------------------



“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings, or the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Returns” means, with respect to any Investment, any repayments, interest,
returns, profits, distributions, proceeds, fees and similar amounts actually
received in cash or Cash Equivalents (or actually converted into cash or Cash
Equivalents) by the Borrower or any of its Restricted Subsidiaries; provided
that, with respect to each of Sections 7.02(c), 7.02(i)(B) and 7.02(n), the
aggregate amount of repayments, interest, returns, profits, distributions,
proceeds, fees and similar amounts constituting Returns shall not exceed the
original amount of all Investments made pursuant to each such Section.
“Revolver Extension Request” has the meaning specified in Section 2.15(b).
“Revolver Extension Series” has the meaning specified in Section 2.15(b).
“Revolving Commitment Increase” has the meaning specified in Section 2.16(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01 or under any Incremental Amendment, Extension
Amendment or Refinancing Amendment.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including Section 2.16 and Section 10.07(b)). The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $225,000,000600,000,000 on
the Closing Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.
“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have been
terminated, which has outstanding Revolving Credit Loans or other Revolving
Credit Exposure at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

50
55738387_110



--------------------------------------------------------------------------------



“Revolving Credit Note” means, as the context requires, a promissory note of the
Borrower payable to any Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-3 evidencing the aggregate Indebtedness of
the Borrower to such Revolving Credit Lender resulting from the Revolving Credit
Loans made by such Revolving Credit Lender.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means, with respect to disbursements and payments, immediately
available funds in Dollars.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the European Union or Her Majesty’s Treasury of the United Kingdom and
(b) any other Person organized in a Sanctioned Country or controlled (as
determined by applicable law) by any Person that is a Sanctioned Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State, or (b) the
European Union or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit S hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party or any Restricted Subsidiary
and any Hedge Bank.
“Secured Obligations” has the meaning specified in the Security Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).
“Securities Act” means the Securities Act of 1933, as amended.

51
55738387_110



--------------------------------------------------------------------------------



“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G (as the same may be
amended, restated, supplemented or otherwise modified from time to time),
together with each other security agreement supplement executed and delivered
pursuant to Section 6.11.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Senior Notes” means the Borrower’s 10% senior unsecured notes due June 14,
2015.
“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Senior Subordinated Notes Precedent” means subordination terms consistent with
indentures in connection with senior subordinated notes issued in high yield
transactions with the Sponsors and reasonably satisfactory to the Administrative
Agent.
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.06(a)(iv)(D)(1).
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section
2.06(a)(iv)(D) substantially in the form of Exhibit MK.
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit PN, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.06(a)(iv)(D)(1).
“Solicited Discount Proration” has the meaning specified in Section
2.06(a)(iv)(D)(3).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Default” means any Event of Default under Section 8.01(a), (f) or
(g).

52
55738387_110



--------------------------------------------------------------------------------



“Specified Discount” has the meaning specified in Section 2.06(a)(iv)(B)(1).
“Specified Discount Prepayment Amount” has the meaning specified in Section
2.06(a)(iv)(B)(1).
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.06(a)(iv)(B)
substantially in the form of Exhibit OM.
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit QO, to a Specified Discount
Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.06(a)(iv)(B)(1).
“Specified Discount Proration” has the meaning specified in Section
2.06(a)(iv)(B)(3).
“Specified Lease Entities” means (i) one or more non-Subsidiary Affiliates of
the Borrower, which is a wholly owned Subsidiary of the direct parent company of
the Borrower, to which the Borrower and/or its Restricted Subsidiaries has sold,
transferred or assigned (directly or indirectly) in the Specified Lease
Transactions certain real property interests and related improvements and (ii)
their direct and indirect parent companies (provided, that any direct or
indirect parent entity of the Borrower shall not be a Specified Lease Entity).
“Specified Lease Transactions” means the sale, transfer or assignment (directly
or indirectly) to one or more Specified Lease Entities of real property
interests, including improvements thereon, operated by the Borrower or its
Restricted Subsidiaries as restaurants, to the extent that the Borrower or a
Restricted Subsidiary has leased such real property interests, including
improvements thereon, or otherwise arranged for the rights to use and operate
such properties, in each case pursuant to the Master Leases.
“Specified Proceeds” means (i) contributions made to the common equity of the
Borrower in cash by Holdings or (ii) the original principal amount of any
unsecured and subordinated loans made in cash to the Borrower by Holdings in
accordance with Section 7.03(aa) (in each case, other than contributions or
loans made with the cash proceeds from financing activities of Holdings or from
other equity contributions to Holdings or from dividends or other distributions
or payments received by Holdings from Other Parent Subsidiaries that are
unrelated to the businesses conducted by the Other Parent Subsidiaries on the
Closing Date).
“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a), 5.02 (other than clauses (b) and (c) thereof), 5.04, 5.13,
5.16, 5.17 and 5.19 (subject to modification as relates to the Collateral being
acquired by the applicable Incremental Lenders holding more than 50% of the
aggregate Incremental Commitments under the relevant Incremental Amendment).
“Specified Transaction” means (i) any Investment that results in a Person
becoming a Restricted Subsidiary, (ii) any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, (iii) any Permitted
Acquisition, (iv) any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Borrower, (v) any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of, or all or substantially all of the Equity Interests of, another Person, (vi)
any Disposition of a business unit, line of business or division of the Borrower
or a Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise or (vii) any incurrence or

53
55738387_110



--------------------------------------------------------------------------------



repayment of Indebtedness (other than Indebtedness incurred or repaid under any
revolving credit facility or line of credit, unless such Indebtedness (x) has
been permanently repaid and has not been replaced or (y) the proceeds therefrom
are used for other than working capital purposes or general corporate purposes
in the ordinary course of business), Restricted Payment, Incremental Revolving
Credit Commitment, Incremental Revolving Loan Increase or Incremental Term Loan
that by the terms of this Agreement requires such test to be calculated on a
“Pro Forma Basis” or after giving “Pro Forma Effect.”
“Sponsor Management Agreement” means the Management Agreement, dated as of June
14, 2007, by and among Kangaroo Management Company I, LLC, Kangaroo Holdings,
Inc., OSI HoldCo II, Inc., OSI HoldCo I, Inc., Holdings and the Borrower, as
amended by the First Amendment to Management Agreement, dated as of May 10,
2012, by and among Kangaroo Management Company I, LLC, Bloomin’f Brands, Inc.
(f/k/a Kangaroo Holdings, Inc.), OSI HoldCo II, Inc., OSI HoldCo I, Inc.,
Holdings and the Borrower.
“Sponsors” means the Bain Entities and the Catterton Entities, and their
respective Affiliates, but not including, however, any portfolio companies of
any of the foregoing.
“Sub-Lease” means each of the sub-leases entered into (or to be entered into) by
any Loan Party with one or more of its Restricted Subsidiaries the terms of
which shall mirror the terms of the Master Leases, any related sub-sub-leases,
and any and all modifications thereto, substitutions therefor and extensions,
renewals and replacements thereof.
“Submitted Amount” has the meaning specified in Section 2.06(a)(iv)(C)(1).
“Submitted Discount” has the meaning specified in Section 2.06(a)(iv)(C)(1).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing, unless and until the consummation
of the Company Consolidation, no Specified Lease Entity shall, for any purpose
of this Agreement or any other Loan Document (other than for the definition of
Specified Lease Entities), be considered a Subsidiary of Holdings or the
Borrower.
“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantorsrequired to guarantee the Obligations pursuant to the
Collateral and Guarantee Requirement.
“Subsidiary Guaranty” means, collectively, (a) the Subsidiary Guaranty made by
the Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11. For
avoidance of doubt, and notwithstanding anything herein to the contrary, the
Borrower in its sole discretion may cause any Restricted Subsidiary that is not
a Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary
to execute and deliver to the Administrative Agent a Guarantee Supplement and a
Security Agreement Supplement, and any such Restricted Subsidiary shall be a
Guarantor, Loan Party and Subsidiary

54
55738387_110



--------------------------------------------------------------------------------



Guarantor hereunder for all purposes until such time, if any, as such Restricted
Subsidiary shall be released from the Subsidiary Guaranty.
“Successor Company” has the meaning specified in Section 7.04(d).
“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
“Swing Line Lender” means DBTCAWells Fargo, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit
C-3,4, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans made by such Swing Line Lender.

55
55738387_110



--------------------------------------------------------------------------------



“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.
“Swing Line Sublimit” means an amount equal to the lesser of (a)
$40,000,00060,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Swing Line Sublimit is part of, and not in addition to, the
Revolving Credit Commitments.
“Syndication Agent” means Bank of America, N.A., as Syndication Agent under this
Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01 or
under any Incremental Amendment, Extension Amendment or Refinancing Amendment.
“Term A Commitments” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(a)(i) in an aggregate
amount not to exceed the amount specified opposite such Lender’s name in
Schedule 2.01 hereto under the caption “Term A Commitment” or in the Assignment
and Assumption Agreement pursuant to which such Term A Lender becomes a party
hereto, as applicable, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Term A Lender pursuant to an Assignment and
Assumption Agreement, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension. The initial amount of each Term A Lender’s
Commitment is specified in Schedule 2.01 hereto under the caption “Term A
Commitment” or, otherwise, in the Assignment and Assumption Agreement,
Incremental Amendment, Refinancing Amendment or Extension Amendment, pursuant to
which such Lender shall have assumed its Loans or Commitment, as the case may
be. The initial aggregate amount of the Term A Commitments is
$1,000,000,000.300,000,000.
“Term A Facility” means any Facility consisting of Term A Loans and/or Term A
Commitments.
“Term A Lender” means, at any time, any Lender that has a Term A Commitment or
an outstanding Term A Loan at such time.
“Term A Loan” means the term loans made by the Lenders on the Closing Date to
the Borrower pursuant to Section 2.01(a), the 2013 Replacement Term Loans made
by the 2013 Replacement Term Lenders on the First Amendment Effective Date, any
Extended Term Loan,(i) or any Incremental Term Loan or any Other TermA Loan, as
the context may require.
“Term A Loan Increase” has the meaning specified in Section 2.16(a).
“Term A Note” means, as the context requires (including with respect to any
Incremental Term Loan of the same Class), a promissory note of the Borrower
payable to any Term A Lender or its registered assigns, in substantially the
form of Exhibit C-1 evidencing the aggregate Indebtedness of the Borrower to
such Term A Lender resulting from the Term A Loans made by such Term A Lender.
“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the

56
55738387_110



--------------------------------------------------------------------------------



Term B Lenders pursuant to Section 2.01 or under any Incremental Amendment,
Extension Amendment or Refinancing Amendment.
“Term B Commitments” means, as to each Term B Lender, its obligation to make or
continue a Term B Loan to the Borrower pursuant to Section 2.01(a)(ii) in an
aggregate amount not to exceed the amount specified opposite such Lender’s name
in the Register (after giving effect to the partial prepayment described in the
preliminary statements to this Agreement) or in the Assignment and Assumption
Agreement pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term B Lender pursuant to an Assignment and Assumption
Agreement, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv)
an Extension. The aggregate amount of the Term B Commitments as of the Closing
Date (after giving effect to the partial prepayment described in the preliminary
statements to this Agreement) is $225,000,000.
“Term B Facility” means any Facility consisting of Term B Loans and/or Term B
Commitments.
“Term B Lender” means, at any time, any Lender that has a Term B Commitment or
an outstanding Term B Loan at such time.
“Term B Loan” means the term loans made by the Lenders to the Borrower on the
Original Closing Date pursuant to Section 2.01(a)(ii) or any Incremental Term B
Loan, as the context may require.
“Term B Loan Increase” has the meaning specified in Section 2.16(a).
“Term B Note” means, as the context requires (including with respect to any
Incremental Term Loan of the same Class), a promissory note of the Borrower
payable to any Term B Lender or its registered assigns, in substantially the
form of Exhibit C-2 evidencing the aggregate Indebtedness of the Borrower to
such Term B Lender resulting from the Term B Loans made by such Term B Lender.
“Term B Paydown” has the meaning set forth in the preliminary statements above.
“Term Borrowing” means a Term A Borrowing or a Term B Borrowing, as the context
may require.
“Term Commitments” means the Term A Commitments or Term B Commitments, as the
context may require.
“Term Facility” means any Term A Facility or Term B Facility, as the context may
require.
“Term Lender” means a Term A Lender or a Term B Lender, as the context may
require.
“Term Loans” means the Term A Loans, the Term B Loans, any Extended Term Loan or
any Other Term Loan, as the context may require.
“Term Loan Extension Request” has the meaning specified in Section 2.15(a).
“Term Loan Extension Series” has the meaning specified in Section 2.15(a).
“Term Loan IncreaseIncreases” has the meaning specified in Section 2.16(a).

57
55738387_110



--------------------------------------------------------------------------------



“Term Loan Refinancing Debt” means (a) Permitted Pari Passu Secured Refinancing
Debt, (b) Permitted Junior Secured Refinancing Debt and (c) Permitted Unsecured
Refinancing Debt.
“Term Note” means, as the context requires, a promissory note of the Borrower
payable to any Term Lender or its registered assigns, in substantially the form
of Exhibit C-1 evidencing the aggregate Indebtedness of the Borrower to such
Term Lender resulting from the Term Loans made by such Term Lender.
“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.
“Third Amendment” means the Third Amendment to Credit Agreement and Second
Amendment to Guaranty Agreement and Security Agreement, dated as of May 16,
2014, among Holdings, the Borrower, the Administrative Agent, the Lenders party
thereto and the Administrative Agent (as defined in the Existing Credit
Agreement).
“Third-Party Sale Lease” means each of the leases, dated March 14, 2012, entered
into between a Restricted Subsidiary, as lessee, and either National Retail
Properties Trust or Cole Real Estate Investments or, in each case, an Affiliate
thereof, as landlord, with respect to one or more real property interests
formerly owned by a Specified Lease Entity and subject to the Master Lease, and
any and all modifications thereto, substitutions therefor and replacements
thereof.
“Threshold Amount” means $50,000,000.
“Total Assets” means, as of any date of determination, the total assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the Borrower delivered
pursuant to Section 6.01(a) or (b) (and, in the case of any determination
relating to any incurrence of Indebtedness or any Investment or other
acquisition, on a Pro Forma Basis including any property or assets being
acquired in connection therewith); it being understood that, (i) for the
avoidance of doubt, the calculation of the Total Assets at any time shall
exclude the equity value of all Unrestricted Subsidiaries at such time and (ii)
for purposes of determining compliance of a transaction with any restriction set
forth in Article VII that is based upon a specified percentage of Total Assets,
compliance of such transaction with the applicable restriction shall be
determined solely with reference to Total Assets as determined above in this
definition as of the date of such transaction.
“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.
“Transaction” means the borrowings hereunder on the Closing Date, the
refinancing and terminationamendment of the Existing Credit Agreement and the
release of the obligations and liens thereunder, the consummation of any other
transactions in connection with the foregoing, and the payment of the fees and
expenses incurred in connection with any of the foregoing, each as in effect on
the Closing Date, and the application of proceeds therefrom.
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
any direct or indirect parent holding company of Holdings, the Borrower or any
Restricted Subsidiary in connection with

58
55738387_110



--------------------------------------------------------------------------------



the Transaction, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries, as may have been restated prior to the Closing
Date, for each fiscal quarter ended after December 31, 20112013 and at least
forty five (45) days before the Closing Date, prepared in accordance with GAAP.
“Uniform Commercial Code” and “UCC” mean the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date, in each case until such time (if
any) as the board of directors of the Borrower designates any such Subsidiary as
a Restricted Subsidiary pursuant to Section 6.14.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(g).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“Wells Fargo” means Wells Fargo Bank, N.ANational Association and any successor
thereto by merger, consolidation or otherwise.
“Withholding Agent” means the Borrower and the Administrative Agent.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (a)
director’s qualifying shares and (b) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

59
55738387_110



--------------------------------------------------------------------------------



(b)    (i)    The words “herein”, “hereto”, “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e)    Each of the Master Leases and the Third-Party Sale Leases shall be deemed
to have been entered into in the ordinary course of business.
(f)    For purposes of determining compliance with any Section of Article VII,
in the event that any Lien, Investment, Indebtedness, Disposition, Restricted
Payment, Affiliate transaction, Contractual Obligation, or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time.
Section 1.03    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, except as otherwise specifically prescribed herein.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.05    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, amendments and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendments and restatements, extensions,
supplements and other modifications are permitted by any Loan Document; and (b)
references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

60
55738387_110



--------------------------------------------------------------------------------



Section 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.07    Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
Section 1.08    Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two (2) Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.
Section 1.09    Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.
Section 1.10    Cumulative Growth Amount Transactions. If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Growth Amount immediately
prior to the taking of such action, the permissibility of the taking of such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.
Section 1.11 Pro Forma and Other Calculations.
Section 1.11    (a) Pro Forma and Other Calculations. (a) Notwithstanding
anything to the contrary herein, financial ratios and tests, including the
Consolidated First Lien Net Leverage Ratio, the Consolidated Senior Secured Net
Leverage Ratio, the Total Net Leverage Ratio and the Interest Coverage Ratio
shall be calculated in the manner prescribed by this Section 1.11; provided,
that notwithstanding anything to the contrary in clauses (b), (c), (d) or (e) of
this Section 1.11, when calculating (i) the Consolidated First Lien Net Leverage
Ratio for purposes of the definition of “Applicable Rate” and (ii) the Total Net
Leverage Ratio for purposes of the definition of “Applicable Rate” and Section
7.11 (other than for the purpose of determining pro forma compliance with
Section 7.11), the events described in this Section 1.11 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect. In addition, whenever a financial ratio or test is to be calculated on a
pro forma basis, the reference to “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which financial statements of the
Borrower have been delivered to the Lenders pursuant to Section 6.01(a) or (b)
(it being

61
55738387_110



--------------------------------------------------------------------------------



understood that for purposes of determining pro forma compliance with Section
7.11, if no Test Period with an applicable level cited in Section 7.11 has
passed, the applicable level shall be the level for the first Test Period cited
in Section 7.11 with an indicated level). For purposes of determining pro forma
compliance with the Financial Covenant at a time when no Term A Loans or
Revolving Credit Exposure is outstanding and no Revolving Credit Commitment or
Letter of Credit is in effect, such determination shall be made as though the
Financial Covenant is in effect at the relevant time.
(b)    For purposes of calculating any financial ratio or test (or Total
Assets), Specified Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to clause (d) of this Section
1.11) that have been made (i) during the applicable Test Period or (ii) if
applicable as described in clause (a) above, subsequent to such Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period (or, in
the case of Total Assets, on the last day of the applicable Test Period). If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.11, then such financial ratio or
test (or Total Assets) shall be calculated to give pro forma effect thereto in
accordance with this Section 1.11.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to be realized as a result of
specified actions taken, committed to be taken or expected to be taken
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken (including any savings expected to
result from the elimination of a public target’s compliance costs with public
company requirements) net of the amount of actual benefits realized during such
period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests and during any
subsequent Test Period in which the effects thereof are expected to be realized)
relating to such Specified Transaction; provided that (A) such amounts are
reasonably identifiable and factually supportable in the good faith judgment of
the Borrower, (B) such actions are taken, committed to be taken or with respect
to which substantial steps have been taken or are expected in good faith to be
taken no later than eighteen (18) months after the date of such Specified
Transaction, (C) no amounts shall be added to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA (or any
other components thereof), whether through a pro forma adjustment or otherwise,
with respect to such period and (D) any increase to Consolidated EBITDA as a
result of cost savings, operating expense reductions and synergies pursuant to
this Section 1.11(c) shall be subject to the limitation set forth in the further
proviso of clause (xii) of the definition of “Consolidated EBITDA”.
(d)    In the event that (w) the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility unless such
Indebtedness (a) has been permanently repaid and not replaced or (b) the
proceeds therefrom are used for other than working capital purposes or general
corporate purposes in the ordinary course of business), (x) the Borrower or any
Restricted Subsidiary issues, repurchases or redeems Disqualified Equity
Interests or (y) any Restricted Subsidiary issues, repurchases or redeems
preferred stock, (i) during the applicable Test

62
55738387_110



--------------------------------------------------------------------------------



Period or (ii) subsequent to the end of the applicable Test Period and prior to
or simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, or such issuance or
redemption of Disqualified Equity Interests or preferred stock, in each case to
the extent required, as if the same had occurred on the last day of the
applicable Test Period (except in the case of the Interest Coverage Ratio (or
similar ratio), in which case such incurrence, assumption, guarantee,
redemption, repayment, retirement or extinguishment of Indebtedness or such
issuance, repurchase or redemption of Disqualified Equity Interests or preferred
stock will be given effect, as if the same had occurred on the first day of the
applicable Test Period).
(e)    If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of the event for which the calculation of the
Interest Coverage Ratio is made had been the applicable rate for the entire
period (taking into account any interest hedging arrangements applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Responsible Officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a Eurocurrency interbank offered rate, or other rate, shall be determined
to have been based upon the rate actually chosen, or if none, then based upon
such optional rate chosen as the Borrower or Restricted Subsidiary may
designate.
ARTICLE II
The Commitments and Credit Extensions
Section 2.01    The Loans.
(a)    The Term Borrowings.
(i)    Section 2.01 The Loans. (a) The Term BorrowingsA Loan. Subject to the
terms and conditions set forth herein, each Term A Lender severally agrees to
make to the Borrower a single loan denominated in Dollars in a principal amount
equal to such Term A Lender’s Term A Commitment on the Closing Date. On the
First Amendment Effective Date, each 2013 Replacement Lender agrees to make to
the Borrower the 2013 Replacement Term Loans denominated in Dollars in an
aggregate principal amount equal to such 2013 Replacement Term Lender’s 2013
Replacement Term Loan Commitment in accordance with the terms and conditions of
the First Amendment. Amounts borrowed under this Section 2.01(a)(i) and repaid
or prepaid may not be reborrowed. Term A Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(ii)    Term B Loan. Subject to the terms and conditions set forth herein, each
Term B Lender severally agrees that the amount of “Term Loans” (as defined in
the Existing Credit Agreement) held by such Term B Lender shall be (subject to
the Term B Paydown) continued as Term B Loans on the Closing Date. Term B Loans
repaid or prepaid may not be reborrowed. Term B Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrower (each

63
55738387_110



--------------------------------------------------------------------------------



such loan, a “Revolving Credit Loan”) from time to time, on any Business Day
from and including the Closing Date until the Maturity Date for the Revolving
Credit Facility, in an aggregate principal amount not to exceed at any time
outstanding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment; provided that after giving effect to any Revolving Credit Borrowing,
the aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Within the
limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.06, and reborrow under this Section
2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
Section 2.02    Borrowings, Conversions and Continuations of Loans. (a) Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans
or Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 12:3000 p.m. (i) except
for notices delivered prior to the Closing Date, three (3) Business Days prior
to the requested date of any Borrowing or continuation of Eurocurrency Rate
Loans or any conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii)
except for notices delivered prior to the Closing Date, one (1) Business Day
before the requested date of any Borrowing of Base Rate Loans or conversion of
any Eurocurrency Rate Loans to Base Rate Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term A Borrowing, a Term B Borrowing, a Revolving Credit Borrowing,
a conversion of Term A Loans, Term B Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term A Loans, Term B Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m., in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit

64
55738387_110



--------------------------------------------------------------------------------



Extension, Section 4.0112 of the Third Amendment), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are Swing Line Loans
or L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect (or such greater number as may be acceptable to the Administrative
Agent).
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing, or in the case of any Borrowing of Base Rate
Loans, prior to 1:00 p.m. on the date of such Borrowing, that such Lender will
not make available to the Administrative Agent such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(b) above, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent at (i)
in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in accordance with the foregoing. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this Section 2.02(g) shall be conclusive in the absence
of manifest error. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such

65
55738387_110



--------------------------------------------------------------------------------



interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(h)    
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Section 2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i)
On and after the Closing Date, the Existing Letters of Credit for purposes
hereof will be deemed to have been issued on the Closing Date under the
Revolving Credit Facility. Subject to the terms and conditions set forth herein,
(A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from and including the Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars on a sight basis for the account of the Borrower (provided that any
Letter of Credit may be for the benefit of any Subsidiary of the Borrower) and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Lender would exceed such Lender’s Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

66
55738387_110



--------------------------------------------------------------------------------



(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;
(D)    the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer; or
(E)    any Revolving Credit Lender is a Defaulting Lender at such time, unless
such L/C Issuer has entered into arrangements reasonably satisfactory to it and
the Borrower to eliminate such L/C Issuer’s risk (after giving effect to Section
2.18(a)(iv)) with respect to the participation in Letters of Credit by such
Defaulting Lender, including by cash collateralizing such Defaulting Lender’s
Pro Rata Share of the L/C Obligations.
(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i)    (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 12:3000 p.m. at
least two (2) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.
(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the

67
55738387_110



--------------------------------------------------------------------------------



Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the relevant L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve month period to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that the relevant L/C Issuer shall not permit
any such renewal if (A) the relevant L/C Issuer has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Section 2.03(a)(ii)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
second Business Day following any payment by an L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing, together with interest on the amount so paid or disbursed by such L/C
Issuer, to the extent not reimbursed on the date of such payment of
disbursement. If the Borrower does not reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Appropriate Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and

68
55738387_110



--------------------------------------------------------------------------------



the amount of such Appropriate Lender’s Pro Rata Share thereof. In such event,
the Borrower shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Appropriate Lender (including any Appropriate Lender acting as an
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C
Issuer, in Dollars, at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Appropriate Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the relevant L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

69
55738387_110



--------------------------------------------------------------------------------



(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the relevant L/C Issuer submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.
(i)    (d) Repayment of Participations. (i) If, at any time after an L/C Issuer
has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or

70
55738387_110



--------------------------------------------------------------------------------



any statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;
(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party; provided
that the foregoing shall not excuse any L/C Issuer from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct (in each case, as determined
by a court of competent jurisdiction in a final and non-appealable judgment)
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.
(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any draft, demand, certificate
or other document expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a draft, demand, certificate or other
document strictly complying with the terms and conditions of a Letter of Credit
(in each case, as determined by a court of competent jurisdiction in a final and
non-appealable judgment). In furtherance and not in limitation of the foregoing,

71
55738387_110



--------------------------------------------------------------------------------



each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (ii) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such Event of Default), and shall do so not later
than 2:00 p.m. on (x) in the case of the immediately preceding clause (i), (1)
the Business Day that the Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 Noon, or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice and (y) in the case of the immediately preceding clause (ii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower. To the extent any
Event of Default giving rise to the requirement to Cash Collateralize any Letter
of Credit pursuant to this Section 2.03(g) is cured or otherwise waived by the
Required Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent, for the account of each Revolving Credit Lender in accordance with its
Pro Rata Share, a Letter of Credit fee for each Letter of Credit issued pursuant
to this Agreement equal to the Applicable Rate times the daily maximum amount
then available to be drawn under such Letter of Credit (determined without
regard to whether any conditions to drawing could then be met). Such Letter of
Credit fees shall be computed on a quarterly basis in arrears. Such Letter of
Credit fees shall be due and payable in Dollars on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of

72
55738387_110



--------------------------------------------------------------------------------



Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer, for its own
account, a fronting fee with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (determined without regard to whether any conditions to
drawing could then be met). Such fronting fees shall be (x) computed on a
quarterly basis in arrears and (y) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.
(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement, in the event of any conflict between the
terms hereof and the terms of any Letter of Credit Application, the terms hereof
shall control.
(k)    Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.
(l)    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer which issued such Letter of Credit, if one or
more other tranches of Revolving Credit Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit for which consent has been obtained shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to Sections
2.03(c) and (d)) under (and ratably participated in by Revolving Credit Lenders
pursuant to) the Revolving Credit Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i) and unless provisions reasonably satisfactory to the
applicable L/C Issuer for the treatment of such Letter of Credit as a letter of
credit under a successor credit facility have been agreed upon, the Borrower
shall, on or prior to the applicable Maturity Date, cause all such Letters of
Credit to be replaced and returned to the applicable L/C Issuer undrawn and
marked “cancelled” or to the extent that the Borrower is unable to so replace
and return any Letter(s) of Credit, such Letter(s) of Credit shall be secured by
a “back to back” letter of credit reasonably satisfactory to the applicable L/C
Issuer or the Borrower shall Cash Collateralize any such Letter of Credit in
accordance with Section 2.03(g). Commencing with the Maturity Date of any
tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed solely with the L/C Issuer.
(m)    

73
55738387_110



--------------------------------------------------------------------------------



Section 2.04    Swing Line Loans.
(a)    Section 2.04    Swing Line Loans. (a) The Swing Line. Subject to the
terms and conditions set forth herein, the Swing Line Lender agrees to make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day from and including the Closing Date until the Maturity Date for
the Revolving Credit Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided that (i) after giving effect to any Swing Line Loan,
the aggregate Outstanding Amount of the Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect and (ii) notwithstanding the foregoing, the Swing Line Lender shall
not be obligated to make any Swing Line Loans at a time when a Revolving Credit
Lender is a Defaulting Lender, unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swing Line Lender’s risk with respect to the Defaulting Lender’s participation
in such Swing Line Loans, including by cash collateralizing such Defaulting
Lender’s Pro Rata Share of the outstanding amount of Swing Line Loans; provided
further that, the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.06, and reborrow under this Section
2.04. Each Swing Line Loan shall be a Base Rate Loan. Swing Line Loans shall
only be denominated in Dollars. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 112:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    (c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which

74
55738387_110



--------------------------------------------------------------------------------



hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

75
55738387_110



--------------------------------------------------------------------------------



(d)    Repayment of Participations.
(i)    (d)Repayment of Participations. (i) At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Lender its Pro Rata
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
Maturity Date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the Swing Line Lender, on the earliest occurring
Maturity Date such Swing Line Loan shall be deemed reallocated to the tranche or
tranches of the Non-Expiring Credit Commitments on a pro rata basis; provided
that (x) to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such Non-Expiring
Credit Commitments, immediately prior to such reallocation (after giving effect
to any repayments of Revolving Credit Loans and any reallocation of Letter of
Credit participations as contemplated in Section 2.03(l)) the amount of Swing
Line Loans to be reallocated equal to such excess shall be repaid and (y)
notwithstanding the foregoing, if a Specified Default has occurred and is
continuing, the Borrower shall still be obligated to pay Swing Line Loans
allocated to the Revolving Credit Lenders holding the Expiring Credit
Commitments at the Maturity Date of the Expiring Credit Commitment or if the
Loans have been accelerated prior to the maturity date of the Expiring Credit
Commitment. Commencing with the Maturity Date of any tranche of Revolving Credit
Commitments, the sublimit for Swing Line Loans shall be agreed solely with the
Swing Line Lender.
Section 2.05    [Reserved].

76
55738387_110



--------------------------------------------------------------------------------



Section 2.06    Prepayments. (a)
(a)    Optional. (i)
(i)    Except as otherwise provided below in this Section 2.06(a), the Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term A Loans, Term B Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (1) such notice must
be received by the Administrative Agent not later than 12:3000 p.m. (A) three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Class(es) and Type(s) of Loans to be prepaid and in the case of
a prepayment of Term A Loans or Term B Loans, the manner in which the Borrower
elects to have such prepayment applied to the remaining repayments thereof;
provided that in the event such notice fails to specify the manner in which the
respective prepayment of Term A Loans or Term B Loans shall be applied to
repayments thereof required pursuant to Section 2.08(a), such prepayment of Term
A Loans or Term B Loans shall be applied in direct order of maturity to
repayments thereof required pursuant to Section 2.08(a). The Administrative
Agent will promptly notify each Appropriate Lender of its receipt of each such
notice, and of the amount of such Lender’s Pro Rata Share of such prepayment. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the Loans pursuant
to this Section 2.06(a) shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares. Any prepayment of Term Loans made after
the First Amendment Effective Date and on or prior to the date that is six
months after the First Amendment Effective Date in connection with a Repricing
Transaction shall be accompanied by the payment by the Borrower of the fee set
forth in Section 2.10(b).
(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 112:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.06(a)(i) or
2.06(a)(ii) if such prepayment would have resulted from a refinancing in total
of a Facility, which refinancing shall not be consummated or shall otherwise be
delayed.

77
55738387_110



--------------------------------------------------------------------------------



(iv)    Notwithstanding anything in any Loan Document to the contrary, so long
as (x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds of Revolving Credit Loans or Swing Line Loans are used for this
purpose, any Company Party may prepay the outstanding Term B Loans (which shall,
for the avoidance of doubt, be automatically and permanently canceled
immediately upon such prepayment) (or Holdings, the Borrower or any of its
Subsidiaries may purchase such outstanding Term Loans and immediately cancel
them) on the following basis:
(A)    Any Company Party shall have the right to make a voluntary prepayment of
Term B Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.06(a)(iv); provided that no Company Party shall initiate any
action under this Section 2.06(a)(iv) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Term B Lender was willing to
accept any prepayment of any Term B Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of any Company
Party’s election not to accept any Solicited Discounted Prepayment Offers.
(B)    (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term B
Lender and/or (y) each Term B Lender with respect to any Class of Term B Loans
on an individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term B Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term B Loans to be prepaid (it being
understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Term B
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.06(a)(iv)(B)), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Term B Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
on the third Business Day after the date of delivery of such notice to such
Lenders (the “Specified Discount Prepayment Response Date”).

78
55738387_110



--------------------------------------------------------------------------------



(2)    Each Term B Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Term B Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Lender’s Term B Loans to be prepaid at such offered discount. Each acceptance of
a Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender
shall be irrevocable. Any Term B Lender whose Specified Discount Prepayment
Response is not received by the Auction Agent by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.
(3)    If there is at least one (1) Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term B Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and tranches of Term B Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to subsection (2) above; provided that, if the aggregate principal amount of
Term B Loans accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective principal amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Auction Agent (in consultation with
such Company Party and subject to rounding requirements of the Auction Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Company Party of the respective Term B Lenders’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term B Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the tranches of Term B
Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the principal amount, tranche and Type of Term B Loans
of such Term B Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term B Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).
(C)    (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term B
Lender and/or (y) each Term B Lender with respect to any Class of Term B Loans
on an individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term B Loans (the “Discount Range
Prepayment

79
55738387_110



--------------------------------------------------------------------------------



Amount”), the tranche or tranches of Term B Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term B Loans with respect to each relevant tranche of
Term B Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term B Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.06(a)(iv)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $10,000,000 and whole increments of $1,000,000
in excess thereof and (IV) each such solicitation by a Company Party shall
remain outstanding through the Discount Range Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Lenders (the “Discount Range Prepayment
Response Date”). Each Term B Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Term B Lender is willing to allow prepayment
of any or all of its then outstanding Term B Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Term B Loans (the “Submitted Amount”) such Term B Lender is willing to
have prepaid at the Submitted Discount. Any Term B Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term B Loans at any discount to their par
value within the Discount Range.
(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term B Loans to be prepaid at such Applicable Discount
in accordance with this subsection (C). The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by the Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term B Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term B Loans equal to its Submitted Amount (subject
to any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term B Lender, a “Participating Lender”).

80
55738387_110



--------------------------------------------------------------------------------



(3)    If there is at least one (1) Participating Lender, the relevant Company
Party will prepay the respective outstanding Term B Loans of each Participating
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Term B
Loans for those Participating Lenders whose Submitted Discount is a discount to
par greater than or equal to the Applicable Discount (the “Identified
Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Term B Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term B Lender of the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount and tranches of Term B Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Term B Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Company Party and Term B Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Company Party shall be due and payable by such Company Party on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
(D)    (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term B
Lender and/or (y) each Term B Lender with respect to any Class of Term B Loans
on an individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term B Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term B Loans the applicable Company
Party is willing to prepay at a discount (it being understood that different
Solicited Discounted Prepayment Amounts may be offered with respect to different
tranches of Term B Loans and, in such event, each such offer will be treated as
separate offer pursuant to the terms of this Section 2.06(a)(iv)(D)), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $10,000,000 and whole increments of $1,000,000 in excess thereof and (IV)
each such solicitation by a Company Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited

81
55738387_110



--------------------------------------------------------------------------------



Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Term B Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term B Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term B Lender is willing to allow prepayment of its then outstanding Term B
Loan and the maximum aggregate principal amount and tranches of such Term B
Loans (the “Offered Amount”) such Term B Lender is willing to have prepaid at
the Offered Discount. Any Term B Lender whose Solicited Discounted Prepayment
Offer is not received by the Auction Agent by the Solicited Discounted
Prepayment Response Date shall be deemed to have declined prepayment of any of
its Term B Loans at any discount.
(2)    The Auction Agent shall promptly provide the relevant Company Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term B Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term B
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.06(a)(iv)(D).
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Term B Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term B Loans equal to its Offered Amount (subject to any
required pro-rata reduction pursuant to the

82
55738387_110



--------------------------------------------------------------------------------



following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Company Party will prepay outstanding Term B Loans pursuant to
this subsection (D) to each Qualifying Lender in the aggregate principal amount
and of the tranches specified in such Lender’s Solicited Discounted Prepayment
Offer at the Acceptable Discount; provided that if the aggregate Offered Amount
by all Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term B Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Company Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term B Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term B Loans
and the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Term B Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Term B Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).
(E)    In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term B Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.
(F)    If any Term B Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term B Loans on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Term B Loans on a pro-rata basis across such installments.
The Term B Loans so prepaid shall be accompanied by all accrued and unpaid
interest on the par principal amount so prepaid up to, but not including, the
Discounted Prepayment Effective Date. Each prepayment of the outstanding Term B
Loans pursuant to this Section 2.06(a)(iv) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable,

83
55738387_110



--------------------------------------------------------------------------------



and shall be applied to the relevant Term B Loans of such Term B Lenders in
accordance with their respective Pro Rata Share. The aggregate principal amount
of the tranches and installments of the relevant Term B Loans outstanding shall
be deemed reduced by the full par value of the aggregate principal amount of the
tranches of Term B Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment.
(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.06(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Company
Party.
(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.06(a)(iv), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon the Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.
(I)    Each of the Company Parties and the Term B Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this Section
2.06(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.06(a)(iv) as well
as activities of the Auction Agent.
(J)    Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.06(a)(iv) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).
(b)    Mandatory.
(i)    (b)    Mandatory. (i) Within five (5) Business Days after financial
statements have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(b), the
Borrower shall cause to be prepaid Term Loans in an aggregate principal amount
equal to (A) 50% of Excess Cash Flow, if any, for the fiscal year covered by
such financial statements (commencing with the fiscal year ending December 31,
201328, 2014) minus (B) the sum of (without duplication) (1) all voluntary
prepayments of Term Loans (excluding prepayments

84
55738387_110



--------------------------------------------------------------------------------



pursuant to Section 2.06(a)(iv) or any other voluntary prepayments of Term Loans
made at a discount to par) during such fiscal year (excluding any voluntary
prepayments of Term Loans made during such fiscal year that reduced the amount
required to be prepaid pursuant to this Section 2.06(b)(i) in the prior fiscal
year) or after year-end and prior to when such Excess Cash Flow prepayment is
due and (2) all voluntary prepayments of Revolving Credit Loans during such
fiscal year (excluding any voluntary prepayments of Revolving Credit Loans made
during such fiscal year that reduced the amount required to be prepaid pursuant
to this Section 2.06(b)(i) in the prior fiscal year) or after year-end and prior
to when such Excess Cash Flow prepayment is due to the extent the Revolving
Credit Commitments are permanently reduced by the amount of such payments, but
in the case of each of the immediately preceding clauses (1) and (2), to the
extent such prepayments are funded with Internally Generated Cash; provided that
(x) the percentage of Excess Cash Flow specified in clause (A) above shall
instead be 25% if the Consolidated First Lien Net Leverage Ratio as of the last
day of the fiscal year covered by such financial statements was less than or
equal to 1.50:1.00 but greater than 1.00:1.00 and (y) no payment of any Term
Loans shall be required under this Section 2.06(b)(i) if the Consolidated First
LienSenior Secured Net Leverage Ratio as of the last day of the fiscal year
covered by such financial statements was less than or equal to 1.002.50:1.00.
(ii)    (A)    If (x) Holdings, the Borrower or any Restricted Subsidiary
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), (b), (c), (d) (to the extent
constituting a Disposition by any Restricted Subsidiary to a Loan Party), (e),
(g), (h), (i), (j), (p), (q) or (r)) or (y) any Casualty Event occurs, which in
the aggregate results in the realization or receipt by Holdings, the Borrower or
such Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause to be
prepaid on or prior to the date which is ten (10) Business Days after the date
of the realization or receipt of such Net Cash Proceeds, Term Loans in an
aggregate principal amount equal to 100% of all Net Cash Proceeds received;
provided that, if at the time that any such prepayment would be required, the
Borrower is required to offer to repurchase Permitted Pari Passu Secured
Refinancing Debt (or any Indebtedness pursuant to a Permitted Refinancing in
respect thereof that is secured on a pari passu basis with the Obligations)
pursuant to the terms of the documentation governing such Indebtedness with such
Net Cash Proceeds, (such Permitted Pari Passu Secured Refinancing Debt (or any
Indebtedness pursuant to a Permitted Refinancing in respect thereof) required to
be offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrower may apply such Net Cash Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time; provided, further that the portion of such
net proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to the Term Loans in accordance with the
terms hereof) to the prepayment of the Term Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to this Section
2.06(b)(ii)(A) shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such
Indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof; provided,
further that no such prepayment shall be required pursuant to this Section
2.06(b)(ii) with respect to such portion of such Net Cash Proceeds that the

85
55738387_110



--------------------------------------------------------------------------------



Borrower shall have, on or prior to such date, given written notice to the
Administrative Agent of its intent to reinvest in accordance with Section
2.06(b)(ii)(B) but only so long as the Borrower is not otherwise required to pay
(or make an offer to pay) any Other Applicable Indebtedness with such Net Cash
Proceeds (which notice may only be provided if no Event of Default has occurred
and is then continuing);
(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Disposition (other than any Disposition specifically excluded from the
application of Section 2.06(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business or its Restricted Subsidiaries within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, within the later
of (a) one hundred and eighty (180) days following the date of such legally
binding commitment and (b) twelve (12) months following receipt of such Net Cash
Proceeds; provided that (i) so long as an Event of Default shall have occurred
and be continuing, the Borrower (x) shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and (y)
shall not be required to apply such Net Cash Proceeds which have been previously
applied to prepay Revolving Credit Loans to the prepayment of Term Loans until
such time as the relevant investment period has expired and no Event of Default
is continuing and (ii) if any Net Cash Proceeds are no longer intended to be or
cannot be so reinvested (whether because the applicable reinvestment period has
expired or otherwise) at any time after delivery of a notice of reinvestment
election, an amount equal to any such Net Cash Proceeds shall be applied within
five (5) Business Days after the Borrower reasonably determines that such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 2.06.
(iii)    If Holdings, the Borrower or any Restricted Subsidiary incurs or issues
any Indebtedness (A) not expressly permitted to be incurred or issued pursuant
to any clause of Section 7.03 or (B) that constitute Credit Agreement
Refinancing Indebtedness, the Borrower shall cause to be prepaid Term Loans in
an aggregate principal amount equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.
(iv)    [Reserved].
(v)    [Reserved].
(vi)    If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(b)(vi)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans, such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.

86
55738387_110



--------------------------------------------------------------------------------



(vii)    [Reserved].
(viii)    Each prepayment of Term Loans pursuant to this Section 2.06(b) shall
be applied on a pro rata basis as between the Term A Facility and Term B
Facility, with application within each such Facility in direct order of maturity
to repayments thereof required pursuant to Section 2.08(a), and shall be paid to
the Appropriate Lenders in accordance with their respective Pro Rata Shares,
subject to clause (ix) of this Section 2.06(b) in respect of Term Loans. Any
prepayment of a Eurocurrency Rate Loan pursuant to this Section 2.06(b) shall be
accompanied by all accrued interest thereon. Any prepayment of Term Loans made
on or prior to the one (1) year anniversary of the Closing Date pursuant to
Section 2.06(b)(iii) as part of a Repricing Transaction shall be accompanied by
the fee set forth in Section 2.10(b).
(ix)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term B Loans required to be made pursuant to clauses (i)
through (iii) of this Section 2.06(b) at least three (3) Business Days prior to
the date of any such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment of
Term B Loans required to be made pursuant to clauses (i) through (iii) of this
Section 2.06(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent no later than 5:00 p.m. one Business Day after the date of
such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment; provided that no Lender may reject any prepayment made under Section
2.06(b)(iii)(B). Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term B Loans to be rejected by
such Lender (such amounts so rejected, “Rejected Amounts”). If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term B Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Term B Loans. In
the event a Lender rejects all or any portion of its Pro Rata Share of any
mandatory prepayment of B Term Loans required pursuant to clauses (i) through
(iii) of this Section 2.06(b), the rejected portion of such Lender’s Pro Rata
Share of such prepayment shall be retained by the Borrower (such Rejected
Amounts, the “Borrower Retained Prepayment Amounts”).
(x)    Notwithstanding any other provisions of this Section 2.06, (i) to the
extent that any of or all the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event
from a Foreign Subsidiary (a “Foreign Casualty Event”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.06(b) but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such

87
55738387_110



--------------------------------------------------------------------------------



repatriation will be promptly effected and an amount equal to such repatriated
Net Cash Proceeds or Excess Cash Flow will be promptly (and in any event not
later than two (2) Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.06(b) to the extent
provided herein and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition or any Foreign Casualty Event or Excess Cash Flow attributable to
Foreign Subsidiaries would have material adverse tax consequences with respect
to such Net Cash Proceeds or Excess Cash Flow, such Net Cash Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 2.06(b) but may be retained by the applicable
Foreign Subsidiary until such time as it may repatriate such amount without
incurring such material adverse tax consequences (at which time such amount
shall be repatriated to the Borrower and applied to repay the Term Loans).
(c)    Funding Losses, Etc. All prepayments under this Section 2.06 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date prior to the last day of an Interest Period therefor, any amounts
owing in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.06(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under Section 2.06(b) (but
excluding prepayments required under clause (vi) of Section 2.06(b)), prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to Section 2.06(b) in respect of any such Eurocurrency Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with Section 2.06(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding
Loans in accordance with Section 2.06(b) and the Borrower shall be responsible
for any amounts owing in respect of any Eurocurrency Rate Loan pursuant to
Section 3.05.
(d)    
Section 2.07    Termination or Reduction of Commitments.
(a)    Section 2.07    Termination or Reduction of Commitments. (a) Optional.
The Borrower may, upon written notice to the Administrative Agent, terminate the
unused Commitments of any Class, or from time to time permanently reduce the
unused Commitments of any Class; provided that (i) any such notice shall be
received by the Administrative Agent at least three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Revolving Credit Commitment reduction shall not be applied to the Letter of
Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Borrower or as otherwise provided in the immediately preceding sentence.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing in total of a Facility, which refinancing shall not be consummated
or otherwise shall be delayed.

88
55738387_110



--------------------------------------------------------------------------------



(b)    Mandatory. The Term A Commitment of each Term A Lender shall be
automatically and permanently reduced to $0 upon the making of such Term A
Lender’s Term A Loans pursuant to Section 2.01(a)(i). The 2013 Replacement Term
LoanB Commitment of each 2013 Replacement Term B Lender shall bewas
automatically and permanently reduced to $0 upon the making of such 2013
Replacement Term B Lender’s 2013 Replacement Term B Loans pursuant to the First
Amendment on the First Amendment Effectiveon the Original Closing Date. The
Revolving Credit Commitment of each Revolving Credit Lender shall automatically
and permanently terminate on the Maturity Date for the Revolving Credit
Facility; provided that (x) the foregoing shall not release any Revolving Credit
Lender from any liability it may have for its failure to fund Revolving Credit
Loans, L/C Advances or participations in Swing Line Loans that were required to
be funded by it on or prior to such Maturity Date and (y) the foregoing will not
release any Revolving Credit Lender from any obligation to fund its portion of
L/C Advances or participations in Swing Line Loans with respect to Letters of
Credit issued or Swing Line Loans made prior to such Maturity Date.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.07. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.
Section 2.08    Repayment of Loans. (a) Term Loans.
(a)    Term Loans.
(i)    Term A Loan. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term A Lenders (A) in consecutive quarterly installments
on the last Business Day of each of March, June, September and December,
commencing September 30, 2014, the aggregate outstanding principal amount of the
Term A Loan as set forth below (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.06):
FISCAL YEAR
PAYMENT DATE
PRINCIPAL INSTALLMENT
($)
2014
September 30, 2014
$3,750,000
December 31, 2014
$3,750,000
2015
March 31, 2015
$3,750,000
June 30, 2015
$3,750,000
September 30, 2015
$3,750,000
December 31, 2015
$3,750,000
2016
March 31, 2016
$3,750,000
June 30, 2016
$3,750,000
September 30, 2016
$5,625,000
December 31, 2016
$5,625,000
2017
March 31, 2017
$5,625,000
June 30, 2017
$5,625,000
September 30, 2017
$5,625,000


89
55738387_110



--------------------------------------------------------------------------------





FISCAL YEAR
PAYMENT DATE
PRINCIPAL INSTALLMENT
($)
 
December 31, 2017
$5,625,000
2018
March 31, 2018
$5,625,000
June 30, 2018
$5,625,000
September 30, 2018
$7,500,000
December 31, 2018
$7,500,000
2019
March 31, 2019
$7,500,000
Maturity Date for Term A Loans
The aggregate outstanding principal amount of all Term A Loans

and (B) on the Maturity Date for the Term A Loans, the aggregate principal
amount of all Term A Loans outstanding on such date.
(ii)    (i)Term B Loan. The Borrower shall repay to the Administrative Agent for
the ratable account of the Term B Lenders (A) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
March 31, 2013,June 2014, an aggregate amount equal to 0.25% of the aggregate
principal amount of all Term B Loans outstanding on the Original Closing Date
(which payments shall be reduced as a result of the application of prepayments
under the Existing Credit Agreement made prior to the Closing Date and the
application of prepayments (other than in connection with the Term B Paydown) in
accordance with the order of priority set forth in Section 2.06 and Section
10.07(n)) and (B) on the Maturity Date for the Term B Loans, the aggregate
principal amount of all Term B Loans outstanding on such date.
(iii)    (ii)The amount of any such payment set forth in clauseclauses (i) and
(ii) above shall be adjusted to account for the addition of any Incremental Term
Loans, Extended Term Loans or Other Term Loans to contemplate (A) the reduction
in the aggregate principal amount of any Term Loans that were paid down in
connection with the incurrence of such Incremental Term Loans, Extended Term
Loans or Other Term Loans, and (B) any increase to payments to the extent and as
required pursuant to the terms of any applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment.
(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facility the aggregate principal amount of all of its
Revolving Credit Loans outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Swing Line
Loan is made and (ii) the Maturity Date for the Revolving Credit Facility.
Section 2.09    Interest. (a) Subject to the provisions of Section 2.09(b), (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan

90
55738387_110



--------------------------------------------------------------------------------



shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Revolving Credit Loans.
(b)    The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    All computations of interest hereunder shall be made in accordance with
Section 2.11.
Section 2.10    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Rate with respect to commitment
fees times the actual daily amount by which the aggregate Revolving Credit
Commitment exceeds the sum of (A) Outstanding Amount of Revolving Credit Loans
(for the avoidance of doubt, excluding any Swing Line Loans) and (B) the
Outstanding Amount of L/C Obligations; provided that any commitment fee accrued
with respect to any of the Revolving Credit Commitments of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided, further, that no commitment fee shall accrue on any of the Revolving
Credit Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee shall accrue at all times from the Closing
Date until the Maturity Date for the Revolving Credit Facility, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(b) At the time of the effectiveness of any Repricing Transaction that is
consummated after the First Amendment Effective Date and on or prior to the
six-month anniversary of the First Amendment Effective Date, the Borrower agrees
to pay to the Administrative Agent, for the ratable account of each Term Lender
with Term Loans that are either prepaid, refinanced, substituted, replaced or
otherwise subjected to a pricing reduction in connection with such Repricing
Transaction (including each Term Lender that withholds its consent to such
Repricing Transaction and is replaced as a Lender, or whose outstanding Term
Loans are repaid in full, under Section 3.07(a)), a fee in an amount equal to
1.0% of (x) in the case of a Repricing Transaction described in clause (i) of
the definition thereof, the aggregate principal amount of all Term Loans
prepaid, refinanced, substituted or replaced in connection with such Repricing
Transaction and (y) in the case of a Repricing Transaction described in clause
(ii) of the definition thereof, the aggregate

91
55738387_110



--------------------------------------------------------------------------------



principal amount of all Term Loans outstanding on such date that are subject to
an effective pricing reduction pursuant to such Repricing Transaction. Such fees
shall be earned, due and payable upon the date of the effectiveness of such
Repricing Transaction.
(b)    (c)Other Fees. The Borrower shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).
Section 2.11    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by the Administrative
Agent’s “prime rate” shall be made on the basis of a year of three hundred and
sixty-five (365) days (or three hundred and sixty six (366) days, as the case
may be) and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one (1) day. In computing interest on any Loan, the first day
of an Interest Period applicable to such Loan or, with respect to a Base Rate
Loan being converted from a Eurocurrency Rate Loan, the date of conversion of
such Eurocurrency Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the expiration date of an Interest Period applicable to such Loan
or, with respect to a Base Rate Loan being converted to a Eurocurrency Rate
Loan, the date of conversion of such Base Rate Loan to such Eurocurrency Rate
Loan, as the case may be, shall be excluded. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
Section 2.12    Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation Section
5f.103-1(c), as agent for the Borrower, in each case in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.12(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register in accordance with the provisions of Section 10.7(d),
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent in the Register and
the accounts and records of any Lender in respect of such matters, the Register
shall control in the absence of manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Register,
and by each Lender in its account or accounts pursuant to Sections 2.12(a) and
(b), shall be prima facie evidence of the amount

92
55738387_110



--------------------------------------------------------------------------------



of principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
Section 2.13    Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate
from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect.
When such Lender makes payment to the Administrative Agent (together with all
accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand

93
55738387_110



--------------------------------------------------------------------------------



therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.13(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
Section 2.14    Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase

94
55738387_110



--------------------------------------------------------------------------------



shall to that extent be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For the avoidance of doubt, the provisions of
this paragraph shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.14 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.14 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Section 2.15    Extension of Term Loans; Extension of Revolving Credit Loans.
(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled Maturity
Date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.15. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable, but excluding any arrangement, structuring or other fees payable
in connection therewith that are not generally shared with all relevant Lenders)
and offered pro rata to each Lender under such Existing Term Loan Tranche and
(y) be identical to the Term Loans under the Existing Term Loan Tranche from
which such Extended Term Loans are intended to be amended, except that: (i) all
or any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; provided, however, that at no
time shall there be Classes of Term Loans hereunder (including Other Term Loans,
Incremental Term Loans and Extended Term Loans) which have more than three (3)
different Maturity Dates (unless otherwise consented to by the Administrative
Agent); (ii) the All-In Yield with respect to the Extended Term Loans (whether
in the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different from the All-In Yield for the Term Loans of such
Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and (iv)
Extended Term Loans may have call protection as may be agreed by the Borrower
and the Lenders thereof; provided that no Extended Term Loans may be optionally
prepaid prior to the date on which all Term Loans with an earlier final stated
maturity (including Term Loans under the Existing Term Loan Tranche from which
they were amended) are repaid in full, unless such optional

95
55738387_110



--------------------------------------------------------------------------------



prepayment of principal is accompanied by a pro rata optional prepayment of such
other Term Loans; provided, however, that (A) no Default shall have occurred and
be continuing at the time a Term Loan Extension Request is delivered to Lenders,
(B) in no event shall the Maturity Date of any Extended Term Loans of a given
Term Loan Extension Series at the time of establishment thereof be earlier than
the then Latest Maturity Date of any other Term Loans hereunder, (C) the
Weighted Average Life to Maturity of any Extended Term Loans of a given Term
Loan Extension Series at the time of establishment thereof shall be no shorter
than the remaining Weighted Average Life to Maturity of any Existing Term Loan
Tranche (as originally in effect prior to any amortization or prepayments
thereto), (D) any such Extended Term Loans (and the Liens securing the same)
shall be permitted by the terms of the CMBS Intercreditor Agreement or First
Lien Intercreditor Agreement (to the extent any CMBS Intercreditor Agreement or
First Lien Intercreditor Agreement is then in effect), (E) all documentation in
respect of such Extension Amendment shall be consistent with the foregoing and
(F) any Extended Term Loans may participate on a pro rata basis or less than a
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments of principal hereunder, in each case as
specified in the respective Term Loan Extension Request. Any Extended Term Loans
amended pursuant to any Term Loan Extension Request shall be designated a series
(each, a “Term Loan Extension Series”) of Extended Term Loans for all purposes
of this Agreement; provided that any Extended Term Loans amended from an
Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Tranche (in
which case scheduled amortization with respect thereto shall be proportionately
increased). Each request for a Term Loan Extension Series of Extended Term Loans
proposed to be incurred under this Section 2.15 shall be in an aggregate
principal amount that is not less than $25,000,000 (it being understood that the
actual principal amount thereof provided by the applicable Lenders may be lower
than such minimum amount).
(b)    Extension of Revolving Credit Commitments. The Borrower may, at any time
and from time to time request that all or a portion of the Revolving Credit
Commitments (and related Revolving Credit Loans and other related extensions of
Credit) of a given Class (each, an “Existing Revolver Tranche”) be amended to
extend the scheduled Maturity Date(s) with respect to all or a portion of such
Revolving Credit Commitments (any such Revolving Credit Commitments which have
been so amended, “Extended Revolving Credit Commitments” and the revolving loans
thereunder, “Extended Revolving Credit Loans”) and to provide for other terms
consistent with this Section 2.15. In order to establish any Extended Revolving
Credit Commitments, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, a “Revolver Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which shall (x) be identical as offered to each Lender under
such Existing Revolver Tranche (including as to the proposed interest rates and
fees payable, but excluding any arrangement, structuring or other fees payable
in connection therewith that are not generally shared with all relevant Lenders)
and offered pro rata to each Lender under such Existing Revolver Tranche and (y)
be identical to the Revolving Credit Commitments under the Existing Revolver
Tranche from which such Extended Revolving Credit Commitments are to be amended,
except that: (i) the Maturity Date of the Extended Revolving Credit Commitments
may be delayed to a later date than the Maturity Date of the Revolving Credit
Commitments of such Existing Revolver Tranche, to the extent provided in the
applicable Extension Amendment; provided, however, that at no time shall there
be Classes of Revolving Credit Commitments hereunder (including Other Revolving
Credit Commitments, Incremental Revolving Credit Commitments and Extended
Revolving Credit Commitments) which have more than three (3) different Maturity
Dates (unless otherwise consented to by the Administrative Agent); (ii) the
All-In Yield with respect to extensions of credit under the Extended Revolving
Credit Commitments (whether in the form of interest rate margin, upfront fees or
otherwise) may be different than the All-In Yield for extensions of credit under
the Revolving Credit Commitments of such Existing Revolver Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for

96
55738387_110



--------------------------------------------------------------------------------



other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
and commitment reductions thereunder shall be made on a pro rata basis (except
for (I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments and commitment
reductions required upon the Maturity Date of the non-extending Revolving Credit
Commitments) and all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Revolving Credit
Commitments (subject to the provisions of Sections 2.03(l) and 2.04(g));
provided, further, that (A) no Default shall have occurred and be continuing at
the time a Revolver Extension Request is delivered to Lenders, (B) in no event
shall the Maturity Date of any Extended Revolving Credit Commitments of a given
Revolver Extension Series at the time of establishment thereof be earlier than
the then Latest Maturity Date of any other Revolving Credit Commitments
hereunder, (C) any such Extended Revolving Credit Commitments (and the Liens
securing the same) shall be permitted by the terms of the CMBS Intercreditor
Agreement or First Lien Intercreditor Agreement (to the extent any CMBS
Intercreditor Agreement or First Lien Intercreditor Agreement is then in effect)
and (D) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing. Any Extended Revolving Credit Commitments amended
pursuant to any Revolver Extension Request shall be designated a series (each, a
“Revolver Extension Series”) of Extended Revolving Credit Commitments for all
purposes of this Agreement; provided that any Extended Revolving Credit
Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Revolver Extension Series with respect to such
Existing Revolver Tranche. Each Revolver Extension Series of Extended Revolving
Credit Commitments incurred under this Section 2.15 shall be in an aggregate
amount that is not less than $25,000,000.
(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.15. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche wishing to have all or a portion of its Term Loans under the
Existing Term Loan Tranche subject to such Extension Request amended into
Extended Term Loans (each, an “Extending Term Lender”) and any Revolving Credit
Lender wishing to have all or a portion of its Revolving Credit Commitments
under the Existing Revolver Tranche subject to such Extension Request amended
into Extended Revolving Credit Commitments (each, an “Extending Revolving Credit
Lender”), as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the

97
55738387_110



--------------------------------------------------------------------------------



Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to one or more amendments (each, an
“Extension Amendment”) to this Agreement among the Borrower, the other Loan
Parties, the Administrative Agent and each Extending Term Lender or Extending
Revolving Credit Lender, as applicable, providing an Extended Term Loan or
Extended Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Sections 2.15(a) or (b) above,
respectively (but which shall not require the consent of any other Lender) and
otherwise reasonably satisfactory to the Administrative Agent. The Commitments
to provide Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall become effective on the date specified in the applicable
Extension Amendment, subject to the satisfaction of each of the conditions set
forth in Section 4.02 (which, for the avoidance of doubt, shall not require
compliance with the Financial Covenant for any Extended Term Loans) and such
other conditions as may be specified in the applicable Extension Amendment and,
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby (A) agrees that this Agreement and the other
Loan Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, incurred pursuant thereto, (ii)
modify the scheduled repayments set forth in Section 2.08 with respect to any
Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant to Section
2.08), (iii) modify the prepayments set forth in Section 2.06 to reflect the
existence of the Extended Term Loans and the application of prepayments with
respect thereto and (iv) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.15, and the Required Lenders (by executing and delivering the
Extension Amendment and thereby binding themselves and all successors and
assigns) hereby expressly and irrevocably, for the benefit of all parties
hereto, authorize the Administrative Agent to enter into any such Extension
Amendment and (B) consent to the transactions contemplated by this Section 2.15
(including, for the avoidance of doubt, payment of interest, fees or premiums in
respect of any Extended Term Loans or Extended Revolving Credit Commitments on
such terms as may be set forth in the relevant Extension Amendment.
(e)    No Prepayment. No conversion or extension of Loans or Commitments
pursuant to any Extension Amendment in accordance with this Section 2.15 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement.
Section 2.16    Incremental Borrowings.
(a)    Incremental Commitments. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) one or

98
55738387_110



--------------------------------------------------------------------------------



more new commitments which may be of the same Class as any outstanding Term A
Loans (a “Term A Loan Increase”) or a new Class of term A loans (collectively
with any Term A Loan Increase, the “Incremental Term Commitments") and/or (BA
Commitments”), (B) one or more new commitments which may be of the same Class as
any outstanding Term B Loans (a “Term B Loan Increase”, and collectively with
any Term A Loan Increase, the “Term Loan Increases”) or a new Class of term B
loans (collectively with any Term B Loan Increase, the “Incremental Term B
Commitments” and collectively with the Incremental Term A Commitments, the
“Incremental Term Commitments”), and/or (C) one or more increases in the amount
of the Revolving Credit Commitments (a “Revolving Commitment Increase”) or the
establishment of one or more new revolving credit commitments (any such new
commitments, collectively with any Revolving Commitment Increases, the
“Incremental Revolving Credit Commitments” and the Incremental Revolving Credit
Commitments,, and collectively with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders.
(b)    Incremental Loans. Any Incremental Term Loans or Incremental Revolving
Credit Commitments effected through the establishment of one or more new
revolving credit commitments or new Term Loans made on an Incremental Facility
Closing Date shall be designated a separate Class of Incremental Term Loans or
Incremental Revolving Credit Commitments, as applicable, for all purposes of
this Agreement. On any Incremental Facility Closing Date on which any
Incremental Term Commitments of any Class are effected (including through any
Term Loan Increase), subject to the satisfaction of the terms and conditions in
this Section 2.16, (i) each Incremental Term Lender of such Class shall make a
Loan to the Borrower (an “Incremental Term A Loan” or “Incremental Term B Loan”,
as applicable, and collectively, each an “Incremental Term Loan”) in an amount
equal to its Incremental Term Commitment of such Class and (ii) each Incremental
Term Lender of such Class shall become a Lender hereunder with respect to the
Incremental Term Commitment of such Class and the Incremental Term Loans of such
Class made pursuant thereto. On any Incremental Facility Closing Date on which
any Incremental Revolving Credit Commitments of any Class are effected through
the establishment of one or more new revolving credit commitments (including
through any Revolving Commitment Increase) is effected, subject to the
satisfaction of the terms and conditions in this Section 2.16, (i) each
Incremental Revolving Credit Lender of such Class shall make its Revolving
Credit Commitment available to the Borrower (when borrowed, an “Incremental
Revolving Loan” and collectively with any Incremental Term Loan, an “Incremental
Loan”) in an amount equal to its Incremental Revolving Credit Commitment of such
Class and (ii) each Incremental Revolving Credit Lender of such Class shall
become a Lender hereunder with respect to its portion of the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Loans of
such Class made pursuant theretoIncrease. Notwithstanding the foregoing,
Incremental Term A Loans may have identical terms to any of the Term A Loans and
be treated as the same Class as any of such Term A Loans and Incremental Term B
Loans may have identical terms to any of the Term B Loans and be treated as the
same Class as any of such Term B Loans.
(c)    Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.16 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
CommitmentsCommitment Increase. Incremental Term Loans may be made, and
Incremental Revolving Credit CommitmentsCommitment Increases may be provided, by
any existing Lender (but no existing Lender will have an obligation to make any
Incremental Commitment, nor will the Borrower have any obligation to approach
any existing Lenders to provide any Incremental Commitment) or by any other bank
or other financial institution or other institutional lenders (any such other
bank, other financial institution or other institutional lenders being called an
“Additional Lender”) (each such existing Lender or Additional Lender providing
such Commitment or Loan, an

99
55738387_110



--------------------------------------------------------------------------------



“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment IncreasesIncrease to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Additional Lender, (ii) with respect to
Incremental Term B Commitments, any Affiliated Lender providing an Incremental
Term B Commitment shall be subject to the same restrictions set forth in Section
10.07(k) as they would otherwise be subject to with respect to any purchase by
or assignment to such Affiliated Lender of Term B Loans and (iii) Affiliated
Lenders may not provide Incremental Revolving CreditTerm A Commitments or
Revolving Commitment Increases.
(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:
(i)    no Default or Event of Default shall exist after giving effect to such
Incremental Commitments; provided that, with respect to any Incremental
Amendment the primary purpose of which is to finance a Permitted Acquisition or
any other Investment permitted by this Agreement constituting an acquisition of
assets constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person, this clause (i)
may be waived or omitted by Incremental Lenders holding more than 50% of the
aggregate Incremental Commitments under such Incremental Amendment;
(ii)    the representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the Incremental Facility Closing Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; provided further that, with respect to any Incremental
Amendment the primary purpose of which is to finance a Permitted Acquisition or
any other Investment permitted by this agreement constituting an acquisition of
assets constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person, this clause (ii)
(other than with respect to the Specified Representations) may be waived or
omitted (or the scope or content of any representation and warranty modified) by
Incremental Lenders holding more than 50% of the aggregate Incremental
Commitments under such Incremental Amendment;
(iii)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $25,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $25,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence) and each Incremental Revolving Credit Commitment Increase shall
be in an aggregate principal amount that is not less than $10,000,000 and shall
be in an increment of $1,000,000 (provided that such amount may be less than
$10,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence);

100
55738387_110



--------------------------------------------------------------------------------



(iv)    the aggregate principal amount of the Incremental Term Loans and the
Incremental Revolving Credit CommitmentsCommitment Increases shall not exceed
(A) $350,000,000500,000,000 in the aggregate pursuant to this clause (A) or (B)
at its option, (I) up to an amount of Incremental Term Loans or Incremental
Revolving Credit CommitmentsCommitment Increases so long as the Consolidated
First LienSenior Secured Net Leverage Ratio is no more than 3.002.50:1.00 as of
the last day of the Test Period most recently ended for which financial
statements have been delivered to the Lenders under Section 6.01(a) and (b),
after giving effect to any such incurrence on a Pro Forma Basis, and, in each
case, with respect to any Incremental Revolving Credit Commitment, assuming a
borrowing of the maximum amount of Loans available thereunder or (II) if the
Incremental Facility will rank junior in right of security with the Revolving
Credit Loans and the Term Loans, up to an amount of Incremental Term Loans or
Incremental Revolving Credit Commitments so long as the Consolidated Senior
Secured Net Leverage Ratio is no more than 4.00:1.00 as of the last day of the
Test Period most recently ended for which financial statements have been
delivered to the Lenders under Section 6.01(a) and (b), after giving effect to
any such incurrence on a Pro Forma Basis, and, in each case, with respect to any
Incremental Revolving Credit CommitmentRevolving Commitment Increase, assuming a
borrowing of the maximum amount of Loans available thereunder (such amounts
under this clause (A) and (B), the “Available Incremental Amount”); and
(v)    (A) to the extent reasonably requested by the Administrative Agent, the
receipt by the Administrative Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date
(conformed as appropriate) (other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent) and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Incremental Term Loans or Incremental Commitments, as applicable, are provided
with the benefit of the applicable Loan Documents, and (B) to the extent
provided in the applicable Incremental Amendment, such other conditions as the
Borrower and the Lenders providing such Incremental Commitments may agree.
(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Loans
and Incremental Revolving Credit Commitments, as the case may be, of any Class
shall be as agreed between the Borrower and the applicable Incremental Lenders
providing such Incremental Commitments, and except as otherwise set forth
herein, to the extent not identical to the Term Loans or Revolving Credit
Commitments, as applicable, each existing on the Incremental Facility Closing
Date, shall be consistent with clauses (i) through (iiiiv) below, as applicable,
and otherwise as reasonably satisfactory to Administrative Agent (but in no
event shall any such Incremental Facility have covenants and defaults materially
more restrictive (taken as a whole) than those under this Agreement except for
covenants and defaults applicable only to periods after the Latest Maturity Date
at the time of such Incremental Facility Closing Date); provided that in the
case of a Term Loan Increase or a Revolving Commitment Increase, the terms,
provisions and documentation of such Term Loan Increase or a Revolving
Commitment Increase shall be identical (other than with respect to upfront fees,
original issue discount or similar fees) to the applicable Term Loans or
Revolving Credit Commitments being increased, in each case, as existing on the
Incremental Facility Closing Date. In any event:

101
55738387_110



--------------------------------------------------------------------------------



(i) the Incremental Term A Loans:


(A) shall rank (I) pari passu in right of payment and (II) pari passu or junior
in right of security with the Revolving Credit Loans and the Term Loans (and, if
applicable, shall be subject to a Second Lien Intercreditor Agreement),


(B) as of the Incremental Facility Closing Date, shall not have a Maturity Date
earlier than the Maturity Date with respect to the Term A Loans (prior to giving
effect to any extensions thereof occurring after the Maturity Date),


(C) shall have an amortization schedule as determined by the Borrower and the
applicable new Lenders, provided that, as of the Incremental Facility Closing
Date, such Incremental Term A Loans shall have a Weighted Average Life to
Maturity not shorter than the remaining Weighted Average Life to Maturity of the
Term A Loans (as originally in effect prior to any amortization or prepayments
thereto) on the date of incurrence of such Incremental Term A Loans,


(D) shall have, subject to clause (e)(iv) below, an Applicable Rate and, subject
to clauses (e)(i)(B) and (e)(i)(C) above and clause (e)(iii) below, amortization
determined by the Borrower and the applicable Incremental Term A Lenders,


(E) shall have fees determined by the Borrower and the applicable
Incremental Term A Loan arranger(s),


(F) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis (or, if junior in right of security, shall be on a
junior basis with respect thereto)) in any voluntary or mandatory prepayments of
principal of Term A Loans hereunder, as specified in the applicable Incremental
Amendment, including, for the avoidance of doubt, on a less than pro rata basis
permitting the Borrower to repay any earlier maturing Term A Loans prior to the
repayment of the applicable Incremental Term Loans, and


(G) may not be (x) secured by any assets other than Collateral or (y)
guaranteed by any Person other than a Guarantor;


(ii) the Incremental Revolving Credit Commitments and Incremental
RevolvingTerm B Loans:


(A) shall rank (I) pari passu in right of payment and (II) pari passu or junior
in right of security with the Revolving Credit Loans and the Term Loans (and, if
applicable, be subject to a Second Lien Intercreditor Agreement),


(B) shall provide that the borrowing, prepayments and repayment (except for (1)
payments of interest and fees at different rates on Incremental Revolving Credit
Commitments (and related outstandings), (2) repayments required upon the
Maturity Date of the Incremental Revolving Credit Commitments and (3) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause

102
55738387_110



--------------------------------------------------------------------------------



(E) below)) of Loans with respect to Incremental Revolving Credit Commitments
after the associated Incremental Facility Closing Date shall be made on a pro
rata basis with all other Revolving Credit Commitments existing on the
Incremental Facility Closing Date,as of the Incremental Facility Closing Date,
shall not have a Maturity Date earlier than the Maturity Date with respect to
the Term B Loans (prior to giving effect to any extensions thereof occurring
after the Maturity Date),


(C) subject to the provisions of Sections 2.03(l) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a Maturity Date when there exists Incremental Revolving Credit Commitments with
a longer Maturity Date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments existing on the
Incremental Facility Closing Date (and except as provided in Section 2.03(l) and
Section 2.04(g), without giving effect to changes thereto on an earlier Maturity
Date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued),shall have an amortization schedule as determined by the Borrower and
the applicable new Lenders, provided that, as of the Incremental Facility
Closing Date, such Incremental Term B Loans shall have a Weighted Average Life
to Maturity not shorter than the remaining Weighted Average Life to Maturity of
the Term B Loans (as originally in effect prior to any amortization or
prepayments thereto) on the date of incurrence of such Incremental Term B Loans,


(D) shall have, subject to clause (e)(iv) below, an Applicable Rate and, subject
to clauses (e)(ii)(B) and (e)(ii)(C) above, amortization determined by the
Borrower and the applicable Incremental Term B Lenders,


(E) shall have fees determined by the Borrower and the applicable
Incremental Term B Loan arranger(s),


(F) (D) may provide that the permanent repayment of Revolving Credit Loans with
respect to, and termination or reduction of, Incremental Revolving Credit
Commitments after the associated Incremental Facility Closing Date be
madeparticipate on a pro rata basis or less than pro rata basis(but not on a
greater than pro rata basis) with all other Revolving CreditCommitments existing
on the Incremental Facility Closing Datein any voluntary or mandatory
prepayments of principal of Term B Loans hereunder, as specified in the
applicable Incremental Amendment, including, for the avoidance of doubt, on a
less than pro rata basis permitting the Borrower to permanently repay and
terminate commitments of any earlier maturing Revolving Credit Commitments or
RevolvingTerm B Loans prior to the permanent repayment and termination of the
applicable Incremental Revolving Credit Commitments and Incremental Revolving
Loans,


(E) shall provide that assignments and participations of Incremental Revolving
Credit Commitments and Incremental Revolving

103
55738387_110



--------------------------------------------------------------------------------



Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans existing
on the Incremental Facility Closing Date,


(F) shall provide that any Incremental Revolving Credit Commitments may
constitute a separate Class or Classes, as the case may be, of Commitments from
the Classes constituting the applicable Revolving Credit Commitments prior to
the Incremental Facility Closing Date; provided at no time shall there be
Revolving Credit Commitments hereunder (including Incremental Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three (3) different Maturity Dates unless otherwise agreed to by the
Administrative Agent,


(G) shall have an Applicable Rate determined by the Borrower and the applicable
Incremental Revolving Credit Lenders, subject to clause (e)(iii) belowTerm
Loans, and


(G) (H) may not be (x) secured by any assetassets other than Collateral or (y)
guaranteed by any personPerson other than a Guarantor.;


(iii) The terms, provisions and documentation of any Revolving Commitment
Increase shall be identical (other than with respect to upfront fees or similar
fees) to the Revolving Credit Commitments being increased, as existing on the
Incremental Facility Closing Date.


(iv) (iii) the All-In Yield applicable to the Incremental Term A Loans or,
Incremental Term B Loans or Revolving LoansCommitment Increases of each Class
shall be determined by the Borrower and the applicable new Lenders and shall be
set forth in each applicable Incremental Amendment; provided, however, that, (A)
with respect to any Incremental Term A Commitment or Revolving Commitment
Increase obtained on or prior to the date that is 18 months after the Closing
Date or (B) with respect to any Incremental Term B Commitment obtained at any
time, the All-In Yield applicable to such Incremental Term A Loans or,
Incremental Term B Loans or Revolving LoansCommitment Increases shall not be
greater than the applicable All-In Yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to Term A
Loans, Term B Loans or Revolving Credit Loans, as applicable, plus 50 basis
points per annum unless, (x) if the Incremental Amendment provides for a new
Class of Term A Loans or Term B Loans, the interest rate (together with, as
provided in the proviso below, the Eurocurrency Rate or Base Rate floor) with
respect to the existing Term A Loans or Revolving CreditTerm B Loans, as
applicable, is increased so as to cause the then applicable All-In Yield under
this Agreement on thesuch Term A Loans or Revolving CreditTerm B Loans, as
applicable, to equal the All-In Yield then applicable to the Incremental Term A
Loans or Revolving CreditIncremental Term B Loans, as applicable, minus 50 basis
points; provided that any increase in All-In Yield to the Term Loans due to the
application of a Eurocurrency Rate or Base Rate floor on any Incremental Term
Loan shall be effected solely through an increase in (or implementation of, as
applicable) any Eurocurrency Rate or Base Rate floor applicable to the Term
Loans; provided, further, that any Incremental Term Loan or Incremental
Revolving Loan incurred pursuant

104
55738387_110



--------------------------------------------------------------------------------



to Section 2.16(d)(iv)(B)(II) shall not be subject to this Section 2.16(e)(iii).
or (y) if the Incremental Amendment provides for a Term A Loan Increase, a Term
B Loan Increase or a Revolving Commitment Increase, the Borrower pays upfront
fees to the Lenders with respect to the existing Term A Loans, Term B Loans or
Revolving Credit Commitments, as applicable, in an aggregate amount so as to
cause the then applicable All-In Yield under this Agreement on such existing
Term A Loans, Term B Loans or Revolving Credit Loans, as applicable, to equal
the All-In Yield then applicable to the Term A Loan Increase, Term B Loan
Increase or Revolving Commitment Increase, as applicable, minus 50 basis points;
(f)     Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Credit Commitments shall become Commitments (or in the
case of an Incrementala Revolving Credit Commitment to be provided by an
existing Revolving Credit LenderIncrease, an increase in such Lender’s
applicable Revolving Credit Commitment), under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Incremental Lender
providing such Commitments and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Loan Party, Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.16, including
amendments as deemed necessary by the Administrative Agent in its reasonable
judgment to effect any lien subordination and associated rights of the
applicable Lenders to the extent any Incremental Loans are to rank junior in
right of security.2.16. The Borrower will use the proceeds of the Incremental
Term Loans and Incremental Revolving Credit CommitmentsCommitment Increases for
any purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit
CommitmentsCommitment Increase unless it so agrees.


(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incrementalany Revolving Credit Commitments are effected
through an increase in the Revolving Credit CommitmentsCommitment Increase is
effected pursuant to this Section 2.16, (a) if the increase relates to the
Revolving Credit Facility, each of the Revolving Credit Lenders shall assign to
each of the Incremental Revolving Credit Lenders, and each of the Incremental
Revolving Credit Lenders shall purchase from each of the Revolving Credit
Lenders, at the principal amount thereof, such interests in the Incremental
Revolving Credit Loans outstanding on such Incremental Facility Closing Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Credit Loans will be held by existing Revolving
Credit Lenders and Incremental Revolving Credit Lenders ratably in accordance
with their Revolving Credit Commitments after giving effect to the addition of
such Incremental Revolving Credit Commitments to the Revolving Credit
CommitmentsCommitment Increase, (b) each Incremental Revolving Credit Commitment
Increase shall be deemed for all purposes a Revolving Credit Commitment and each
Loan made thereunder shall be deemed, for all purposes, a Revolving Credit Loan
and (c) each Incremental Revolving Credit Lender shall become a Lender with
respect to the Incrementalsuch Revolving Credit CommitmentsCommitment Increase
and all matters relating thereto. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing and prepayment requirements in Section
2.02 and 2.06(a) of this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.


(h) This Section 2.16 shall supersede any provisions in Section 2.14 or 10.01 to
the contrary.



105
55738387_110



--------------------------------------------------------------------------------



Section 2.17 Refinancing Amendments.
Section 2.17    (a) Refinancing Amendments. (a) On one or more occasions after
the Closing Date, the Borrower may obtain, from any Lender or any Additional
Refinancing Lender, Credit Agreement Refinancing Indebtedness in respect of all
or any portion of any Class of Term Loans and the Revolving Credit Loans (or
unused Revolving Credit Commitments) then outstanding under this Agreement
(which for purposes of this clause (a) will be deemed to include any then
outstanding Extended Term Loans, Other Term Loans or Incremental Term Loans), in
the form of Other Term Loans, Other Term Loan Commitments, Other Revolving
Credit Commitments or Other Revolving Credit Loans pursuant to a Refinancing
Amendment; provided that notwithstanding anything to the contrary in this
Section 2.17 or otherwise, (1) the borrowing and repayment (except for (A)
payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
Maturity Date of the Other Revolving Credit Commitments and (C) repayment of
principal made in connection with a permanent repayment and termination of
commitments (subject to clause (3) below)) of Loans with respect to Other
Revolving Credit Commitments after the date of obtaining any Other Revolving
Credit Commitments shall be made on a pro rata basis with all other Revolving
Credit Commitments, (2) subject to the provisions of Section 2.03(l) and Section
2.04(g) to the extent dealing with Swing Line Loans and Letters of Credit which
mature or expire after a Maturity Date when there exist Extended Revolving
Credit Commitments with a longer Maturity Date, all Swing Line Loans and Letters
of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments (and except as provided in Section 2.03(l) and Section 2.04(g),
without giving effect to changes thereto on an earlier Maturity Date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Other Revolving Credit Commitments after the date of
obtaining any Other Revolving Credit Commitments shall be made on a pro rata
basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later Maturity Date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 (which, for the avoidance of doubt, shall not require compliance with
Section 7.11 for any incurrence of Other Term Loans) and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (i) customary legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.17(a) shall be in an aggregate principal amount that is (x) not less than
$25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable

106
55738387_110



--------------------------------------------------------------------------------



opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.17, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.
Section 2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default has occurred
and is continuing), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement or (y) Cash Collateralize
the L/C Issuer’s future funding obligations with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer or
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

107
55738387_110



--------------------------------------------------------------------------------



(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.10(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h) to the extent allocable to its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral. With respect to any commitment fee or Letter of Credit fee not
required to be paid to any Defaulting Lender pursuant to the foregoing clauses
(x) or (y), the Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to the Issuing Lender and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender’s or Swing Line Lender’s future funding
obligations with respect to any portion of such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has not been
reallocated to non-Defaulting Lenders or cash collateralized pursuant to this
Section 2.18(a), and (3) not be required to pay the remaining amount of any such
fee.
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default has occurred and is continuing; and (ii)
the aggregate obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit and Swing Line Loans shall not exceed
the positive difference, if any, of (1) the Commitment of that Non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Loans of that
Non-Defaulting Lender. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swing Line Loans in an amount equal to
the Swing Line Lender’s future funding obligations and (y) second, Cash
Collateralize the Issuing Lender’s future funding obligations.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and each L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans of the
applicable Facility and funded and unfunded participations in Letters of Credit
and Swing Line Loans to be held on a

108
55738387_110



--------------------------------------------------------------------------------



pro rata basis by the Lenders in accordance with their Pro Rata Share of the
applicable Facility (without giving effect to Section 2.18(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
ARTICLE III


Taxes, Increased Costs Protection and Illegality
Section 3.01    Taxes. (a) For purposes of this Section 3.01, the term “Lender”
includes each L/C Issuer and the Swing Line Lender.
(b)    Any and all payments by or on account of any obligation of Borrower (the
term Borrower under this Article III being deemed to include any Subsidiary for
whose account a Letter of Credit is issued) under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable lawLaw requires the deduction or withholding
of any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable lawLaw and, if such Tax is
an Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Law any Other Taxes imposed on the Borrower, and
shall timely pay or reimburse any Recipient, as the case may be, for any Other
Taxes paid or payable by such Recipient upon written demand (accompanied by a
certificate complying with the requirements set forth in clause (d) below)
therefor.
(d)    The Borrower shall indemnify each Recipient, within 10 Business Days
after written demand (accompanied by a certificate complying with the
requirements set forth below) therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail a description of such Indemnified Taxes and the amount of such payment or
liability for Indemnified Taxes delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
Business Days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.07(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted

109
55738387_110



--------------------------------------------------------------------------------



by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.01, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    (i) any Lender that is a U.S. Person and the Administrative Agent (if
such Agent is a U.S. Person) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Recipient
is exempt from U.S. federal backup withholding Tax;
(ii)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time upon
the reasonable request of the Borrower or the Administrative Agent), whichever
of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E (or any successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(B)    duly executed originals of IRS Form W‑8ECI (or any successor form);
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) or 871(h) of the Code, (x) a duly
executed certificate substantially in the form of Exhibit TQ-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor form); or
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a duly executed U.S.

110
55738387_110



--------------------------------------------------------------------------------



Tax Compliance Certificate substantially in the form of Exhibit TQ-2 or Exhibit
TQ-3, IRS Form W-9, and/or successor forms thereof or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a duly executed U.S. Tax Compliance Certificate substantially
in the form of Exhibit TQ-4 on behalf of each such direct and indirect partner;
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(iv)    if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (Div), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    If any Recipient determines, in its reasonable discretion exercised in
good faith, that it has received a refund or overpayment credit in respect of
any Taxes as to which it has been indemnified pursuant to this Section 3.01
(including by the payment of additional amounts pursuant to this Section 3.01),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section 3.01 with
respect to the Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund or credit to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to

111
55738387_110



--------------------------------------------------------------------------------



indemnification and giving rise to such refund or credit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(i)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(ab) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 3.01(i) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(ab).
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the applicable interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
Section 3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender reasonably determines that as a
result of the introduction of or any change in or in the interpretation of any
Law, in each case after the Closing Date, or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing

112
55738387_110



--------------------------------------------------------------------------------



(including any Taxes (other than (i) Indemnified Taxes or (ii) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto and excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from reserve requirements
contemplated by Section 3.04(c)), then from time to time within fifteen (15)
days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in lawLaw after the Closing Date, regardless of the date enacted,
adopted or issued.
(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.
(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation except to the extent set forth in the first
sentence of Section 3.06(b).
(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material

113
55738387_110



--------------------------------------------------------------------------------



economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.04(a), (b), (c) or
(d).
Section 3.05    Funding Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:
(i)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan; or
(ii)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
Section 3.06    Matters Applicable to All Requests for Compensation. (a) Any
Agent or Lender claiming compensation under this Article III shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.
(b)    With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be
in effect (in which case the provisions of Section 3.06(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.
(c)    If the obligation of any Lender to make or continue from one Interest
Period to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the

114
55738387_110



--------------------------------------------------------------------------------



circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.
(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.
Section 3.07    Replacement of Lenders under Certain Circumstances. (a) If at
any time (i) the Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 or Section 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurocurrency
Rate Loans as a result of any condition described in Section 3.02 or Section
3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender becomes a
Non-Consenting Lender, then the Borrower may, on five (5) Business Days’ prior
written notice to the Administrative Agent and such Lender, (x) replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (with the assignment fee to be paid by the Borrower
in such instance) all of its rights and obligations under this Agreement to one
or more Eligible Assignees; provided that neither the Administrative Agent nor
any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided, further, that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or (y)
terminate the Commitment of such Lender or L/C Issuer, as the case may be, and
(1) in the case of a Lender (other than an L/C Issuer), repay all Obligations of
the Borrower owing to such Lender relating to the Loans and participations held
by such Lender as of such termination (including, if applicable, the fee
pursuant to Section 2.10(b)) date and (2) in the case of an L/C Issuer, repay
all Obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by the L/C Issuer as of such termination date and cancel
or backstop on terms satisfactory to such L/C Issuer any Letters of Credit
issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable Facility only in the case of clause (i) or, with
respect to a Class vote, clause (iii).

115
55738387_110



--------------------------------------------------------------------------------



(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption Agreement with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption
Agreement, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (B) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned (other than in respect of the fee set forth in
Section 2.10 (b)) shall be paid in full by the assignee Lender to such assigning
Lender concurrently with such Assignment and Assumption Agreement and (C) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, (i) if the Lender to be
replaced is a Non Consenting Lender, the Borrower shall pay to each Non
Consenting Lender, concurrently with the effectiveness of the respective assi
fee set for in Section 2.10 (b) to the extent applicable and (ii) if any such
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption Agreement
reflecting such replacement within five (5) Business Days of the date on which
the assignee Lender executes and delivers such Assignment and Assumption
Agreement to such Non-Consenting Lender or Defaulting Lender, then such
Non-Consenting Lender or Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Assumption Agreement without any action on the
part of the Non-Consenting Lender or Defaulting Lender.
(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.
(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain
Facility, the Required Facility Lenders) have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non‑Consenting Lender”.
Section 3.08    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

116
55738387_110



--------------------------------------------------------------------------------



ARTICLE IV

Conditions Precedent to Credit Extensions
Section 4.01    Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder on the Closing Date is
subject to Original Closing Date was subject to the satisfaction of the
following conditions precedent:conditions precedent set forth in Article IV of
the Existing Credit Agreement. The obligation of each Lender to make its initial
Credit Extension hereunder on the Closing Date is subject to the conditions
precedent set forth in Section 12 of the Third Amendment.
(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:


(i)     executed counterparts of this Agreement and each Guaranty;


(ii)     a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two (2) Business Days in advance of the Closing Date;


(iii)     each Collateral Document set forth on Schedule 1.01B, duly executed by
each Loan Party thereto, together with:


(A)     certificates, if any, representing the Pledged Equity referred to
therein (except as otherwise set forth on Schedule 1.01B) accompanied by undated
stock powers executed in blank and instruments evidencing the Pledged Debt
indorsed in blank;


(B)     evidence that all other actions, recordings and filings (except as
otherwise set forth in Schedule 1.01B) that the Administrative Agent may deem
reasonably necessary to satisfy the Collateral and Guarantee Requirement shall
have been taken, completed or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;


(iv)     such certificates of good standings (including bring down certificates)
from the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;


(v)     opinion from Ropes & Gray LLP, New York counsel to the Loan Parties
substantially in the form of Exhibit I;



117
55738387_110



--------------------------------------------------------------------------------



(vi)     opinions from local counsel reasonably requested by the Administrative
Agent with respect to Loan Parties that are organized in jurisdictions other
than Delaware;


(vii)     a certificate attesting to the Solvency of the Loan Parties (taken as
a whole) on the Closing Date after giving effect to the Transaction, from the
chief financial officer of the Borrower;
(viii)     evidence that all insurance (other than title insurance) required to
be maintained pursuant to the Loan Documents has been obtained and is in effect
and that the Administrative Agent has been named as loss payee and/or as an
additional insured, as applicable, under each insurance policy with respect to
such insurance as to which the Administrative Agent shall have reasonably
requested to be so named; and


(ix) copies of recent Uniform Commercial Code Lien and judgment searches in each
jurisdiction reasonably requested by the Administrative Agent in respect of the
Loan Parties.


(b)     Payment of all fees and expenses of the Administrative Agent and the
Arrangers, and in the case of expenses, to the extent invoiced at least three
(3) Business Days prior to the Closing Date (except as otherwise reasonably
agreed to by the Borrower), required to be paid on the Closing Date.


(c)     Prior to, or substantially simultaneously with, the initial Credit
Extensions, the Borrower shall have terminated the Existing Credit Agreement
(and all related liens and security interests) and taken all other necessary
actions such that, after giving effect to the Transaction, (i) Holdings and its
Subsidiaries shall have outstanding no Indebtedness (including Disqualified
Equity Interests), other than (A) the Loans and L/C Obligations and (B)
Indebtedness otherwise permitted under 7.03.


(d)     The Arrangers and the Lenders shall have received (i) the Audited
Financial Statements and the audit report for such financial statements and (ii)
the Unaudited Financial Statements, which Audited Financial Statements and
Unaudited Financial Statements, shall have been prepared in accordance with
GAAP; provided that the Borrower shall be deemed to have satisfied this
condition precedent if, prior to the Closing Date, it has delivered such
financial statements to the Administrative Agent (as defined in the Existing
Credit Agreement) in accordance with the terms of the Existing Credit Agreement.


(e)     The Administrative Agent’s receipt, at least five (5) days prior to the
Closing Date, of all documentation and other information about the Borrower and
the Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that has been
requested by the Administrative Agent in writing at least ten (10) days prior to
the Closing Date.


(f)     Since December 31, 2011, there not having occurred any event, change,
condition, occurrence or circumstance which, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect.



118
55738387_110



--------------------------------------------------------------------------------



Section 4.02    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V and in any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V

Representations and Warranties
The Borrower represents and warrants to the Agents and the Lenders that:
Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and, except as set forth on Schedule 5.01, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e) above, to
the extent that failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) (x) any
Junior Financing Documentation and any other indenture, mortgage, deed of trust
or loan agreement evidencing Indebtedness in an aggregate principal amount in
excess of the Threshold Amount or

119
55738387_110



--------------------------------------------------------------------------------



(y) any Master Lease or other Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i)(y) above, to the extent that such conflict, breach,
contravention or payment, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Section 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to Debtor Relief Laws, general
principles of equity (whether considered in a proceeding in equity or law) and
an implied covenant of good faith and fair dealing.
Section 5.05    Financial Statements; No Material Adverse Effect. (a) The
Audited Financial Statements and the Unaudited Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein
(subject, in the case of the Unaudited Financial Statements, to normal year-end
audit adjustments and the absence of footnotes).
(b)    Since December 31, 2011,2013, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
(c)    The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
on or after December 31, 201228, 2014 through the fiscal year ending December
31, 2017,30, 2018, copies of which have been furnished to the Administrative
Agent prior to the Closing Date in a form reasonably satisfactory to it, have
been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such forecasts, it being understood that actual results may vary from such
forecasts and that such variations may be material.
(d)    As of the Closing Date, neither the Borrower nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) such liabilities as are set forth in the

120
55738387_110



--------------------------------------------------------------------------------



financial statements described in clause (a) of this Section 5.05, (ii)
obligations arising under the Loan Documents or otherwise permitted under
Article VII and (iii) liabilities incurred in the ordinary course of business)
that, either individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.
Section 5.06    Litigation. Except as set forth inon Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against Holdings or any
of its Subsidiaries or against any of their properties or revenues that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 5.07    No Default. Neither the Borrower nor any Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 5.08    Ownership of Property; Liens. The Borrower and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
Section 5.09    Environmental Compliance. (a) There are no claims, actions,
suits, or proceedings alleging potential liability or responsibility for
violation of, or otherwise relating to, any Environmental Law that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect: (i) none of the properties
currently or formerly owned, leased or operated by Holdings, the Borrower or any
of the Borrower’s Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; (ii) there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned, leased or operated by Holdings, the
Borrower or any of the Borrower’s Subsidiaries or, to its knowledge, on any
property formerly owned or operated by Holdings, the Borrower or any of the
Borrower’s Subsidiaries; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any of Holdings, the
Borrower or any of the Borrower’s Subsidiaries; and (iv) Hazardous Materials
have not been released, discharged or disposed of by any Person on any property
currently or formerly owned, leased or operated by Holdings, the Borrower or any
of the Borrower’s Subsidiaries and Hazardous Materials have not
otherwise been released, discharged or disposed of by Holdings, the Borrower or
any of the Borrower’s Subsidiaries at any other location.
(c)    The properties owned, leased or operated by Holdings, the Borrower or any
of the Borrower’s Subsidiaries do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute, or constituted a violation of, (ii)
require remedial action under, or (iii) could reasonably be expected to give
rise to liability under, Environmental Laws, which violations, remedial actions
and liabilities, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

121
55738387_110



--------------------------------------------------------------------------------



(d)    None of Holdings, the Borrower or any of the Borrower’s Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for such investigation or
assessment or remedial or response action that, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(e)    All Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by Holdings, the Borrower or any of the Borrower’s Subsidiaries have been
disposed of in a manner not reasonably expected to result, either individually
or in the aggregate, in a Material Adverse Effect.
(f)    Except as could not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect, none of Holdings, the
Borrower or any of the Borrower’s Subsidiaries has contractually assumed any
liability or obligation under or relating to any Environmental Law.
Section 5.10    Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Borrower and the Borrower’s Subsidiaries have filed all Federal
and other tax returns and reports required to be filed by them, and have paid
all Federal and state and other taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those (a) which are not overdue by more than
thirty (30) days or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.
Section 5.11    ERISA Compliance. (a) Except as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other Federal or state Laws.
(b)    (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) neither any Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of
the foregoing clauses of this Section 5.11(b), as could not reasonably be
expected, either individually or in the aggregate, to result in a Material
Adverse Effect.
(c)    There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, there has been no prohibited
transaction or violation of any fiduciary duty under ERISA with respect to any
Plan that has resulted or could reasonably be expected to result in a Material
Adverse Effect.
Section 5.12    Subsidiaries; Equity Interests. As of the Closing Date, (a)
Holdings has no Subsidiaries other than the Borrower, its Subsidiaries and the
Specified Lease Entities, (b) the Borrower has

122
55738387_110



--------------------------------------------------------------------------------



no Subsidiaries other than those specifically disclosed in Schedule 5.12, (c)
all of the outstanding Equity Interests in the Borrower and in material
Subsidiaries of the Borrower have been validly issued, are fully paid and
nonassessable and (d) all Equity Interests of the Borrower owned by Holdings and
all Equity Interests owned by the Borrower and the Subsidiary Guarantors are (in
each case) owned free and clear of all Liens except (i) those created under the
Collateral Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01. As of the Closing Date, Schedule 5.12 (a) sets forth the name and
jurisdiction of Holdings, the Borrower and each Subsidiary of the Borrower, (b)
sets forth the ownership interest of Holdings, the Borrower and any other
Subsidiary of the Borrower in the Borrower and in each Subsidiary of the
Borrower (excluding any Restaurant LP set forth on Schedule 1.01ID and any
Employment Participation Subsidiary), including the percentage of such ownership
and (c) identifies each Subsidiary of the Borrower, the Equity Interests of
which are required to be pledged on the Closing Date pursuant to the Collateral
and Guarantee Requirement.
Section 5.13    Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged nor will engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock, or extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for the purpose
of purchasing or carrying Margin Stock or any other any purpose that violates
Regulation U.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 5.14    Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.
Section 5.15    Intellectual Property; Licenses, Etc. The Borrower and each of
its Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how, database rights, right
of privacy and publicity, and all other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses as currently conducted, and, without conflict with the
rights of any Person, except to the extent such conflicts, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The operation of the respective
businesses of the Borrower or any Subsidiary as currently conducted does not
infringe upon, misuse, misappropriate or violate any rights held by any Person,
except for such infringements, misuses, misappropriations or violations which
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any IP Rights
is pending or threatened in writing against the Borrower or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
Section 5.16    Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.

123
55738387_110



--------------------------------------------------------------------------------



Section 5.17    Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation that is (or is required to be) subordinated to the
Obligations.
Section 5.18    Labor Matters. Except as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect: (a)
there are no strikes or other labor disputes against Holdings, the Borrower or
any of the Borrower’s Subsidiaries pending or, to the knowledge of Holdings or
the Borrower, threatened; (b) hours worked by and payment made to employees of
each of Holdings, the Borrower or any of the Borrower’s Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable Laws
dealing with such matters; and (c) all payments due from any of Holdings, the
Borrower or any of the Borrower’s Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant party.
Section 5.19    Perfection, Etc. All filings and other actions necessary or
desirable to perfect and protect the Lien in the Collateral created under the
Collateral Documents (except for such actions that the Security Agreement
specifically excepts the Borrower from performing) have been or will, within the
required time periods under the Collateral Documents, be duly made or taken or
otherwise provided for and are (or so will be) in full force and effect, and the
Collateral Documents create in favor of the Administrative Agent for the benefit
of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority Lien in the Collateral to the extent required
by the Collateral Documents, securing the payment of the Secured Obligations,
subject only to Permitted Liens.
Section 5.20    USA PATRIOT Act, Foreign Corrupt Practices Act and OFAC.
Section 5.20    (a) USA PATRIOT Act, Anti-Corruption Laws and Sanctions. (a) To
the extent applicable, each of Holdings, the Borrower and the Borrower’s
Subsidiaries is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto, and (ii) the USA PATRIOT Act and (iii) the UNited States Foreign
Corrupt Practices Act of 1977 (Pub. L. No. 95213, §§ 101.104), as amended.Act.
(b)    (i) No part of the proceeds of the Loans (or any Letters of Credit) will
be used directly or, to the knowledge of Holdings, the Borrower and the
Borrower’s Subsidiaries, indirectly, (A) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”) or (B) except as would not reasonably be expected to have a Material
Adverse Effect, in violation of any other Anti-Corruption Laws and (ii)
Holdings, the Borrower and the Borrower’s Subsidiaries and, to the knowledge of
Holdings, the Borrower or any of the Borrower’s Subsidiaries, their respective
directors, officers and employees, are currently in compliance with (A) the FCPA
in all material respects and (B) except as would not reasonably be expected to
have a Material Adverse Effect, any other Anti-Corruption Laws.
(c)    (i) None of Holdings, the Borrower or any of the Borrower’s Subsidiaries
norwill directly or, to the knowledge of Holdings, or the Borrower, any
director, officer, agent, employee or controlled Affiliate of Holdings, the
Borrower, or any of the Borrower’s Subsidiaries, is currently the subject of any
U.S. sanctions program administered by the Office of Foreign Assets Control of
the United States Department of the Treasury ("OFAC"); and none of the Holdings,
the Borrower or any of the

124
55738387_110



--------------------------------------------------------------------------------



Borrower's Subsidiaries will directly or, indirectly knowingly, use the proceeds
of the Loans in violation of applicable Sanctions or otherwise knowingly make
available such proceeds to any Person, for the purpose of financing the
activities of any Sanctioned Person currently the subject of any U.S. sanctions
program administered by OFAC, except to the extent licensed, exempted or
otherwise approved by OFACa competent governmental body responsible for
enforcing such Sanctions, (ii) none of Holdings, the Borrower or any of the
Borrower’s Subsidiaries or to the knowledge of Holdings, the Borrower or any of
the Borrower’s Subsidiaries, their respective directors, officers or employees
or, to the knowledge of the Borrower, any controlled Affiliate of Holdings, the
Borrower or any of the Borrower’s Subsidiaries that will act in any capacity in
connection with or benefit from any Facility, is a Sanctioned Person and (iii)
none of Holdings, the Borrower or any of the Borrower’s Subsidiaries or, to the
knowledge of Holdings, the Borrower or any of the Borrower’s Subsidiaries, their
respective directors, officers and employees, are in violation of applicable
Sanctions in any material respect.
ARTICLE VI

Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Cash Management Obligations and
Obligations under Secured Hedge Agreements) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer), the Borrower shall (and in the case of the covenants set
forth in Sections 6.04 and 6.05, Holdings shall), and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.16) cause each
Restricted Subsidiary to:
Section 6.01    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:
(a)    As soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower beginning with the 20122014 fiscal year,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion (i) shall be prepared in accordance with Public Company
Oversight Board (“PCAOB”) or American Institute of Certified Public Accountants
(“AICPA”) auditing standards, as applicable, and (ii) shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (except as may be required as a result
of (x) a prospective Event of Default with respect to the Financial Covenant,
(y) in the case of the Term B Lenders, an actual Event of Default with respect
to the Financial Covenant or (z) the impending maturity of the Loans hereunder);
provided, that the requirement in clause (ii) with respect to an actual Event of
Default in respect of the Financial Covenant may be waived by the Required
Facility Lenders under the Revolving Credit Facility.
(b)    As soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower, a consolidated balance

125
55738387_110



--------------------------------------------------------------------------------



sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related (x) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and (y)
consolidated statements of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
(c)    As soon as available, and in any event no later than ninety (90) days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”); and
(d)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b), the related unaudited
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent of Holdings)
or (B) the Borrower’s or Holdings’ (or any direct or indirect parent thereof),
as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of preceding clauses (A) and (B), (i) to the extent
such information relates to Holdings (or a parent thereof), such information is
accompanied by unaudited consolidating information that explains in reasonable
detail the differences between the information relating to Holdings (or such
parent), on the one hand, and the information relating to the Borrower and its
consolidated Restricted Subsidiaries on a stand-alone basis, on the other hand,
and (ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are, to the extent applicable,
accompanied by a report and opinion of PricewaterhouseCoopers LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion (x) shall be prepared in accordance with PCAOB or AICPA
auditing standards, as applicable, and (y) shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (except as may be required as a result of (x) a
prospective Event of Default with respect to the Financial Covenant, (y) in the
case of the Term B Lenders, an actual Event of Default with respect to the
Financial Covenant or (z) the impending maturity of the Loans hereunder);
provided, that the requirement in clause (y) with respect to an actual Event of
Default in respect of the Financial Covenant may be waived by the Required
FacilityPro Rata Lenders under the Revolving Credit Facility.
Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(a)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
registered public accounting firm certifying such financial statements and
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under Section 7.11 or, if any such Event of
Default shall exist, stating the nature and status of such event;

126
55738387_110



--------------------------------------------------------------------------------



(b)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and 6.01(b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, and, if
such Compliance Certificate demonstrates an Event of Default under the Financial
Covenant, any of the Equity Investors may deliver, together with such Compliance
Certificate, notice of their intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to Section 8.05; provided that the delivery of a
Notice of Intent to Cure shall in no way affect or alter the occurrence,
existence or continuation of any such Event of Default or the rights, benefits,
powers and remedies of the Administrative Agent and the Lenders under any Loan
Document;
(c)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from, or material statements or material reports furnished to, (i)
any holder of debt securities of any Loan Party or of any of its Subsidiaries
pursuant to the terms of any (A) CMBS Facilities Documentation, (B) Credit
Agreement Refinancing Indebtedness, (C) any Incremental Equivalent Debt, (D) any
unsecured Indebtedness, (E) any Indebtedness that is secured on a junior basis
to the Obligations or (F) any Junior Financing Documentation, in the case of
preceding clauses (D), (E) and (F), in a principal amount greater than the
Threshold Amount or (ii) any Person under a Master Lease and (in each case) not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;
(e)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) solely with respect to financial statements delivered pursuant
to Section 6.01(a), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Closing Date or, if later, the date of the
last such report), (ii) a description of each event, condition or circumstance
during the last fiscal year covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.06(b) and (iii) an updated list of each
Subsidiary that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (or confirming that there has been no change in such information
since the Closing Date or the date of the last such update); and
(f)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party, any Subsidiary or any
Specified Lease Entity, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) or (d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the

127
55738387_110



--------------------------------------------------------------------------------



Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(b)
to the Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. For purposes of this Section 6.02, paper copies shall include copies
delivered by facsimile transmission or electronically (such as “tif’, “pdf’ or
similar file formats delivered by email).
Section 6.03    Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against
Holdings, the Borrower or any of the Restricted Subsidiaries or the occurrence
of any ERISA Event that, in each case, could reasonably be expected to result in
a Material Adverse Effect; and
(c)    any event, condition, change, circumstance or matter that, either
individually or in the aggregate, has resulted or could reasonably be expected
to result in a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.
Section 6.04    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all of its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except in each
case, to the extent the failure to pay or discharge the same, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business except (i) to the extent that failure to do
so could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or 7.05.
Section 6.06    Maintenance of Properties. Except if the failure to do so could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation

128
55738387_110



--------------------------------------------------------------------------------



excepted, and (b) make all necessary renewals, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice.
Section 6.07    Maintenance of Insurance. (a) Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries or otherwise consistent with past
practices) as are customarily carried under similar circumstances by such other
Persons.
(b)    All such insurance shall (i) provide that the insurer affording coverage
will endeavor to mail 30 days written notice of cancellation of such insurance
coverage to the Collateral Agent (in the case of property and liability
insurance), (ii) name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable and (iii) be reasonably satisfactory in all other respects to the
Administrative Agent.
(c)    With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time reasonably require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set for the in the Flood Disaster Protection Act of 1973,
as amended from time to time.
Section 6.08    Compliance with Laws. Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to comply therewith could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 6.09    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Subsidiary, as the case may be.
Section 6.10    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such independent public accountants’ customary policies
and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense; provided, further,
that during the continuance of an Event of Default, the Administrative Agent (or
any of its respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower or any of the Restricted
Subsidiaries will be required to disclose,

129
55738387_110



--------------------------------------------------------------------------------



permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.
Section 6.11    Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
(a)    upon the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Unrestricted Subsidiary
or an Excluded Subsidiary) by any Loan Party or the designation in accordance
with Section 6.14 of any existing direct or indirect wholly owned Domestic
Subsidiary as a Restricted Subsidiary (other than an Excluded Subsidiary):
(i)    within thirty (30) days after such formation, acquisition or designation
or such longer period as the Administrative Agent may agree in its discretion:
(A)    cause each such Restricted Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Restricted Subsidiary, in detail reasonably satisfactory to the Administrative
Agent;
(B)    cause (x) each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
GuaranteeGuaranty Supplements and Mortgages with respect to the Material Real
Properties which are identified to the Administrative Agent pursuant to Section
6.11(a)(i)(A), Security Agreement Supplements, a counterpart of the Intercompany
Note and other security agreements and documents (including, with respect to
such Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement and (y) each direct
or indirect parent of each such Restricted Subsidiary that is required to be a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent such Security Agreement Supplements and
other security agreements as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Security Agreements in effect on the Closing Date), in each case granting Liens
required by the Collateral and Guarantee Requirement;
(C)    (x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing

130
55738387_110



--------------------------------------------------------------------------------



the intercompany Indebtedness held by such Restricted Subsidiary and required to
be pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent and (y) cause each direct or indirect parent of such Restricted
Subsidiary that is (or is required to be) a Guarantor pursuant to the Collateral
and Guarantee Requirement to deliver any and all certificates representing the
outstanding Equity Interests (to the extent certificated) of such Restricted
Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Collateral Documents, indorsed in blank to the
Collateral Agent;
(D)    take and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements and delivery of stock and membership interest certificates)
may be necessary in the reasonable opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, subject to Debtor Relief Laws, general principles of equity (whether
considered in a proceeding in equity or at law) and an applied covenant of good
faith and fair dealing,
(ii)    within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and
(iii)    as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Material Real Property that is owned by such Restricted Subsidiary,
any existing title reports, surveys or environmental assessment reports.
(b)    (i) the Borrower shall obtain the security interests, Guarantees and
related items set forth on Schedule 1.01Brequired by the Collateral Documents on
or prior to the dates corresponding to such security interests, Guarantees and
related items set forth on Schedule 1.01B;Closing Date; and after the Closing
Date, promptly following (x) the acquisition of any material personal property
by any Loan Party or (y) the acquisition of any owned Material Real Property by
any Loan Party, such personal property or owned Material Real Property shall not
already be subject to a perfected Lien pursuant to the Collateral and Guarantee
Requirement, the Borrower shall give notice thereof to the Administrative Agent
and promptly thereafter shall cause such assets to be subjected to a Lien to the
extent required by the Collateral and Guarantee Requirement and will take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, including, as applicable, the actions referred to in Section 6.13(b)
with respect to real property; and.
    

131
55738387_110



--------------------------------------------------------------------------------



(ii)    within thirty (30) days after the Closing Date, each Loan Party and each
other Subsidiary of Holdings which is an obligee or obligor with respect to any
intercompany Indebtedness shall have duly authorized, executed and delivered the
Intercompany Note, and the Intercompany Note shall be in full force and effect.
Section 6.12    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.
Section 6.13    Further Assurances and Post-Closing Conditions. (a) Promptly
upon reasonable request by the Administrative Agent (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Collateral Documents (subject to the
limitations set forth therein and in the definition of Collateral and Guarantee
Requirement).
(b)    In the case of any Material Real Property referred to in Section
6.11(a)(i)(A) or 6.11(b)(ii), provide the Administrative Agent with Mortgages
with respect to such owned Material Real Property within ninety (90) days of the
acquisition thereof (as such date may be extended by the Administrative Agent)
together with:
(i)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;
(ii)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies or the equivalent or other form available in each
applicable jurisdiction (the “Mortgage Policies”) in form and substance, with
endorsements and in amount, reasonably acceptable to the Administrative Agent
(not to exceed the value of the real properties covered thereby), issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid subsisting Liens on the
property described therein, free and clear of all defects and encumbrances,
subject to Permitted Liens, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;
(iii)    opinions of local counsel for the Loan Parties in states in which such
real properties are located, with respect to the enforceability and perfection
of the Mortgages

132
55738387_110



--------------------------------------------------------------------------------



and any related fixture filings in form and substance reasonably satisfactory to
the Administrative Agent;
(iv)    flood certificates covering each Mortgaged Property in form and
substance reasonably acceptable to the Collateral Agent, certified to the
Collateral Agent in its capacity as such and certifying whether or not each such
Mortgaged Property is located in a flood hazard zone by reference to the
applicable FEMA map; and
(v)    such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.
Section 6.14    Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the Financial Covenant (and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance), (iii) the
Borrower may not be designated as an Unrestricted Subsidiary, (iv) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of any Indebtedness then outstanding in a principal
amount greater than the Threshold Amount, as applicable and (v) the Investment
resulting from the designation of such Subsidiary as an Unrestricted Subsidiary
as described in the immediately succeeding sentence is permitted by Section
7.02. The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the Fair Market Value of the net assets of the respective
Subsidiary at the time that such Subsidiary is designated an Unrestricted
Subsidiary. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time. Notwithstanding
the foregoing, any Unrestricted Subsidiary that has been re-designated a
Restricted Subsidiary may not be subsequently re-designated as an Unrestricted
Subsidiary. It being understood that any Subsidiary designated as an
Unrestricted Subsidiary that holds Indebtedness of any Loan Party or a
Restricted Subsidiary shall, concurrently with the effectiveness of such
designation, make such Indebtedness subordinate to the Obligations of such Loan
Party or Restricted Subsidiary under the Loan Documents on terms reasonably
satisfactory to the Administrative Agent.
Section 6.15    Corporate Separateness. (a) Satisfy, and cause each of its
Restricted Subsidiaries and Unrestricted Subsidiaries to satisfy, customary
corporate and other formalities.
(b)    Ensure that (i) no bank account of any Unrestricted Subsidiary shall be
commingled with any bank account of the Borrower or any of the Borrower’s
Restricted Subsidiaries, and (ii) any financial statements distributed to any
creditors of any Unrestricted Subsidiary shall clearly establish or indicate the
corporate separateness of such Unrestricted Subsidiary from Holdings, the
Borrower and the Borrower’s Restricted Subsidiaries.
Section 6.16    Maintenance of Rating.Use Until the payment in full of the Term
B Loans, use commercially reasonable efforts to maintain (i) a public corporate
credit rating (but not any specific rating) from S&P and a public corporate
family rating (but not any specific rating) from Moody’s, in each case in
respect of the Borrower, and (ii) a public rating (but not any specific rating)
in respect of the Term B Loans from each of S&P and Moody’s.

133
55738387_110



--------------------------------------------------------------------------------



Section 6.17    Use of Proceeds. Use the proceeds of any Borrowing on the
Closing Date, whether directly or indirectly, in a manner consistent with the
uses set forth in the preliminary statements to this Agreement, and after the
Closing Date, use the proceeds of any Borrowing for any purpose not otherwise
prohibited under this Agreement, including for general corporate purposes and
working capital needs. All proceeds of the 2013 Replacement Term Loans incurred
on the First Amendment Effective Date shall be used to repay all Term Loans
outstanding (and as defined herein) prior to the First Amendment Effective Date.
ARTICLE VII
Negative Covenants
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Cash Management Obligations and
Obligations under Secured Hedge Agreements) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized, back
stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer), the Borrower shall not (and with respect to Sections
7.01, 7.03, 7.04 and 7.14, Holdings shall not), nor shall they permit any of
their Restricted Subsidiaries to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed or refinanced by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;
(c)    Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate actions diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(d)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank

134
55738387_110



--------------------------------------------------------------------------------



guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings, the Borrower or any Restricted Subsidiary;
(f)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects or minor irregularities
affecting real property which, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower or any
Restricted Subsidiary or the use of the property for its intended purpose;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens (including
reconstruction, refurbishment, renovation and development of real property),
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, replacements thereof and additions and accessions
to such property and the proceeds and the products thereof and customary
security deposits related thereto and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
additions and accessions to such assets, replacements and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;
(j)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not interfere in any material respect with
the business of the Borrower or any Restricted Subsidiary or secure any
Indebtedness;
(k)    Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such goods in the ordinary course of business;
(l)    (i) Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on items in the course of collection and (ii) in favor
of a banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
which are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions;
(m)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment or other acquisition permitted pursuant to this
Agreement to be applied against the purchase price for such Investment or other
acquisition, and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the

135
55738387_110



--------------------------------------------------------------------------------



extent such Investment or other acquisition or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;
(n)    Liens (i) on property of any Restricted Subsidiary that is not a Loan
Party and (ii) on the Liquor Licenses and Equity Interests of Liquor License
Subsidiaries, which Liens secure Indebtedness of the applicable Restricted
Subsidiaries permitted under Section 7.03;
(o)    Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d); provided that to the extent that
such Indebtedness is required to be subordinated pursuant to Section 7.03(d),
any Lien on Collateral securing such Indebtedness shall be subordinated to the
Liens securing the Obligations on terms and conditions reasonably satisfactory
to the Administrative Agent;
(p)    Liens (x) existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date and the replacement,
extension or renewal of any Lien permitted by this clause (p) upon or in the
same property previously subject thereto in connection with the replacement,
extension or renewal (without increase in the amount or any change in any direct
or contingent obligor) of the Indebtedness secured thereby and (y) placed upon
the Equity Interests, property or assets of any Restricted Subsidiary or its
Restricted Subsidiaries acquired pursuant to a Permitted Acquisition to secure
Indebtedness incurred pursuant to Section 7.03(h)(B) in connection with such
Permitted Acquisition; provided that, (i) in the cause of clause (x), such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) in the cause of clause (x), such Lien does not
extend to or cover any other assets or property (other than the proceeds or
products thereof and other than after-acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) in the cause of clauses (x) and (y), the Indebtedness
secured thereby is permitted under Section 7.03(e), (h) or (k);
(q)    any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases (other than Capitalized Leases), subleases, licenses or sublicenses
entered into by the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business (including in favor of a Specified Lease Entity, as
a lessor, under any Master Lease);
(r)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;
(s)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02; provided that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement;
(t)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements

136
55738387_110



--------------------------------------------------------------------------------



entered into with customers of the Borrower or any Restricted Subsidiary in the
ordinary course of business;
(u)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(v)    [Reserved];
(w)    Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;
(x)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(y)    ground leases in respect of real property on which facilities or
equipment owned or leased by the Borrower or any of the Restricted Subsidiaries
are located;
(z)    Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(aa)    other Liens securing Indebtedness and other obligations of the Borrower
and its Restricted Subsidiaries in an aggregate outstanding principal amount not
to exceed the greater of (i) $75,000,000100,000,000 and (ii) 3.0% of Total
Assets;
(bb)    [Reserved];
(cc)    Liens on the Collateral securing obligations in respect of Permitted
Pari Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt
and any Permitted Refinancing of any of the foregoing; provided that (x) any
such Liens securing any Refinanced Debt in respect of Permitted Pari Passu
Secured Refinancing Debt are subject to a First Lien Intercreditor Agreement and
(y) any such Liens securing any Refinanced Debt in respect of Permitted Junior
Secured Refinancing Debt are subject to a Second Lien Intercreditor Agreement;
and
(dd)    Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(u);
Section 7.02    Investments. Make or hold any Investments, except:
(a)    Investments by the Borrower or a Restricted Subsidiary in assets that
were Cash Equivalents when such Investment was made;
(b)    loans or advances to (A) officers, directors, consultants and employees
of the Borrower and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (provided that the amount of such loans and advances shall
be contributed to the Borrower in cash as common equity) and (iii) for purposes
not described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding not to exceed $5,000,000 (determined without regard to any
write-downs or writeoffs), and (B) restaurant

137
55738387_110



--------------------------------------------------------------------------------



employees of Employment Participation Subsidiaries to fund such employees
purchase of Equity Interests of an Employment Participation Subsidiary in the
ordinary course of business;
(c)    Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (excluding Holdings), (ii) by any Restricted Subsidiary that is not a Loan
Party in any other such Restricted Subsidiary that is also not a Loan Party,
(iii) by the Borrower or any Subsidiary Guarantor (A) in any Non-Loan Party,
provided that the aggregate amount of such Investments pursuant to this Section
7.02(c)(iii)(A) (together with, but without duplication, the aggregate
consideration paid by the Borrower or any Subsidiary Guarantor in respect of
Permitted Acquisitions of Persons that do not become Loan Parties (or
acquisition of assets not owned by the Borrower, a Subsidiary Guarantor or a
Person that will become a Subsidiary Guarantor) pursuant to Section 7.02(i)(B))
shall not exceed the greater of (1) $75,000,000170,000,000 and (2) 3.06.0% of
Total Assets plus an amount equal to the aggregate Returns in respect of such
Investments, and (B) in any Foreign Subsidiary consisting of a contribution of
Equity Interests of any other Foreign Subsidiary held directly by the Borrower
or such Restricted Subsidiary and if the Foreign Subsidiary to which such
contribution is made is not a wholly-owned Foreign Subsidiary, such contribution
shall be in exchange for Indebtedness, Equity Interests (including increases in
capital accounts) or a combination thereof of the Foreign Subsidiary to which
such contribution is made, provided that the Equity Interests of a wholly owned
Foreign Subsidiary only may be contributed to another wholly owned Foreign
Subsidiary under this sub-clause (B), and (C) constituting Guarantees of
Indebtedness or other monetary obligations of Non-Loan Parties owing to any Loan
Party (other than Holdings);
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(e)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05, 7.06 and 7.13, respectively;
(f)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Closing Date by the
Borrower or any Restricted Subsidiary in the Borrower or any other Restricted
Subsidiary and any modification, exchange in kind, renewal or extension thereof;
provided that (x) the amount of the original Investment is not increased except
by the terms of such Investment or as otherwise permitted by this Section 7.02
and (y) any Investment in the form of Indebtedness of any Loan Party owed to any
Restricted Subsidiary that is not a Loan Party shall be subject to the
subordination terms set forth in the Intercompany Note;
(g)    Investments in Swap Contracts permitted under Section 7.03;
(h)    (i) promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05 and (ii) Investments
received solely from (x) equity contributions to the Borrower and (y)
distributions to the Borrower and the Restricted Subsidiaries from Persons that
are not Restricted Subsidiaries; provided that, with respect to each Investment
described in this clause (h)(ii):
(A)    any Subsidiary acquired as a result of such Investment and the
Subsidiaries of such acquired Subsidiary shall, to the extent required under the

138
55738387_110



--------------------------------------------------------------------------------



Collateral and Guarantee Requirement and Section 6.11, become a Guarantor and
comply with the requirements of Section 6.11, within the times specified
therein;
(B)    after giving effect to such Investment, the Borrower and the Restricted
Subsidiaries shall be in compliance with Section 7.07; and
(C)    immediately before and immediately after giving Pro Forma Effect to any
such Investment, no Default shall have occurred and be continuing and (2)
immediately after giving effect to such Investment, the Borrower and the
Restricted Subsidiaries shall be in Pro Forma Compliance with the Financial
Covenant, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Investment had been
consummated as of the first day of the fiscal period covered thereby;
(i)    the purchase or other acquisition of all or substantially all of the
assets of a Person or any Equity Interests in a Person that is or becomes a
Restricted Subsidiary (including as a result of a merger or consolidation) or
division or line of business of a Person (or any subsequent Investment made in a
Person, division or line of business of business previously acquired in a
Permitted Acquisition), in a single transaction or a series of related
transactions (each, a “Permitted Acquisition”), if immediately after giving
effect thereto:
(A)    any such newly created or acquired Subsidiary and the Subsidiaries of
such created or acquired Subsidiary shall, to the extent required under the
Collateral and Guarantee Requirement and Section 6.11, become a Guarantor and
comply with the requirements of Section 6.11, within the times specified
therein;
(B)    the aggregate amount of consideration paid by the Borrower or any
Subsidiary Guarantor in respect of acquisitions of Persons that do not become
Loan Parties (or acquisition of assets not owned by the Borrower, a Subsidiary
Guarantor or a Person that will become a Subsidiary Guarantor) pursuant to this
Section 7.02(i)(B) (together with, but without duplication, the aggregate amount
of all Investments in Non-Loan Parties pursuant to Section 7.02(c)(iii)(A))
shall not exceed the greater of (1) $75,000,000170,000,000 and (2) 3.06.0% of
Total Assets plus an amount equal to the aggregate Returns in respect of such
Investments;
(C)    after giving effect to such purchase or acquisition, the Borrower and the
Restricted Subsidiaries shall be in compliance with Section 7.07; and
(D)    (1) immediately before and immediately after giving Pro Forma Effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition (and any concurrent Disposition), the Borrower and the Restricted
Subsidiaries shall be in Pro Forma Compliance with the Financial Covenant, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition (and any
concurrent Disposition) had been consummated as of the first day of the fiscal
period covered thereby; and

139
55738387_110



--------------------------------------------------------------------------------



(j)    [Reserved];Investments by the Borrower or any Restricted Subsidiary in
one or more Restricted Subsidiaries that is not a Loan Party (x) made solely for
the purpose of effecting the transfer of the Equity Interests of Outback
Steakhouse Korea Ltd. YH from Outback Steakhouse International LP to one or more
Foreign Subsidiaries and (y) in an aggregate amount not to exceed $150,000,000;
(k)    Investments in the ordinary course of business consisting of Article 3 of
the Uniform Commercial Code endorsements for collection or deposit and Article 4
of the Uniform Commercial Code customary trade arrangements with customers
consistent with past practices;
(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(m)    loans and advances to Holdings (or any direct or indirect parent thereof)
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Section 7.06(h), (i), (j) or (k);
(n)    so long as no Default has occurred and is continuing or would result
therefrom, other Investments that do not exceed the greater of (i)
$150,000,000170,000,000 and (ii) 6.0% of Total Assets plus an amount equal to
the aggregate Returns in respect of such Investments;
(o)    so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing, other Investments in an amount not to
exceed the Cumulative Growth Amount immediately prior to the time of the making
of such Investment;
(p)    advances of payroll payments to employees in the ordinary course of
business;
(q)    Investments to the extent that payment for such Investments is made
solely with capital stock of Holdings (or any direct or indirect parent of
Holdings);
(r)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date, to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
(s)    Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(t)    Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons so long as such licensing
arrangements do not limit in any material respect the Collateral Agent’s
security interest (if any) in the intellectual property so licensed;

140
55738387_110



--------------------------------------------------------------------------------



(u)    Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary otherwise
permitted under this Section 7.02; and
(v)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower may make additional Investments with the proceeds
of Excluded Contributions.; and
(w)    the purchase or other acquisition from former or current employees of
limited partnership interests of one or more Employment Participation
Subsidiaries, in an aggregate amount not to exceed $15,000,000;
provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings that would otherwise not be permitted under Section 7.13 (and any
such prepayment, redemption, purchase, defeasance and other payment shall be
treated as having been made pursuant to Section 7.13).
Any Investment that exceeds the limits of any particular clause set forth above
may be allocated amongst more than one of such clauses to permit the incurrence
or maintenance of such Investment to the extent such excess is permitted as an
Investment under such other clauses (including, without limitation, permitting
the aggregate consideration limitation in clause (i)(B) above to be exceeded to
the extent such excess is treated as, and permitted by, an Investment under any
other available clause).
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness of Holdings, the Borrower and any of its Subsidiaries under
the Loan Documents;
(b)    Indebtedness (i) outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date;
(c)    Guarantees by Holdings, the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted hereunder; provided that (A) no Guarantee by any Restricted Subsidiary
of any Junior Financing shall be permitted unless such Restricted Subsidiary
shall have also provided a Guarantee of the Obligations substantially on the
terms set forth in the Subsidiary Guaranty, (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness and
(C) any Guarantee of any Incremental Equivalent Debt, any Credit Agreement
Refinancing Indebtedness or any Permitted Ratio Debt (or any Permitted
Refinancing in respect thereof) shall only be permitted if it meets the
requirements of the respective definitions (and component definitions) thereof
and clause (u), (v) or (z) of this Section 7.03, as applicable;
(d)    Indebtedness of Holdings, the Borrower or any Restricted Subsidiary owing
to Holdings, the Borrower or any other Restricted Subsidiary, to the extent
constituting an Investment expressly permitted by Section 7.02 (c), (m) or (s)
or, in the case of Indebtedness of the Borrower or any Restricted Subsidiary
owing to Holdings, the Borrower or any other Restricted Subsidiary, Section
7.02(n); provided that all such Indebtedness of any Loan Party

141
55738387_110



--------------------------------------------------------------------------------



owed to any Person that is not a Loan Party shall be subject to the
subordination terms set forth in the Intercompany Note;
(e)     (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) of the Borrower and the Restricted Subsidiaries financing
the acquisition, construction, repair, replacement or improvement of fixed or
capital assets (including reconstruction, refurbishment, renovation and
development of real property); provided that such Indebtedness is incurred
concurrently with or within two hundred and seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement, (ii)
Attributable Indebtedness of the Borrower and the Restricted Subsidiaries
arising out of sale-leaseback transactions permitted
by Section 7.05(f) and (iii) any Permitted Refinancing of any Indebtedness set
forth in the immediately preceding clauses (i) and (ii);
(f)    Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates risks or commodities pricing incurred in
the ordinary course of business and not for speculative purposes;
(g)    [Reserved];
(h)    Indebtedness of the Borrower or any Restricted Subsidiary (A) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition) or (B) incurred to
finance a Permitted Acquisition and, in the case of either (A) or (B), any
Permitted Refinancing thereof; provided, (x) no Default shall exist or result
therefrom (y) if such Indebtedness is (1) secured on a pari passu basis with or
senior to (in the case of clause (A)) the Obligations, the Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with a Consolidated
First Lien Net Leverage Ratio of no greater than 3.00 to 1.00, (2) secured on a
junior basis to the Obligations, the Borrower and the Restricted Subsidiaries
will be in Pro Forma Compliance with a Consolidated Senior Secured Net Leverage
Ratio of no greater than 4.00 to2.50:1.00 and (32) unsecured, the Borrower and
the Restricted Subsidiaries will be in Pro Forma Compliance with the Financial
Covenant; provided, further, in the case of clause (B) above, such Indebtedness
(i) will not mature prior to the date that is ninety-one (91) days after the
Latest Maturity Date at the time of the issuance of such Indebtedness, (ii) will
not have mandatory prepayment or mandatory amortization prepayments (other than
asset sale and change of control mandatory offers to repurchase customary for
high-yield debt securities) prior to the date that is ninety-one (91) days after
the Latest Maturity Date at the time of the issuance of such Indebtedness (other
than, in the case of clause (1) and (2) of this proviso, for annual nominal
amortization payments not to exceed 1% of the original aggregate principal
amount of such Indebtedness), (iii) in the case of clause (1) and (2) of this
proviso, shall be subject to a First Lien Intercreditor Agreement or a Second
Lien Intercreditor Agreement, as applicable, (iv) if incurred by a Non-Loan
Party, shall not exceed in aggregate principal amount for all Indebtedness of
Non-Loan Parties incurred pursuant to this clause (h) the greater of (i)
$50,000,00055,000,000 and (ii) 2.0% of Total Assets at any time outstanding, (v)
in the case of clause (A) above, such Indebtedness is secured only by Liens
permitted pursuant to Section 7.01(p)(x), and (vi) in the case of clause (B)
above, the terms and conditions of such Indebtedness are not materially more
restrictive (taken as a whole) in respect to the Borrower and the Restricted
Subsidiaries than those set forth in this Agreement;
(i)    Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

142
55738387_110



--------------------------------------------------------------------------------



(j)    Indebtedness consisting of promissory notes (A) issued by any Loan Party
to current or former officers, directors, consultants and employees, their
respective estates, heirs, permitted transferees, spouses or former spouses to
finance the purchase or redemption of Equity Interests of Holdings permitted by
Section 7.06; provided that (i) such Indebtedness shall be subordinated in right
of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and (ii) the aggregate amount of all cash payments (whether
principal or interest) made by the Loan Parties in respect of such notes in any
calendar year, when combined with the aggregate amount of Restricted Payments
made pursuant to Section 7.06(g) in such calendar year, shall not exceed
$40,000,000, provided that any unused amounts in any calendar year may be
carried over to succeeding calendar years, so long as the aggregate amount of
all cash payments made in respect of such notes in any calendar year (after
giving effect to such carry forward), when aggregated with the aggregate amount
of Restricted Payments made pursuant to Section 7.06(g) in such calendar year
(after giving effect to such carry forward), shall not exceed $50,000,000;
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed the remainder of (x) the sum of (1) the amount of Net Cash
Proceeds of issuances of Equity Interests (other than issuances of Equity
Interests made pursuant to Section 8.05) to the extent that such Net Cash
Proceeds shall have been actually received by the Borrower through a capital
contribution of such Net Cash Proceeds by Holdings (and to the extent not used
to make an Investment pursuant to Section 7.02(o) or (v), prepay Junior
Financings pursuant to Section 7.13(a)(v), or make a Restricted Payment pursuant
to Section 7.06(g) or (j)), in each case to employees, directors, officers,
members of management or consultants of the Borrower (or any direct or indirect
parent of the Borrower) or of its Subsidiaries that occurs after the Closing
Date plus (2) the net cash proceeds of key man life insurance policies received
by Holdings, the Borrower or any of its Restricted Subsidiaries after the
Closing Date less (y) the aggregate amount of all cash payments made in respect
of any promissory notes pursuant to this Section 7.03(j) after the Closing Date
with the net cash proceeds described in preceding clause (x) (2) less (z) the
aggregate amount of all Restricted Payments made after the Closing Date in
reliance on the last proviso appearing in Section 7.06(g), and (B) issued by
Employment Participation Subsidiaries to current or former restaurant employees,
and development partners of Employment Participation Subsidiaries as
consideration in respect of repurchases, redemptions or acquisitions of Equity
Interests in Employment Participation Subsidiaries permitted under Section
7.06(n) in the ordinary course of business and consistent with past practice;
(k)    Indebtedness incurred by the Borrower or the Restricted Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in any such case solely constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments;
(l)    Indebtedness consisting of obligations of Holdings, the Borrower or the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
(m)    Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;
(n)    Indebtedness of the Borrower and the Restricted Subsidiaries in an
aggregate principal amount not to exceed the greater of (i)
$150,000,000170,000,000 and (yii) 6.0% of Total Assets at any time outstanding;

143
55738387_110



--------------------------------------------------------------------------------



(o)    Indebtedness consisting of (a) the financing of insurance premiums or (b)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
(p)    Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;
(q)    obligations in respect of performance, bid, stay, custom, appeal and
surety bonds and other obligations of a like nature and performance and
completion guarantees and similar obligations provided by the Borrower or any of
the Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practices;
(r)    unsecured Indebtedness of Holdings (“Permitted Holdings Debt”) (i) that
is not subject to any Guarantee by the Borrower or any Restricted Subsidiary,
(ii) that will not mature prior to the date that is ninety-one (91) days after
the Latest Maturity Date at the time of the issuance of such Indebtedness, (iii)
that will not have mandatory prepayment or mandatory amortization prepayments
(other than asset sale and change of control mandatory offers to repurchase
customary for high-yield debt securities) prior to the date that is ninety-one
(91) days after the Latest Maturity Date at the time of the issuance of such
Indebtedness, (iv) that does not require any payments in cash of interest or
other amounts in respect of the principal thereof prior to the earlier to occur
of (A) the date that is four (4) years from the date of the issuance or
incurrence thereof and (B) the date that is ninety-one (91) days after the
Latest Maturity Date, (v) that has mandatory prepayment, repurchase or
redemption, covenant, default and remedy provisions customary for senior
discount notes of an issuer that is the parent of a borrower under senior
secured credit facilities, and in any event, with respect to covenant, default
and remedy provisions, not materially more restrictive than those set forth in
this Agreement, taken as a whole, at the time of the issuance of such
Indebtedness (other than provisions customary for senior discount notes of a
holding company and other than provisions applicable only to periods after the
Latest Maturity Date at the time of the issuance of such Indebtedness) and (vi)
that is subordinated to the Obligations on subordination terms no less favorable
to the Lenders than the subordination terms set forth in the Senior Subordinated
Notes Precedent or otherwise reasonably acceptable to the Administrative Agent;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees);
provided, further that any such Indebtedness shall constitute Permitted Holdings
Debt only if (1) both before and after giving effect to the issuance or
incurrence thereof, no Default shall have occurred and be continuing and (2) the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the Financial Covenant (determined as if such Permitted Holdings Debt was
directly incurred by the Borrower), it being understood that any capitalized or
paid in kind or accreted principal on such Indebtedness is not subject to this
proviso;

144
55738387_110



--------------------------------------------------------------------------------



(s)    Indebtedness of the Borrower and the Restricted Subsidiaries supported by
a Letter of Credit, in a principal amount not to exceed the face amount of such
Letter of Credit;
(t)    [Reserved];unsecured Indebtedness of the Borrower and the Restricted
Subsidiaries in the form of letters of credit, in an aggregate outstanding
principal amount not to exceed $50,000,000;
(u)    (A) Indebtedness of the Borrower in respect of one or more series of
senior secured first lien notes or junior lienunsecured term loans or notes, in
each case that are issued in a public offering, Rule 144A or other private
placement, or a bridge financing in lieu of the foregoing that otherwise
converts into permanent Incremental Equivalent Debt (as defined below), that are
issued or made in lieu of Incremental Term Commitments pursuant to an indenture
or a note purchase agreement or otherwise (the “Incremental Equivalent Debt”);
provided that (i) the aggregate principal amount of all Incremental Equivalent
Debt issued pursuant to this Section 7.03(u) shall not, together with any
Incrementalall Revolving Credit CommitmentsCommitment Increases and/or
Incremental Term Commitments, exceed the Available Incremental Amount (provided
that, if such Incremental Equivalent Debt is unsecured, the incurrence of any
such Indebtedness pursuant to clause (B) of the definition of Available
Incremental Amount shall be subject to the Borrower’s compliance with a Total
Net Leverage Ratio of no greater than 4.50:1.00 as of the last day of the Test
Period most recently ended for which financial statements have been delivered to
the Lenders under Section 6.01(a) and (b), after giving effect to such
incurrence on a Pro Forma Basis, in lieu of the Consolidated Senior Secured Net
Leverage Ratio test set forth in such clause (B)), (ii) no Default shall have
occurred and be continuing or would exist immediately after giving effect to
such incurrence, (iii) as of the date of determination, such Incremental
Equivalent Debt shall not mature earlier than the Maturity Date with respect to
the Term Loans (prior to giving effect to any extensions thereof occurring after
the Maturity Date), (iv) the documentation with respect to such Incremental
Equivalent Debt contains no mandatory prepayment, repurchase or redemption
provisions prior to the Latest Maturity Date then in effect except with respect
to change of control, asset sale and casualty event mandatory offers to purchase
and customary acceleration rights after an event of default that are customary
for financings of such type, (v) such Incremental Equivalent Debt may
participate on a pro rata basis or less than pro rata basis (but not on a
greater than pro rata basis (other than pursuant to asset sale and change of
control provisions customary for high-yield debt securities) (or, if junior in
right of payment or security, shall be on a junior basis with respect thereto))
in any voluntary or mandatory prepayments of Term Loans hereunder, as specified
in the applicable Incremental Amendment, (vi) such Incremental Equivalent Debt
shall not be subject to any Guarantee by any Person other than a Loan Party,
(vii) if such Incremental Equivalent Debt is secured, the obligations in respect
thereof shall not be secured by any Lien on any asset of Holdings, the Borrower
or any Restricted Subsidiary other than any asset constituting Collateral,
(viii) if such Incremental Equivalent Debt is secured, the security agreements
relating to such Incremental Equivalent Debt shall be substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (ix) if such Incremental Equivalent Debt is (a)
secured on a pari passu basis with the Obligations, then such Incremental
Equivalent Debt shall be subject to a First Lien Intercreditor Agreement, or (b)
secured on a junior basis to the Obligation, then such Incremental Equivalent
Debt shall be subject to a Second Lien Intercreditor Agreement, and (x) the
documentation with respect to any Incremental Equivalent Debt shall contain
terms and conditions not materially more restrictive (taken as a whole) in
respect of the Borrower and the Restricted Subsidiaries than those set forth in
this Agreement;
(v)    Credit Agreement Refinancing Indebtedness;

145
55738387_110



--------------------------------------------------------------------------------



(w)    unsecured Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount not to exceed the amount of Net Cash Proceeds of
issuances of, or contributions in respect of, Equity Interests of Holdings
(other than proceeds which have been designated as a Cure Amount and proceeds of
issuances of Disqualified Equity Interests) after the Closing Date to the extent
that such Net Cash Proceeds shall have been actually received by the Borrower
(through a capital contribution of such Net Cash Proceeds by Holdings to the
Borrower) on or prior to such date of determination and to the extent not used
to make payments under Section 7.03(j), make Investments pursuant to Section
7.02(v), make Restricted Payments pursuant to Section 7.06(g) or (m), or count
towards the Cumulative Growth Amount; provided, (i) such Indebtedness will not
mature prior to the date that is ninety-one (91) days after the then Latest
Maturity Date at the time of the issuance of such Indebtedness, (ii) such
Indebtedness will not have mandatory prepayment or mandatory amortization,
redemption, sinking fund or similar prepayments prior to the date that is
ninety-one (91) days after the then Latest Maturity Date at the time of the
issuance of such Indebtedness, (iii) no Default shall have occurred and be
continuing or would exist immediately after giving effect to such incurrence and
(iv) the terms and conditions of such Indebtedness shall be not materially more
restrictive (taken as a whole) in respect of the Borrower and the Restricted
Subsidiaries than those set forth in this Agreement;
(x)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
to exceed $50,000,000100,000,000 at any time outstanding;
(y)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above;
(z)    so long as no Default exists or would result therefrom, Permitted Ratio
Debt and Permitted Refinancings thereof; and
(aa)    unsecured subordinated Indebtedness of the Borrower owing to Holdings
made with Specified Proceeds; provided that such Indebtedness (x) will not have
any maturity, amortization, mandatory redemption, sinking fund or similar
mandatory payment prior to the date that is ninety-one (91) days after the
Latest Maturity Date at the time of any such incurrence and (y) shall be subject
to the subordination terms set forth in the Intercompany Note.
For purposes of determining compliance with Section 7.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Section 7.03(a) through (z) above, the
Borrower, in its sole discretion, will classify and may subsequently reclassify
such item of Indebtedness (or any portion thereof) in any one or more of the
types of Indebtedness described in Section 7.03(a) through (z) and will only be
required to include the amount and type of such Indebtedness in such of the
above clauses as determined by the Borrower at such time. The Borrower will be
entitled to divide and classify an item of Indebtedness in more than one of the
types of Indebtedness described in Section 7.03(a) through (z). Notwithstanding
the foregoing, Indebtedness incurred (a) under the Loan Documents, any
Incremental Commitments and any Incremental Term Loans shall only be classified
as incurred under Section 7.03(a), (b) as Credit Agreement Refinancing
Indebtedness shall only be classified as incurred under Section 7.03(v) and (c)
as Incremental Equivalent Debt shall only be classified as incurred under
Section 7.03(u).
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was

146
55738387_110



--------------------------------------------------------------------------------



incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed (i) the principal amount of such Indebtedness being refinanced plus
(ii) the aggregate amount of fees, underwriting discounts, premiums (including
tender premiums) and other costs and expenses (including original issue
discount, upfront fees or similar fees) incurred in connection with such
refinancing.
The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, and the payment of
interest or dividends in the form of additional Indebtedness as the case may be,
of the same class, accretion or amortization of original issue discount and
increases in the amount of Indebtedness solely as a result of fluctuations in
the exchange rate of currencies, will, in each case, not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any Indebtedness incurred to refinance other Indebtedness, if incurred
in a different currency from the Indebtedness being refinanced, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such respective Indebtedness is denominated that is in effect on the date
of such refinancing. The principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the principal amount thereof that would be shown on a balance sheet of
the Borrower dated such date prepared in accordance with GAAP.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:
(a)    any Restricted Subsidiary may merge with (i) the Borrower (including a
merger, the sole purpose of which is to reorganize the Borrower into a new
jurisdiction); provided, that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;
(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve or change its
legal form (subject, (x) in the case of any change of legal form, to any such
Restricted Subsidiary that is a Guarantor remaining a Guarantor and (y) in the
case of a liquidation or distribution of a Loan Party, the assets of such Loan
Party are transferred to a Loan Party and the security interests of the
Collateral Agent in the assets so transferred remain perfected at least to the
same extent that such security interests were perfected immediately prior
thereto) if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Subsidiaries and such change is not
materially disadvantageous to the Lenders;
(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor or the Borrower, then (i) the transferee must either be the Borrower
or a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

147
55738387_110



--------------------------------------------------------------------------------



(d)    so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the laws of the United States, any state thereof or the
District of Columbia, (B) the Successor Company shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Guaranty confirmed that its Guarantee shall apply to the
Successor Company’s obligations under this Agreement, (D) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Company’s obligations under this Agreement, (E)
each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage confirmed that its obligations thereunder shall apply to the
Successor Company’s obligations under this Agreement, (F) immediately after
giving effect to such merger or consolidation, the Successor Company and the
Restricted Subsidiaries shall be in Pro Forma Compliance with the Financial
Covenant, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such merger or consolidation had
been consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the chief financial officer of the Successor
Company demonstrating such compliance calculation in reasonable detail, and (G)
the Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Borrower under this Agreement;
(e)    so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Section
6.11;
(f)    [Reserved]; and
(g)    so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
Section 7.05    Dispositions. Make any Disposition, except:
(a)    (x) Dispositions of obsolete or worn out property and assets, whether now
owned or hereafter acquired, in the ordinary course of business, (y)
Dispositions of property or assets no longer used or useful in the conduct of
the business of the Borrower and the Restricted Subsidiaries and (z)
Dispositions to landlords of improvements made to leased real property pursuant
to customary terms of leases entered into in the ordinary course of business;
(b)    Dispositions of inventory and assets of de minimus value, in any case in
the ordinary course of business;

148
55738387_110



--------------------------------------------------------------------------------



(c)    Dispositions of property in the ordinary course of business to the extent
that (x) such property is exchanged for credit against the purchase price of
similar replacement property or (y) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is the Borrower or a Guarantor,
(i) the transferee thereof must either be a Guarantor or the Borrower or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;
(e)    Dispositions permitted by Sections 7.04 and 7.06, Investments permitted
by Section 7.02, Liens permitted by Section 7.01 and Dispositions of Equity
Interests in Employment Participation Subsidiaries to restaurant employees of,
and development partners with, the Borrower and its Subsidiaries;
(f)    Dispositions of property (other than IP Collateral) for cash pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by the Borrower and the Restricted Subsidiaries on the Closing Date, the
Fair Market Value of all property so Disposed of after the Closing Date shall
not exceed $35,000,000, and (ii) with respect to such property acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, the applicable
sale-leaseback transaction occurs within two hundred and seventy (270) days
after the acquisition or construction (as applicable) of such property or any
material repair, replacement or improvement thereof (including reconstruction,
refurbishment, renovation and development of real property);
(g)    Dispositions of Cash Equivalents;
(h)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof and not as part of a
financing transaction;
(i)    (1) leases, subleases, licenses or sublicenses, in each case which do not
materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole; and (2) Dispositions of intellectual property
that do not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries;
(j)    transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
(k)    Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) the Borrower and the Restricted Subsidiaries shall be in Pro
Forma Compliance with the Financial Covenant, (ii) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Default shall have occurred and is continuing or would result
from such Disposition, and (iii) with respect to any Disposition (or series of
related Dispositions) pursuant to this clause (k) for a purchase price in excess
of $5,000,000, the Borrower or a Restricted Subsidiary shall receive not less
than 75% of such consideration in the form of cash or Cash Equivalents (in each
case, free and clear of all Liens at the time received, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Section 7.01(l) and
clauses (i) and (ii) of Section 7.01(t)); provided, however, that for the
purposes of this clause (iii), (A) any liabilities (as shown on the Borrower’s
or such Restricted Subsidiary’s most recent balance sheet provided hereunder or
in the footnotes thereto) of the Borrower or such Restricted Subsidiary (other
than liabilities that are by

149
55738387_110



--------------------------------------------------------------------------------



their terms subordinated to the payment in cash of the Obligations) that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by the Borrower or such Restricted Subsidiary from such transferee that
are converted by the Borrower or such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable Disposition and (C) any Designated Non-Cash Consideration received by
the Borrower or such Restricted Subsidiary in respect of such Disposition having
an aggregate Fair Market Value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of the greater of (1) $35,000,00040,000,000 and (2)
1.5% of Total Assets, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;
(l)    [Reserved];
(m)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(n)    [Reserved];
(o)    Dispositions of Equity of Unrestricted Subsidiaries;
(p)    to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of the Restricted Subsidiaries that is not in contravention of Section
7.07;
(q)    the unwinding of any Swap Contract; and
(r)    any swap of assets (other than Cash Equivalents) in exchange for assets
of the same type in the ordinary course of business of comparable or greater
value or usefulness to the business of the Borrower and the Restricted
Subsidiaries taken as a whole, as determined in good faith by the management of
the Borrower.
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a)(y), (a)(z), (d), (e), (j) and (q) and
except for Dispositions from a Loan Party to another Loan Party), shall be for
no less than the Fair Market Value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than the Borrower or any Restricted
Subsidiary, such Collateral shall be sold free and clear of the Liens created by
the Loan Documents, and the Administrative Agent or the Collateral Agent, as
applicable, shall be authorized to take any actions deemed appropriate in order
to effect the foregoing.
Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower
and to other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower and any other
Restricted Subsidiary and to each other owner

150
55738387_110



--------------------------------------------------------------------------------



of Equity Interests of such Restricted Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests);
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;
(c)    (i) so long as no Default shall have occurred and be continuing or would
result therefrom, from and after the date the Borrower delivers an irrevocable
written notice to the Administrative Agent stating that the Borrower will make
Restricted Payments to Holdings that are used by Holdings solely to fund cash
interest payments required to be made by Holdings with respect to Indebtedness
permitted to be incurred by Holdings pursuant to Section 7.03(r) (the “Holdings
Restricted Payments Election”), the Borrower may make such Restricted Payments
to Holdings in each case so long as immediately after giving effect to such
Restricted Payment, the Borrower and the Restricted Subsidiaries shall be in Pro
Forma Compliance with an Interest Coverage Ratio of at least 2.00:1.00 for the
Test Period then most recently ended for which financial information has been
delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or (b) and evidenced by a certificate from the chief financial officer
of the Borrower demonstrating such compliance calculation in reasonable detail;
(d)    [Reserved];the Borrower and each Restricted Subsidiary may make
distributions to joint venture partners in Brazil to the extent that such
amounts are structured to serve as a component of compensation providing more
favorable tax treatment than salary and are deducted in determining Consolidated
Net Income;
(e)    to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 (other than Sections 7.08(d)
and (e));
(f)    repurchases of Equity Interests in the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
(g)    the Borrower may (i) pay (or make Restricted Payments to allow Holdings
or any direct or indirect parent thereof to pay) for the repurchase, retirement
or other acquisition or retirement for value of Equity Interests of Holdings (or
any direct or indirect parent thereof) by any future, present or former
employee, consultant or director of the Borrower (or Holdings or any direct or
indirect parent of Holdings) or any of its Subsidiaries or (ii) make Restricted
Payments in the form of distributions to allow any direct or indirect parent of
Holdings to pay principal or interest on promissory notes that were issued to
any future, present or former employee, consultant or director of the Borrower
(or Holdings or any direct or indirect parent of Holdings) or any of its
Subsidiaries in lieu of cash payments for the repurchase, retirement or other
acquisition or retirement for value of such Equity Interests held by such
Persons, in each case, pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, consultant or director of the Borrower (or
Holdings or any direct or indirect parent of Holdings) or any of its
Subsidiaries; provided that the aggregate amount of Restricted Payments made
pursuant to this clause (g) in any calendar year, when combined with the
aggregate amount of all cash payments (whether principal or interest) made by
the Loan Parties in respect of any promissory notes pursuant to Section 7.03(j)
in such calendar year, shall not exceed $40,000,000, provided that any unused
amounts in any calendar year may be carried over to

151
55738387_110



--------------------------------------------------------------------------------



succeeding calendar years, so long as the aggregate amount of all Restricted
Payments made pursuant to this Section 7.06(g) in any calendar year (after
giving effect to such carry forward), when aggregated with the aggregate amount
of all cash payments made in respect of promissory notes pursuant to Section
7.03(j) in such calendar year (after giving effect to such carry forward), shall
not exceed $50,000,000; provided that any cancellation of Indebtedness owing to
the Borrower in connection with and as consideration for a repurchase of Equity
Interests of Holdings (or any of its direct or indirect parents) shall not be
deemed to constitute a Restricted Payment for purposes of this clause (g);
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed the remainder of (x) the sum of (1) the amount of Net Cash
Proceeds of issuances of Equity Interests (other than issuances of Equity
Interests made pursuant to Section 8.05 and proceeds from the issuance of
Disqualified Equity Interests) to the extent that such Net Cash Proceeds shall
have been actually received by the Borrower through a capital contribution of
such Net Cash Proceeds by Holdings (and to the extent not used to make an
Investment pursuant to Section 7.02(o) or (v), a payment pursuant to Section
7.03(j), a prepayment of Junior Financings pursuant to Section 7.13(a)(v) or a
Restricted Payment pursuant to Section 7.06(g), (j) or (m)), in each case to
employees, directors, officers, members of management or consultants of Holdings
(or any direct or indirect parent of Holdings) or of its Subsidiaries that
occurs after the Closing Date plus (2) the net cash proceeds of key man life
insurance policies received by Holdings, the Borrower or any of its Restricted
Subsidiaries after the Closing Date less (y) the aggregate amount of all
Restricted Payments made after the Closing Date with the net cash proceeds
described in preceding clause (x) (2) less (z) the aggregate amount of all cash
payments made in respect of any promissory notes pursuant to Section 7.03(j)
after the Closing Date in reliance on the last proviso appearing in Section
7.03(j);
(h)    the Borrower and the Restricted Subsidiaries may make Restricted Payments
to Holdings or to any direct or indirect parent company of Holdings:
(i)    the proceeds of which will be used to pay the amount any such Person
would be required to pay in respect of Income Taxes attributable to the income
of such Person and its subsidiaries, including the Borrower and its Restricted
Subsidiaries and Other Parent Subsidiaries; provided, however, that in each case
the amount of such payments in any tax year are reduced by Income Taxes required
to be paid by such Person arising from businesses that are unrelated to the
businesses conducted by the Other Parent Subsidiaries on the Closing Date
(except Income Taxes attributable to the income of Unrestricted Subsidiaries
shall not reduce such payments to the extent such payments would otherwise be
reduced by such Income Taxes and amounts are received from Unrestricted
Subsidiaries to pay such Income Taxes);
(ii)    the proceeds of which shall be used by such Person to pay (A) its
operating expenses incurred in the ordinary course of business, (B) other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties) which are reasonable
and customary and incurred in the ordinary course of business and (C) any
reasonable and customary indemnification claims made by directors or officers of
any such Person attributable to the ownership or operations of the Borrower and
its Subsidiaries;
(iii)    the proceeds of which shall be used by such Person to pay (A) franchise
taxes and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence or (B) costs and expenses
incurred by it or any of its direct or indirect parents in connection with such
entity being a public company, including

152
55738387_110



--------------------------------------------------------------------------------



costs and expenses relating to ongoing compliance with federal and state
securities laws and regulations, SEC rules and regulations and the
Sarbanes-Oxley Act of 2002;
(iv)    [Reserved];
(v)    to finance any Investment permitted to be made pursuant to Section 7.02
(other than clause (e) thereof); provided that (A) such Restricted Payment shall
be made substantially concurrently with the closing of such Investment and (B)
such Person shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interest) to be contributed to the
Borrower or its Restricted Subsidiaries or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into the Borrower or
its Restricted Subsidiaries in order to consummate such Permitted Acquisition,
in each case, in accordance with the requirements of Section 6.11; and
(vi)    the proceeds of which shall be used by such Person to pay fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement;
(i)    so long as (i) no Default shall have occurred and be continuing or would
result therefrom and (ii) immediately after giving effect to such Restricted
Payment, the Borrower and the Restricted Subsidiaries shall be in Pro Forma
Compliance with the Financial Covenant, the Borrower may make additional
Restricted Payments in an aggregate amount, together with the aggregate amount
of (1) loans and advances to Holdings made pursuant to Section 7.02(m) in lieu
of Restricted Payments permitted by this Section 7.06(i) and (2) the aggregate
amount of payments made pursuant to Section 7.13(a)(iv), not to exceed the
greater of (A) $160,000,000100,000,000 and (B) 6.23.0% of Total Assets;
(j)    so long as (i) no Default shall have occurred and be continuing or would
result therefrom and (ii) immediately after giving effect to such Restricted
Payment, but only to the extent utilizing the amounts under clause (A)(ii) of
the defined term “Cumulative Growth Amount”, the Borrower and the Restricted
Subsidiaries shall be in Pro Forma Compliance with the Financial Covenant, the
Borrower may make additional Restricted Payments to any direct or indirect
parent company in an amount not to exceed the Cumulative Growth Amount
immediately prior to the making of such Restricted Payment;
(k)    cash payments in lieu of the issuance of fractional shares or interests
in connection with the exercise of warrants, options or other rights or
securities convertible into or exchangeable for Equity Interests of any direct
or indirect parent of the Borrower; provided, that any such cash payment shall
not be for the purpose of evading the limitation of this covenant (as determined
in good faith by the board of directors of the Borrower);
(l)    [Reserved];cash payments of accrued interest under unsecured and
subordinated loans owing by the Borrower to Holdings not to exceed $5,000,000 in
any fiscal year; provided that any portion of the foregoing amount not used in a
particular fiscal year may be carried over for use in any subsequent fiscal
year;
(m)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower may make additional Restricted Payments with the
proceeds of Excluded Contributions; and

153
55738387_110



--------------------------------------------------------------------------------



(n)    repurchases, redemptions and other acquisitions of Equity Interests in
Employment Participation Subsidiaries held by current or former restaurant
employees of, and development partners with, the Borrower or any of its
Restricted Subsidiaries;
(o)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower may make Restricted Payments to Holdings in an
aggregate amount not to exceed $500,000,000, the proceeds of which are used to
prepay or repay, directly or indirectly, Indebtedness under the CMBS Facilities
Documentation; and
(p)    so long as, (i) on a Pro Forma Basis, the Total Net Leverage Ratio is no
greater than 2.50:1.00 and (ii) no Default shall have occurred and be continuing
or would result therefrom, the Borrower may make additional Restricted Payments.
Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.
Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction in each case to the extent that such transactions are not
otherwise prohibited by this Agreement, (b) on terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) consummation of the
Transaction, including the payment of fees and expenses related to the
Transaction, (d) Restricted Payments permitted under Section 7.06, (e) loans and
other transactions by the Borrower and the Restricted Subsidiaries to the extent
permitted under this Article VII, (f) employment, consulting and severance
arrangements between the Borrower and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee or director benefit
plans and arrangements, (g) payments by the Borrower and the Restricted
Subsidiaries pursuant to the tax sharing agreements among Holdings (and any such
parent thereof), the Borrower and the Restricted Subsidiaries on customary terms
to the extent attributable to the ownership or operations of the Borrower and
the Restricted Subsidiaries, (h) the payment of customary fees and reasonable
out of pocket costs and expenses to, and indemnities provided on behalf of,
directors, officers, consultants and employees of Holdings, the Borrower and the
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries, (i) transactions pursuant to permitted agreements in existence on
the Closing Date and set forth on Schedule 7.08 or any amendment thereto or
replacement thereof to the extent such an amendment or replacement is not
adverse to the Lenders in any material respect, (j) customary payments by
Holdings, the Borrower and any Restricted Subsidiaries to the Sponsors made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities (including in connection with
acquisitions, divestitures or securities offerings), which payments are approved
by the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of the Borrower, in good faith
(it being agreed that fees of up to 1.0% of the gross amount of any applicable
transaction shall in any event be permitted), (k) transactions with suppliers,
joint venture partners or purchasers or sellers of goods or services, in each
case in the ordinary course of business and otherwise in compliance with the
terms of this Agreement which are fair to Holdings, the Borrower and the
Restricted Subsidiaries, in the reasonable determination of the board of
directors of the Borrower or the senior management thereof, or are on terms at
least as favorable as would reasonably have been obtained at such time from an
unaffiliated party and (l) transactions in which Holdings, the Borrower or any
of its Restricted Subsidiaries, as the case may be, delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such

154
55738387_110



--------------------------------------------------------------------------------



transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of Section 7.08(b).
Section 7.09    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Guarantor
to make Restricted Payments, intercompany loans or other advances to the
Borrower or any Guarantor or (b) the Borrower or any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Facilities and the
Obligations or under the Loan Documents; provided that the foregoing clauses (a)
and (b) shall not apply to Contractual Obligations which (i) (x) exist on the
Closing Date and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 and (y) to the extent Contractual Obligations
permitted by preceding clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation in any
material respect, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary; provided, further, that this clause
(ii) shall not apply to Contractual Obligations that are binding on a Person
that becomes a Restricted Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Restricted Subsidiary which is not a Loan Party which is
permitted by Section 7.03, (iv) are customary restrictions that arise in
connection with (x) any Lien permitted by Sections 7.01(j), (l), (m), (s),
(t)(i), (t)(ii), (u) and (cc) and relate to the property subject to such Lien or
(y) any Disposition permitted by Section 7.05 applicable pending such
Disposition solely to the assets subject to such Disposition, (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 7.02 and applicable solely to such
joint venture, (vi) are negative pledges and restrictions on Liens in favor of
any holder of Indebtedness permitted under Section 7.03 but solely to the extent
any negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to property interests, rights or the assets subject thereto,
(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), (h)(A), or (x) to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness or, in the case of Indebtedness incurred pursuant to Section
7.03(h)(A) only, to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) arise in connection with cash or other
deposits permitted under Section 7.01 or 7.02, and limited to such cash or
deposits; and (xiii) comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Closing Date and permitted under Section
7.03 that are, taken as a whole, in the good faith judgment of the Borrower, no
more restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligations or ability to make any payments required hereunder.
Section 7.10    [Reserved].
Section 7.11    Financial Covenant. Permit the Total Net Leverage Ratio as of
the last day of any Test Period to be greater than the ratio set forth below in
respect of the date set forth below that is on or closest to the last day of
such Test Period (the “Financial Covenant”).

155
55738387_110



--------------------------------------------------------------------------------



Fiscal Year
March 31
June 30
September 30
December 31
 
 
 
 
 
2012
N/A
N/A
N/A
6.00:1.00
2013
6.00:1.00
6.00:1.00
6.00:1.00
6.00:1.00
2014
5.75:1.00
5.75:1.00
5.75:1.00
5.75:1.00
2015
5.50:1.00
5.50:1.00
5.50:1.00
5.50:1.00
2016
5.25:1.00
5.25:1.00
5.25:1.00
5.25:1.00
2017
5.00:1.00
5.00:1.00
5.00:1.00
5.00:1.00
Thereafter
5.00:1.00
5.00:1.00
5.00:1.00
5.00:1.00

Period
Maximum Total Net Leverage Ratio
Closing Date through December 31, 2017
5.00:1.00
April 1, 2018 and thereafter
4.75:1.00

The provisions of this Section 7.11 are for the benefit of the Term A Lenders
and Revolving Credit Lenders only and the Required FacilityPro Rata Lenders may
amend, waive or otherwise modify this Section 7.11 or the defined terms used
solely for purposes of this Section 7.11 or waive any Default resulting from a
breach of this Section 7.11 without the consent of any Lenders other than the
Required FacilityRata Lenders in accordance with the provisions of Section
10.01(j).
Section 7.12    Accounting Changes. Make any change in fiscal quarter or fiscal
year of the Borrower; provided, however, that the as of any date (the “Fiscal
Year Conversion Date”) on or after January 1, 2014, Borrower may, upon written
notice to the Administrative Agent specifying the Fiscal Year Conversion Date
selected by the Borrower (which notice may be delivered up to ten (10) days
following such Fiscal Year Conversion Date and shall be distributed by, change
its fiscal quarter or fiscal year to any other fiscal quarter or fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent to the Lenders), change (i) its fiscal year to a
fifty-two (52) week year commencing on the calendar day immediately following
the last day of the prior fiscal year and ending on the last Sunday in December
and (ii) its fiscal quarter to a thirteen (13) week period ending on a Sunday
and consisting of two four (4) week periods followed by one five (5) week period
(with the first fiscal quarter in each fiscal year beginning on the first day of
such fiscal year); provided, further, that in the case of any such change in the
Borrower’fs fiscal year and fiscal quarter, (x) in the event such change occurs
during the 2014 fiscal year, the 2014 fiscal year shall commence on January 1,
2014, (y) the first fiscal quarter of the Borrower occurring after the Fiscal
Year Conversion Date shall commence on the Fiscal Year Conversion Date and may
consist of less than thirteen (13) full weeks and (z) the fiscal year and fiscal
quarter ending December 31, 2017 shall consist, respectively, of fifty-three
(53) weeks and a fourteen (14) week period consisting of two four (4) week
periods followed by one six (6) week periodwill, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal quarter or fiscal year of the Borrower.
Section 7.13    Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof (and, in
the case of any Junior Financing consisting of Indebtedness owing by the
Borrower to Holdings, make any other payment thereon in respect of principal,
interest, premium or fees) in any manner (it being understood that payments of
regularly scheduled principal (to the extent permitted hereunder) and interest
shall be permitted) any Indebtedness for borrowed money of a Loan Party that is
expressly by its terms subordinated to the Obligations in right of payment, (all
of the foregoing items of Indebtedness, collectively, “Junior Financing”) except
(i) the

156
55738387_110



--------------------------------------------------------------------------------



refinancing thereof with any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing), to the extent not required to prepay any
Loans or Facility pursuant to Section 2.06(b), (ii) the conversion or exchange
of any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of Holdings or any of its direct or indirect parents, (iii) the
prepayment of Indebtedness of the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary to the extent permitted by the
subordination provisions contained in the Intercompany Note, (iv) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity (or, in the case of any Junior
Financing consisting of Indebtedness owing by the Borrower to Holdings, any
payments of principal, interest, premium and fees in respect of such
Indebtedness) in an aggregate amount, together with the aggregate amount of (1)
Restricted Payments made pursuant to Section 7.06(i) and (2) loans and advances
to Holdings made pursuant to Section 7.02(m) in lieu of Restricted Payments
permitted by Section 7.06(i), not to exceed the greater of (i)
$160,000,000100,000,000 and (ii) 6.23.0% of Total Assets and, (v) prepayments,
redemptions, purchases, defeasances and other payments in respect of the Junior
Financings prior to their scheduled maturity (or, in the case of any Junior
Financing consisting of Indebtedness owing by the Borrower to Holdings, any
payments of principal, interest, premium and fees in respect of such
Indebtedness) in an aggregate amount not to exceed the Cumulative Growth Amount
immediately prior to the making of such payment and (vi) additional prepayments,
redemptions, purchases, defeasances and other payments in respect of the Junior
Financings so long as (A) on a Pro Forma Basis, the Total Net Leverage Ratio is
no greater than 2.50:1.00 and (B) no Default shall have occurred and be
continuing or would result therefrom.
(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition (including any subordination provisions) of
any Junior Financing Documentation in respect of any Junior Financing having an
aggregate outstanding principal amount in excess of the Threshold Amount without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed).
(c)    Amend, modify or waive any of its rights under (a) any Master Lease or
(b) the nature of the obligations under any guaranty of recourse obligations or
any environmental indemnity agreement executed and delivered in connection with
the CMBS Facilities, in each case to the extent that such amendment,
modification or waiver, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 7.14    Holding Company. With respect to Holdings, conduct, transact or
otherwise engage in any material operating or business activities; provided that
the following and any activities incidental thereto shall be permitted in any
event: (i) its ownership of the Equity Interests of Borrower and the Specified
Lease Entities, including payment of dividends and other amounts in respect of
its Equity Interests, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance), (iii)
the performance of its obligations with respect to the Loan Documents and
Permitted Holdings Debt (if any), (iv) any public offering of its common stock
or any other issuance or sale of its Equity Interests, (v) financing activities,
including the issuance of securities, incurrence of debt, payment of dividends,
making contributions to the capital of the Borrower, making loans to the
Borrower and guaranteeing the obligations of the Borrower to the extent not
prohibited under this Agreement (it being understood for the avoidance of doubt,
and without limitation, that proceeds received by Holdings from the Borrower
pursuant to clauses (c) and (g) of Section 7.06 may only be used (or further
distributed to a parent for use) for purposes contemplated in such clauses),
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group including Holdings and the Borrower, (vii)
holding any cash or property (but not operate any property), (viii) providing
indemnification to officers and directors and (ix) entering into and performing
customary guaranties of recourse obligations and environmental indemnity
agreements under the applicable CMBS Facilities Documentation.

157
55738387_110



--------------------------------------------------------------------------------



ARTICLE VIII

Events of Default and Remedies
Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
Unreimbursed Amount (to the extent that such Unreimbursed Amount has not been
refinanced by a Revolving Credit Borrowing in accordance with Section 2.03(c))
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or
(b)    Specific Covenants. Holdings or the Borrower fails to perform or observe
any term, covenant or agreement contained in any of Sections 6.03(a), 6.05(a)
(solely with respect to Holdings and the Borrower) or Article VII; provided that
the Borrower’s failure to comply with the Financial Covenant shall not
constitute an Event of Default with respect to any Term B Loans or Term B
Commitments or any Incremental Term Facility with terms similar to the Term B
Facility unless and until the Required FacilityPro Rata Lenders for the
Revolving Credit Facilities shall have terminated their Revolving Credit
Commitments and Term A Commitments, as applicable, and declared all amounts
outstanding under the Revolving Credit Facilities and Term A Facility to be due
and payable pursuant to Section 8.02; provided, further, that any Event of
Default under Section 7.11 is subject to cure as contemplated by Section 8.05;
or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or
(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder),
together with any other Indebtedness (other than Indebtedness hereunder) in
respect of which such a payment default exists, having an aggregate principal
amount for all such Indebtedness of not less than the Threshold Amount, or (B)
fails to observe or perform any other agreement or condition relating to any
such Indebtedness having an aggregate principal amount for all such Indebtedness
of not less than the Threshold Amount, or any other event occurs (other than,
with respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property

158
55738387_110



--------------------------------------------------------------------------------



or assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty (60)
days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgments or orders
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or any Lien on any material portion of the Collateral created thereby;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or

159
55738387_110



--------------------------------------------------------------------------------



(l)    Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01,12 of the Third Amendment or Section 6.11 or 6.13 shall
for any reason (other than pursuant to the terms thereof including as a result
of a transaction permitted under Section 7.04 or 7.05) cease to create a valid
and perfected lien, with the priority required by the Collateral Documents on
and security interest in any material portion of the Collateral purported to be
covered thereby, subject to Permitted Liens, except to the extent that any such
loss of perfection or priority results from the failure of the Administrative
Agent or the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage, or (ii) any of the Equity Interests of the Borrower ceasing to be
pledged pursuant to the Security Agreement free of Liens other than Liens
created by the Security Agreement or any nonconsensual Liens arising solely by
operation of Law;
(m)    Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation
that is subordinated (or required to be subordinated) to the Obligations and
having an aggregate principal amount (for all such Junior Financing
Documentation) of not less than the Threshold Amount, (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing having an aggregate
principal amount (for all such Junior Financing Documentation) of not less than
the Threshold Amount, if applicable or (iii) any Loan Party contests in writing
the validity or enforceability of any subordination provision set forth in any
Junior Financing Documentation; or
(n)    Termination of Master Lease. Any Master Lease is terminated for any
reason either (i) as to all or substantially all of the properties subject
thereto as a result of which the Borrower or its Restricted Subsidiaries no
longer have the right to use such properties or any similar substitute
properties on substantially the same basis as immediately prior to such
termination or (ii) the result of which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

160
55738387_110



--------------------------------------------------------------------------------



provided that upon the occurrence of an actual or deemed entry of an Event of
Default under Section 8.01(f) with respect to the Borrower, the obligation of
each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant, the Administrative Agent shall only take the actions set
forth in this Section 8.02 at the request of the Required FacilityPro Rata
Lenders (as opposed to Required Lenders) under the Revolving Credit Facilities.
Section 8.03    Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of Section
8.01, any reference in any such clause to any Restricted Subsidiary or Loan
Party shall be deemed not to include any Immaterial Subsidiary (it being agreed
that all Immaterial Subsidiaries affected by any event or circumstance referred
to in any such clause shall be considered together, as a single consolidated
Immaterial Subsidiary, for purposes of determining whether the condition
specified above is satisfied).
Section 8.04    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each of the Administrative Agent and the Collateral
Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees (other
than commitment fees, letter of credit fees and facility fees), indemnities and
other amounts (other than principal and interest) payable to the Lenders
(including Attorney Costs payable under Section 10.04 and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid commitment fees, letter of credit fees, facilities fees and interest on
the Loans and L/C Borrowings, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Obligations under Secured Hedge
Agreements and the Cash Management Obligations, ratably among the Lenders and
the other Secured Parties in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the

161
55738387_110



--------------------------------------------------------------------------------



respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
Section 8.05    Borrower’s Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 8.01, in the event of any Event of Default under
the Financial Covenant and until the expiration of the tenth (10th) day after
the date on which financial statements are required to be delivered with respect
to the applicable fiscal quarter hereunder, Holdings may engage in an issuance
of Qualified Equity Interests to any of the Equity Investors (or receive a
contribution in respect thereof) and designate the amount of the Net Cash
Proceeds thereof (the “Cure Amount”) to increase Consolidated EBITDA with
respect to such applicable quarter; provided that such Net Cash Proceeds (i) are
actually received by the Borrower (including through capital contribution of
such Net Cash Proceeds by Holdings to the Borrower) no later than ten (10) days
after the date on which financial statements are required to be delivered with
respect to such fiscal quarter hereunder (the “Cure Expiration Date”) and (ii)
do not exceed the aggregate amount necessary to cure such Event of Default under
the Financial Covenant for any applicable period. The parties hereby acknowledge
that this Section 8.05(a) may not be relied on for purposes of calculating any
financial ratios other than as applicable to the Financial Covenant (and shall
not be included for purposes of determining pricing, mandatory prepayments and
the availability or amount permitted pursuant to Section 2.16 or any covenant
under Article VII other than the Financial Covenant) and shall not result in any
adjustment to any amounts (including the amount of Indebtedness (directly or
indirectly)) other than the amount of the Consolidated EBITDA referred to in the
immediately
preceding sentence for any fiscal quarter in which such an amount is included in
the calculation of Consolidated EBITDA. The Cure Amount used to calculate
Consolidated EBITDA for one fiscal quarter shall be used and included when
calculating Consolidated EBITDA for each Test Period that includes such fiscal
quarter. Notwithstanding anything to the contrary contained in Section 8.01 and
Section 8.02, (A) upon receipt of the Cure Amount by the Borrower, the Financial
Covenant shall be deemed satisfied and complied with as of the end of the
relevant fiscal quarter with the same effect as though there had been no failure
to comply with the Financial Covenant and any Event of Default under the
Financial Covenant (and any other Default as a result thereof) shall be deemed
not to have occurred for purposes of the Loan Documents, and (B) neither the
Administrative Agent nor any Lender may exercise any rights or remedies under
Section 8.02 (or under any other Loan Document) on the basis of any actual or
purported Event of Default under the Financial Covenant (and any other Default
as a result thereof) until and unless the Cure Expiration Date has occurred
without the Cure Amount having been designated.
(b)    Notwithstanding the provisions of Section 8.05(a), in each period of four
consecutive fiscal quarters there shall be at least two (2) fiscal quarters in
which no cure set forth in Section 8.05(a) is made.
(c)    There can be no more than five (5) fiscal quarters in which the cure
rights set forth in Section 8.05(a) are exercised during the term of the
Facilities.

162
55738387_110



--------------------------------------------------------------------------------



ARTICLE IX
Administrative Agent and Other Agents
Section 9.01    Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document (which, for purposes of this Article IX, and for purposes of
Sections 10.04 and 10.05, shall include any CMBS Intercreditor Agreement) and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
(c)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), L/C Issuer (if applicable) and a potential
Hedge Bank) hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or on trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including, Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.
Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not

163
55738387_110



--------------------------------------------------------------------------------



be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).
Section 9.03    Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
Section 9.04    Reliance by Agents. (a) Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01,Article IV, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain

164
55738387_110



--------------------------------------------------------------------------------



from taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.
Section 9.06    Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
Section 9.07    Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
ratain accordance with its Pro Rata Share, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence, bad faith or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence, bad faith or
willful misconduct for purposes of this Section 9.07. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower and without
limiting the Borrower’s obligation to do so. The undertaking in this Section
9.07 shall survive termination of the Aggregate Commitments, the payment of all
other Obligations and the resignation of the Administrative Agent.
Section 9.08    Agents in their Individual Capacities. DBTCAWells Fargo and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and

165
55738387_110



--------------------------------------------------------------------------------



generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though DBTCAWells Fargo were not the Administrative Agent, the Swing Line
Lender or an L/C Issuer hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, DBTCAWells
Fargo or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, DBTCAWells Fargo shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Administrative Agent, the Swing
Line Lender or an L/C Issuer, and the terms “Lender” and “Lenders” include
DBTCAWells Fargo in its individual capacity.
Section 9.09    Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent is subject to an Agent-Related Distress Event, the
Required Lenders may remove the Administrative Agent upon ten (10) days’ notice.
Upon the resignation or removal of the Administrative Agent under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be consented to by the
Borrower (which consent of the Borrower shall not be unreasonably withheld or
delayed if such successor is a commercial bank with a combined capital and
surplus of at least $1,000,000,000, and otherwise may be withheld at the
Borrower’s sole discretion) at all times other than during the existence of an
Event of Default under Section 8.01(a), (f) or (g). If no successor agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor agent from among the Lenders. Upon the acceptance
of its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent,” shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement. If no successor agent has
accepted appointment as the Administrative Agent by the date which is ten (10)
days following the retiring Administrative Agent’s notice of resignation or the
receipt by the Administrative Agent of the notice of removal referred to above,
as applicable, the retiring Administrative Agent’s resignation or removal, as
the case may be, shall nevertheless thereupon become effective and the Lenders
shall perform all of the duties of the Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation or
removal hereunder as the Administrative Agent, the provisions of this Article IX
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.

166
55738387_110



--------------------------------------------------------------------------------



Section 9.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.10 and 10.04)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.11    Collateral and Guaranty Matters. The Lenders irrevocably agree:
(a)    that any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (x) obligations under Secured Hedge Agreements
not yet due and payable, (y) Cash Management Obligations not yet due and payable
and (z) contingent indemnification obligations not yet accrued and payable) and
the expiration or termination of all Letters of Credit (or upon cash
collateralization of all Letters of Credit in a manner and pursuant to
arrangements reasonably satisfactory to the Administrative Agent or receipt of
backstop letters of credit, in form and substance and from a financial
institution, reasonably satisfactory to the Administrative Agent), (ii) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person other than Holdings, the Borrower or any other
Guarantor (whether as a Disposition or Investment), (iii) subject to Section
10.01, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders, or (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (c) below;

167
55738387_110



--------------------------------------------------------------------------------



(b)    to release or subordinate any Lien on any property granted to or held by
the Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i); and
(c)    that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder (including as a
result of a Guarantor being redesignated as an Unrestricted Subsidiary);
provided that no such release shall occur if such Guarantor continues (after
giving effect to the consummation of such transaction or designation) to be a
guarantor in respect of any unsecured Indebtedness, any Indebtedness that is
secured on a junior basis to the Obligations or any Junior Financing.
Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.01)
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.11. In each case as specified in this Section 9.11, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.
Section 9.12    Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent”, “joint bookrunner” or “joint
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
Section 9.13    Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).
(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental

168
55738387_110



--------------------------------------------------------------------------------



Administrative Agent to exercise such rights, powers and privileges with respect
to such Collateral and to perform such duties with respect to such Collateral,
and every covenant and obligation contained in the Loan Documents and necessary
to the exercise or performance thereof by such Supplemental Administrative Agent
shall run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article IX
and of Section 10.04 and 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.
(c)    Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.
ARTICLE X

Miscellaneous
Section 10.01    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment, modification, supplement or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the other applicable
Loan Party, as the case may be, and each such waiver, amendment, modification,
supplement or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no such amendment,
modification, supplement, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);
(b)    postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.08 or 2.09 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;
(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby, it being understood that any change to the definition
of Total Net Leverage Ratio, Consolidated First LienSenior Secured Net Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

169
55738387_110



--------------------------------------------------------------------------------



(d)    change any provision of this Section 10.01, the definition of “Required
Lenders”, “Required Facility Lenders”, “Required Pro Rata Lenders” or “Pro Rata
Share” or Section 2.07(c), 8.04 or 2.14 without the written consent of each
Lender directly affected thereby;
(e)    other than in connection with a transaction permitted under Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;
(f)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;
(g)    amend, waive or otherwise modify any term or provision (including the
waiver of any conditions set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities) which directly affects Lenders
under one or more Revolving Credit Facilities and does not directly affect
Lenders under any other Facilities, in each case, (i) for matters that would
otherwise require the written consent of the Required Lenders, without the
written consent of the Required Facility Lenders under such applicable Revolving
Credit Facility or Facilities with respect to Revolving Credit Commitments (and
in the case of multiple Facilities which are affected, such Required Facility
Lenders shall consent together as one Facility) and (ii) for matters that would
otherwise require the consent of each Lender, without the written consent of
each directly and adversely affected Lender under such applicable Revolving
Credit Facility or Facilities with respect to Revolving Credit Commitments (and
in the case of multiple Facilities which are affected, such Required Facility
Lenders shall consent together as one Facility); provided, however, that the
waivers described in this clause (g) shall not require the consent of any
Lenders other than the Required Facility Lenders under such Facility or
Facilities with respect to Revolving Credit Commitments (it being understood
that any amendment to the conditions of effectiveness of Incremental Commitments
set forth in Section 2.16 shall be subject to clause (i) below);
(h)    amend, waive or otherwise modify any term or provision which directly
affects Lenders under one or more Term Facilities and does not directly affect
Lenders under any other Facilities, in each case, (i) for matters that would
otherwise require the written consent of the Required Lenders, without the
written consent of the Required Facility Lenders under such applicable Term
Facility or Facilities with respect to Term Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility) and (ii) for matters that would otherwise
require the consent of each Lender, without the written consent of each directly
and adversely affected Lender under such applicable Term Facility or Facilities
with respect to Term Commitments (and in the case of multiple Facilities which
are affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that the waivers described in this clause (h)
shall not require the consent of any Lenders other than the Required Facility
Lenders under such Facility or Facilities with respect to Term Commitments (it
being understood that any amendment to the conditions of effectiveness of
Incremental Commitments set forth in Section 2.16 shall be subject to clause (i)
below);
(i)    amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.16 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments and the rate
of interest applicable thereto) which directly affects Lenders of one or more
Incremental Term Loans or Incremental Revolving Credit Commitments and does not
directly affect Lenders under any other Facility, in each case, (i) for matters
that would otherwise require the written consent of the Required Lenders,
without the written consent of the Required Facility Lenders under such
applicable Incremental Term

170
55738387_110



--------------------------------------------------------------------------------



Loans or Incremental Revolving Credit Commitments (and in the case of multiple
Facilities which are affected, such Required Facility Lenders shall consent
together as one Facility) and (ii) for matters that would otherwise require the
consent of each Lender, without the written consent of each directly and
adversely affected Lender under such applicable Incremental Term Loans or
Incremental Revolving Credit Commitments (and in the case of multiple Facilities
which are affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that, to the extent permitted under Section 2.16,
the waivers described in this clause (i) shall only require the consent of the
Required Facility Lenders under such applicable Incremental Term Loans or
Incremental Revolving Credit Commitments;
(j)    amend or otherwise modify the Financial Covenant or any definition
related thereto (as any such definition is used for purposes of the Financial
Covenant), amend or otherwise modify Section 8.05 or any definition related
thereto (as any such definition is used for purposes of Section 8.05) or waive
any Default resulting from a failure to perform or observe the Financial
Covenant or Section 8.05 without the written consent of the Required Facility
Lenders under the applicable Revolving Credit Facility or Facilities with
respect to Revolving Credit Commitments (such Required Facility Lenders shall
consent together as one Facility)Pro Rata Lenders; provided, however, that the
amendments, modifications or waivers described in this clause (j) to the extent
related to either Section 8.05 or to compliance with the Financial Covenant (as
opposed to Pro Forma Compliance with the Financial Covenant as a condition to
taking an action under this Agreement) shall not require the consent of any
Lenders other than the Required Facility Lenders under such Facility or
Facilities with respect to Revolving Credit CommitmentsPro Rata Lenders; or
(k)    except as expressly permitted by Section 7.04(d), consent to the
assignment or transfer by Holdings or the Borrower of any of its rights or
obligations under this Agreement or any other Loan Document;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) [Reserved]; (v)
Section 10.07(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (vi)
the consent of Lenders holding more than 50% of any Class of Commitments shall
be required with respect to any amendment that by its terms adversely affects
the rights of such Class in respect of payments hereunder in a manner different
than such amendment affects other Classes. Any such waiver and any such
amendment, modification or supplement in accordance with the terms of this
Section 10.01 shall apply equally to each of the Lenders and shall be binding on
the Loan Parties, the Lenders, the Agents and all future holders of the Loans
and Commitments. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

171
55738387_110



--------------------------------------------------------------------------------



No Lender consent is required to effect any amendment or supplement to any First
Lien Intercreditor Agreement, any Second Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement (i) that
is for the purpose of adding the holders of Permitted Pari Passu Secured
Refinancing Debt, Permitted Junior Secured Refinancing Debt, secured Incremental
Equivalent Debt or other secured Indebtedness permitted to be incurred under
Section 7.03 (or a Senior Representative with respect thereto) as parties
thereto, as expressly contemplated by the terms of such First Lien Intercreditor
Agreement, such Second Lien Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by any First
Lien Intercreditor Agreement, any Second Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
outstanding Term Loans of any Class (“Refinanced Term Loans”) with a replacement
term loan tranche denominated in Dollars (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Rate for such Replacement Term Loans shall not be higher than
the Applicable Rate for such Refinanced Term Loans, (c) the Weighted Average
Life to Maturity of such Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Term Loans (as originally
in effect prior to any amortization or prepayments thereof) and (d) all other
terms applicable to such Replacement Term Loans shall be substantially identical
to, or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
Latest Maturity Date in effect immediately prior to such refinancing.
Notwithstanding anything to the contrary contained in this Section 10.01, the
Borrower and the Administrative Agent may, without the input or consent of the
Lenders, effect amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate in the opinion of the Borrower and the
Administrative Agent to effect the provisions of this paragraph.
If the Administrative Agent and the Borrower shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrower or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.

172
55738387_110



--------------------------------------------------------------------------------



Section 10.02    Notices and Other Communications; Facsimile Copies.
(a)    Section 10.02 Notices and Other Communications; Facsimile Copies. (a)
General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(c)), when delivered; provided that notices and other communications to the
Administrative Agent, the L/C Issuers and the Swing Line Lender pursuant to
Article II shall not be effective until actually received by such Person. In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.
(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders.
(c)    Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.
Section 10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power

173
55738387_110



--------------------------------------------------------------------------------



or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.
Section 10.04    Attorney Costs, Expenses and Taxes. The Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent, the each
Co-Syndication Agent, each Co-Documentation Agent and the Joint Lead Arrangers
for all reasonable and documented out-of-pocket costs and expenses incurred
(promptly following written demand therefor, together with backup documentation
supporting such reimbursement request) in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs,
which shall be limited to White & CaseMcGuireWoods LLP and, if necessary, one
firm of local counsel in any relevant jurisdiction, and (b) after the Closing
Date, upon presentation of a summary statement, together with any supporting
documentation reasonably requested by the Borrower, to promptly pay or reimburse
the Administrative Agent, the each Co-Syndication Agent, each Co-Documentation
Agent, the Joint Lead Arrangers and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs, which shall be limited to Attorney Costs of one counsel to
the Administrative Agent and the Lenders taken as a whole (and, if necessary,
one firm of local counsel to the Administrative Agent and the Lenders taken as a
whole in any relevant jurisdiction and, solely in the event of any actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected persons taken as a
whole)). The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within thirty (30) days of receipt by
the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail; provided that, with respect to the Closing Date, all amounts
due under this Section 10.04 shall be paid on the Closing Date to the extent
invoiced to the Borrower within three (3) Business Days prior to the Closing
Date. If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. This Section 10.04 shall not apply to Indemnified Taxes or Excluded
Taxes, which, in each case, shall be governed by Section 3.01. This Section
10.04 also shall not apply to taxes covered by Section 3.04.
Section 10.05    Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs, but limited, in the case of legal fees and expenses,
to the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, one firm of local counsel in each relevant jurisdiction, and solely
in the case of an actual or potential conflict of interest, one additional
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnitees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement,

174
55738387_110



--------------------------------------------------------------------------------



performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or (c)
any actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
the Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence, bad faith or willful misconduct of, or material breach of Loan
Document by, such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee as determined by a court
of competent jurisdiction in a final and non-appealable decision. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement (except for
damages resulting from the gross negligence, bad faith or willful misconduct, as
determined by a court of competent jurisdiction in a final and non-appealable
decision, of any such Indemnitee), nor shall any Indemnitee or any Loan Party
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date) (other than, in the case of any Loan Party, in respect of any such
damages incurred or paid by an Indemnitee to a third party). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within ten (10) Business Days after demand therefor; provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification or contribution rights with respect to such payment pursuant
to the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. This Section 10.05 shall
not apply to Taxes, other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
Section 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

175
55738387_110



--------------------------------------------------------------------------------



Section 10.07    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Holdings
nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (except
as expressly permitted by Section 7.04(d)) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.07(b) (such an assignee, an
“Eligible Assignee”) and (A) in the case of any Assignee that, immediately prior
to or upon giving effect to such assignment, is an Affiliated Lender, Section
10.07(k) or (B) in the case of any Assignee that is Holdings, the Borrower or
any of its Subsidiaries, Section 10.07(m), (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.07(g) and (i) or (iv) to an SPC in accordance with the provisions of Section
10.07(h) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(f) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to natural persons,
Disqualified Institutions and Defaulting Lenders) (“Assignees”) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including for purposes of this Section
10.07(b), participations in L/C Obligations and in Swing Line Loans) at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for (i) an assignment of a Term Loan to a Lender, an Affiliate of a Lender, an
Approved Fund, (ii) andan assignment of a Revolving Credit Commitment to a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender or an
Approved Fund of a Revolving Credit Lender or, (iii) if an Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing, any Assigneean
assignment to any Assignee; provided further that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received notice thereof;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Loan to
a Lender, an Affiliate of a Lender or an Approved Fund, (ii) of all or any
portion of the Term Loans pursuant to Section 10.07(k) or 10.07(m) or (iii) to
an Agent or an Affiliate of an Agent;
(C)    each Principal L/C Issuer at the time of such assignment, provided that
no consent of the Principal L/C Issuers shall be required for any assignment of
a Term Loan or any assignment to an Agent or an Affiliate of an Agent; and
(D)    the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.
(ii)    Assignments shall be subject to the following additional conditions:

176
55738387_110



--------------------------------------------------------------------------------



(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans of any Class, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of the Revolving Credit Facility and a Term A
Loan), or $1,000,000 (in the case of a Term B Loan) unless each of the Borrower
and the Administrative Agent otherwise consents, provided that (1) no such
consent of the Borrower shall be required if an Event of Default under Section
8.01(a), (f) or (g) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any; provided further that the Borrower shall be deemed to have given its
consent 10 Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such 10th Business Day;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500, unless waived or reduced by the
Administrative Agent in its sole discretion, provided that only one such fee
shall be payable in the event of simultaneous assignments from any Lender or its
Approved Funds to one or more other Approved Funds; and
(C)    other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.
(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) (and in the case of an Affiliated Lender or a
Person that, after giving effect to such assignment, would become an Affiliated
Lender, to the requirements of Section 10.07(k)), from and after the effective
date specified in each Assignment and Assumption Agreement, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption Agreement, have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e) (other than a purported
assignment to a natural person, which shall be null and void).
(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement

177
55738387_110



--------------------------------------------------------------------------------



delivered to it, each Affiliated Lender Assignment and Assumption Agreement
delivered to it, each notice of cancellation of any Loans delivered by the
Borrower pursuant to subsection (k) or (m) below, and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender, nor shall the Administrative Agent be
obligated to monitor the aggregate amount of the Term Loans or Incremental Term
Loans held by Affiliated Lenders. Notwithstanding anything to the contrary
contained in this Agreement, the Loans, L/C Obligations and L/C Borrowings are
intended to be treated as registered obligations for U.S. federal income tax
purposes and this Section 10.07 shall be construed so that the they are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code, Section 5f.103-1(c) of the United States
Treasury Regulation and any other related regulations (or any successor
provisions of the Code or such regulations).
(e)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or, the Administrative Agent, the Swing Line Lender or any L/C Issuer,
sell participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to Section
10.07(f), the Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender (subject, for the avoidance of doubt, to the limitations and requirements
of those Sections applying to each Participant as if it were a Lender) and had
acquired its interest by assignment pursuant to Section 10.07(c) but shall not
be entitled to recover greater amounts under such Sections than the selling
Lender would be entitled to recover except as otherwise provided in Section
10.7(f) below. To the extent permitted by applicable Law, each Participant also
shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.14 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as ana non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except (i) that the portion of the Participant Register relating to a
Participant shall be made available to the Borrower and Administrative Agent to
the extent the benefits of this Agreement are claimed with respect to such
Participant (including, without limitation, under Section 3.01, 3.04 and

178
55738387_110



--------------------------------------------------------------------------------



3.05), or (ii) otherwise to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
Section 5f.103-1(c) of the United States Treasury Regulations and any other
related regulations (or any successor provisions of the Code or such
regulations). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(f)    Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01(g) as though it were a Lender.
(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may, without the consent of the Borrower or the
Administrative Agent, grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
(i)    Notwithstanding anything to the contrary contained herein, (1) any Lender
may, without the consent of the Borrower or the Administrative Agent, in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may, without the consent of the Borrower or the Administrative
Agent, create a security interest in all or any portion of the Loans owing to it
and the Note, if any, held by it to the trustee for holders of obligations owed,
or securities issued, by such Fund as security for such obligations or
securities;

179
55738387_110



--------------------------------------------------------------------------------



provided that unless and until such trustee actually becomes a Lender in
compliance with the other provisions of this Section 10.07, (i) no such pledge
shall release the pledging Lender from any of its obligations under the Loan
Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Loan Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(j)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
or the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and
the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrower willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).
(k)    Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Term B Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase open to all Lenders on a pro rata basis in
accordance with procedures of the type described in Section 2.06(a)(iv) or (y)
open market purchase on a non-pro rata basis, in each case subject to the
following limitations:
(i)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
(ii)    each Affiliated Lender that purchases any Term B Loans pursuant to
clause (x) above shall represent and warrant to the selling Lender (other than
any other Affiliated Lender) that it does not possess material non-public
information with respect to Holdings and its Subsidiaries or the securities of
any of them that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information) or shall make a statement
that such representation cannot be made;
(iii)    the aggregate principal amount of Term B Loans of any Class held at any
one time by Affiliated Lenders shall not exceed 25% of any Class of Term B Loans
at such time outstanding (such percentage, the “Affiliated Lender Cap”);
provided that to the extent any assignment to an Affiliated Lender would result
in the aggregate principal amount of all Term B Loans of a Class held by
Affiliated Lenders exceeding the Affiliated Lenders Cap, the assignment of such
excess amount will be void ab initio;

180
55738387_110



--------------------------------------------------------------------------------



(iv)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit E-2 hereto (an “Affiliated Lender
Assignment and Assumption Agreement”); and
(v)    as a condition to each assignment pursuant to this subsection (k), the
Administrative Agent and the Borrower shall have been provided a notice in the
form of Exhibit E-3 hereto in connection with each assignment to an Affiliated
Lender or a Person that upon effectiveness of such assignment would constitute
an Affiliate Lender pursuant to which such Affiliated Lender shall waive any
right to bring any action in connection with such Term B Loans against the
Administrative Agent, in its capacity, as such;
Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term B Loans pursuant to this subsection (k) may, in its sole
discretion, contribute, directly or indirectly, principal amount of such Term B
Loans, plus all accrued and unpaid interest thereon, to the Borrower for the
purpose of cancelling and extinguishing such Term B Loans. Upon the date of such
contribution, assignment or transfer, (x) the aggregate outstanding principal
amount of Term B Loans shall reflect such cancellation and extinguishment of the
Term B Loans then held by the Borrower and (y) the Borrower shall promptly
provide notice to the Administrative Agent of such contribution of such Term B
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term B Loans in the Register. Notwithstanding
anything to the contrary contained herein, the restrictions set forth in clauses
(k)(i) and (iii) above shall not apply to any Affiliated Lenders that are
Sponsors if the aggregate Equity Interests of Holdings (or any direct or
indirect parent company thereof) collectively held by such Sponsors is less than
10% of the total Equity Interests of Holdings (or any direct or indirect parent
company thereof) then issued and outstanding.
Each Affiliated Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within ten (10) Business Days) if it
acquires any Person who becomes an Affiliated Lender by virtue of such
acquisition, and each Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within ten (10) Business Days) if it becomes
an Affiliated Lender. Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit E-3 hereto. The
Administrative Agent may conclusively rely upon any notice delivered pursuant to
the immediately preceding sentence and/or pursuant to clause (v) of this
subsection (k) and shall not have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.
(l)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” or “Required Facility Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Facility Lenders (in
respect of a Class of Term Loans) have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(m), any plan of reorganization pursuant to the U.S.
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and:
(i)    all Term B Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Facility Lenders (in respect of a Class of Term Loans) have taken any
actions; and

181
55738387_110



--------------------------------------------------------------------------------



(ii)    all Term B Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.
(m)    Any Lender may, so long as no Default has occurred and is continuing, at
any time, assign all or a portion of its rights and obligations with respect to
Term B Loans under this Agreement to Holdings or the Borrower or any of its
Subsidiaries through Dutch auctions or other offers to purchase open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.06(a)(iv); provided, that:
(i)    (x) if the assignee is Holdings or a Subsidiary of Borrower, upon such
assignment, transfer or contribution, the applicable assignee shall
automatically be deemed to have contributed or transferred the principal amount
of such Term B Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or (y) if the assignee is the Borrower (including through contribution
or transfers set forth in clause (x)), (a) the principal amount of such Term B
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (b)
the aggregate outstanding principal amount of Term B Loans of the remaining
Lenders shall reflect such cancellation and extinguishment of the Term B Loans
then held by the Borrower and (c) the Borrower shall promptly provide notice to
the Administrative Agent of such contribution, assignment or transfer of such
Term B Loans, and the Administrative Agent, upon receipt of such notice, shall
reflect the cancellation of the applicable Term B Loans in the Register;
(ii)    each Person that purchases any Term B Loans pursuant to this subsection
(m) shall represent and warrant to the selling Lender that it does not possess
material non-public information with respect to the Borrower and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Term B Lenders generally (other than Term B Lenders who elect not to receive
such information) or shall make a statement that such representation cannot be
made; and
(iii)    purchases of Term B Loans pursuant to this subsection (m) may not be
funded with the proceeds of Revolving Credit Loans or Swing Line Loans.
(n)    The aggregate outstanding principal amount of the Term B Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term B Loans purchased by, or contributed to (in each
case, and subsequently cancelled hereunder), by Holdings or its Subsidiaries
pursuant to Section 10.07(k) or (m) and each principal repayment installment
with respect to the Term B Loans of such Class pursuant to Section 2.08(a)(iii)
shall be reduced pro rata by the par value of the aggregate principal amount of
Term B Loans so purchased or contributed (and subsequently cancelled).
(o)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, and each Affiliated
Lender Assignment and Assumption Agreement shall provide a confirmation that, if
a proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term B Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term B Loans

182
55738387_110



--------------------------------------------------------------------------------



held by it as the Administrative Agent directs; provided that such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion (and not
in accordance with the discretion of the Administrative Agent) in connection
with any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a
disproportionately adverse manner to such Affiliated Lender than the proposed
treatment of similar Obligations held by Term B Lenders that are not Affiliated
Lenders.
Section 10.08    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 10.08 or (ii)
becomes available to any Agent or any Lender from a third party that is not, to
such Person’s knowledge, subject to confidentiality obligations to the Borrower;
(h) to any Governmental Authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender or its Affiliates; or (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender). In addition, the
Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments and the Credit Extensions. For the
purposes of this Section 10.08, “Information” means all information received
from any Loan Party relating to any Loan Party or its business, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.08; provided that, in the case of information received from a Loan Party
after the Closing Date, such information is clearly identified at the time of
delivery as confidential or (ii) is delivered pursuant to Section 6.01, Section
6.02 or 6.03.
Section 10.09    Setoff. (a) In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Agent, each Lender and their respective Affiliates is
authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party) to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Agent, such Lender and/or such
Affiliates to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Agent, such Lender and/or such
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such setoff and

183
55738387_110



--------------------------------------------------------------------------------



application. The rights of each Agent and each Lender under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that such Agent and such Lender may have.
(b)    NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS
OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA,
NO LENDER OR AGENT SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT
OF THE REQUIRED LENDERS OR, TO THE EXTENT REQUIRED BY SECTION 10.01 OF THIS
AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN WRITING BY THE ADMINISTRATIVE
AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE
COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY AGENT OF ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.
Section 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
Section 10.11    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
Section 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

184
55738387_110



--------------------------------------------------------------------------------



Section 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Hedge Agreements, Cash Management Obligations or contingent
indemnification obligations, in any such case, not then due and payable) or any
Letter of Credit shall remain outstanding.
Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 10.15    [Reserved].
Section 10.16    GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)    THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.
(c)    THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE

185
55738387_110



--------------------------------------------------------------------------------



LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
Section 10.17    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.18    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, each L/C Issuer and the Swing
Line Lender that each such Lender, each such L/C Issuer and the Swing Line
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent, each Lender, each L/C Issuer and the Swing
Line Lender and their respective successors and assigns, except that neither
Holdings nor the Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders, except for
the Borrower as permitted by Section 7.04(d).
Section 10.19    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.19 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.
Section 10.20    USA PATRIOT Act. Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act.
Section 10.21    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Joint
Lead Arrangers are arm’s-length

186
55738387_110



--------------------------------------------------------------------------------



commercial transactions between the Borrower, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
the Agents, the Joint Lead Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, Holdings or any of their respective Affiliates, or
any other Person and (B) none of the Agents, the Joint Lead Arrangers nor any
Lender has any obligation to the Borrower, Holdings or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents, the Joint Lead Arrangers, the Lender and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and none of the Agents, the Joint Lead Arrangers nor any Lender has
any obligation to disclose any of such interests to the Borrower, Holdings or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Borrower and Holdings hereby waives and releases any claims that it may
have against the Agents, the Joint Lead Arrangers or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Section 10.22    Intercreditor Agreement.
(a)     (a) PURSUANT TO THE EXPRESS TERMS OF EACH FIRST LIEN INTERCREDITOR
AGREEMENT AND CMBS INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE TERMS OF THE RELEVANT FIRST LIEN INTERCREDITOR
AGREEMENT OR CMBS INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE
PROVISIONS OF THE RELEVANT FIRST LIEN INTERCREDITOR AGREEMENT OR CMBS
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
(b)    EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE RELEVANT FIRST LIEN INTERCREDITOR
AGREEMENT OR CMBS INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER, AND TO TAKE
ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN
ACCORDANCE WITH THE TERMS OF SUCH FIRST LIEN INTERCREDITOR AGREEMENT(S) OR CMBS
INTERCREDITOR AGREEMENT. EACH LENDER AGREES TO BE BOUND BY AND WILL TAKE NO
ACTIONS CONTRARY TO THE PROVISIONS OF THE RELEVANT FIRST LIEN INTERCREDITOR
AGREEMENT OR CMBS INTERCREDITOR AGREEMENT.
(c)    THE PROVISIONS OF THIS SECTION 10.22 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE RELEVANT FIRST LIEN INTERCREDITOR AGREEMENT OR CMBS
INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO THE RELEVANT FIRST LIEN
INTERCREDITOR AGREEMENT OR CMBS INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE RELEVANT FIRST LIEN INTERCREDITOR AGREEMENT OR CMBS
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND
NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE RELEVANT FIRST
LIEN INTERCREDITOR AGREEMENT OR CMBS INTERCREDITOR AGREEMENT.

187
55738387_110



--------------------------------------------------------------------------------



(d)    THE PROVISIONS OF THIS SECTION 10.22 SHALL APPLY WITH EQUAL FORCE,
MUTATIS MUTANDIS, TO THE FIRST-LIEN INTERCREDITOR AGREEMENT, THE SECOND-LIEN
INTERCREDITOR AGREEMENT AND THE CMBS INTERCREDITOR AGREEMENT.
Section 10.23    Company Consolidation. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, after the Closing Date
and subject to the terms and conditions hereof, the Borrower may elect to
consolidate (a “Company Consolidation”) the operations and financial reporting
of the Borrower and its Subsidiaries with the Specified Lease Entities. Any
Company Consolidation shall be subject to the following terms and conditions:
(a)    the Administrative Agent shall have received written notice thereof from
the Borrower (which notice shall describe in reasonable detail the terms and
structure of all proposed steps to effectuate such Company Consolidation), not
less than thirty (30) days prior to the completion of such Company
Consolidation; provided that any such notice may state that the effectiveness of
the Company Consolidation shall be conditioned upon the consummation of the
proposed steps set forth in such notice;
(b)    no Default shall have occurred and be continuing or result therefrom;
(c)    the Borrower shall provide evidence that it is in compliance on a Pro
Forma Basis with the Financial Covenant after giving effect thereto;
(d)    concurrently with the completion of such Company Consolidation, the
Administrative Agent shall have received a reaffirmation agreement from the
Borrower and each Guarantor reaffirming such Person’s obligations under the Loan
Documents to which it is a party; and
(e)    concurrently with the completion of such Company Consolidation (or at
such later date as the Administrative Agent may agree), each Specified Lease
Entity shall (i) to the extent required under the Collateral and Guarantee
Requirement and Section 6.11, become a Guarantor and comply with the
requirements of Section 6.11, (ii) deliver updated Schedules to this Agreement
and such other updated Schedules to the Loan Documents as may be necessary to
make the representations and warranties contained in the Loan Documents true and
correct in all material respects as of the date such Person is joined to any
applicable Loan Document (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) and
(iii) deliver such other documents, agreements and instruments as the
Administrative Agent shall reasonably request.
Each Lender hereby irrevocably authorizes the Administrative Agent, on behalf of
such Lender and without further action or consent by such Lender, to enter into
amendments or modifications to this Agreement or to enter into additional or
amended Loan Documents as the Administrative Agent reasonably deems appropriate
in order to effectuate the terms of such Company Consolidation. The parties
hereto acknowledge and agree that each document, agreement or instrument
executed or issued pursuant to this Section 10.23 will be a “Loan Document” for
purposes of this Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.





188
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
OSI RESTAURANT PARTNERS, LLC,
 
 
 as the Borrower
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name: Joseph J. Kadow
 
 
 
Title: Chief Officer - Legal and Corporate
 
 
 
Affairs, Executive Vice President, Secretary


189
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
OSI HOLDCO, INC.,
 
 
as Holdings and a Guarantor
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name: Joseph J. Kadow
 
 
 
Title: Chief Legal Officer, Secretary and
 
 
 
Executive Vice President


190
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
DEUTSCHE BANK TRUST COMPANY
 
 
AMERICAS, Individually and as
 
 
Administrative Agent, Swing Line Lender and
 
 
as L/C Issuer
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name:
 
 
 
Title:


191
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
BANK OF AMERICA, N.A.,
 
 
as Lender
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name: Alysa Trakas
 
 
 
Title: Director


192
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
GOLDMAN SACHS BANK USA, as Lender
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name:
 
 
 
Title:


193
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
JPMORGAN CHASE BANK,N.A., as Lender
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name: Sarah Freedman
 
 
 
Title: Executive Director


194
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
MORGAN STANLEY BANK, N.A., as Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name:
 
 
 
Title:


195
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
FIFTH THIRD, An Ohio Banking
 
 
Corporation, as Lender
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name: John A. Marian
 
 
 
Title: Vice President


196
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION, as Lender
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name: Paul Lockwood
 
 
 
Title: Vice President


197
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
FLORIDA COMMUNITY BANK, N.A. as Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
_____________________________________
 
 
 
Name:
 
 
 
Title:


198
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
RAYMOND JAMES BANK N.A. as Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name:
 
 
 
Title:


199
55738387_110



--------------------------------------------------------------------------------



                                          
                                         
GENERAL ELECTRIC CAPITAL
 
 
CORPORATION, as Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
Name:
 
 
 
Title:


























200
55738387_110



--------------------------------------------------------------------------------



Exhibit C
Exhibits to Amended Credit Agreement
[See Attached]



56202045_8

--------------------------------------------------------------------------------





EXHIBIT A
[FORM OF]

COMMITTED LOAN NOTICE
To:
DeutscheWells Fargo Bank Trust Company Americas, National Association,
as Administrative Agent

60 Wall Street
New York, NY 10005
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Dusan Lazarov Syndication Agency Services
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of October 26, 2012 (as
amended, supplemented, restated and/or otherwise modified from time to time, the
“Credit Agreement”), among OSI Restaurant Partners, LLC (the “Borrower”), OSI
Holdco, Inc., the lenders from time to time party thereto (the “Lenders”),
Deutsche Bank Trust Company Americas and Wells Fargo Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”), Swing
Line Lender and an L/C Issuer, Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC and Morgan Stanley Senior Funding,
Inc., as Joint Lead Bookrunners, and Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., as Co-Documentation
Agents, and the other agents and parties party thereto.. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
The undersigned Borrower hereby requests (select one):
– A Borrowing of new Loans
– A conversion of Loans
– A continuation of Loans
to be made on the terms set forth below:
(A)    Class of Borrowing1
 
 







___________________________
1 Term Loans (specify as to whether such Borrowing shall consist of Term Loans
(incurred on the Closing Date),
Extended Term Loans, Incremental Term Loans or Other Term Loans) or Revolving
Credit Loans.





55745340_4

--------------------------------------------------------------------------------



Exhibit A
Page 2





(B)    Date of Borrowing,
 
 
conversion or continuation
 
 
(which is a Business Day)
 
 
 
 
 
(C)    Principal amount
 
 
 
 
 
(D)    Type of Loan2
 
 
 
 
 
(E)    Interest Period3
 
 

The above request has been made to the Administrative Agent by telephone at
[(_____) _________________].


















































_______________________
2 Specify Eurocurrency or Base Rate.
3 Applicable for Eurocurrency Borrowings/Loans only.





55745340_4

--------------------------------------------------------------------------------



Exhibit A
Page 3



[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Committed Loan Notice and on the date of the
related Borrowing, the conditions to lending specified in clauses (a) and (b) of
Section 4.02 of the Credit Agreement have been satisfied.]4 
OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
 
Name:
 
Title:



































































__________________________
4 Insert bracketed language if the Borrower is requesting a Borrowing of Loans
after the Closing Date.





55745340_4

--------------------------------------------------------------------------------



EXHIBIT B
[FORM OF]

SWING LINE LOAN NOTICE
To:
DeutscheWells Fargo Bank Trust Company Americas, National Association,
as Swing Line Lender and Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services

Agent
60 Wall Street
New York, NY 10005 Attention: Dusan Lazarov
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of October 26, 2012 (as
amended, supplemented, restated and/or otherwise modified from time to time, the
“Credit Agreement”), among OSI Restaurant Partners, LLC (the “Borrower”), OSI
Holdco, Inc., the lenders from time to time party thereto (the “Lenders”),
Deutsche Bank Trust Company Americas and Wells Fargo Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”), Swing
Line Lender and an L/C Issuer, Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC and Morgan Stanley Senior Funding,
Inc., as Joint Lead Bookrunners, and Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., as Co-Documentation
Agents, and the other agents and parties party thereto.. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The undersigned Borrower hereby gives you notice
pursuant to Section 2.04(b) of the Credit Agreement that it requests a Swing
Line Borrowing under the Credit Agreement, and in that connection sets forth
below the terms on which such Swing Line Borrowing is requested to be made:
(A)    Principal Amount to be
 
 
Borrowed1
 
 
 
 
 
(B)    Date of Borrowing,
 
 
(which is a Business Day)
 
 

The above request has been made to the Swing Line Lender and Administrative
Agent by telephone at [(_____) _______________].
__________________________
1 Shall be a minimum of $100,000.





55745340_4

--------------------------------------------------------------------------------



Exhibit B
Page 2



The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Swing Line Loan Notice and on
the date of the related Swing Line Borrowing, the conditions to lending
specified in clauses (a) and (b) of Section 4.02 of the Credit Agreement have
been satisfied.































































































55745340_4

--------------------------------------------------------------------------------



Exhibit B
Page 3





OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
 
Name:
 
Title:








55745340_4

--------------------------------------------------------------------------------



EXHIBIT C-1
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]

TERM A NOTE
New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS, LLC, a Delaware
limited liability company (the “Borrower”), hereby promises to pay to the Lender
set forth above (the “Lender”) or its registered assigns, in lawful money of the
United States of America in immediately available funds at the Administrative
Agent’s Office (such term, and each other capitalized term used but not defined
herein, having the meaning assigned to it in the Credit Agreement dated as of
October 26, 2012 (as the same may be amended, supplemented, restated and/or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, OSI Holdco, Inc., the lenders from time to time party thereto,
Deutsche Bank Trust Company Americas and Wells Fargo Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”), Swing
Line Lender and an L/C Issuer, Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC and Morgan Stanley Senior Funding,
Inc., as Joint Lead Bookrunners, and Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., as Co-Documentation
Agents, and the other agents and parties party thereto, (i) on the dates set
forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to Term A Loans made by the Lender to the Borrower
pursuant to the Credit Agreement and (ii) on each Interest Payment Date,
interest at the rate or rates per annum as provided in the Credit Agreement on
the unpaid principal amount of all Term A Loans made by the Lender to the
Borrower pursuant to the Credit Agreement.
The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.
The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.





55745340_4

--------------------------------------------------------------------------------



Exhibit C-1
Page 2



This note is one of the Term A Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWSLAW OF
THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]







55745340_4

--------------------------------------------------------------------------------



Exhibit C-1
Page 3





OSI RESTAURANT PARTNERS, LLC
 
 
 
 
By:
 
 
Name:
 
Title:










55745340_4

--------------------------------------------------------------------------------



Exhibit C-1
Page 4





LOANS AND PAYMENTS
Date
Amount of Loan
Maturity Date
Payments of
Principal/Interest
Principal
Balance of Note
Name of
Person Making
the Notation
 
 
 
 
 
 








55745340_4

--------------------------------------------------------------------------------



EXHIBIT C-2
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]

TERM B NOTE
New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS, LLC, a Delaware
limited liability company (the “Borrower”), hereby promises to pay to the Lender
set forth above (the “Lender”) or its registered assigns, in lawful money of the
United States of America in immediately available funds at the Administrative
Agent’s Office (such term, and each other capitalized term used but not defined
herein, having the meaning assigned to it in the Credit Agreement dated as of
October 26, 2012 (as the same may be amended, supplemented, restated and/or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, OSI Holdco, Inc., the lenders from time to time party thereto and
Wells Fargo Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and an L/C Issuer, (i)
on the dates set forth in the Credit Agreement, the principal amounts set forth
in the Credit Agreement with respect to Term B Loans made by the Lender to the
Borrower pursuant to the Credit Agreement and (ii) on each Interest Payment
Date, interest at the rate or rates per annum as provided in the Credit
Agreement on the unpaid principal amount of all Term B Loans made by the Lender
to the Borrower pursuant to the Credit Agreement.
The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.
The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.
This note is one of the Term B Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.





55745340_4

--------------------------------------------------------------------------------



Exhibit C-2
Page 2



THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]







55745340_4

--------------------------------------------------------------------------------



Exhibit C-2
Page 3



OSI RESTAURANT PARTNERS, LLC
 
 
By:
____________________________________________
        Name:
        Title:








55745340_4

--------------------------------------------------------------------------------



Exhibit C-2
Page 4





LOANS AND PAYMENTS


Date
Amount of Loan
Maturity Date
Payments of
Principal/Interest
Principal
Balance of Note
Name of
Person Making
the Notation
 
 
 
 
 
 












55745340_4

--------------------------------------------------------------------------------



EXHIBIT C-23
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]

REVOLVING CREDIT NOTE
New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS, LLC, a Delaware
limited liability company (the “Borrower”), hereby promises to pay to the Lender
set forth above (the “Lender”) or its registered assigns, in lawful money of the
United States of America in immediately available funds at the Administrative
Agent’s Office (such term, and each other capitalized term used but not defined
herein, having the meaning assigned to it in the Credit Agreement dated as of
October 26, 2012 (as amended, supplemented, restated and/or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, OSI Holdco,
Inc., the lenders from time to time party thereto, Deutsche Bank Trust Company
Americas and Wells Fargo Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and an L/C Issuer,
Deutsche Bank Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arrangers, Deutsche Bank Securities Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., as Joint Lead
Bookrunners, and Goldman Sachs Bank USA, J.P. Morgan Securities LLC and Morgan
Stanley Senior Funding, Inc., as Co-Documentation Agents, and the other agents
and parties party thereto, (A) on the dates set forth in the Credit Agreement,
the lesser of (i) the principal amount set forth above and (ii) the aggregate
unpaid principal amount of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, and (B) on each Interest Payment
Date, interest from the date hereof on the principal amount from time to time
outstanding on each such Revolving Credit Loan at the rate or rates per annum
and payable on such dates as provided in the Credit Agreement.
The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.
The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal





55745340_4

--------------------------------------------------------------------------------



Exhibit C-3
Page 2



records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Borrower under this note.
This note is one of the promissory notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWSLAW OF
THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]







55745340_4

--------------------------------------------------------------------------------



Exhibit C-3
Page 3





OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
 
Name:
 
Title:








55745340_4

--------------------------------------------------------------------------------



Exhibit C-3
Page 4





LOANS AND PAYMENTS


Date
Amount of Loan
Maturity Date
Payments of
Principal/Interest
Principal
Balance of Note
Name of
Person Making
the Notation
 
 
 
 
 
 












55745340_4

--------------------------------------------------------------------------------



EXHIBIT C-34
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]

SWING LINE NOTE
New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS, LLC, a Delaware
limited liability company (the “Borrower”), hereby promises to pay to the Lender
set forth above (the “Lender”) or its registered assigns, in lawful money of the
United States of America in immediately available funds at the Administrative
Agent’s Office (such term, and each other capitalized term used but not defined
herein, having the meaning assigned to it in the Credit Agreement dated as of
October 26, 2012 (as amended, supplemented, restated and/or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, OSI Holdco,
Inc., the lenders from time to time party thereto, Deutsche Bank Trust Company
Americas and Wells Fargo Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and an L/C Issuer,
Deutsche Bank Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arrangers, Deutsche Bank Securities Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., as Joint Lead
Bookrunners, and Goldman Sachs Bank USA, J.P. Morgan Securities LLC and Morgan
Stanley Senior Funding, Inc., as Co-Documentation Agents, and the other agents
and parties party thereto, (A) on the dates set forth in the Credit Agreement,
the lesser of (i) the principal amount set forth above and (ii) the aggregate
unpaid principal amount of all Swing Line Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, and (B) on each Interest Payment
Date, interest from the date hereof on the principal amount from time to time
outstanding on each such Swing Line Loan at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.
The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.
The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.





55745340_4

--------------------------------------------------------------------------------



Exhibit C-34
Page 2



This note is one of the promissory notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWSLAW OF
THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]























































55745340_4

--------------------------------------------------------------------------------



Exhibit C-34
Page 3



OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
 
Name:
 
Title:








55745340_4

--------------------------------------------------------------------------------



Exhibit C-34
Page 4





LOANS AND PAYMENTS


Date
Amount of Loan
Maturity Date
Payments of
Principal/Interest
Principal
Balance of Note
Name of
Person Making
the Notation
 
 
 
 
 
 












55745340_4

--------------------------------------------------------------------------------



EXHIBIT D
[FORM OF]

COMPLIANCE CERTIFICATE
Reference is made to the Credit Agreement dated as of October 26, 2012 (as
amended, supplemented, waived, restated and/or otherwise modified from time to
time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, OSI Holdco,
Inc., the lenders from time to time party thereto (the “Lenders”), Deutsche Bank
Trust Company Americas and Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC and Morgan Stanley Senior Funding,
Inc., as Joint Lead Bookrunners, and Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., as Co-Documentation
Agents, and the other agents and persons party thereto (capitalized terms used
herein have the meanings attributed thereto in the Credit Agreement unless
otherwise defined herein). Pursuant to Section 6.02(b) of the Credit Agreement,
the undersigned, in his/her capacity as a Responsible Officer of the Borrower,
certifies as follows:
1.
[Attached hereto as Exhibit [A] is the audited consolidated balance sheet of
[Bloomin’ Brands, Inc.] [the Borrower and its Subsidiaries] as of [December 31],
20[ ] and related consolidated statements of income or operations, stockholders’
equity and cash flows for the fiscal year then ended, setting forth in each case
in comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of [_______________], prepared in accordance with [Public Company
Oversight Board] [American Institute of Certified Public Accountants] auditing
standards and not subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit
(except as may be required as a result of (x) a prospective Event of Default
with respect to the Financial Covenant, (y) in the case of the Term B Lenders,
an actual Event of Default with respect to the Financial Covenant or (z) the
impending maturity of the Loans under the Credit Agreement). [Also attached
hereto as Exhibit [A-1] is unaudited consolidating information that explains in
reasonable detail the differences between the information relating to Bloomin’
Brands, Inc., on the one hand, and the information relating to the Borrower and
its consolidated Restricted Subsidiaries on a stand-alone basis, on the other
hand.]1]

2.
[Attached hereto as Exhibit [A] is the consolidated balance sheet of the
Borrower and its Subsidiaries as of [_______________] and the related (i)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the



__________________________
1 Include if audited financial statements are those of Bloomin’ Brands.







55745340_4

--------------------------------------------------------------------------------



Exhibit D
Page 2





figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail.
These present fairly in all material respects the financial condition, results
of operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. [Also attached hereto as Exhibit [A-1]
is unaudited consolidating information that explains in reasonable detail the
differences between the information relating to Bloomin’ Brands, Inc., on the
one hand, and the information relating to the Borrower and its consolidated
Restricted Subsidiaries on a stand-alone basis, on the other hand.]2]


3.
[Attached hereto as Exhibit [B] are the unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries from the consolidated financial statements attached as
Exhibit A hereto.]

4.
To my knowledge, except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, at no time during the period between
[_______________] and [_______________] (the “Certificate Period”) did a Default
or an Event of Default exist. [If unable to provide the foregoing certification,
fully describe the reasons therefor and circumstances thereof and any action
taken or proposed to be taken with respect thereto (including the delivery of a
“Notice of Intent to Cure” concurrently with delivery of this Compliance
Certificate) on Annex A attached hereto.]

5.
The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine whether the Borrower is in
compliance with the Financial Covenant:

(i)
Total Net Leverage Ratio:
 
 
 
 
Consolidated Total Debt=
 
[
]
 
Consolidated EBITDA=
 
[
]
 
Actual Ratio=
 
[
] to 1.0
 
Required Ratio=
 
[
] to 1.0

Supporting detail showing the calculation of Consolidated Total Debt is attached
hereto as Schedule 1. Supporting detail showing the calculation of Consolidated
EBITDA is attached hereto as Schedule 2.
6.
The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine the Applicable Rate in
accordance with the Credit Agreement:



__________________________
2 Insert if applicable financial statements are those of Bloomin’ Brands.







55745340_4

--------------------------------------------------------------------------------



Exhibit D
Page 3



(i)
Consolidated First LienTotal Net Leverage Ratio:
 
 
 
 
 
Consolidated First LienTotal Net Debt=
[
]
 
Consolidated EBITDA=
 
[
]
 
Ratio=
 
[
] to 1.0

7.
[Attached hereto as Exhibit [C] is the information required to be delivered
pursuant to Section 6.02(e)(iii).]3 

8.
[Attached hereto as Exhibit [D] are detailed calculations setting forth Excess
Cash Flow.]4 

9.
[Set forth below is a description of each event, condition or circumstance
during the Certificate Period that required a mandatory prepayment under Section
2.06(b):

(i)    Section 2.06(b)(i); see paragraph 8 above.
(ii)    Section 2.06(b)(ii);
(iii)    Section 2.06(b)(iii);]5 
10.
[Attached as Exhibit [E] is an update of the information required pursuant to
Section 3.03(c) of the Security Agreement][There has been no change in respect
of the information required pursuant to Section 3.03(c) of the Security
Agreement since [the Closing Date][the date of the last annual Compliance
Certificate.]]6 

 
*    *    *
 

















__________________________
3 To be included only in the annual compliance certificate.
4 To be included only in the annual compliance certificate.
5 To be included only in the annual compliance certificate.
6 To be included only in the annual compliance certificate.





55745340_4

--------------------------------------------------------------------------------



Exhibit D
Page 4





IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this ____ day of
_______________, 20__.


OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
 
Name:
 
Title:








55745340_4

--------------------------------------------------------------------------------



Exhibit D
Page 5



Exhibit A
Audited Consolidated Balance Sheet





55745340_4

--------------------------------------------------------------------------------



Exhibit D
Page 6





Exhibit B
Unaudited Consolidated Financial Statements





55745340_4

--------------------------------------------------------------------------------



Exhibit D
Page 7





Exhibit C
[(1)    List each Restricted Subsidiary: [    ]


(2)    List each Unrestricted Subsidiary: [    ]]7 
[There has been no change in the identity of Restricted and Unrestricted
Subsidiaries since [the Closing Date] [the date of the last Compliance
Certificate].]8 






































__________________________
7 Only required to list Restricted and Unrestricted Subsidiaries if there has
been a change since the later of the Closing Date and the date of the last
Compliance Certificate.
8 Use this language if there has not been a change in Restricted or Unrestricted
Subsidiaries since the later of the
Closing Date and the date of the last Compliance Certificate.





55745340_4

--------------------------------------------------------------------------------



Exhibit D
Page 8





Exhibit D
Excess Cash Flow Calculation





55745340_4

--------------------------------------------------------------------------------



Exhibit D
Page 9



Exhibit E
[Update of the information required pursuant to Section 3.03(c) of the Security
Agreement][There has been no change in respect of the information required
pursuant to Section 3.03(c) of the Security Agreement since [the Closing
Date][the date of the last annual Compliance Certificate.]











55745340_4

--------------------------------------------------------------------------------



EXHIBIT E-1
[FORM OF]

ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Credit Agreement, dated as of October 26,
2012 (as amended, supplemented, restated and/or otherwise modified from time to
time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, OSI Holdco,
Inc., the lenders from time to time party thereto (the “Lenders”), Deutsche Bank
Trust Company Americas and Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC and Morgan Stanley Senior Funding,
Inc., as Joint Lead Bookrunners, and Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., as Co-Documentation
Agents, and the other agents and parties party thereto, receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor (the “Assignor”):









55745340_4

--------------------------------------------------------------------------------



Exhibit E-1
Page 2



2.    Assignee (the “Assignee”):
[Assignee is [not] a Defaulting Lender]
3.    Borrower: OSI Restaurant Partners, LLC
4.    Administrative Agent: Deutsche Bank Trust Company Americas Wells Fargo
Bank, National Association
5.    Assigned Interest:
Facility
Aggregate Amount of Commitment/Loans of all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans1
Term Loans2
$
$
%
Revolving Credit Facility3
$
$
%
 
$
$
%



Effective Date:




















__________________________
1 Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 Specify the Class of Term Loans (i.e., Term Loans incurred on the Closing
Date, Incremental Term Loans, Extended Term Loans or Other Term Loans).
3 Specify the Class of Revolving Credit Commitments (i.e., Revolving Credit
Commitment, Incremental Revolving Credit Commitment, Extended Revolving Credit
Commitment or Other Revolving Credit Commitment).





55745340_4

--------------------------------------------------------------------------------



Exhibit E-1
Page 3





The terms set forth in this Assignment and Assumption are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor
 
 
By:
 
 
Name:
 
Title:

[NAME OF ASSIGNEE], as Assignee
 
 
By:
 
 
Name:
 
Title:






























55745340_4

--------------------------------------------------------------------------------



Exhibit E-1
Page 4



[Consented to and]4 Accepted:
DEUTSCHE BANK TRUST COMPANY AMERICAS
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
 
 
By:__________________________________________
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:

[Consented to:
 
 
[PRINCIPAL L/C ISSUER], as L/C Issuer
 
 
By:
 
 
Name:
 
Title:
 
 
By:__________________________________________
 
Name:
 
Title:

[DEUTSCHE BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL
ASSOCIATION, as Swing Line Lender]
 
 
 
 
By:__________________________________________
 
 
Name:
 
 
Title:
 
 
 
 
By:
 
 
 
Name:
 



__________________________
4 No consent of the Administrative Agent shall be required for (i) an assignment
to an Agent or an Affiliate of an Agent or (ii) an assignmentof all or any
portion of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund or
(ii) an assignment of all or any portion of the Term B Loans pursuant to Section
10.07(k) or 10.07(m) of the Credit Agreement or (iii) an assignment to an Agent
or an Affiliate of an Agent.







55745340_4

--------------------------------------------------------------------------------



Exhibit E-1
Page 5



 
Title]:5
 

OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
 
Name:
 
Title:]6































































__________________________
5 No consent of any Principal L/C Issuer or the Swing Line Lender shall be
required for (i) an assignment of a Term Loan or (ii) an assignment to an Agent
or an Affiliate of an Agent or (ii) an assignment of a Term Loan.
6 No consent of the Borrower shall be required for (i) an assignment of a Term
Loan to a Lender, an Affiliate of a Lender, an Approved Fund, (ii) an assignment
of a Revolving Credit Commitment to a Revolving Credit Lender andor Affiliate of
a Revolving Credit Lender or an Approved Fund of a Revolving Credit Lender or
(iii) if an Event of Default under Section 8.01(a), (f) or (g) of the Credit
Agreement has occurred and is continuing, an assignment to any Assignee.





55745340_4

--------------------------------------------------------------------------------



ANNEX 1
CREDIT AGREEMENT1 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of Holdings, the Borrower or any of their Subsidiaries or Affiliates
or any other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by Holdings, the Borrower or any of their Subsidiaries
or Affiliates or any other Person of any of their obligations under the Credit
Agreement.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on any Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 3.01 of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Assignor, any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
__________________________
1 Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Credit Agreement dated of
October 26, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, as Borrower,
OSI Holdco, Inc., the lenders from time to time party thereto (the “Lenders”),
Deutsche Bank Trust Company Americas and Wells Fargo Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”), Swing
Line Lender and an L/C Issuer, Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC and Morgan Stanley Senior Funding,
Inc., as Joint Lead Bookrunners, and Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., as Co-Documentation
Agents, and the other agents and parties party thereto.







55745340_4

--------------------------------------------------------------------------------



Annex 1
Page 2



credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the lawslaw of the State of New York.







55745340_4

--------------------------------------------------------------------------------



EXHIBIT E-2
[FORM OF]

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Credit Agreement, dated as of October 26,
2012 (as amended, supplemented, restated and/or otherwise modified from time to
time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, OSI Holdco,
Inc., the lenders from time to time party thereto (the “Lenders”), Deutsche Bank
Trust Company Americas and Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC and Morgan Stanley Senior Funding,
Inc., as Joint Lead Bookrunners, and Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc. as Co-Documentation
Agents, and the other agents and parties party thereto, receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Term B Lender under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor in respect of the Term B
Loans identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Term B Lender) against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor (the “Assignor”):











55745340_4

--------------------------------------------------------------------------------



Exhibit E-2
Page 2



2.    Assignee (the “Assignee”):
[Assignee is [not] a Defaulting Lender]
3.    Borrower: OSI Restaurant Partners, LLC
4.    Administrative Agent: Deutsche Bank Trust Company Americas Wells Fargo
Bank, National Association
5.    Assigned Interest:
Facility
Aggregate Amount of
Loans of all Lenders
Amount of Loans
Assigned
Percentage Assigned 
of Loans1
Term Loans2
$
$
%
 
$
$
%



Effective Date:
























__________________________
1 Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 Specify the Class of Term B Loans (i.e., Term Loans incurred on the Original
Closing Date, Incremental Term Loans, Extended Term Loans or Other Term Loans).





55745340_4

--------------------------------------------------------------------------------



Exhibit E-2
Page 3





The terms set forth in this Assignment and Assumption are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor
 
 
By:
 
 
Name:
 
Title:

[NAME OF ASSIGNEE], as Assignee
 
 
By:
 
 
Name:
 
Title:










55745340_4

--------------------------------------------------------------------------------



Exhibit E-2
Page 4





[Consented to and]3 Accepted:
DEUTSCHE BANK TRUST COMPANY AMERICAS
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:
 
 
By:__________________________________________
 
Name:
 
Title:







































_________________________
3 No consent of the Administrative Agent shall be required for (i) an assignment
to an Agent or an Affiliate of an Agent, (ii) an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund, (ii) an assignment of all
or any portion of the Term B Loans pursuant to Section 10.07(k) or 10.07(m) of
the Credit Agreement or (iii) an assignment to an Agent or an Affiliate of an
Agent.





55745340_4

--------------------------------------------------------------------------------



Exhibit E-2
Page 5





[OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
 
Name:
 
Title:]4





































________________________
4 No consent of the Borrower shall be required for (i) an assignment of a Term
Loan to a Lender, an Affiliate of a Lender, an Approved Fund, (ii) an assignment
of a Revolving Credit Commitment to a Revolving Credit Lender, or an Affiliate
of a Revolving Credit Lender or an Approved Fund of a Revolving Credit Lender or
(iii) if an Event of Default under Section 8.01(a), (f) or (g) has occurred and
is continuing, an assignment to any Assignee.





55745340_4

--------------------------------------------------------------------------------



ANNEX 1
CREDIT AGREEMENT1 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of Holdings, the Borrower or any of their Subsidiaries or Affiliates
or any other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by Holdings, the Borrower or any of their Subsidiaries
or Affiliates or any other Person of any of their obligations under the Credit
Agreement.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on any Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 3.01 of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Assignor, any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, (ii)
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a Lender
[,][and] (iii) after giving effect to the purchase and










__________________________
1 Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Credit Agreement dated of
October 26, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, as Borrower,
OSI Holdco, Inc., the lenders from time to time party thereto (the “Lenders”),
Deutsche Bank Trust Company Americas and Wells Fargo Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”), and the
other agents and parties party thereto.







55745340_4

--------------------------------------------------------------------------------



Annex 1
Page 2



assumption of the Assigned Interest, the aggregate principal amount of Term B
Loans of any Class held at any one time by Affiliated Lenders shall not exceed
25% of any Class of Term B Loans at such time outstanding under the Credit
Agreement [and (iv) it does not possess any material non-public information with
respect to [Holdings][the Borrower] and its Subsidiaries or the securities of
any of them that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information).] [The Assignee is unable to
represent and warrant that it does not possess any material non-public
information with respect to [Holdings][the Borrower] and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who elect not to receive such information).]2 


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the lawslaw of the State of New York.


























__________________________
2 Insert either clause (iv) or last sentence.







55745340_4

--------------------------------------------------------------------------------



EXHIBIT E-3
FORM OF

NOTICE OF AFFILIATE ASSIGNMENT
Deutsche Bank Trust Company Americas
60 Wall Street
New York, New York 10005
Attention: Dusan Lazarov
Facsimile: 212-797-5690


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


OSI Restaurant Partners, LLC [Address]
2202 North West Shore Blvd., Suite 500
Tampa, FL 33607
Attention: [_______________] David Deno, Chief Financial and Administrative
Officer and
Executive Vice                 President
Facsimile: [_______________] (813) 387-8409


Re:
Credit Agreement, dated as of October 26, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among OSI Restaurant Partners, LLC, as Borrower, OSI Holdco, Inc.,
the lenders from time to time party thereto, Deutsche Bank Trust Company
Americas and Wells Fargo Bank, National Association, as Administrative Agent,
and the other agents and parties party thereto. Swing Line Lender and an L/C
Issuer

Dear Sir:
The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 10.07(k)(v) of the Credit Agreement, that:
(a)    it has entered into an agreement to purchase via assignment a portion of
the Term B Loans under the Credit Agreement,
(b)    the assignor in the proposed assignment is [_______________],
(c)    immediately after giving effect to such assignment, the Proposed
Affiliate Assignee will be an Affiliated Lender,





55745340_4

--------------------------------------------------------------------------------



Exhibit E-3
Page 2



(d)    the principal amount of [Term B Loans]1 to be purchased by such Proposed
Affiliate Assignee in the assignment contemplated hereby is $_______________,
(e)    the aggregate amount of all [Term B Loans]2 held by such Proposed
Affiliate Assignee and each other Affiliated Lender after giving effect to the
assignment hereunder (if accepted) is $[_______________],
(f)    it, in its capacity as a Term B Lender under the Credit Agreement, hereby
waives any right to bring any action against the Administrative Agent with
respect to the Term B Loans that are the subject of the proposed assignment
hereunder, and
(g)    the proposed effective date of the assignment contemplated hereby is
[_______________, 20_____].










































_____________________________
1 Designate Class of Term B Loans (i.e., Term Loans incurred on the Original
Closing Date, Incremental Term Loans, Extended Term Loans or Other Term Loans).
2 Designate Class of Term B Loans (i.e., Term Loans incurred on the Original
Closing Date, Incremental Term Loans, Extended Term Loans or Other Term Loans).







55745340_4

--------------------------------------------------------------------------------



Exhibit E-3
Page 3





Very truly yours,
 
 
[EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE]
 
 
By:
 
 
Name:
 
Title:
 
Phone Number:
 
Fax:
 
Email:
 
 
 
 
Date:
 








55745340_4

--------------------------------------------------------------------------------





EXHIBIT HF
[FORM OF]

LETTER OF CREDIT APPLICATIONGUARANTY AGREEMENT
Dated _____1_____


Deutsche Bank Trust Company Americas, as Administrative Agent, Swing Line Lender
and an L/C Issuer under the Credit Agreement, dated as of October 26, 2012 (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”), among OSI HoldCo, Inc., OSI Restaurant Partners, LLC (the
“Borrower”), the lenders from time to time party thereto, Deutsche Bank
Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint
Lead Arrangers, Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Goldman Sachs Bank USA, J.P. Morgan Securities LLC and
Morgan Stanley Senior Funding, Inc., as Joint Lead Bookrunners, Bank of America,
N.A., as Syndication Agent, and Goldman Sachs Bank USA, J.P. Morgan Securities
LLC and Morgan Stanley Senior Funding, Inc., as Co-Documentation Agents


 
60 Wall Street
 
 
New York, New York 10005
 
 
Attention: Dusan Lazarov
 
 
[[_____2_____], as Letter of Credit Issuer
 
under the Credit Agreement
 
 
 
 
 
 
 
 
_______________________]
 
 
Attention: [_____________ ]
 
 



Ladies and Gentlemen:


Pursuant to Section 2.03 of the Credit Agreement, we hereby request that the L/C
Issuer referred to above [issue] [amend] [a [Trade] [Standby] Letter of Credit]
[the Letter of Credit
_____________________________
1 Date of Letter of Credit Request.
2Insert name and address of L/C Issuer. For Standby Letters of Credit issued by
Deutsche Bank Trust Company Americas insert: Deutsche Bank Trust Company
Americas, 60 Wall Street, New York, NY 10005-MS NYC 60-2708, Attention: Global
Loan Operations, Standby Letter of Credit Unit. For Trade Letters of Credit
issued by Deutsche Bank Trust Company Americas, insert: Deutsche Bank Trust
Company Americas, 60 Wall Street, New York, NY 10005, Attention: Trade and Risk
Services, Import LC. For Letters of Credit issued by another L/C Issuer, insert
the correct notice information for that L/C Issuer.





55745340_4

--------------------------------------------------------------------------------



Exhibit H
Page 5



described in Annex A hereto] for the account of the undersigned on [__________,
20__]3 (the “Date of [Issuance] [Amendment]”) in the aggregate stated amount of
$[_______________]4.


For purposes of this Letter of Credit Application, unless otherwise defined
herein, all capitalized terms used herein which are defined in the Credit
Agreement shall have the respective meaning provided therein.


The beneficiary of the [requested] [amended] Letter of Credit will be
[_______________]5, and such Letter of Credit will be in support of
[_______________]6 and will [have a stated expiration date of
[_______________]7] [be an Auto-Renewal Letter of Credit with a Nonrenewal
Notice Date of [_______________]].


We hereby certify that:
(A)
the representations and warranties contained in Article V of the Credit
Agreement and in the other Loan Documents are and will be true and correct in
all material respects on the Date of Issuance, both before and after giving
effect to the issuance (or amendment) of the Letter of Credit requested (or
amended) hereby, unless (x) stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date or (y) qualified as to “materiality,”
“Material Adverse Effect” or similar language, in which case such
representations and warranties shall be true and correct in all

respects; and


(B)
no Default has occurred and is continuing nor, after giving effect to the
issuance of the Letter of Credit requested (or amended) hereby, would such a
Default occur.



Copies of all documentation with respect to the supported transaction are
attached
hereto.


















________________________
3 Date of Issuance which shall be (x) a Business Day and (y) at least 2 Business
Days after the date hereof (or such earlier date as is acceptable to the
respective L/C Issuer in any given case).
4Aggregate initial stated amount of the Letter of Credit which should not be
less than $100,000 (or such lesser amount as is acceptable to the respective L/C
Issuer).
5 Insert name and address of beneficiary.
6 Insert a description of the Obligations of the Borrower or its Subsidiaries to
be supported by such Letter of Credit(in the case of Standby Letters of Credit)
and insert description of permitted trade obligations of the Borrower or any of
its Subsidiaries (in the case of Trade Letters of Credit).
7 Insert the last date upon which drafts may be presented which may not be later
than (i) in the case of Standby Letters of Credit, the earlier of (x) one year
after the Date of Issuance and (y) the 10th Business Day preceding the Latest
Maturity Date for Revolving Credit Loans and (ii) in the case of Trade Letters
of Credit, the earlier of (x) 180 days after the Date of Issuance and (y) 30
days prior to the Latest Maturity Date for Revolving Credit Loans.





55745340_4

--------------------------------------------------------------------------------



Exhibit H
Page 6



            
[NAME OF BORROWER]
 
 
By:__________________________________________
           Name:
           Title:




































































































55745340_4

--------------------------------------------------------------------------------



Exhibit H
Page 7







[Annex A]
[Describe Letter of Credit to be amended.]







55745340_4

--------------------------------------------------------------------------------



EXHIBIT IG
OPINION
[FORM OF]
SECURITY AGREEMENT











55745340_4

--------------------------------------------------------------------------------



EXHIBIT JH
[FORM OF]

INTERCOMPANY NOTE
New York, New York
[ ], 2012___], 20[_]
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances made by such Payee to such
Payor. Each Payor promises also to pay interest on the unpaid principal amount
of all such loans and advances in like money at said location from the date of
such loans and advances until paid at such rate per annum as shall be agreed
upon from time to time by such Payor and such Payee.
This note (“Note”) is the Intercompany Note referred to in the Credit Agreement,
dated as of October 26, 2012 (as amended, supplemented, restated and/or
otherwise modified from time to time, the “Credit Agreement”), among OSI
Restaurant Partners, LLC (the “Borrower”), OSI Holdco, Inc., the lenders from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), Deutsche Bank Trust Company Americas and Wells Fargo Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and an L/C Issuer, Deutsche Bank Securities Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers,
Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Goldman Sachs Bank USA, J.P. Morgan Securities LLC and Morgan
Stanley Senior Funding, Inc., as Joint Lead Bookrunners, and Goldman Sachs Bank
USA, J.P. Morgan Securities LLC and Morgan Stanley Senior Funding, Inc., as
Co-Documentation Agents, and the other agents and parties party thereto. Unless
otherwise specified, capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement. Each Payee hereby
acknowledges and agrees that the Administrative Agent and the Collateral Agent
may exercise all rights provided in the Credit Agreement and the Collateral
Documents with respect to this Note.
Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is (i) a Guarantor to any Payee
(other than a Loan Party) or (ii) the Borrower to any Payee, shall, in each
case, be subordinate and junior in right of payment, to the extent and in the
manner hereinafter set forth, to all Obligations, including, without limitation,
where applicable, under such Payor’s guarantee of the Guaranteed Obligations
under (and as defined) in the Guaranty (such Obligations and other indebtedness
and obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below at the rate provided for in
the respective documentation for such Obligations, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as “Senior Indebtedness”):









55745340_4

--------------------------------------------------------------------------------



Exhibit JH
Page 2



(i)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment or distribution of any kind or character on
account of this Note (whether in cash, property, securities or otherwise) and
(y) until the holders of Senior Indebtedness are paid in full in cash in respect
of all amounts constituting Senior Indebtedness, any payment or distribution of
any kind or character to which such Payee would otherwise be entitled shall be
made to the holders of Senior Indebtedness.
(ii)    In the event that any Event of Default then exists or would result
therefrom, no payment by any Payor, or demand by any Payee, shall be made on
account of any amount owing in respect of the Note (including, without
limitation, any payment pursuant to Section 7.13(a) of the Credit Agreement).
(iii)    If any payment or distribution of any kind or character (whether in
cash, securities or other property) in respect of this Note shall (despite these
subordination provisions) be received by any Payee in violation of clause (i) or
(ii) above before all Senior Indebtedness shall have been paid in full in cash,
such payment or distribution shall be held in trust for the benefit of, and
shall be paid over or delivered to, the holders of Senior Indebtedness (or their
representatives), ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Indebtedness
of the relevant Payor in full in cash.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agrees that the subordination of this
Note is for the benefit of the Collateral Agent and the other Secured Parties,
the Collateral Agent and the other Secured Parties are obligees under this Note
to the same extent as if their names were written herein as such and the
Administrative Agent and/or the Collateral Agent may, on behalf of itself and
the other Secured Parties, proceed to enforce the subordination provisions
herein.
If a Payee does not file a proper claim or proof of debt in the form required in
any proceeding or other action referred to in clause (i) of the second preceding
paragraph prior to 30 days before the expiration of the time to file such claim
or claims, then any of the holders of the Senior Indebtedness (or their
representative) is hereby authorized to file an appropriate claim for and on
behalf of such Payee.
Subject to the prior payment in full in cash of all Senior Indebtedness, each
Payee shall be subrogated to the rights of the holders of Senior Indebtedness to
receive payments or distributions of assets of the respective Payor applicable
to the Senior Indebtedness until all amounts owing on the Note shall be paid in
full, and for the purpose of such subrogation no payments or distributions to
the holders of the Senior Indebtedness by or on behalf of a Payor or by or on
behalf of the holder





55745340_4

--------------------------------------------------------------------------------



Exhibit JH
Page 3



of the Note which otherwise would have been made to the holder of the Note
shall, as between such Payor, its creditors other than the holders of Senior
Indebtedness, and the holder of the Note, be deemed to be payment by such Payor
to or on account of the Senior Indebtedness.
The holders of the Senior Indebtedness may, without in any way affecting the
obligations of any Payee with respect thereto, at any time or from time to time
and in their absolute discretion, change the manner, place or terms of payment
of, change or extend the time of payment of, or renew or alter, any Senior
Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from any Payee.
If any Payee shall acquire by indemnification, subrogation or otherwise, any
lien, estate, right or other interest in any of the assets or properties of any
Payor, that lien, estate, right or other interest shall be subordinate in right
of payment to the Senior Indebtedness and the lien of the Senior Indebtedness as
provided herein, and each Payee hereby waives any and all rights it may acquire
by subrogation or otherwise to any lien of the Senior Indebtedness or any
portion thereof until such time as all Senior Indebtedness has been indefeasibly
repaid in full in cash.
If, at any time, all or part of any payment with respect to Senior Indebtedness
theretofore made (whether by any other Loan Party or any other Person or
enforcement of any right of setoff or otherwise) is rescinded or must otherwise
be returned by the holders of Senior Indebtedness for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
any other Loan Party or such other Persons), the subordination provisions set
forth herein shall continue to be effective or be reinstated, as the case may
be, all as though such payment had not been made.
The indebtedness evidenced by this Note owed by any Payor that is neither a
Guarantor nor the Borrower shall not be subordinated to, and shall rank pari
passu in right of payment with, any other obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.
Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to any Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein.
Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.
*    *    *





55745340_4

--------------------------------------------------------------------------------



Exhibit JH
Page 4





THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWSLAW OF
THE STATE OF NEW YORK.
[Name of each Loan Party],
as Payee
 
 
By:
 
 
Name:
 
Title:

[Name of each Loan Party],
as Payor
 
 
By:
 
 
Name:
 
Title:








55745340_4

--------------------------------------------------------------------------------





EXHIBIT KI
[FORM OF]

DISCOUNT RANGE PREPAYMENT NOTICE
[Date:_______________, 20__]1 
To: [ ], as Auction Agent
Ladies and Gentlemen:
This Discount Range Prepayment Notice is delivered to you pursuant to Section
2.06(a)(iv)(C) of that certain Credit Agreement, dated as of October 26, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among OSI Restaurant Partners, LLC,
as Borrower, OSI Holdco, Inc., the lenders from time to time party thereto,
Deutsche Bank Trust Company Americas and Wells Fargo Bank, National Association,
as Administrative Agent, and the other agents and parties party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.06(a)(iv)(C) of the Credit Agreement, the Company Party
hereby requests that [each Term B Lender] [each Term B Lender of the [____,
20__]2 tranche[s] of the [_____]3 Class of Term B Loans] submit a Discount Range
Prepayment Offer. Any Discounted Loan Term Loan Prepayment made in connection
with this solicitation shall be subject to the following terms:
1.    This Borrower Solicitation of Discount Range Prepayment Offers is extended
at the sole discretion of the Company Party to [each Term B Lender] [each Term B
Lender of the [_______________, 20__]4 tranche[s] of the [_____]5 Class of Term
B Loans].
2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is
[$[__________] of Term B Loans] [$[__________] of the [_______________, 20__]6
tranche[(s)] of the [_____]7 Class of Term B Loans] (the “Discount Range
Prepayment Amount”).8 




__________________________
1 Date must be at least five (5) Business Days prior to the launch of any
Discount Range Prepayment Offer.
2 List multiple tranches if applicable.
3 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
4 List multiple tranches if applicable.
5 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
6 List multiple tranches if applicable.
7 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).







55745340_4

--------------------------------------------------------------------------------



Exhibit KI
Page 2





3.    The Company Party is willing to make Discounted Term Loan Prepayments at a
percentage discount to par value greater than or equal to [[_____]% but less
than or equal to [_____]% in respect of the Term B Loans] [[_____]% but less
than or equal to [_____]% in respect of the [_______________, 20__]9
tranche[(s)] of the [_____]10 Class of Term B Loans] (the “Discount Range”).


To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the date that is the third Business Day following
the date of delivery of this notice pursuant to Section 2.06(a)(iv)(C) of the
Credit Agreement.
The Company Party hereby represents and warrants to the Auction Agent and [the
Term B Lenders][each Term B Lender of the [_________, 20__]11 tranche[s] of the
[_____]12 Class of Term B Loans] as follows:
1.    [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term B Lender was willing to accept any prepayment of any Term
B Loan at the Specified Discount, within the Discount Range or at any discount
to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of any Company Party’s election not to
accept any Solicited Discounted Prepayment Offers made by a Term B Lender.]13 
[2.    The Company Party does not possess material non-public information with
respect to [Holdings][the Borrower] and its Subsidiaries or the securities of
any of them that has not been disclosed to the Term B Lenders generally (other
than Term B Lenders who elect not to receive such information).]14 [The Company
Party is unable to represent and warrant that it does not possess any material
non-public information with respect to [Holdings][the Borrower] and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Term B Lenders generally (other than Term B Lenders who elect not to receive
such information).]15 
3.    No Default has occurred and is continuing.
__________________________________________________________________________________
8 Minimum of $10.0 million and whole increments of $1.0 million.
9 List multiple tranches if applicable.
10 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
11 List multiple tranches if applicable.
12 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
13 Insert applicable representation.
14 Insert applicable representation.
15 Insert applicable representation.







55745340_4

--------------------------------------------------------------------------------



Exhibit KI
Page 3



4.    The Company Party will not use proceeds of Revolving Credit Loans or Swing
Line Loans to fund this Discounted Term Loan Prepayment.
The Company Party acknowledges that the Auction Agent and the relevant Term B
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.
The Company Party requests that the Auction Agent promptly notify each relevant
Term B Lender party to the Credit Agreement of this Discount Range Prepayment
Notice.
[The remainder of this page is intentionally left blank.]





55745340_4

--------------------------------------------------------------------------------



Exhibit KI
Page 4





IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.
[NAME OF APPLICABLE COMPANY PARTY]
 
 
By:
 
 
Name:
 
Title:



Enclosure: Form of Discount Range Prepayment Offer





55745340_4

--------------------------------------------------------------------------------



EXHIBIT LJ
[FORM OF]

DISCOUNT RANGE PREPAYMENT OFFER
Date:_______________, 20__
To: [_], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement, dated as of October 26, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, as
Borrower, OSI Holdco, Inc., the lenders from time to time party thereto,
Deutsche Bank Trust Company Americas and Wells Fargo Bank, National Association,
as Administrative Agent, and the other agents and parties party thereto, and (b)
the Discount Range Prepayment Notice, dated _______________, 20__, from the
applicable Company Party (the “Discount Range Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Discount Range Prepayment Notice or, to the extent
not defined therein, in the Credit Agreement.
The undersigned Term B Lender hereby gives you irrevocable notice, pursuant to
Section 2.06(a)(iv)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:
1.    This Discount Range Prepayment Offer is available only for prepayment on
[the Term B Loans] [the [_________, 20__]1 tranche[s] of the [_____]2 Class of
Term B Loans] held by the undersigned.
2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):
[Term B Loans - $[_____]]
[[_______________, 20__]3 tranche[s] of the [_____]4 Class of Term B Loans -
$[_____]]
3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[_____]% in respect of the Term B Loans] [[_____]%
__________________________
1 List multiple tranches if applicable.
2 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
3 List multiple tranches if applicable.
4 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).







55745340_4

--------------------------------------------------------------------------------



Exhibit LJ
Page 2



in respect of the [______________, 20__]5 tranche[(s)] of the [_____]6 Class of
Term B Loans] (the “Submitted Discount”).
The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term B Loans] [[_________, 20__]7 tranche[s] of the [_____]8
Class of Term B Loans] indicated above pursuant to Section 2.06(a)(iv)(C) of the
Credit Agreement at a price equal to the Applicable Discount and in an aggregate
outstanding amount not to exceed the Submitted Amount, as such amount may be
reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.
[The remainder of this page is intentionally left blank.]






























___________________________
5 List multiple tranches if applicable.
6 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
7 List multiple tranches if applicable.
8 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).





55745340_4

--------------------------------------------------------------------------------



Exhibit LJ
Page 3





IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.
[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:






55745340_4

--------------------------------------------------------------------------------



EXHIBIT MK
[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT NOTICE
[Date:_______________, 20__]1 
To: [_], as Auction Agent
Ladies and Gentlemen:
This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.06(a)(iv)(D) of that certain Credit Agreement, dated as of October 26,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among OSI Restaurant
Partners, LLC, as Borrower, OSI Holdco, Inc., the lenders from time to time
party thereto, Deutsche Bank Trust Company Americas and Wells Fargo Bank,
National Association, as Administrative Agent, and the other agents and parties
party thereto. Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.06(a)(iv)(D) of the Credit Agreement, the Company Party
hereby requests that [each Term B Lender] [each Term B Lender of the
[_______________, 20__]2 tranche[s] of the [_____]3 Class of Term B Loans]
submit a Solicited Discounted Prepayment Offer. Any Discounted Term Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:
1.    This Borrower Solicitation of Discounted Prepayment Offers is extended at
the sole discretion of the Company Party to [each Term B Lender] [each Term B
Lender of the [_______________, 20__]4 tranche[s] of the [_____]5 Class of Term
B Loans].
2.    The maximum aggregate amount of the Discounted Term Loan Prepayment that
will be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):6 
[Term Loans - $[_____]]
[[_______________, 20__ ]7 tranche[s] of the [_____]8 Class of Term B Loans -
$[_____]]


_____________________________
1 Date must be at least five (5) Business Days prior to the launch of any
Solicited Discounted Prepayment Offer.
2 List multiple tranches if applicable.
3 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
4 List multiple tranches if applicable.
5 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
6 Minimum of [$10.0 million] and whole increments of [$1.0 million].







55745340_4

--------------------------------------------------------------------------------



Exhibit MK
Page 2



To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.06(a)(iv)(D) of the
Credit Agreement.
The Company Party requests that the Auction Agent promptly notify each Term B
Lender party to the Credit Agreement of this Solicited Discounted Prepayment
Notice.
[The remainder of this page is intentionally left blank.]




































__________________________________________________________________________________________
7 List multiple tranches if applicable.
8 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).







55745340_4

--------------------------------------------------------------------------------



Exhibit MK
Page 3





IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.
[NAME OF APPLICABLE COMPANY PARTY]
 
 
By:
 
 
Name:
 
Title:

Enclosure: Form of Solicited Discounted Prepayment Offer





55745340_4

--------------------------------------------------------------------------------



EXHIBIT NL
[FORM OF]

ACCEPTANCE AND PREPAYMENT NOTICE
Date:_______________, 20__
To: [_], as Auction Agent
Ladies and Gentlemen:
This Acceptance and Prepayment Notice is delivered to you pursuant to (a)
Section 2.06(a)(iv)(D) of that certain Credit Agreement, dated as of October 26,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among OSI Restaurant
Partners, LLC, as Borrower, OSI Holdco, Inc., the lenders from time to time
party thereto, Deutsche Bank Trust Company Americas and Wells Fargo Bank,
National Association, as Administrative Agent, and the other agents and parties
party thereto, and (b) that certain Solicited Discounted Prepayment Notice,
dated _______________, 20__, from the applicable Company Party (the “Solicited
Discounted Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement.
Pursuant to Section 2.06(a)(iv)(D) of the Credit Agreement, the Company Party
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[_____]% in respect of the Term B Loans] [[ ]% in respect of
the [______________, 20__]1 tranche[(s)] of the [_____]2 Class of Term B Loans]
(the “Acceptable Discount”) in an aggregate amount not to exceed the Solicited
Discounted Prepayment Amount.
The Company Party expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.06(a)(iv)(D)
of the Credit Agreement.
The Company Party hereby represents and warrants to the Auction Agent and [the
Term B Lenders][each Term B Lender of the [______________, 20__]3 tranche[s] of
the [_____]4 Class of Term B Loans] as follows:
1.    [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term


___________________________
1 List multiple tranches if applicable.
2 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
3 List multiple tranches if applicable.
4 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).









55745340_4

--------------------------------------------------------------------------------



Exhibit NL
Page 2



B Lender was willing to accept any prepayment of any Term B Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Company Party’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term B Lender.]5 
2.    [The Company Party does not possess material non-public information with
respect to [Holdings][the Borrower] and its Subsidiaries or the securities of
any of them that has not been disclosed to the Term B Lenders generally (other
than Term B Lenders who elect not to receive such information).]6 [The Company
is unable to represent and warrant that it does not possess any material
non-public information with respect to [Holdings][the Borrower] and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Term B Lenders generally (other than Term B Lenders who elect not to receive
such information).]7 
3.    No Default has occurred and is continuing.
4.    The Company Party will not use proceeds of Revolving Credit Loans or Swing
Line Loans to fund this Discounted Term Loan Prepayment.
The Company Party acknowledges that the Auction Agent and the relevant Term B
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.
The Company Party requests that the Auction Agent promptly notify each Term B
Lender party to the Credit Agreement of this Acceptance and Prepayment Notice.
[The remainder of this page is intentionally left blank.]




























__________________________
5 Insert applicable representation.
6 Insert applicable representation.
7 Insert applicable representation.





55745340_4

--------------------------------------------------------------------------------



Exhibit NL
Page 3





IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.
[NAME OF APPLICABLE COMPANY PARTY]
 
 
By:
 
 
Name:
 
Title:






55745340_4

--------------------------------------------------------------------------------



EXHIBIT OM
[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT NOTICE
[Date:_______________, 20__]1 
To: [_], as Auction Agent
Ladies and Gentlemen:
This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.06(a)(iv)(B) of that certain Credit Agreement, dated as of October 26,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among OSI Restaurant
Partners, LLC, as Borrower, OSI Holdco, Inc., the lenders from time to time
party thereto, Deutsche Bank Trust Company Americas and Wells Fargo Bank,
National Association, as Administrative Agent, and the other agents and parties
party thereto. Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.06(a)(iv)(B) of the Credit Agreement, the Company Party
hereby offers to make a Discounted Term Loan Prepayment [to each Term B Lender]
[to each Term B Lender of the [_______________, 20__]2 tranche[s] of the
[_____]3 Class of Term B Loans] on the following terms:
1.    This Borrower Offer of Specified Discount Prepayment is available only [to
each Term B Lender] [to each Term B Lender of the [______________, 20__]4
tranche[s] of the [_____]5 Class of Term B Loans].
2.    The aggregate principal amount of the Discounted Term Loan Prepayment that
will be made in connection with this offer shall not exceed [$[_____] of Term B
Loans] [$[_____] of the [_______________, 20__]6 tranche[(s)] of the [_____]7
Class of Term B Loans] (the “Specified Discount Prepayment Amount”).8 


___________________________
1 Date must be at least five (5) Business Days prior to the launch of any
Discounted Term Loan Prepayment.
2 List multiple tranches if applicable.
3 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
4 List multiple tranches if applicable.
5 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
6 List multiple tranches if applicable.
7 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
8 Minimum of [$10.0 million] and whole increments of [$1.0 million].







55745340_4

--------------------------------------------------------------------------------



Exhibit OM
Page 2



3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [[ ]% in respect of the Term B Loans] [[_____]% in
respect of the [_______________, 20__]9 tranche[(s)] of the [_____]10 Class of
Term B Loans] (the “Specified Discount”).
To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.06(a)(iv)(B) of the Credit Agreement.
The Company Party hereby represents and warrants to the Auction Agent and [the
Term B Lenders][each Term B Lender of the [_______________, 20__]11 tranche[s]
of the [_____]12 Class of Term B Loans] as follows:
1.    The Company Party will not use proceeds of Revolving Credit Loans or Swing
Line Loans to fund this Discounted Term Loan Prepayment.
2.    [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Borrower was
notified that no Term B Lender was willing to accept any prepayment of any Term
B Loan at the Specified Discount, within the Discount Range or at any discount
to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of any Company Party’s election not to
accept any Solicited Discounted Prepayment Offers made by a Term B Lender.]13 
3.    [The Company Party does not possess material non-public information with
respect to [Holdings][the Borrower] and its Subsidiaries or the securities of
any of them that has not been disclosed to the Term B Lenders generally (other
than Term B Lenders who elect not to receive such information).]14 [The Company
is unable to represent and warrant that it does not possess any material
non-public information with respect to [Holdings][the Borrower] and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Term B Lenders generally (other than Term B Lenders who elect not to receive
such information).]15 
4.    No Default has occurred and is continuing.
__________________________
9 List multiple tranches if applicable.
10 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
11 List multiple tranches if applicable.
12 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
13 Insert applicable representation.
14 Insert applicable representation.
15 Insert applicable representation.







55745340_4

--------------------------------------------------------------------------------



Exhibit OM
Page 3



The Company Party acknowledges that the Auction Agent and the relevant Term B
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.


The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.
[The remainder of this page is intentionally left blank.]





55745340_4

--------------------------------------------------------------------------------



Exhibit OM
Page 4





IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.
[NAME OF APPLICABLE COMPANY PARTY]
 
 
By:
 
 
Name:
 
Title:

Enclosure: Form of Specified Discount Prepayment Response





55745340_4

--------------------------------------------------------------------------------



EXHIBIT PN
[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT OFFER
Date:_______________, 20__
To: [_], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement, dated as of October 26, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, as
Borrower, OSI Holdco, Inc., the lenders from time to time party thereto,
Deutsche Bank Trust Company Americas and Wells Fargo Bank, National Association,
as Administrative Agent, and the other agents and parties party thereto, and (b)
the Solicited Discounted Prepayment Notice, dated _______________, 20__, from
the applicable Company Party (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Solicited Discounted Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.
To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.
The undersigned Term B Lender hereby gives you irrevocable notice, pursuant to
Section 2.06(a)(iv)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:
1.    This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Term B Loans][[______________, 20__]1 tranche[s] of the
[_____]2 Class of Term B Loans] held by the undersigned.
2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):
[Term B Loans - $[_____]]
[[_______________, 20__]3 tranche[s] of the [_____]4 Class of Term B Loans -
$[_____]]


___________________________
1 List multiple tranches if applicable.
2 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
3 List multiple tranches if applicable.





55745340_4

--------------------------------------------------------------------------------



Exhibit PN
Page 2



3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[_____]% in respect of the Term B Loans] [[_____]% in
respect of the [______________, 20__]5 tranche[(s)] of the [_____]6 Class of
Term B Loans] (the “Offered Discount”).


The undersigned Term B Lender hereby expressly and irrevocably consents and
agrees to a prepayment of its [Term B Loans] [[______________, 20__]7 tranche[s]
of the [_____]8 Class of Term B Loans] pursuant to Section 2.06(a)(iv)(D) of the
Credit Agreement at a price equal to the Acceptable Discount and in an aggregate
outstanding amount not to exceed such Term Lender’s Offered Amount as such
amount may be reduced in accordance with the Solicited Discount Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.
[The remainder of this page is intentionally left blank.]


























_____________________________________________________________________________________
4 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Other Term Loans or Extended Term Loans).
5 List multiple tranches if applicable.
6 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
7 List multiple tranches if applicable.
8 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).





55745340_4

--------------------------------------------------------------------------------



Exhibit PN
Page 3



    
IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.
[NAME OF TERM B LENDER]
 
 
By:
 
 
Name:
 
Title:








55745340_4

--------------------------------------------------------------------------------



EXHIBIT QO
[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT RESPONSE
Date:_______________, 20__
To: [_], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement, dated as of October 26, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, as
Borrower, OSI Holdco, Inc., the lenders from time to time party thereto,
Deutsche Bank Trust Company Americas and Wells Fargo Bank, National Association,
as Administrative Agent, and the other agents and parties party thereto, and (b)
the Specified Discount Prepayment Notice, dated _______________, 20__, from the
applicable Company Party (the “Specified Discount Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Specified Discount Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.
The undersigned Term B Lender hereby gives you irrevocable notice, pursuant to
Section 2.06(a)(iv)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term B Loans] [[______________, 20__]1 tranche[s]
of the [_____]2 Class of Term B Loans - $[_____]] held by such Term B Lender at
the Specified Discount in an aggregate outstanding amount as follows:
[Term B Loans - $[ ]]
[[_______________, 20__]3 tranche[s] of the [_____]4 Class of Term B Loans -
$[_____]]
The undersigned Term B Lender hereby expressly and irrevocably consents and
agrees to a prepayment of its [Term B Loans][[_______________, 20__]5 tranche[s]
the [_____]6 Class of Term B Loans] pursuant to Section 2.06(a)(iv)(B) of the
Credit Agreement at a price equal to the [applicable] Specified Discount in the
aggregate outstanding amount not to exceed the amount set forth above, as such
amount may be reduced in accordance with the Specified Discount Proration,


___________________________
1 List multiple tranches if applicable.
2 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
3 List multiple tranches if applicable.
4 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).
5 List multiple tranches if applicable.
6 List applicable Class(es) of Term B Loans (e.g., term loans made by the
Lenders on the Original Closing Date, Incremental Term Loans, Other Term Loans
or Extended Term Loans).





55745340_4

--------------------------------------------------------------------------------



Exhibit QO
Page 2



and as otherwise determined in accordance with and subject to the requirements
of the Credit Agreement.
[The remainder of this page is intentionally left blank.]





55745340_4

--------------------------------------------------------------------------------



Exhibit QO
Page 3



    
IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.
[NAME OF TERM LENDER]
 
 
By:
 
 
Name:
 
Title:








55745340_4

--------------------------------------------------------------------------------



EXHIBIT RP
[FORM OF]
FIRST LIEN INTERCREDITOR AGREEMENT


among

OSI HOLDCO, INC.,
as Holdings,

OSI RESTAURANT PARTNERS, LLC,
as Borrower,

THE OTHER GRANTORS PARTY HERETO,

DEUTSCHE BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION,
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties,

DEUTSCHE BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authorized Representative for the Credit Agreement Secured Parties,

[_________________________],
as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto







dated as of [_______________], 201[ ]









55745340_4

--------------------------------------------------------------------------------





FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [____________], 201[_] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among OSI HOLDCO, INC., a
Delaware corporation (“Holdings”), OSI RESTAURANT PARTNERS, LLC, a Delaware
limited liability company (the “Borrower”), the other Grantors (as defined
below) from time to time party hereto, DEUTSCHE BANK TRUST COMPANY AMERICASWELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Credit
Agreement Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “Credit Agreement Collateral Agent”),
DEUTSCHE BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as
Authorized Representative for the Credit Agreement Secured Parties (as each such
term is defined below), the Additional Collateral Agent (as defined below), the
Authorized Representative for the Initial Additional First-Lien Secured Parties
(as defined below) (in such capacity and together with its successors in such
capacity, the “Initial Additional Authorized Representative”) and each
additional Authorized Representative from time to time party hereto for the
other Additional First-Lien Secured Parties of the Series (as defined below)
with respect to which it is acting in such capacity.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent, the Credit Agreement Collateral Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First-Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
[“Additional Administrative Agent” has the meaning assigned to such term in
Section 5.17.]
“Additional Collateral Agent” means (a) prior to the Discharge of the Initial
Additional First-Lien Obligations, [                   ] and (b) after the
Discharge of the Initial Additional First‑Lien Obligations, the Authorized
Representative for the Series of Additional First-Lien Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of Additional First-Lien Obligations.
“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any other Additional First-Lien Obligations, the
credit agreements, notes, indentures, security documents or other operative
agreements evidencing or governing such Indebtedness and the Liens securing such
Indebtedness, including the Initial Additional First-Lien











55745340_4

--------------------------------------------------------------------------------



Documents and the Additional First-Lien Security Documents and each other
agreement entered into for the purpose of securing the Initial Additional
First-Lien Obligations or any other Additional First-Lien Obligations.
“Additional First-Lien Obligations” means collectively (1) the Initial
Additional First‑Lien Obligations and (2) all amounts owing pursuant to the
terms of any Series of Additional Senior Class Debt designated as Additional
First-Lien Obligations pursuant to Section 5.13 hereof after the date hereof,
including, without limitation, the obligation (including guarantee obligations)
to pay principal, interest (including interest that accrues after the
commencement of a Bankruptcy Case, regardless of whether such interest is an
allowed claim under such Bankruptcy Case), letter of credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys costs, indemnities
and other amounts payable by a Grantor under any Additional First-Lien Document.
“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.
“Additional First-Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.
“Additional Senior Class Debt” has the meaning assigned to such term in Section
5.13. “Additional Senior Class Debt Parties” has the meaning assigned to such
term in Section 5.13.
“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.
“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement” and shall include any successor administrative agent
(including as a result of any Refinancing or other modification of the Credit
Agreement permitted by Section 2.08).
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non‑Controlling Authorized Representative Enforcement
Date, the Administrative Agent, and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.
“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First‑Lien
Obligations or the Initial Additional First‑Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First‑Lien Obligations or Additional First‑Lien Secured Parties
that become subject to this Agreement after the date hereof, the collateral
agent named as authorized representative for such Series in the applicable
Joinder Agreement.

2
55745340_4



--------------------------------------------------------------------------------



“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Additional Collateral Agent and (iii) in
the case of any other Series of Additional First‑Lien Obligations, the
collateral agent named as Authorized Representative for such Series in the
applicable Joinder Agreement.
“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and (ii)
from and after the earlier of (x) the Discharge of Credit Agreement Obligations
and (y) the Non-Controlling Authorized Representative Enforcement Date, the
Additional Collateral Agent (acting on the instructions of the Applicable
Authorized Representative).
“Controlling Secured Parties” means, with respect to any Shared Collateral, (i)
at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.
“Credit Agreement” means that certain Credit Agreement, dated as of October 26,
2012, among Holdings, the Borrower, the lenders from time to time party thereto,
Deutsche Bank Trust Company Americas and Wells Fargo Bank, National Association,
as administrative agent (the “Administrative Agent”), Swing Line Lender and an
L/C Issuer, Deutsche Bank Securities Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as Joint Lead Arrangers, Deutsche Bank Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman Sachs Bank USA, J.P.
Morgan Securities LLC and Morgan Stanley Senior Funding, Inc., as Joint Lead
Bookrunners, and Goldman Sachs Bank USA, J.P. Morgan Securities LLC and Morgan
Stanley Senior Funding, Inc., as Co-Documentation Agents, and the other agents
and parties party thereto, as amended, restated, amended and restated,
ex-tendedextended, supplemented or otherwise modified from time to time.
“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.







3
55745340_4



--------------------------------------------------------------------------------



“Credit Agreement Collateral Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.
“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“DIP Financing” has the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).
“Discharge” means, with respect to any Shared Collateral and any Series of
First‑Lien Obligations, the date on which such Series of First‑Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.
“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First‑Lien
Obligations secured by such Shared Collateral under an Additional First‑Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Additional Collateral Agent and each
other Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.
“First Lien L/C Issuer” means (i) each L/C Issuer (as defined in the Credit
Agreement with respect to each Letter of Credit issued thereunder) and (ii) each
other issuing bank in respect of a First Lien Letter of Credit.
“First Lien Letter of Credit” means any letter of credit issued under the Credit
Agreement or any Additional First Lien Document.
“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.
“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.









4
55745340_4



--------------------------------------------------------------------------------



“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.
“Grantors” means Holdings, the Borrower and each of the Guarantors (as defined
in the Credit Agreement) which has granted a security interest pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations. The
Grantors existing on the date hereof are set forth in Annex I hereto.
“Impairment” has the meaning assigned to such term in Section 1.03.
“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.
“Initial Additional First-Lien Agreement” mean that certain [Credit Agreement]
[Indenture] [Other Agreement], dated as of [_______________], among the
Borrower, [the Guarantors identified therein,] and [_______________], as
[administrative agent] [trustee], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.
“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the [loans made] [debt securities issued] thereunder, the
Initial Additional First-Lien Security Agreement and any security documents and
other operative agreements evidencing or governing the Indebtedness thereunder,
and the Liens securing such Indebtedness.
“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement.
“Initial Additional First-Lien Secured Parties” means the Additional Collateral
Agent, the Initial Additional Authorized Representative and the holders of the
Initial Additional First-Lien Obligations issued pursuant to the Initial
Additional First-Lien Agreement.
“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrower, the Additional Collateral Agent
and the other parties thereto, as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against the Borrower or any other Grantor
un-derunder any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or



5
55745340_4



--------------------------------------------------------------------------------



(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).
“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.
“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time when the Credit Agreement Collateral Agent is
the Controlling Collateral Agent, the Authorized Representative of the Series of
Additional First-Lien Obligations, if any, that constitutes the largest
outstanding principal amount of any then outstanding Series of First-Lien
Obligations (including the Credit Agreement Obligations) and (ii) at any time
when the Additional Collateral Agent is the Controlling Collateral Agent, the
Authorized Representative of the Series of Additional First-Lien Obligations
that constitutes the largest outstanding principal amount of any then
outstanding Series of First-Lien Obligations (other than Credit Agreement
Obligations) with respect to such Shared Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the







6
55745340_4



--------------------------------------------------------------------------------



applicable Additional First-Lien Document; provided that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Administrative Agent or the Credit Agreement Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.
“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.
“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First-Lien Security Documents.
“Proceeds” has the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each Additional First-Lien Document for Additional
First-Lien Obligations incurred after the date hereof.
“Security Agreement” means the “Security Agreement,” dated as of [ ],October 26,
2012, among Holdings, the Borrower, Holdings, the other Grantors party thereto,
and the Administrative Agent and the other parties thereto, as amended,
restated, amended and restated, extended, supplemented or other-wiseotherwise
modified from time to time.
“Series” means (a) with respect to the First-Lien Secured Parties, each of (i)
the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Se-curedSecured Parties (in their capacities as
such), and (iii) the Additional First-Lien Secured Parties (in their capacities
as such) that become subject to this Agreement after the date hereof that are
re-presentedrepresented by a common Authorized Representative (in its capacity
as such for such Additional First-Lien Secured Parties) and (b) with respect to
any First-Lien Obligations, each of (i) the Credit Agreement Obligations, (ii)
the Initial Additional First-Lien Obligations, and







7
55745340_4



--------------------------------------------------------------------------------



(iii) the Additional First‑Lien Obligations incurred after the date hereof
pursuant to any Additional First‑Lien Document, which pursuant to any Joinder
Agreement, are to be represented hereunder by a common Authorized Representative
(in its capacity as such for such Additional First-Lien Obligations).
“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First‑Lien Obligations that hold a valid and perfected security
interest in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not have a valid and perfected security
interest in such Collateral at such time.
[“Trustee” has the meaning assigned to such term in Section 5.17.]
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.
SECTION 1.03    Impairments. It is the intention of the First-Lien Secured
Parties of each Series that the holders of First-Lien Obligations of such Series
(and not the First‑Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with







8
55745340_4



--------------------------------------------------------------------------------



respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any
Material Real Property (as defined in the Credit Agreement) subject to a
mortgage that applies to all First-Lien Obligations shall not be deemed to be an
Impairment of any Series of First-Lien Obligations. In the event of any
Impairment with respect to any Series of First-Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of
First-Lien Obligations, and the rights of the holders of such Series of
First-Lien Obligations (including, without limitation, the right to receive
distributions in respect of such Series of First-Lien Obligations pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
such First-Lien Obligations subject to such Impairment. Additionally, in the
event the First-Lien Obligations of any Series are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code), any reference to such First-Lien Obligations or the First-Lien
Security Documents governing such First-Lien Obligations shall refer to such
obligations or such documents as so modified.
ARTICLE II

Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01        Priority of Claims.
(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.03), if an Event of
Default has occurred and is continuing, and the Controlling Collateral Agent or
any First-Lien Secured Party is taking action to enforce rights in respect of
any Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Borrower or any other Grantor or any
First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
the Controlling Collateral Agent or any First-Lien Secured Party on account of
such enforcement of rights or remedies or received by the Controlling Collateral
Agent or any First-Lien Secured Party pursuant to any such intercreditor
agreement with respect to such Shared Collateral and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which the First-Lien Obligations are entitled under
any intercreditor agreement (other than this Agreement) (all proceeds of any
sale, collection or other liquidation of any Collateral and all proceeds of any
such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to each Collateral Agent
(in its capacity as such) pursuant to the terms of any Se-curedSecured Credit
Document, (ii) SECOND, subject to Section 1.03, to the payment in full of the
First-Lien Obligations of each Series on a ratable basis, with such Proceeds to
be applied to the First-Lien Obligations of a given Series in accordance with
the terms of the applicable Secured Credit Documents and (iii) THIRD, after (A)
payment in full of all First-Lien Obligations, (B) cancellation of, or entry
into arrangements reasonably satisfactory to the relevant First Lien L/C Issuer
with respect to, all First Lien Letters of Credit and (C) termination or
expiration of all commitments to lend and all obligations to issue letters of
credit under the Credit Agreement and any Additional First Lien Documents, to
the Borrower and the other Grantors or their successors or assigns, as their
interests may appear, or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct. Notwithstanding the
foregoing, with





9
55745340_4



--------------------------------------------------------------------------------



respect to any Shared Collateral for which a third party (other than a
First-Lien Secured Party) has a lien or security interest that is junior in
priority to the security interest of any Series of First-Lien Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First‑Lien Obligations
(such third party, an “Intervening Creditor”), the value of any Shared
Collateral or Proceeds allocated to such Intervening Creditor shall be deducted
on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of First‑Lien Obligations with respect to
which such Impairment exists.
(b)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First-Lien
Obligations granted on the Shared Col-lateralCollateral and notwithstanding any
provision of the Uniform Commercial Code of any jurisdiction, or any other
applicable law or the Secured Credit Documents or any defect or deficiencies in
the Liens securing the First-Lien Obligations of any Series or any other
circumstance whatsoever (but, in each case, subject to Section 1.03), each
First-Lien Secured Party hereby agrees that the Liens securing each Series of
First-Lien Obligations on any Shared Collateral shall be of equal priority.
(c)    Notwithstanding anything in this Agreement or any other First-Lien
Security Documents to the contrary, Collateral consisting of cash and cash
equivalents pledged to secure Credit Agreement Obligations consisting of
reimbursement obligations in respect of Letters of Credit or otherwise held by
the Credit Agreement Collateral Agent pursuant to Section 2.03(g), 2.06(b)(vi),
2.18 or Article VIII of the Credit Agreement (or any equivalent successor
provision) shall be applied as specified in the Credit Agreement and will not
constitute Shared Collateral.
SECTION 2.02        Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.
(a)    Only the Controlling Collateral Agent shall act or refrain from acting
with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral). At any time when
the Credit Agreement Collateral Agent is the Controlling Collateral Agent, no
Additional First-Lien Secured Party shall or shall instruct any Collateral Agent
to, and neither the Additional Collateral Agent nor any other Collateral Agent
that is not the Controlling Collateral Agent shall, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Additional First-Lien Security
Document, applicable law or otherwise, it being agreed that only the Credit
Agreement Collateral Agent, acting in accordance with the Credit Agreement
Collateral Documents, shall be entitled to take any such actions or exercise any
such remedies with respect to Shared Collateral at such time.
(b)    With respect to any Shared Collateral at any time when the Additional
Collateral Agent is the Controlling Collateral Agent, (i) the Controlling
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Controlling Collateral Agent







10
55745340_4



--------------------------------------------------------------------------------



shall not follow any instructions with respect to such Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) from any Non-Controlling Authorized Representative (or any
other First-Lien Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
First-Lien Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Controlling Collateral Agent to, commence any
judicial or non-judicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any First-Lien Security Document,
applicable law or otherwise, it being agreed that only the
Control-lingControlling Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable
Additional First-Lien Security Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral.
(c)    Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object (or support the challenge of any
other Person) to any foreclosure proceeding or action brought by the Controlling
Collateral Agent, the Applicable Authorized Representative or the Controlling
Secured Party or any other exercise by the Controlling Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Party of any
rights and remedies relating to the Shared Collateral, or to cause the
Controlling Collateral Agent to do so. The foregoing shall not be construed to
limit the rights and priorities of any First-Lien Secured Party, the Controlling
Collateral Agent or any Authorized Representative with respect to any Collateral
not constituting Shared Collateral.
(d)    Each of the First-Lien Secured Parties (and each Authorized
Representative) agrees that it will not (and hereby waives any right to)
question or contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity, attachment or enforceability of a Lien held by or on behalf of any of
the First‑Lien Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any
Authorized Representative to enforce this Agreement.
(e)    Each of the Authorized Representatives agrees that it will not accept any
Lien on any collateral for the benefit of any Series of First-Lien Obligations
(other than funds deposited for the discharge or defeasance of any Additional
First‑Lien Document, to the extent permitted by the applicable Secured Credit
Documents) other than pursuant to the First-Lien Security Documents to which it
is a party and pursuant to Section 2.03(g), 2.06(b)(vi), 2.18 or Article VIII
(or other similar provisions) of the Credit Agreement, and by executing this
Agreement (or a Joinder Agreement), each Authorized Representative and the
Series of First-Lien Secured Parties for which it is acting hereunder agree to
be bound by the provisions of this Agreement and the other First-Lien Security
Documents applicable to it.

11
55745340_4



--------------------------------------------------------------------------------



SECTION 2.03        No Interference; Payment Over.
(a)    Each First-Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Lien
Obligations of any Series or any First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First-Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Controlling Collateral Agent or any other
First-Lien Secured Party to exercise, and shall not exercise, any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Controlling
Collateral Agent or any other First-Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Controlling Collateral Agent or any other First-Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, and none of the
Controlling Collateral Agent, any Applicable Authorized Representative or any
other First-Lien Secured Party shall be liable for any action taken or omitted
to be taken by the Controlling Collateral Agent, such Applicable Authorized
Representative or other First-Lien Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Controlling Collateral Agent or any
other First-Lien Secured Party to enforce this Agreement.
(b)    Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to be distributed in accordance with the
provisions of Section 2.01 hereof.
SECTION 2.04        Automatic Release of Liens.
(a)    If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically, unconditionally and simultaneously be
released and





12
55745340_4



--------------------------------------------------------------------------------



discharged as and when, but only to the extent, such Liens of the Controlling
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01.
(b)    Each Collateral Agent and Authorized Representative agrees to execute and
de-liverdeliver all such authorizations and other instruments as shall
reasonably be requested by the Con-trollingControlling Collateral Agent to
evidence and confirm any release of Shared Collateral provided for in this
Section.
SECTION 2.05        Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.
(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any Insolvency or Liquidation Proceeding. The parties hereto
acknowledge that the provisions of this Agreement are intended to be enforceable
as contemplated by Section 510(a) of the Bankruptcy Code.
(b)    If the Borrower and/or any other Grantor shall become subject to a case
(a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First-Lien Secured Party
(other than any Con-trollingControlling Secured Party or the Authorized
Representative of any Controlling Secured Party) agrees that it will raise no
objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Col-lateralCollateral, unless the Controlling Collateral
Agent (in the case of the Additional Collateral Agent, acting on the
instructions of the Applicable Authorized Representative) shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Secured Party will subordinate its Liens
with respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any First-Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First-Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First-Lien Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First-Lien Secured Parties (other
than any Liens of the First-Lien Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First‑Lien Secured Parties of each Series are granted Liens on any additional
collateral pledged to any First-Lien Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the First-Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First-Lien Obligations, such amount is applied pursuant to







13
55745340_4



--------------------------------------------------------------------------------



Section 2.01, and (D) if any First-Lien Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that this Agreement
shall not limit the right of the First-Lien Secured Parties of each Series to
object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First-Lien Secured Parties of such Series or
its Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the First-Lien Secured Parties receiving adequate
protection shall not object to any other First-Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such
First-Lien Secured Parties in connection with a DIP Financing or use of cash
collateral.
SECTION 2.06        Reinstatement. In the event that any of the First-Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Lien Obligations shall again have been paid in full
in cash. This Section 2.06 shall survive the termination of this Agreement.
SECTION 2.07        Insurance. As between the First-Lien Secured Parties, the
ControllingControlling Collateral Agent shall have the right to adjust or settle
any insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.
SECTION 2.08        Refinancings, etc. The First-Lien Obligations of any Series
may, subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First-Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.
SECTION 2.09        Possessory Collateral Agent as Gratuitous Bailee for
Perfection.
(a)    The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold (and,
pending delivery of the Possessory Collateral to the Credit Agreement Collateral
Agent, each other Collateral Agent agrees to hold) any Shared Collateral
constituting Possessory Collateral that is part of the Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee for the benefit of each other First-Lien Secured Party and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time the Credit Agreement Collateral Agent is
not the Controlling Collateral Agent, the Credit Agreement Collateral Agent
shall, at the request of







14
55745340_4



--------------------------------------------------------------------------------



the Additional Collateral Agent, promptly deliver all Possessory Collateral to
the Additional Collateral Agent together with any necessary endorsements (or
otherwise allow the Additional Collateral Agent to obtain control of such
Possessory Collateral). The Borrower shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify each
Col-lateralCollateral Agent for loss or damage suffered by such Collateral Agent
as a result of such transfer except for loss or damage suffered by such
Collateral Agent as a result of its own willful misconduct, gross negligence or
bad faith (as determined by a court of competent jurisdiction in a final,
non-appealable judgment).
(b)    Pending delivery of the Possessory Collateral to the Additional
Collateral Agent, the Controlling Collateral Agent agrees to hold any Shared
Collateral constituting Possessory Collateral, from time to time in its
possession, as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.
(c)    The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.
SECTION 2.10        Amendments to Security Documents.
(a)    Without the prior written consent of the Credit Agreement Collateral
Agent, each Additional First-Lien Secured Party agrees that no Additional
First-Lien Security Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Additional First-Lien Security Document would be prohibited by,
or would require any Grantor to act or refrain from acting in a manner that
would violate, any of the terms of this Agreement or any Secured Credit
Document.
(b)    Without the prior written consent of the Additional Collateral Agent, the
Credit Agreement Collateral Agent agrees that no Credit Agreement Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Credit Agreement Collateral Document would be prohibited by, or would require
any Grantor to act or refrain from acting in a manner that would violate, any of
the terms of this Agreement or any Secured Credit Document.
(c)    In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of an authorized officer of the
Borrower stating that such amendment is permitted by Section 2.10(a) or (b), as
the case may be.
ARTICLE III

Existence and Amounts of Liens and Obligations
SECTION 3.01        Determinations with Respect to Amounts of Liens and
Obligations. Whenever a Collateral Agent or any Authorized Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the

15
55745340_4



--------------------------------------------------------------------------------



existence or amount of any First-Lien Obligations of any Series, or the Shared
Collateral subject to any Lien securing the First-Lien Obligations of any
Series, it may request that such information be furnished to it in writing by
each other Authorized Representative or Collateral Agent and shall be entitled
to make such determination or not make any determination on the basis of the
information so furnished; provided, however, that if an Authorized
Representative or a Collateral Agent shall fail or refuse reasonably promptly to
provide the requested information, the requesting Collateral Agent or Authorized
Representative shall be entitled to make any such de-terminationdetermination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Borrower. Each Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any de-terminationdetermination made by it in
accordance with the provisions of the preceding sentence (or as
other-wiseotherwise directed by a court of competent jurisdiction) and shall
have no liability to any Grantor, any First-Lien Secured Party or any other
person as a result of such determination.
ARTICLE IV

The Controlling Collateral Agent
SECTION 4.01        Authority. (a) [Reserved].
(b)    In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non‑Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken by this Agreement, each of
the First-Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First-Lien Obligations or any other First-Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First-Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First-Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First-Lien Security Documents or any other
agreement related thereto or to the collection of the





16
55745340_4



--------------------------------------------------------------------------------



First-Lien Obligations or the valuation, use, protection or release of any
security for the First-Lien Obligations, (ii) any election by any Applicable
Authorized Representative or any holders of First-Lien Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any borrowing
by, or grant of a security interest or administrative expense priority under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law, by the Borrower or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Controlling Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any First-Lien Obligations pursuant to Section 9-620 of
the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First-Lien Obligations for
whom such Collateral constitutes Shared Collateral.
SECTION 4.02        Rights as a First-Lien Secured Party. (a) The Person serving
as the Controlling Collateral Agent hereunder shall have the same rights and
powers in its capacity as a First-Lien Secured Party under any Series of
First-Lien Obligations that it holds as any other First-Lien Secured Party of
such Series and may exercise the same as though it were not the
Col-lateralCollateral Agent and the term “First-Lien Secured Party” or
“First-Lien Secured Parties” or (as applicable) “Credit Agreement Secured
Party”, “Credit Agreement Secured Parties”, “Additional First-Lien Secured
Party”, “Additional First-Lien Secured Parties”, “Initial Additional First-Lien
Secured Party” or “Initial Additional First-Lien Secured Parties” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Controlling Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Controlling
Collateral Agent hereunder and with-outwithout any duty to account therefor to
any other First-Lien Secured Party.
SECTION 4.03        Exculpatory Provisions. (a) The Controlling Collateral Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other First-Lien Security Documents. Without limiting the generality
of the foregoing, the Controlling Collateral Agent:
(i)    shall not be subject to any fiduciary or other implied duties of any kind
or nature to any Person, regardless of whether an Event of Default has occurred
and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Lien Security Documents that the
Controlling Collateral Agent is required to exercise as directed in writing by
the Applicable Authorized Representative; provided that the Controlling
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Collateral Agent to liability or
that is contrary to any First-Lien Security Document or applicable law;
(iii)    shall not, except as expressly set forth herein and in the other
First-Lien Security Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is



17
55745340_4



--------------------------------------------------------------------------------



communicated to or obtained by the Person serving as the Controlling Collateral
Agent or any of its Affiliates in any capacity;
(iv)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence, willful misconduct or bad faith (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment) or (iii) in reliance on a certificate of an authorized officer of the
Borrower stating that such action is permitted by the terms of this Agreement
(it being understood and agreed that the Controlling Collateral Agent shall be
deemed not to have knowledge of any Event of Default under any Series of
First-Lien Obligations unless and until notice describing such Event Default is
given to the Controlling Collateral Agent by the Authorized Representative of
such First-Lien Obligations or the Borrower);
(v)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other First-Lien Security Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First-Lien Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the First-Lien
Security Documents, (v) the value or the sufficiency of any Collateral for any
Series of First-Lien Obligations, or (vi) the satisfaction of any condition set
forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Controlling Collateral Agent;
(vi)    shall not have any fiduciary duties of any kind or nature under any
Additional First-Lien Document (but shall be entitled to all protections
provided to the Collateral Agent therein);
(vii)    with respect to the Credit Agreement or any Additional First-Lien
Document, may conclusively assume that the Grantors have complied with all of
their obligations thereunder unless advised in writing by the Authorized
Representative thereunder to the contrary specifically setting forth the alleged
violation; and
(viii)    may conclusively rely on any certificate of an officer of the Borrower
provided pursuant to Section 2.04(b).
(b)    Each First-Lien Secured Party acknowledges that, in addition to acting as
the initial Controlling Collateral Agent, DBTCAWells Fargo Bank, National
Association also serves as Administrative Agent and Collateral Agent (under, and
as defined in, the Credit Agreement), and each First-Lien Secured Party hereby
waives any right to make any objection or claim against DBTCAWells Fargo Bank,
National Association (or any successor Controlling Collateral Agent or any of
their respective counsel) based on any alleged conflict of interest or breach of
duties









18
55745340_4



--------------------------------------------------------------------------------



arising from the Controlling Collateral Agent also serving as the Administrative
Agent and Collateral Agent.
SECTION 4.04        Reliance by Controlling Collateral Agent. The Controlling
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Controlling Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. The
Controlling Collateral Agent may consult with legal counsel (who may include,
but shall not be limited to, counsel for the Borrower or counsel for the
Administrative Agent), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.
SECTION 4.05        Delegation of Duties. The Controlling Collateral Agent may
per-formperform any and all of its duties and exercise its rights and powers
hereunder or under any other First-Lien Security Document by or through any one
or more sub agents appointed by the Controlling Collateral Agent. The
Controlling Collateral Agent and any such sub agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory provisions of this Article shall apply to any such
sub agent and to the Affiliates of the Controlling Collateral Agent and any such
sub agent.
SECTION 4.06        Resignation of Controlling Collateral Agent. The Controlling
Collateral Agent may at any time give notice of its resignation as Controlling
Collateral Agent under this Agreement and the other First-Lien Security
Documents to each Authorized Representative and the Borrower. Upon receipt of
any such notice of resignation, the Applicable Authorized Representative shall
have the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank or trust company with an office in the United States, or an
Affiliate of any such bank or trust company with an office in the United States,
in each case, with a combined capital and surplus of at least $1,000,000,000. If
no such successor shall have been so appointed by the Applicable Authorized
Representative and shall have accepted such appointment within 10 days after the
retiring Controlling Collateral Agent gives notice of its resignation, then the
retiring Controlling Collateral Agent may, on behalf of the First-Lien Secured
Parties, appoint a successor Controlling Collateral Agent meeting the
qualifications set forth above (but without the consent of any, but after
consulting with the other First-Lien Secured Party or the Borrower); provided
that if the Controlling Collateral Agent shall notify the Borrower and each
Authorized Representative that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Controlling Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
First-Lien Security Documents (except that in the case of any collateral
security held by the Controlling Collateral Agent on behalf of the First-Lien
Secured Parties under any of the First-Lien Security Documents, the retiring
Controlling Collateral Agent shall continue to hold such collateral security
solely for purposes of maintaining the perfection of the security interests of
the First-Lien Secured Parties therein until such time as a successor
Controlling Collateral Agent is appointed but with no obligation to take any
further action at the request of the Applicable







19
55745340_4



--------------------------------------------------------------------------------



Authorized Representative, any other First-Lien Secured Parties or any Grantor)
and (b) all payments, communications and determinations provided to be made by,
to or through the Controlling Collateral Agent shall instead be made by or to
each Authorized Representative directly, until such time as the Applicable
Authorized Representative appoints a successor Controlling Collateral Agent as
provided for above in this Section 4.06. Upon the acceptance of a successor’s
appointment as Controlling Collateral Agent hereunder and under the First-Lien
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired)
Controlling Collateral Agent, and the retiring Controlling Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other First-Lien Security Documents (if not already discharged therefrom as
provided above in this Section). After the retiring Controlling Collateral
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article IV and Article IX of the Credit Agreement and the equivalent
provisions of any Additional First-Lien Agreement shall continue in effect for
the benefit of such retiring Controlling Collateral Agent, its sub agents and
their respective Affiliates in respect of any actions taken or omitted to be
taken by any of them while the retiring Collateral Agent was acting as
Controlling Collateral Agent. Upon any notice of resignation of the Controlling
Collateral Agent hereunder and under the First-Lien Security Documents, the
Borrower agrees to use commercially reasonable efforts to transfer (and maintain
the validity and priority of) the Liens in favor of the retiring Controlling
Collateral Agent under the First-Lien Security Documents to the successor
Controlling Collateral Agent.
SECTION 4.07        Non Reliance on Controlling Collateral Agent and Other
First-Lien Secured Parties. Each First-Lien Secured Party (other than the
Initial Additional Authorized Representative) acknowledges that it has,
independently and without reliance upon the Control-lingControlling Collateral
Agent, any Authorized Representative or any other First-Lien Secured Party or
any of their Affiliates and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Secured Credit Documents. Each First-Lien Secured Party
also acknowledges that it will, independently and without reliance upon the
Controlling Collateral Agent, any Authorized Representative or any other
First-Lien Secured Party or any of their Affiliates and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Secured Credit Document or any related agreement or any
document furnished hereunder or thereunder.
SECTION 4.08        Collateral and Guaranty Matters. Each of the First-Lien
Secured Parties irrevocably authorizes the Controlling Collateral Agent, at its
option and in its discretion:
(i)    to release any Lien on any property granted to or held by the Controlling
Collateral Agent under any First-Lien Security Document in accordance with
Section 2.04 or upon receipt of a certificate of an officer of the Borrower
stating that the releases of such Lien is permitted by the terms of each then
extant Secured Credit Document; and
(ii)    to release any Grantor from its obligations under the First-Lien
Security Documents upon receipt of a certificate of an officer of the Borrower
stating that such release is permitted by the terms of each then extant Secured
Credit Document.

20
55745340_4



--------------------------------------------------------------------------------



ARTICLE V

Miscellaneous
SECTION 5.01        Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to the Credit Agreement Collateral Agent, to it at [__________],
Attention of [__________] (Fax No. [_____]);
(b)    if to the Initial Additional Authorized Representative, to it at
[__________], Attention of [__________] (Fax No. [_____]);
(c)    if to any other Additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly ad-dressedaddressed). For the purposes hereof, the addresses of the
parties hereto shall be as set forth above or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.
SECTION 5.02    Waivers; Amendment; Joinder Agreements.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or con-sentconsent to any departure by any party therefrom shall
in any event be effective unless the same shall be permitted by Section 5.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any party hereto in
any case shall entitle such party to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which directly and adversely
affects the rights, interests, liabilities or privileges of, or impose
additional duties and obligations on, the Borrower or any other Grantor, with
the consent of the Borrower).



21
55745340_4



--------------------------------------------------------------------------------



(c)    Notwithstanding the foregoing, without the consent of any First-Lien
Secured Party (and with respect to any termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrower’s
consent or which directly and adversely affects the rights, interests,
liabilities or privileges of, or impose additional duties and obligations on,
the Borrower or any other Grantor, with the consent of the Borrower), any
Authorized Representative may become a party hereto by execution and delivery of
a Joinder Agreement in accordance with Section 5.13 and upon such execution and
delivery, such Authorized Representative and the Additional First-Lien Secured
Parties and Additional First-Lien Obligations of the Series for which such
Authorized Representative is acting shall be subject to the terms hereof.
(d)    Notwithstanding the foregoing, in connection with any Refinancing of
First-Lien Obligations of any Series, or the incurrence of Additional First-Lien
Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First-Lien Secured Party or any Loan
Party), at the request of any Collateral Agent, any Authorized Representative or
the Borrower, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing or such incurrence and are
reasonably satisfactory to each such Collateral Agent and each such Authorized
Representative, provided that any Collateral Agent or Authorized Representative
may condition its execution and delivery of any such amendment or modification
on a receipt of a certificate from an authorized officer of the Borrower to the
effect that such Refinancing or incurrence is permitted by the then existing
Secured Credit Documents.
SECTION 5.03        Parties in Interest. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
SECTION 5.04        Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 5.05        Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 5.06        Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 5.07        GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE





22
55745340_4



--------------------------------------------------------------------------------



GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWSLAW OF
THE STATE OF NEW YORK.
SECTION 5.08        Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts the State of New York located in the Borough of
Manhattan, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof; provided that a final judgment on
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
(b)    consents and agrees that any such action or proceeding shall be brought
in such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any First-Lien Secured Party) to effect service of process in any
other manner permitted by law; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.
SECTION 5.09        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.
SECTION 5.10        Headings. Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
SECTION 5.11        Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the
First-Lien Security Documents or any of the other Secured Credit Documents, the
provisions of this Agreement shall control.
SECTION 5.12        Provisions Solely to Define Relative Rights. The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the



23
55745340_4



--------------------------------------------------------------------------------



First‑Lien Secured Parties in relation to one another. None of the Borrower, any
other Grantor or any other creditor thereof shall have any rights or obligations
hereunder, except as expressly provided in this Agreement (provided that nothing
in this Agreement (other than Section 2.04, 2.05, 2.08, 2.09 or Article V) is
intended to or will amend, waive or otherwise modify the provisions of the
Credit Agreement or any Additional First-Lien Documents), and none of the
Borrower or any other Grantor may rely on the terms hereof (other than Sections
2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement is intended to
or shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the First-Lien Obligations as and when the same shall
become due and payable in accordance with their terms.
SECTION 5.13        Additional Senior Debt. To the extent, but only to the
extent per-mittedpermitted by the provisions of the then extant Secured Credit
Documents, the Borrower may incur additional indebtedness after the date hereof
that is secured on an equal and ratable basis by the Liens securing the
First-Lien Obligations (such indebtedness referred to as “Additional Senior
Class Debt”). Any such Additional Senior Class Debt may be secured by a Lien and
may be Guaranteed by the Grantors on a senior basis, in each case under and
pursuant to the Additional First-Lien Documents, if and subject to the condition
that the Authorized Representative of any such Additional Senior Class Debt
(each, an “Additional Senior Class Debt Representative”), acting on behalf of
the holders of such Additional Senior Class Debt (such Authorized Representative
and holders in respect of any Additional Senior Class Debt being referred to as
the “Additional Senior Class Debt Parties”), becomes a party to this Agreement
as an Authorized Representative by satisfying the conditions set forth in
clauses (i) through (iv) of the immediately succeeding paragraph.
In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative,
(i)    such Additional Senior Class Debt Representative, each Collateral Agent,
each Authorized Representative and each Grantor shall have executed and
delivered a Joinder Agreement (with such changes as may be reasonably approved
by such Collateral Agent and Additional Senior Class Debt Representative)
pursuant to which such Additional Senior Class Debt Representative becomes an
Authorized Representative hereunder, and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional First-Lien Obligations and the
related Additional Senior Class Debt Parties become subject hereto and bound
hereby as Additional First-Lien Secured Parties;
(ii)    the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
authorized officer of the Borrower and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof
and certified that such obligations are permitted to be incurred and secured on
a pari passu basis with the then extant First-Lien Obligations and by the terms
of the then extant Secured Credit Documents;









24
55745340_4



--------------------------------------------------------------------------------



(iii)    all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Additional Collateral Agent to confirm and perfect the Liens securing the
relevant obligations relating to such Additional Senior Class Debt shall have
been made, executed and/or delivered (or, with respect to any such filings or
recordations, acceptable provisions to perform such filings or recordations
shall have been taken in the reasonable judgment of the Additional Collateral
Agent), and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Additional Collateral Agent); and
(iv)    the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.
Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional Col-lateralCollateral Agent will continue to
act in its capacity as Additional Collateral Agent in respect of the then
existing Authorized Representatives (other than the Administrative Agent) and
such additional Authorized Representative.
SECTION 5.14        Agent Capacities. Except as expressly provided herein or in
the Credit Agreement Collateral Documents, Deutsche Bank Trust Company
AmericasWells Fargo Bank, National Association is acting in the capacities of
Administrative Agent and Credit Agreement Collateral Agent solely for the Credit
Agreement Secured Parties. Except as expressly provided herein or in the
Additional First-Lien Security Documents, [                    ] is acting in
the capacity of Additional Collateral Agent solely for the Additional First-Lien
Secured Parties. Except as expressly set forth herein, none of the
Administrative Agent, the Credit Agreement Collateral Agent or the Additional
Collateral Agent shall have any duties or obligations in respect of any of the
Collateral, all of such duties and obligations, if any, being subject to and
governed by the applicable Secured Credit Documents.
SECTION 5.15        Integration. This Agreement together with the other Secured
Cred-itCredit Documents and the First-Lien Security Documents represents the
agreement of each of the Grantors and the First-Lien Secured Parties with
respect to the subject matter hereof and there are no promises, undertakings,
representations or warranties by any Grantor, the Credit Agreement Collateral
Agent, or any other First-Lien Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Credit Documents.
SECTION 5.16        Additional Grantors. The Borrower agrees that, if any
Subsidiary shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex III. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the





25
55745340_4



--------------------------------------------------------------------------------



Administrative Agent, the Initial Additional Authorized Representative and each
additional Authorized Representative. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.
SECTION 5.17        Administrative Agent and Representative. It is understood
and agreed that (a) the Administrative Agent is entering into this Agreement in
its capacity as administrative agent and collateral agent under the Credit
Agreement and the provisions of Article IX of the Credit Agreement applicable to
the Agents (as defined therein) thereunder shall also apply to the
Administrative Agent hereunder and (b) [    ] is entering into this Agreement in
its capacity as [Administrative Agent] [Trustee] under [credit agreement]
[indenture] (the [“Additional Administrative Agent”] [“Trustee”]) and the
provisions of Article [    ] of such indenture applicable to the Trustee
thereunder shall also apply to the [Additional Administrative Agent] [Trustee]
hereunder.



26
55745340_4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
DEUTSCHE BANK TRUST COMPANY
AMERICASWELLS FARO BANK, NATIONAL ASSOCIATION, as Credit Agreement Collateral
Agent
 
 
By:
 
 
Name:
 
Title:

DEUTSCHE BANK TRUST COMPANY
AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as Authorized Representative for
the Credit Agreement Secured Parties
 
 
By:
 
 
Name:
 
Title:

[_____________], as Additional Collateral Agent and as Initial Additional
Authorized Representative
 
 
By:
 
 
Name:
 
Title:




S-1
55745340_4

--------------------------------------------------------------------------------





OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
 
Name:
 
Title:

OSI HOLDCO, INC.
 
 
By:
 
 
Name:
 
Title:

[GRANTORS]
 
 
By:
 
 
Name:
 
Title:






S-2
55745340_4

--------------------------------------------------------------------------------



ANNEX I
Grantors

Schedule 1
[•]
[•]
[•]
[•]



ANNEX I-1
55745340_4

--------------------------------------------------------------------------------



ANNEX II
[FORM OF] JOINDER NO. [____] dated as of [_______________], 201[__] (this
“Joinder”), to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of
[_______________], 201[__] (the “First Lien Intercreditor Agreement”), among OSI
HOLDCO, INC., a Delaware corporation (“Holdings”), OSI RESTAURANT PARTNERS, LLC,
a Delaware corporation (the “Borrower”), and certain subsidiaries and affiliates
of the Borrower (each, a “Grantor”), DEUTSCHE BANK TRUST COM-PANY AMERICAS WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Credit Agreement Collateral Agent for the
Credit Agreement Secured Parties under the First-Lien Security Documents (in
such capacity, the “Credit Agreement Collateral Agent”), DEUTSCHE BANK TRUST
COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as Authorized
Representative for the Credit Agreement Secured Parties, [_____] as Initial
Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.1 
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrower to incur Additional
First-Lien Obligations and to secure such Additional Senior Class Debt with the
liens and security interests created by the Additional First-Lien Security
Documents relating thereto, the Additional Senior Class Debt Representative in
respect of such Additional Senior Class Debt is required to become an Authorized
Representative, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the First Lien Intercreditor Agreement. Section 5.13 of the First Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by the First Lien Intercreditor Agreement as Additional
First-Lien Obligations and Additional First-Lien Secured Parties, respectively,
upon the execution and de-liverydelivery by the Senior Debt Class Representative
of an instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 5.13 of the First Lien Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder in accordance with the requirements
of the First Lien Inter-creditorIntercreditor Agreement and the First-Lien
Security Documents.
Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:
SECTION 1. In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the First
Lien Intercreditor Agreement as Additional First-Lien Obligations and Additional
First-Lien Secured Parties, with the same force and effect as if the New
Representative




___________________________
1 In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent.





ANNEX II-1
55745340_4

--------------------------------------------------------------------------------







had originally been named therein as an Authorized Representative and the New
Representative, on its behalf and on behalf of such Additional Senior Class Debt
Parties, hereby agrees to all the terms and provisions of the First Lien
Intercreditor Agreement applicable to it as Authorized Representative and to the
Additional Senior Class Debt Parties that it represents as Additional First-Lien
Secured Parties. Each reference to an “Authorized Representative” in the First
Lien Intercreditor Agreement shall be deemed to include the New Representative.
The First Lien Intercreditor Agreement is hereby incorporated herein by
reference.


SECTION 2. The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent,
(ii) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability and (iii)
the Additional First-Lien Documents relating to such Additional Senior Class
Debt provide that, upon the New Representative’s entry into this Agreement, the
Addition-alAdditional Senior Class Debt Parties in respect of such Additional
Senior Class Debt will be subject to and bound by the provisions of the First
Lien Intercreditor Agreement as Additional First-Lien Secured Parties.
SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.
SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.
SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTER-PRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the First
Lien Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and





ANNEX II-2
55745340_4

--------------------------------------------------------------------------------



notices hereunder to the New Representative shall be given to it at its address
set forth below its signature hereto.
SECTION 8. The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.

ANNEX II-3
55745340_4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First Lien Intercreditor Agreement as of the day and year first above written.
[NAME OF NEW REPRESENTATIVE], as [_____] and as collateral agent for the holders
of [_____],
 
 
By:
 
 
Name:
 
Title:

Address for notices: attention of:
 
 
 
 
 
 
 
 
 
 
attention of:
 
 
Telecopy:
 
 








ANNEX II-4
55745340_4

--------------------------------------------------------------------------------



Acknowledged by:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Credit Agreement Collateral Agent and Authorized Representative,
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

[_______________________],
as the Initial Additional Authorized Representative [and the Additional
Collateral Agent],
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

[OTHER AUTHORIZED REPRESENTATIVES]
 
OSI RESTAURANT PARTNERS, LLC,
as Borrower
 
 
By:
 
 
Name:
 
Title:

OSI HOLDCO, INC.,
as Holdings
 
 
By:
 
 
Name:
 
Title:

THE OTHER GRANTORS
LISTED ON SCHEDULE I HERETO,
 
 
By:
 
 
Name:
 
Title:


ANNEX II-5
55745340_4

--------------------------------------------------------------------------------



Schedule I to the
Joinder to the
First Lien Intercreditor Agreement
Grantors
[•]
[•]
[•]
[•]







Schedule I-1
55745340_4

--------------------------------------------------------------------------------



ANNEX III
SUPPLEMENT NO. [_] dated as of [________], 201[_] (this “Supplement”), to the
FIRST LIEN INTERCREDITOR AGREEMENT dated as of [________], 201[_] (the “First
Lien Intercreditor Agreement”), among OSI HOLDCO, INC., a Delaware corporation
(“Holdings”), OSI RESTAURANT PARTNERS, LLC, a Delaware corporation (the
“Borrower”), and certain subsidiaries and affiliates of the Borrower (each, a
“Grantor”), DEUTSCHEWELLS FARGO BANK TRUST COMPANY AMERICAS, NATIONAL
ASSOCIATION as Credit Agreement Collateral Agent for the Credit Agreement
Secured Parties under the First-Lien Security Documents (in such capacity, the
“Credit Agreement Collateral Agent”), [DEUTSCHE BANK TRUST COMPANY AMERICASWELLS
FARGO BANK, NATIONAL ASSOCIATION], as Authorized Representative for the Credit
Agreement Secured Parties, [________] as Initial Additional Authorized
Representative, and the additional Authorized Representatives from time to time
a party thereto.
A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.
B.    The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First-Lien Documents,
certain newly acquired or organized Subsidiaries of the Borrower are required to
enter into the First Lien Intercreditor Agreement. Section 5.16 of the First
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the First Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement and the Additional First-Lien Documents.
Accordingly, each Authorized Representative and the New Subsidiary Grantor agree
as follows:
SECTION 1. In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.
SECTION 2. The New Grantor represents and warrants to each Authorized
Representative and the other Secured Parties that (i) it has the full power and
authority to enter into this Supplement and (ii) this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Law and by general
principles of equity.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This







ANNEX III-1
55407230
55745340_4

--------------------------------------------------------------------------------



Supplement shall become effective when each Authorized Representative shall have
received a counterpart of this Supplement that bears the signature of the New
Grantor. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic method shall be as effective as delivery of a
manually signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CON-STRUEDCONSTRUED IN
ACCORDANCE WITH, THE LAWSLAW OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained here-inherein
and in the First Lien Intercreditor Agreement shall not in any way be affected
or impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or un-enforceableunenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the First Lien Intercreditor Agreement.
SECTION 8. The Borrower agrees to reimburse each Authorized Representative for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the applicable Loan Documents.

ANNEX III-2
55745340_4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.
[NAME OF NEW SUBSIDIARY GRANTOR]
 
 
By:
 
 
Name:
 
Title:

Acknowledged by:
DEUTSCHE BANK TRUST COMPANY AMERICAS,WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Credit Agreement Collateral Agent and Authorized Representative,
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

[_______________________],
as the Initial Additional Authorized Representative [and the Additional
Collateral Agent],
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

[OTHER AUTHORIZED REPRESENTATIVES]

ANNEX III-3
55745340_4

--------------------------------------------------------------------------------



EXHIBIT SQ-1






[FORM OF]


SECOND LIEN INTERCREDITOR AGREEMENT


Among


OSI HOLDCO, INC.,


as Holdings,


OSI RESTAURANT PARTNERS, LLC,


as Borrower,


THE OTHER GRANTORS PARTY HERETO,


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Senior Representative for the Credit Agreement Secured Parties,


[ ],
as the Initial Additional Second Priority Representative,


and


each additional Representative from time to time party hereto


dated as of [ ], 201[ ]


SECOND LIEN INTERCREDITOR AGREEMENT dated as of [__________], 201[ ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among OSI HOLDCO, INC. (“Holdings”),OSI RESTAURANT PARTNERS, LLC,
a Delaware limited liability company (the “Borrower”), the other Grantors (as
defined below) from time to time party hereto, DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Representative for the Credit Agreement Secured Parties (in such
capacity, the “Administrative Agent”), [INSERT NAME AND CAPACITY], as
Representative for the Initial Second Priority Debt Parties (in such capacity
and together with its successors in such capacity, the “Initial Second Priority
Representative”), [[_______], as Representative for the Additional Senior Debt
Parties under the [describe applicable Additional Senior Debt Facility]]and each
additional Second Priority Representative and Senior Representative that from
time to time becomes a party hereto pursuant to Section 8.09.

















1
55407230
55745340_4

--------------------------------------------------------------------------------









In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:


ARTICLE I


Definitions


SECTION 1.01.     Certain Defined Terms. Capitalized terms used but not
otherwise defined herein have the meanings set forth in the Credit Agreement or,
if defined in the UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:


[“Additional Administrative Agent” has the meaning assigned to such term in
Section 8.21.]


“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Borrower, and/or any Guarantor (other than Indebtedness constituting Credit
Agreement Obligations) which Indebtedness and Guarantees are secured by the
Senior Collateral (or a portion thereof) on a pari passu basis (but without
regard to control of remedies) with the Credit Agreement Obligations; provided,
however, that (i) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each then extant Senior Debt Document and Second
Priority Debt Document and (ii) the Representative for the holders of such
Indebtedness shall have (A) executed and delivered this Agreement as of the date
hereof or become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof and (B) become a party to the First
Lien Intercreditor Agreement pursuant to, and by satisfying the conditions set
forth in, Section 5.13 thereof; provided further that, if such Indebtedness will
be the initial Additional Senior Debt incurred by the Borrower, then the
Guarantors, the Administrative Agent and the Representative for such
Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement. Additional Senior Debt shall include any Registered Equivalent Notes
and Guarantees thereof by the Guarantors issued in exchange therefor.


“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the credit agreements, promissory notes,
indentures, the Senior Collateral Documents or other operative agreements
evidencing or governing such Indebtedness.
“Additional Senior Debt Facility” means each credit agreement, indenture or
other governing agreement with respect to any Additional Senior Debt.
“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, all amounts owing pursuant to the terms of such
Additional Senior Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, premium, interest (including interest
that accrues after the commencement of a Bankruptcy Case,



ANNEX III- 2
55745340_4

--------------------------------------------------------------------------------





regardless of whether such interest is an allowed claim under such Bankruptcy
Case), letter of credit commissions, reimbursement obligations, charges,
expenses, fees, attorneys costs, indemnities and other amounts payable by a
Grantor under any Additional Senior Debt Document.
“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Guarantor under any
related Additional Senior Debt Documents.
“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor Administrative
Agent.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.
“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Cash Collateral” shall have the meaning assigned to such term in Section
5.07(a).
“Class Debt” has the meaning assigned to such term in Section 8.09.
“Class Debt Parties” has the meaning assigned to such term in Section 8.09.
“Class Debt Representatives” has the meaning assigned to such term in Section
8.09.
“Collateral” means the Senior Collateral and the Second Priority Collateral.
“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.
“Credit Agreement” means that certain Credit Agreement, dated as of [ ], 2012,
among Holdings, the Borrower, the lenders from time to time party thereto,
Deutsche Bank Trust Company Americas, as administrative agent (the
“Administrative Agent”) and the other agents and parties party thereto, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.











ANNEX III- 3
55745340_4

--------------------------------------------------------------------------------



“Credit Agreement Loan Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement.
“Credit Agreement Obligations” means the “Secured Obligations” as defined in the
Security Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.
“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Majority Representatives, in a notice to the Designated Senior Representative
and the Borrower hereunder, as the “Designated Second Priority Representative”
for purposes hereof.
“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Controlling Collateral Agent (as
defined in the First Lien Intercreditor Agreement) at such time.
“DIP Financing” has the meaning assigned to such term in Section 6.01.
“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.
“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with an Additional Senior Debt
Facility secured by such Shared Collateral under one or more Additional Senior
Debt Documents which has been designated in writing by the Administrative Agent
(under the Credit Agreement so Refinanced) to the Designated Senior
Representative as the “Credit Agreement” for purposes of this Agreement.
“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.
“Enforcement Action” means, with respect to the Senior Obligations or the Second
Priority Obligations, the exercise of any rights and remedies with respect to
any Shared Collateral securing such obligations or the commencement or
prosecution of enforcement of any of the rights and remedies with respect to the
Shared Collateral under, as applicable, the Senior Debt Documents or the Second
Priority Debt Documents, or applicable law, including without limitation, the
exercise







ANNEX III- 4
55745340_4

--------------------------------------------------------------------------------



of any rights of set-off or recoupment, and the exercise of any rights or
remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction or under the Bankruptcy Code.
“Enforcement Notice” shall have the meaning assigned to such term in Section
5.07(a).
“First Lien Intercreditor Agreement” has the meaning assigned to such term in
the Credit Agreement.
“Grantors” means the Borrower, Holdings, and each of their respective
Subsidiaries or direct or indirect parent company of the Borrower which has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations. The Grantors existing on the date hereof are set forth in
Annex I hereto.
“Guarantors” has the meaning assigned to such term in the Credit Agreement.
“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.
“Initial Second Priority Debt Documents” means that certain [Credit Agreement]
[Indenture] dated as of [          ], 201[  ], among the Borrower, [the
Guarantors identified therein,] [and] [     ], as [administrative agent]
[trustee][, and [     ], as [paying agent, registrar and transfer agent]] and
any notes, security documents and other operative agreements evidencing or
governing such Indebtedness, including any agreement entered into for the
purpose of securing the Initial Second Priority Debt Obligations.


-4-


“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.
“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.
“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.
“Insolvency or Liquidation Proceeding” means: any case commenced by or against
the Borrower or any other Grantor under any Bankruptcy Law, any other proceeding
for the reorganization, recapitalization or adjustment or marshalling of the
assets or liabilities of the Borrower or any other Grantor, any receivership or
assignment for the benefit of creditors relating to the Borrower or any other
Grantor or any similar case or proceeding relative to the Borrower or any other
Grantor or its creditors, as such, in each case whether or not voluntary; any
liquidation, dissolution, marshalling of assets or liabilities or other winding
up of or relating to the Borrower or any other Grantor, in each case whether or
not voluntary and whether or not involving bankruptcy







ANNEX III- 5
55745340_4

--------------------------------------------------------------------------------



or insolvency; or any other proceeding of any type or nature in which
substantially all claims of creditors of the Borrower or any other Grantor are
determined and any payment or distribution is or may be made on account of such
claims.
“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.
“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex III or Annex IV hereof.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.
“Major Second Priority Representative” means, with respect to any Shared
Collateral, the Second Priority Representative of the series of Second Priority
Debt that constitutes the largest outstanding principal amount of any then
outstanding series of Second Priority Debt with respect to such Shared
Collateral.
“Officer's Certificate” has the meaning provided to such term in Section 8.08.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).
“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.
“Purchase” has the meaning assigned to such term in Section 5.07(b).
“Purchase Notice” has the meaning assigned to such term in Section 5.07(a).
“Purchase Price” has the meaning assigned to such term in Section 5.07(c).
“Purchasing Parties” has the meaning assigned to such term in Section 5.07(b).
“Recovery” has the meaning assigned to such term in Section 6.04.
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents,





ANNEX III- 6
55745340_4

--------------------------------------------------------------------------------



borrowers and/or guarantors, and including in each case, but not limited to,
after the original instrument giving rise to such indebtedness has been
terminated and including, in each case, through any credit agreement, indenture
or other agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Representatives” means the Senior Representatives and the Second Priority
Representatives.
“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.
“Second Priority Class Debt” has the meaning assigned to such term in Section
8.09.
“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.
“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.
“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.
“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Borrower or
any Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.
“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary that
is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are secured by the Second Priority Collateral on a
pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents which provide that such Indebtedness and guarantees are to be secured
by such Second Priority Collateral on a subordinate basis to the Senior Debt
Obligations (and which is not secured by Liens on any assets of the Borrower or
any other Grantor other than the Second Priority Collateral or which are not
included in the Senior Collateral); provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Debt Document and Second Priority Debt Document and (ii) except
in the case of the Initial Second Priority Debt hereunder, the Representative
for the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof.
Second Priority Debt











ANNEX III- 7
55745340_4

--------------------------------------------------------------------------------







shall include any Registered Equivalent Notes and Guarantees thereof by the
Guarantors issued in exchange therefor.
“Second Priority Debt Documents” means, with respect to any series, issue or
class of Second Priority Debt, the credit agreements, promissory notes,
indentures, the Second Priority Collateral Documents or other operative
agreements evidencing or governing such Indebtedness, including the Initial
Second Priority Debt Documents.
“Second Priority Debt Facility” means each credit agreement, indenture or other
governing agreement with respect to any Second Priority Debt.
“Second Priority Debt Obligations” means, with respect to any series, issue or
class of Second Priority Debt, all amounts owing pursuant to the terms of such
Second Priority Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest (including interest that
accrues after the commencement of a Bankruptcy Case, regardless of whether such
interest is an allowed claim under such Bankruptcy Case), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Second
Priority Debt Document.
“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt incurred
after the date hereof, the holders of such Indebtedness, the Representative with
respect thereto, any trustee or agent therefor under any related Second Priority
Debt Documents and the beneficiaries of each indemnification obligation
undertaken by the Borrower or any other Grantor under any related Second
Priority Debt Documents.
“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days after the occurrence of both (i) an
Event of Default (under and as defined in the Second Priority Debt Document for
which such Second Priority Representative has been named as Representative) and
(ii) the Designated Senior Representative's and each other Representative's
receipt of written notice from such Second Priority Representative that (x) such
Second Priority Representative is the Major Second Priority Representative and
that an Event of Default (under and as defined in the Second Priority Debt
Document for which such Second Priority Representative has been named as
Representative) has occurred and is continuing and (y) the Second Priority Debt
Obligations of the series with respect to which such Second Priority
Representative is the Second Priority Representative are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with the terms of the applicable Second Priority Debt Document;
provided that the Second Priority Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred with respect to any Shared
Collateral (1) at any time the Designated Senior Representative has commenced
and is diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) at any time the Grantor which has granted a security interest
in such Shared Collateral is then a debtor under or with respect to (or
otherwise subject to ) any Insolvency or Liquidation Proceeding.
“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then outstanding aggregate amount of
Second Priority Debt Obligations.







ANNEX III- 8
55745340_4

--------------------------------------------------------------------------------





“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.
“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility
incurred after the date hereof, the Second Priority Debt Parties thereunder, the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Second Priority Debt Facility that is named as the Representative in
respect of such Second Priority Debt Facility in the applicable Joinder
Agreement.
“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.
“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.
“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.
“Senior Class Debt” has the meaning assigned to such term in Section 8.09.
“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.
“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.
“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or any other assets of the
Borrower or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.
“Senior Collateral Documents” means the Security Agreement and the other
“Collateral Documents” as defined in the Credit Agreement, the First Lien
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Borrower or any other Grantor for purposes of providing collateral
security for any Senior Obligation.
“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and (b)
any Additional Senior Debt Documents.
“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.
“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.
“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.









ANNEX III- 9
55745340_4

--------------------------------------------------------------------------------





“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent
and (ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement), the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.
“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.
“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest at such time (or, in the case of
the Senior Facilities, are deemed pursuant to Article II to hold a security
interest). If, at any time, any portion of the Senior Collateral under one or
more Senior Facilities does not constitute Second Priority Collateral under one
or more Second Priority Debt Facilities, then such portion of such Senior
Collateral shall constitute Shared Collateral only with respect to the Second
Priority Debt Facilities for which it constitutes Second Priority Collateral and
shall not constitute Shared Collateral for any Second Priority Debt Facility
which does not have a security interest in such Collateral at such time.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
[“Trustee” has the meaning assigned to such term in Section 8.21.]
“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.
SECTION 1.02.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person's successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,”















ANNEX III- 10
55745340_4

--------------------------------------------------------------------------------



“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.


ARTICLE II


Priorities and Agreements with Respect to Shared Collateral


SECTION 2.01.        Subordination.


(a)Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the UCC, any applicable law, any Second Priority Debt Document or
any Senior Debt Document or any other circumstance whatsoever (including any
non-perfection of any Lien to secure the Senior Obligations and/or the Second
Priority Debt Obligations), each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby agrees that (a) any Lien on the Shared Collateral securing any
Senior Obligations now or hereafter held by or on behalf of any Senior
Representative or any other Senior Secured Party or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Shared Collateral securing any Second
Priority Debt Obligations and (b) any Lien on the Shared Collateral securing any
Second Priority Debt Obligations now or hereafter held by or on behalf of any
Second Priority Representative, any Second Priority Debt Parties or any Second
Priority Representative or other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Shared
Collateral securing any Senior Obligations. All Liens on the Shared Collateral
securing any Senior Obligations shall be and remain senior in all respects and
prior to all Liens on the Shared Collateral securing any Second Priority Debt
Obligations for all purposes, whether or not such Liens securing any Senior
Obligations are subordinated to any Lien securing any other obligation of the
Borrower, any Grantor or any other Person or otherwise subordinated, voided,
avoided, invalidated or lapsed.


SECTION 2.02.     Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
prepaid or repaid and subsequently reborrowed, (b) the terms of the Senior Debt
Documents and the Senior Obligations may be amended, supplemented or otherwise
modified, and the Senior Obligations, or a portion thereof, may be Refinanced
from time to time and (c) the



















ANNEX III- 11
55745340_4

--------------------------------------------------------------------------------



aggregate amount of the Senior Obligations may be increased, in each case,
without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any Refinancing of either the Senior Obligations or the Second
Priority Debt Obligations, or any portion thereof. As between the Borrower and
the other Grantors and the Second Priority Debt Parties, the foregoing
provisions will not limit or otherwise affect the obligations of the Borrower
and the Grantors contained in any Second Priority Debt Document with respect to
the incurrence of additional Senior Obligations.         


SECTION 2.03.     Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), (i) the
validity, extent, perfection, priority or enforceability of any Lien securing
any Senior Obligations held (or purported to be held) by or on behalf of any
Senior Representative or any of the other Senior Secured Parties or other agent
or trustee therefor in any Senior Collateral or (ii) the relative rights and
duties of the holders of the Senior Obligations and the Second Priority Debt
Obligations granted and/or established in this Agreement or any other Collateral
Document with respect to such Liens, and each Senior Representative, for itself
and on behalf of each Senior Secured Party under its Senior Facility, agrees
that it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the validity, extent, perfection, priority or enforceability of
any Lien securing any Second Priority Debt Obligations held (or purported to be
held) by or on behalf of any of any Second Priority Representative or any of the
Second Priority Debt Parties in the Second Priority Collateral or (ii) the
relative rights and duties of the holders of the Senior Obligations and the
Second Priority Debt Obligations granted and/or established in this Agreement or
any other Collateral Document with respect to such Liens. Notwithstanding the
foregoing, no provision in this Agreement shall be construed to prevent or
impair the rights of any Senior Representative or any Senior Secured Party to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.


SECTION 2.04.     No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing all Senior Obligations under the
Senior Collateral Documents, such Second Priority Representative or Second
Priority Debt Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Representative as
security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to each Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of each Senior Representative and the
other Senior Secured Parties as security for the

















ANNEX III- 12
55745340_4

--------------------------------------------------------------------------------



Senior Obligations. To the extent that the foregoing provisions are not complied
with for any reason, without limiting any other rights and remedies available to
the Designated Senior Representative and/or the Senior Secured Parties, each
Second Priority Representative, on behalf of the applicable Second Priority Debt
Parties, agrees that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this Section
2.04 shall be subject to Section 4.02.


SECTION 2.05.     Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.


SECTION 2.06.     Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Administrative Agent
pursuant to Section 2.03(g), 2.06(b)(vi), 2.18 or Article VIII of the Credit
Agreement (or any equivalent successor provision) shall be applied as specified
in the Credit Agreement and will not constitute Shared Collateral.


ARTICLE III


Enforcement


SECTION 3.01.     Exercise of Remedies.


(a)So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Debt Party will (x) exercise or seek to
exercise any rights or remedies (including setoff or recoupment) with respect to
any Shared Collateral in respect of any Second Priority Debt Obligations, or
institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure), (y) contest, protest or object to any
foreclosure proceeding or action brought with respect to the Shared Collateral
or any other Senior Collateral by any Senior Representative or any Senior
Secured Party in respect of the Senior Obligations, the exercise of any right by
any Senior Representative or any Senior Secured Party (or any agent or sub-agent
on their behalf) in respect of the Senior Obligations under any lockbox
agreement, control agreement, landlord waiver or bailee's letter or similar
agreement or arrangement to which any Senior Representative or any Senior
Secured Party either is a party or may have rights as a third party beneficiary,
or any other exercise by any such party of any rights and remedies relating to
the Shared Collateral under the

















ANNEX III- 13
55745340_4

--------------------------------------------------------------------------------



Senior Debt Documents or otherwise in respect of the Senior Collateral or the
Senior Obligations, or (z) object to the forbearance by the Senior Secured
Parties from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Shared Collateral in
respect of Senior Obligations and (ii) the Senior Representatives and the Senior
Secured Parties shall have the exclusive right to enforce rights, exercise
remedies (including setoff, recoupment and the right to credit bid their debt)
and make determinations regarding the release, disposition or restrictions with
respect to the Shared Collateral without any consultation with or the consent of
any Second Priority Representative or any Second Priority Debt Party; provided,
however, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Borrower or any other Grantor, any Second Priority Representative
may file a claim or statement of interest with respect to the Second Priority
Debt Ob-ligations under its Second Priority Debt Facility, (B) any Second
Priority Representative may take any action (not adverse to the prior Liens on
the Shared Collateral securing the Senior Obligations or the rights of the
Senior Representatives or the Senior Secured Parties to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Shared Collateral, (C) any Second Priority Representative and the Second
Priority Secured Parties may exercise their rights and remedies as unsecured
creditors, to the extent provided in Section 5.04 and (D) from and after the
Second Priority Enforcement Date, the Major Second Priority Representative may
exercise or seek to exercise any rights or remedies (including setoff or
recoupment) with respect to any Shared Collateral in respect of any Second
Priority Debt Obligations, or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure), but only so long
as (1) the Designated Senior Representative has not commenced and is not
diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) the Grantor which has granted a security interest in such
Shared Collateral is not then a debtor under or with respect to (or otherwise
subject to ) any Insolvency or Liquidation Proceeding. In exercising rights and
remedies with respect to the Senior Collateral, the Senior Representatives and
the Senior Secured Parties may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.


(b)     So long as the Discharge of Senior Obligations has not occurred, each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will not, in
the context of its role as secured creditor, take or receive any Shared
Collateral or any Proceeds of Shared Collateral in connection with the exercise
of any right or remedy (including setoff or recoupment) with respect to any
Shared Col-lateral in respect of Second Priority Debt Obligations. Without
limiting the generality of the foregoing, unless and until the Discharge of
Senior Obligations has occurred, except as expressly provided in the proviso in
clause (ii) of Section 3.01(a), the sole right of the Second Priority
Representatives and the Second Priority Debt Parties with respect to the Shared
Collateral is to hold a Lien on the Shared Collateral in respect of Second
Priority Debt Obligations pursuant to the Second Priority Debt Documents for the
period and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, after the Discharge of Senior Obligations has occurred.



















ANNEX III- 14
55745340_4

--------------------------------------------------------------------------------



(c)     Subject to the proviso in clause (ii) of Section 3.01(a), (i) each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that neither such
Second Priority Representative nor any such Second Priority Debt Party will take
any action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of any Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.


(d)    Each Second Priority Representative hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.


(e)    Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
who may be instructed by the Second Priority Majority Representatives shall have
the exclusive right to exercise any right or remedy with respect to the
Collateral, and the Designated Second Priority Representative who may be
instructed by the Second Priority Majority Representatives shall have the
exclusive right to direct the time, method and place of exercising or conducting
any proceeding for the exercise of any right or remedy available to the Second
Priority Debt Parties with respect to the Collateral, or of exercising or
directing the exercise of any trust or power conferred on the Second Priority
Representatives, or for the taking of any other action authorized by the Second
Priority Collateral Documents; provided, however, that nothing in this Section
3.01(e) shall impair the right of any Second Priority Representative or other
agent or trustee acting on behalf of the Second Priority Debt Parties to take
such actions with respect to the Collateral after the Discharge of Senior
Obligations as may be otherwise required or authorized pursuant to any
intercreditor agreement governing the Second Priority Debt Parties or the Second
Priority Debt Obligations.


SECTION 3.02.     Cooperation. Subject to the proviso in clause (ii) of Section
3.01(a), each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that,
unless and until the Discharge of Senior Obligations has occurred, it will not
commence, or join with any Person (other than the Senior Secured Parties and the
Senior Representatives upon the request of the Designated Senior Representative)
in commencing, any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it in the Shared
Collateral under any of the Second Priority Debt Documents or otherwise in
respect of the Second Priority Debt Obligations.

















ANNEX III- 15
55745340_4

--------------------------------------------------------------------------------





SECTION 3.03.     Actions upon Breach. Should any Second Priority Representative
or any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Borrower or any other Grantor) or the
Borrower may obtain relief against such Second Priority Representative or such
Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties' damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that the Borrower, any other Grantor or the Senior Secured Parties
cannot demonstrate damage or be made whole by the awarding of damages and (ii)
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by any Senior Representative or any other
Senior Secured Party.


ARTICLE IV


Payments


SECTION 4.01.     Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Designated Senior Representative to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents (including the First Lien Intercreditor Agreement) until the Discharge
of Senior Obligations has occurred. Upon the Discharge of Senior Obligations,
each applicable Senior Representative shall deliver promptly to the Designated
Second Priority Representative any Shared Collateral or Proceeds thereof held by
it in the same form as received, with any necessary endorsements, or as a court
of competent jurisdiction may otherwise direct, to be applied by the Designated
Second Priority Representative to the Second Priority Debt Obligations in such
order as specified in the relevant Second Priority Debt Documents.


SECTION 4.02.     Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff or
recoupment) relating to the Shared Collateral, in contravention of this
Agreement or otherwise, shall be segregated and held in trust for the benefit of
and forthwith paid over to the Designated Senior Representative for the benefit
of the Senior Secured Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. The
Designated Senior Representative is hereby authorized to make any such
endorsements as agent for each of the Second Priority Representatives or any
such Second Priority Debt Party. This authorization is coupled with an interest
and is irrevocable.


ARTICLE V











ANNEX III- 16
55745340_4

--------------------------------------------------------------------------------





Other Agreements


SECTION 5.01. Releases.


(a)Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that, in the
event of a sale, transfer or other disposition of any specified item of Shared
Collateral (including all or substantially all of the equity interests of any
subsidiary of the Borrower) other than a release granted upon or following the
Discharge of Senior Obligations, the Liens granted to the Second Priority
Representatives and the Second Priority Debt Parties upon such Shared Collateral
to secure Second Priority Debt Obligations shall terminate and be released,
automatically and without any further action, concurrently with the termination
and release of all Liens granted upon such Shared Collateral to secure Senior
Obligations. Upon delivery to a Second Priority Representative of an Officer's
Certificate stating that any such termination and release of Liens securing the
Senior Obligations has become effective (or shall become effective concurrently
with such termination and release of the Liens granted to the Second Priority
Debt Parties and the Second Priority Representatives) and any necessary or
proper instruments of termination or release prepared by the Borrower or any
other Grantor, such Second Priority Representative will promptly execute,
deliver or acknowledge, at the Borrower's or the other Grantor's sole cost and
expense, such instruments to evidence such termination and release of the Liens.
Nothing in this Section 5.01(a) will be deemed to affect any agreement of a
Second Priority Representative, for itself and on behalf of the Second Priority
Debt Parties under its Second Priority Debt Facility, to release the Liens on
the Second Priority Collateral as set forth in the relevant Second Priority Debt
Documents.
(b)Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the Designated Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Second Priority Representative or such
Second Priority Debt Party or in the Designated Senior Representative's own
name, from time to time in the Designated Senior Representative's discretion,
for the purpose of carrying out the terms of Section 5.01(a), to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.
(c)Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this Section
5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.













ANNEX III- 17
55745340_4

--------------------------------------------------------------------------------



(d)Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral, (ii) to deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Shared Collateral by taking
any of the actions set forth above only with respect to, or in favor of, the
Designated Senior Representative.
SECTION 5.02.        Insurance and Condemnation Awards. Unless and until the
Discharge of Senior Obligations has occurred, the Designated Senior
Representative and the Senior Secured Parties shall have the sole and exclusive
right, subject to the rights of the Grantors under the Senior Debt Documents,
(a) to be named as additional insured and loss payee under any insurance
policies maintained from time to time by any Grantor with respect to any Shared
Collateral, (b) to adjust settlement for any insurance policy covering the
Shared Collateral in the event of any loss thereunder and (c) to approve any
award granted in any condemnation or similar proceeding affecting the Shared
Collateral. Unless and until the Discharge of Senior Obligations has occurred,
all proceeds of any such policy and any such award, if in respect of the Shared
Collateral, shall be paid (i) first, prior to the occurrence of the Discharge of
Senior Obligations, to the Designated Senior Representative for the benefit of
Senior Secured Parties pursuant to the terms of the Senior Debt Documents, (ii)
second, after the occurrence of the Discharge of Senior Obligations, to the
Designated Second Priority Representative for the benefit of the Second Priority
Debt Parties pursuant to the terms of the applicable Second Priority Debt
Documents and (iii) third, if no Second Priority Debt Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
If any Second Priority Representative or any Second Priority Debt Party shall,
at any time, receive any proceeds of any such insurance policy or any such award
in contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.


SECTION 5.03.        Amendments to Second Priority Collateral Documents.


(a)No Second Priority Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be prohibited by any of the









ANNEX III- 18
55745340_4

--------------------------------------------------------------------------------





terms of this Agreement or any Senior Debt Document. The Borrower agrees to
deliver to the Designated Senior Representative copies of (i) any amendments,
supplements or other modifications to the Second Priority Collateral Documents
and (ii) any new Second Priority Collateral Documents promptly after
effectiveness thereof. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that each Second Priority Collateral Document under its Second
Priority Debt Facility shall include the following language (or language to
similar effect reasonably approved by the Designated Senior Representative):
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Deutsche Bank Trust Company Americas, as administrative
agent, pursuant to or in connection with the Credit Agreement, dated as of
[____], 2012 among Holdings, the Borrower, the lenders from time to time party
thereto, Deutsche Bank Trust Company Americas, as administrative agent and the
other parties thereto, as further amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time and (ii) the
exercise of any right or remedy by the [Second Priority Representative]
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement dated as of [ ], 201[ ] (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
Deutsche Bank Trust Company Americas, as Administrative Agent,
[                          ] and its subsidiaries and affiliated entities party
thereto. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.”
(b)In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Borrower or any other Grantor; provided,
however, that written notice of such amendment, waiver or consent shall have
been given to each Second Priority Representative within 10 Business Days after
the effectiveness of such amendment, waiver or consent.     


SECTION 5.04.     Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Borrower and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate (or are not otherwise prohibited by) any express
provision of this Agreement. Nothing in this Agreement shall prohibit the
receipt by any













ANNEX III- 19
55745340_4

--------------------------------------------------------------------------------





Second Priority Representative or any Second Priority Debt Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents so long as such receipt is not the direct or
indirect result of the exercise by a Second Priority Representative or any
Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral. In the event any Second Priority Representative or
any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Representatives or the Senior Secured Parties may have
with respect to the Senior Collateral.


SECTION 5.05.     Gratuitous Bailee for Perfection.


(a)     Each Senior Representative acknowledges and agrees that if it shall at
any time hold a Lien securing any Senior Obligations on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee's
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the applicable Senior Representative shall also hold such
Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee's letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.


(b)In the event that any Senior Representative (or its agents or bailees) has
Lien filings against Intellectual Property that is part of the Shared Collateral
that are necessary for the perfection of Liens in such Shared Collateral, such
Senior Representative agrees to hold such Liens as sub-agent and gratuitous
bailee for the relevant Second Priority Representatives and any assignee
thereof, solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the relevant Second Priority Collateral Documents,
subject to the terms and conditions of this Section 5.05.
(c)Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.
(d)The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that









ANNEX III- 20
55745340_4

--------------------------------------------------------------------------------





any of the Pledged or Controlled Collateral is genuine or owned by the Grantors
or to protect or preserve rights or benefits of any Person or any rights
pertaining to the Shared Collateral, except as expressly set forth in this
Section 5.05. The duties or responsibilities of the Senior Representatives under
this Section 5.05 shall be limited solely to holding or controlling the Shared
Collateral and the related Liens referred to in paragraphs (a) and (b) of this
Section 5.05 as sub--agent and gratuitous bailee for the relevant Second
Priority Representative for purposes of perfecting the Lien held by such Second
Priority Representative.
(e)The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each, Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives' roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.
(f)Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors' sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee's letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated Second Party
Representative is entitled to approve any awards granted in such proceeding. The
Borrower and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such Person
as a result of its own willful misconduct, gross negligence or bad faith (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment). The Senior Representatives have no obligations to follow instructions
from any Second Priority Representative or any other Second Priority Debt Party
in contravention of this Agreement.
(g)None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.











ANNEX III- 21
55745340_4

--------------------------------------------------------------------------------





SECTION 5.06. When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time concurrently with or after the Discharge of Senior Obligations
has occurred, the Borrower or any Subsidiary enters into any Refinancing of any
Senior Obligations, then such Discharge of Senior Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken prior to the date of such
designation as a result of the occurrence of such first Discharge of Senior
Obligations) and the applicable agreement governing such Senior Obligations
shall automatically be treated as a Senior Debt Document for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Shared Collateral set forth herein and the agent, representative or
trustee for the holders of such Senior Obligations shall be the Senior
Representative for all purposes of this Agreement. Upon receipt of notice of
such incurrence (including the identity of the new Senior Representative), each
Second Priority Representative (including the Designated Second Priority
Representative) shall promptly (a) enter into such documents and agreements (at
the expense of the Borrower), including amendments or supplements to this
Agreement, as the Borrower or such new Senior Representative shall reasonably
request in writing in order to provide the new Senior Representative the rights
of a Senior Representative contemplated hereby, (b) deliver to such Senior
Representative, to the extent that it is legally permitted to do so, all Shared
Collateral, including all proceeds thereof, held or controlled by such Second
Priority Representative or any of its agents or bailees, including the transfer
of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign its
rights under any landlord waiver or bailee's letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, (c) notify any
applicable insurance carrier that it is no longer entitled to be a loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (d) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new Senior
Representative is entitled to approve any awards granted in such proceeding.


SECTION 5.07.     Purchase Right. (a) Each Senior Representative agrees that it
will give the Designated Second Priority Representative written notice (the
“Enforcement Notice”) within five (5) Business Days after the commencement by
such Senior Representative of (i) any Enforcement Action with respect to Shared
Collateral or (ii) any Insolvency or Liquidation Proceeding (which notice shall
be effective for all Enforcement Actions taken after the date of such notice so
long as such Senior Representative is diligently pursuing in good faith the
exercise of its default or enforcement rights or remedies against, or diligently
attempting in good faith to vacate any stay of enforcement rights (other than
any stay imposed under Section 362 of the Bankruptcy Code or any similar stay
under any similar Bankruptcy Law) of its Senior Liens on a material portion of
the Shared Collateral, including, without limitation, all Enforcement Actions
identified in such notice). Following the commencement of an Enforcement Action
or the institution of any Insolvency Proceeding by any Senior Representative,
any Second Priority Debt Party shall have the option, by irrevocable written
notice (the “Purchase Notice”) delivered by the Designated Second Priority
Representative to each Senior Representative no later than ten (10) Business
Days after receipt by the Designated Second Priority Representative of the
Enforcement Notice, to purchase all, but not less than all, of the Senior
Obligations from the Senior Secured Parties. In the case of a voluntary
Insolvency or Liquidation Proceeding commenced by any Grantor, or an involuntary
Insolvency or Liquidation Proceeding commenced by any party other than a Senior
Representative, no Enforcement Notice need be provided and the Designated Second















ANNEX III- 22
55745340_4

--------------------------------------------------------------------------------



Priority Representative shall have the option to deliver the Purchase Notice
within ten (10) Business Days from the commencement of such Insolvency or
Liquidation Proceeding. If the Designated Second Priority Representative so
delivers the Purchase Notice, each Senior Representative shall terminate any
existing Enforcement Actions and shall not take any further Enforcement Actions;
provided that the Purchase (as defined below) shall have been consummated on the
Business Day specified in the Purchase Notice in accordance with
Section 5.07(b).


(b)On the date specified by the Designated Second Priority Representative in the
Purchase Notice (which shall be a Business Day not less than five (5) Business
Days, nor more than ten (10) Business Days, after receipt by the Senior
Representatives of the Purchase Notice), the Senior Secured Parties shall,
subject to any required approval of any court or other governmental authority
then in effect, sell to the Second Priority Debt Parties electing to purchase
pursuant to Section 5.07(a) (the “Purchasing Parties”), and the Purchasing
Parties shall purchase (the “Purchase”) from the Senior Secured Parties, all of
the Senior Obligations; provided that the Senior Obligations purchased shall not
include any rights of Senior Secured Parties with respect to indemnification and
other obligations of the Borrower and the Grantors under the Senior Debt
Documents that are expressly stated to survive the termination of the Senior
Debt Documents (the “Surviving Obligations”).
(c)Without limiting the obligations of the Borrower and the Grantors under the
Senior Debt Documents to the Senior Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the Senior Secured Parties as the purchase price (the “Purchase Price”) therefor
the full amount of all Senior Obligations then outstanding and unpaid (including
principal, premium, interest, fees, breakage costs, attorneys' fees and
expenses, and, in the case of any obligations in respect of Secured Hedge
Agreements owed to a Senior Secured Party, the amount that would be payable by
the relevant Loan Party thereunder if it were to terminate such Secured Hedge
Agreements on the date of the Purchase or, if not terminated, an amount
determined by the relevant Senior Secured Party to be necessary to collateralize
its credit risk arising out of such Secured Hedge Agreement), (ii) furnish cash
collateral (the “Cash Collateral”) to the Senior Secured Parties in such amounts
as the relevant Senior Secured Parties determine is reasonably necessary to
secure such Senior Secured Parties in connection with any outstanding letters of
credit (not to exceed 105% of the aggregate undrawn face amount of such letters
of credit), (iii) agree to reimburse the Senior Secured Parties for any loss,
cost, damage or expense (including attorneys' fees and expenses) in connection
with any fees, costs or expenses related to any checks or other payments
provisionally credited to the Senior Obligations and/or as to which the Senior
Secured Parties have not yet received final payment and (iv) agree, after
written request from any Senior Representative, to reimburse the Senior Secured
Parties in respect of indemnification obligations of the Loan Parties under the
Senior Debt Documents as to matters or circumstances known to the Purchasing
Parties (including by way of notice from any Senior Representative or Senior
Secured Party) at the time of the Purchase which could reasonably be expected to
result in any loss, cost, damage or expense to any of the Senior Secured
Parties; provided that in no event shall any Purchasing Party be liable to
reimburse the Senior Secured Parties in respect of indemnification obligations
in excess of proceeds of Collateral received by the Purchasing Parties.























ANNEX III- 23
55745340_4

--------------------------------------------------------------------------------



(d)The Purchase Price and Cash Collateral shall be remitted by wire transfer in
immediately available funds to such account of the respective Senior
Representative as it shall designate to the Purchasing Parties. Each Senior
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the Senior Secured
Parties in accordance with the Senior Debt Documents. Interest shall be
calculated to but excluding the day on which the Purchase occurs if the amounts
so paid by the Purchasing Parties to the account designated by the Senior
Collateral Agent are received in such account prior to 3:00 p.m., New York City
time, and interest shall be calculated to and including such day if the amounts
so paid by the Purchasing Parties to the account designated by the respective
Senior Representative are received in such account later than 3:00 p.m., New
York City time.


(e)The Purchase shall be made without representation or warranty of any kind by
the Senior Secured Parties as to the Senior Obligations, the Senior Collateral
or otherwise and without recourse to the Senior Secured Parties, except that the
Senior Secured Parties shall represent and warrant (i) the amount of the Senior
Obligations being purchased, (ii) that the Senior Secured Parties own the Senior
Obligations free and clear of any liens or encumbrances and (iii) that the
Senior Secured Parties have the right to assign the Senior Obligations and the
assignment is duly authorized.


ARTICLE VI


Insolvency or Liquidation Proceedings.


SECTION 6.01.     Financing Issues. Until the Discharge of Senior Obligations
has occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to the Borrower's or
any other Grantor's obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will raise no (a) objection to and will not otherwise contest or
oppose (or join with or support any other party opposing, objecting to or
contesting) such sale, use or lease of such cash or other collateral or such DIP
Financing and, except to the extent permitted by the proviso in clause (ii) of
Section 3.01(a) and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing any
Senior Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) any adequate protection Liens provided to the Senior Secured
Parties, and (z) to any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representatives, (b) objection to (and will not
otherwise contest or oppose (or join with or support any other party opposing,
objecting to or contesting)) any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement in respect of Senior
Obligations made by any Senior Representative or any other Senior Secured Party,
(c) objection to (and will not otherwise contest or oppose (or join with or
support any other party opposing, objecting to or contesting)) any exercise by
any Senior Secured Party of the right to credit bid

















ANNEX III- 24
55745340_4

--------------------------------------------------------------------------------



Senior Obligations at any sale in foreclosure of Senior Collateral under Section
363(k) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law, (d) objection to (and will not otherwise contest or oppose (or join with or
support any other party opposing, objecting to or contesting)) any other request
for judicial relief made in any court by any Senior Secured Party relating to
the lawful enforcement of any Lien on Senior Collateral or (e) objection to (and
will not otherwise contest or oppose (or join with or support any other party
opposing, objecting to or contesting)) any order relating to a sale or other
disposition of assets of any Grantor to which any Senior Representative has
consented or not objected that provides, to the extent such sale or other
disposition is to be free and clear of Liens, that the Liens securing the Senior
Obligations and the Second Priority Debt Obligations will attach to the proceeds
of the sale on the same basis of priority as the Liens on the Shared Collateral
securing the Senior Obligations rank to the Liens on the Shared Collateral
securing the Second Priority Debt Obligations pursuant to this Agreement. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that notice received
two Business Days prior to the entry of an order approving such usage of cash or
other collateral or approving such financing shall be adequate notice.


SECTION 6.02.     Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.
 
SECTION 6.03.     Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection, (b)
any objection by any Senior Representative or any Senior Secured Parties to any
motion, relief, action or proceeding based on any Senior Representative's or
Senior Secured Party's claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law or (B) assert or support any claim
for costs or expenses of preserving or disposing of any Collateral under Section
506(c) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law. Notwithstanding anything contained in this Section 6.03 or in Section 6.01,
in any Insolvency or Liquidation Proceeding, (i) if the Senior Secured Parties
(or any subset thereof) are granted adequate protection in the form of
additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, may seek or request adequate
protection in the form of a replacement Lien or superpriority claim on such
additional collateral, which (A) Lien is subordinated to the Liens securing all
Senior Obligations and such DIP Financing (and all obligations relating thereto)
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement and (B) superpriority claim is subordinated to all superpriority
claims of the Senior Secured Parties on the same basis as the other claims of
the



















ANNEX III- 25
55745340_4

--------------------------------------------------------------------------------



Second Priority Debt Parties are so subordinated to the claims of the Senior
Secured Parties under this Agreement, (ii) in the event any Second Priority
Representatives, for themselves and on behalf of the Second Priority Debt
Parties under their Second Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted (in each instance, to the
extent such grant is otherwise permissible under the terms and conditions of
this Agreement) in the form of additional or replacement collateral, then such
Second Priority Representatives, for themselves and on behalf of each Second
Priority Debt Party under their Second Priority Debt Facilities, agree that each
Senior Representative shall also be granted a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and any such DIP
Financing and that any Lien on such additional or replacement collateral
securing the Second Priority Debt Obligations shall be subordinated to the Liens
on such collateral securing the Senior Obligations and any such DIP Financing
(and all obligations relating thereto) and any other Liens granted to the Senior
Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Priority Debt Obligations are so subordinated to such Liens
securing Senior Obligations under this Agreement and (iii) in the event any
Second Priority Representatives, for themselves and on behalf of the Second
Priority Debt Parties under their Second Priority Debt Facilities, seek or
request adequate protection and such adequate protection is granted (in each
instance, to the extent such grant is otherwise permissible under the terms and
conditions of this Agreement) in the form of a superpriority claim, then such
Second Priority Representatives, for themselves and on behalf of each Second
Priority Debt Party under their Second Priority Debt Facilities, agree that each
Senior Representative shall also be granted adequate protection in the form of a
superpriority claim, which superpriority claim shall be senior to the
superpriority claim of the Second Priority Debt Parties.
  
SECTION 6.04.     Preference Issues. If any Senior Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement. This Section 6.04
shall survive the termination of this Agreement.


SECTION 6.05.     Separate Grants of Security and Separate Classifications.

























ANNEX III- 26
55745340_4

--------------------------------------------------------------------------------



Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges and
agrees that (a) the grants of Liens pursuant to the Senior Collateral Documents
and the Second Priority Collateral Documents constitute separate and distinct
grants of Liens and (b) because of, among other things, their differing rights
in the Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees and expenses (whether or not allowed or allowable) before any
distribution is made in respect of the Second Priority Debt Obligations, with
each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby
acknowledging and agreeing to turn over to the Designated Senior Representative
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Priority Debt Parties.


SECTION 6.06.     No Waivers of Rights of Senior Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Representative or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Second Priority Debt Party, including the seeking by any Second
Priority Debt Party of adequate protection or the assertion by any Second
Priority Debt Party of any of its rights and remedies under the Second Priority
Debt Documents or otherwise.


SECTION 6.07.     Application. This Agreement, which the parties hereto
expressly acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.


SECTION 6.08.     Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and



















ANNEX III- 27
55745340_4

--------------------------------------------------------------------------------





each Second Priority Debt Party under its Second Priority Debt Facility, or such
Second Priority Debt Party agrees not to assert any such rights without the
prior written consent of each Senior Representative, provided that if requested
by any Senior Representative, such Second Priority Representative shall timely
exercise such rights in the manner requested by the Senior Representatives
(acting unanimously), including any rights to payments in respect of such
rights.
  
SECTION 6.09.     506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.
    
SECTION 6.10.     Reorganization Securities. (a)    If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
both the Senior Obligations and the Second Priority Debt Obligations, then, to
the extent the debt obligations distributed on account of the Senior Obligations
and on account of the Second Priority Debt Obligations are secured by Liens upon
the same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.


(b)    Each Second Priority Debt Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall not propose, vote in favor of, or
otherwise directly or indirectly support any plan of reorganization that is
inconsistent with the priorities or other provisions of this Agreement, other
than with the prior written consent of the Designated Senior Representative or
to the extent any such plan is proposed or supported by the number of
Senior Secured Debt Parties required under Section 1126(d) of the Bankruptcy
Code. 
 
SECTION 6.11.    Section 1111(b) of the Bankruptcy Code. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, shall not object to, oppose, support
any objection, or take any other action to impede, the right of any Senior
Secured Party to make an election under Section 1111(b)(2) of the Bankruptcy
Code. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, waives any
claim it may hereafter have against any senior claimholder arising out of the
election by any Senior Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code.


ARTICLE VII


Reliance; Etc.


SECTION 7.01. Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the Senior Secured Parties to the Borrower
or any Subsidiary shall be deemed to have been given and made in reliance upon
this Agreement. Each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second















ANNEX III- 28
55745340_4

--------------------------------------------------------------------------------





Priority Debt Facility, acknowledges that it and such Second Priority Debt
Parties have, independently and without reliance on any Senior Representative or
other Senior Secured Party, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.


SECTION 7.02.     No Warranties or Liability. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges and agrees that neither any
Senior Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Borrower or any Subsidiary (including the Second Priority
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor's title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.


SECTION 7.03.     Obligations Unconditional. All rights, interests, agreements
and obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:


(a)any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;


(b)any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;



















ANNEX III- 29
55745340_4

--------------------------------------------------------------------------------







(c)any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;


(d)the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or


(e)any other circumstances that otherwise might constitute a defense available
to (i) the Borrower or any other Grantor in respect of the Senior Obligations
(other than the Discharge of Senior Obligations subject to Sections 5.06 and
6.04) or (ii) any Second Priority Representative or Second Priority Debt Party
in respect of this Agreement.


ARTICLE VIII


Miscellaneous


SECTION 8.01.     Conflicts. Subject to Section 8.21, in the event of any
conflict between the provisions of this Agreement and the provisions of any
Senior Debt Document or any Second Priority Debt Document, the provisions of
this Agreement shall govern. Notwithstanding the foregoing, the relative rights
and obligations of the Senior Secured Collateral Agent, the Senior
Representatives and the Senior Secured Parties (as amongst themselves) with
respect to any Senior Collateral shall be governed by the terms of the First
Lien Intercreditor Agreement and in the event of any conflict between the First
Lien Intercreditor Agreement and this Agreement, the provisions of the First
Lien Intercreditor Agreement shall control.


SECTION 8.02.     Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Borrower or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 8.03.     Amendments; Waivers.


(a)No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies











ANNEX III- 30
55745340_4

--------------------------------------------------------------------------------





that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.


(b)This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Borrower's consent or which directly and
adversely affects the rights, interests, liabilities or privileges of, or impose
additional duties and obligations on, the Borrower or any Grantor, shall require
the consent of the Borrower. Any such amendment, supplement or waiver shall be
in writing and shall be binding upon the Senior Secured Parties and the Second
Priority Debt Parties and their respective successors and assigns.


(c)Notwithstanding the foregoing, without the consent of any Secured Party (and
with respect to any amendment or modification which by the terms of this
Agreement requires the Borrower's consent or which directly and adversely
affects the rights, interests, liabilities or privileges of, or impose
additional duties and obligations on, the Borrower or any other Grantor, with
the consent of the Borrower), any Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 8.09 of
this Agreement and upon such execution and delivery, such Representative and the
Secured Parties and Senior Obligations or Second Priority Debt Obligations of
the Debt Facility for which such Representative is acting shall be subject to
the terms hereof.


SECTION 8.04.     Information Concerning Financial Condition of the Borrower and
the Subsidiaries. The Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Secured Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Borrower and the Subsidiaries and all endorsers or guarantors
of the Senior Obligations or the Second Priority Debt Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Second Priority Debt Obligations. The Senior Representatives,
the Senior Secured Parties, the Second Priority Representatives and the Second
Priority Secured Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)
provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.



















ANNEX III- 31
55745340_4

--------------------------------------------------------------------------------





SECTION 8.05.     Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.


SECTION 8.06.     Application of Payments. Except as otherwise provided herein,
all payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.
    
SECTION 8.07.     Additional Grantors. The Borrower agrees that, if any
Subsidiary shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.


SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Borrower or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), at the request of such
Representative, the Borrower or such Grantor, as appropriate, shall furnish to
such Representative a certificate of an authorized officer ( an “Officer's
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.


SECTION 8.09.     Additional Debt Facilities. To the extent, but only to the
extent, permitted by the provisions of the then extant Senior Debt Documents and
Second Priority Debt Documents, the Borrower may incur or issue and sell one or
more series or classes of Second Priority Debt and one or more series or classes
of Additional Senior Debt. Any such additional class or series of Second
Priority Debt (the “Second Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority Class



















ANNEX III- 32
55745340_4

--------------------------------------------------------------------------------





Debt (such Representative and holders in respect of any Second Priority Class
Debt being referred to as the “Second Priority Class Debt Parties”), becomes a
party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. Any such additional class
or series of Senior Facilities (the “Senior Class Debt”; and the Senior Class
Debt and Second Priority Class Debt, collectively, the “Class Debt”) may be
secured by a senior Lien on Shared Collateral, in each case under and pursuant
to the relevant Senior Collateral Documents, if and subject to the condition
that the Representative of any such Senior Class Debt (each, a “Senior Class
Debt Representative”; and the Senior Class Debt Representatives and Second
Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Class Debt
(such Representative and holders in respect of any such Senior Class Debt being
referred to as the “Senior Class Debt Parties; and the Senior Class Debt Parties
and Second Priority Class Debt Parties, collectively, the “Class Debt Parties”),
becomes a party to this Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of the immediately succeeding
paragraph. In order for a Class Debt Representative to become a party to this
Agreement:


(i)such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex III (if such Representative is a
Second Priority Class Debt Representative) or Annex IV (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative constitutes Additional Senior Debt Obligations or Second Priority
Debt Obligations, as applicable, and the related Class Debt Parties become
subject hereto and bound hereby as Additional Senior Debt Parties or Second
Priority Debt Parties, as applicable;


(ii)the Borrower (a) shall have delivered to the Designated Senior
Representative an Officer's Certificate identifying the obligations to be
designated as Additional Senior Debt Obligations or Second Priority Debt
Obligations, as applicable, and the initial aggregate principal amount or face
amount thereof and certifying that such obligations are permitted to be incurred
and secured (I) in the case of Additional Senior Debt Obligations, on a senior
basis under each of the Senior Debt Documents and (II) in the case of Second
Priority Debt Obligations, on a junior basis under each of the Second Priority
Debt Documents and (b) shall have delivered true and complete copies of each of
the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt, certified as being true and correct by an
authorized officer of the Borrower; and


(iii)the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide, in a manner reasonably satisfactory
to the Designated Senior Representative and the Designated Second Priority
Representative, that each Class Debt Party with respect to such Class Debt will
be subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Class Debt.
  
SECTION 8.10.     Refinancings. The Senior Debt Obligations and the Second
Priority Debt may be refinanced or replaced, in whole or in part, in each case,
without notice to, or the

















ANNEX III- 33
55745340_4

--------------------------------------------------------------------------------





consent (except to the extent a consent is otherwise required to permit the
refinancing transaction under any Senior Debt Document or any Second Priority
Debt Document) of any Senior Representative or any Secured Party, all without
affecting the Lien priorities provided for herein or the other provisions
hereof. Second Lien Representative hereby agrees that at the request of the
Borrower in connection with refinancing or replacement of Senior Obligations
(“Replacement Senior Obligations”) it will enter into an agreement in form and
substance reasonably acceptable to the Second Priority Representative with the
agent for the Replacement Senior Obligations containing terms and conditions
substantially similar to the terms and conditions of this Agreement.


SECTION 8.11.     Consent to Jurisdiction; Waivers . Each Representative, on
behalf of itself and the Secured Parties of the Debt Facility for which it is
acting, irrevocably and unconditionally:


(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York located in the Borough of Manhattan, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof; provided that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;


(b)consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12;


(d)agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and


waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.


SECTION 8.12.     Notices. All notices, requests, demands and other
communications provided for or permitted hereunder shall be in writing and shall
be sent:


(i)if to the Borrower or any Grantor, to the Borrower, at its address at: [ ],
Attention of [ ], telecopy [ ];
 
(ii)if to the Initial Second Priority Representative to it at: [ ], Attention of
[ ], telecopy [ ];

















ANNEX III- 34
55745340_4

--------------------------------------------------------------------------------





(iii)if to the Administrative Agent, to it at: [60 Wall Street, New York, New
York 10005, Attention of Dusan Lazarov, Fax No.: 212-797-5690; e-mail:
dusan.lazarov@db.com)];


(iv)if to any other Senior Representative a party hereto on the date hereof, to
it at: : [ ], Attention of [ ], telecopy [ ];


(v)if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.


Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.


SECTION 8.13.     Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Party Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.


SECTION 8.14.     GOVERNING LAW; WAIVER OF JURY TRIAL.


(A)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
(B)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.
SECTION 8.15.     Binding on Successors and Assigns. This Agreement shall be
binding upon the Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives, the Second Priority Debt Parties, the Borrower, the
other Grantors party hereto and their respective successors and assigns.


SECTION 8.16.     Section Titles. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.





















ANNEX III- 35
55745340_4

--------------------------------------------------------------------------------





SECTION 8.17.     Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.


SECTION 8.18.     Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties. The Initial Second Priority Representative
represents and warrants that this Agreement is binding upon the Initial Second
Priority Debt Parties.


SECTION 8.19.     No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.


SECTION 8.20.     Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto.


SECTION 8.21. Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Article IX of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [  ] is entering into this Agreement in its capacity as
[Administrative Agent] [Trustee] under [credit agreement] [indenture] (the
[“Additional Administrative Agent”] [“Trustee”]) and the provisions of
Article [  ] of such indenture applicable to the Trustee thereunder shall also
apply to the [Additional Administrative Agent] [Trustee] hereunder.


SECTION 8.22.     Relative Rights. Notwithstanding anything in this Agreement to
the contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, (b) change the relative
priorities of the Senior Obligations or the Liens granted under the Senior
Collateral Documents on the Shared Collateral (or any other assets) as among the
Senior Secured Parties, (c) otherwise change the relative rights of the Senior
Secured Parties in respect of the Shared Collateral as among such Senior Secured
Parties or (d) obligate the Borrower or any Grantor to take any action, or fail
to take any action, that would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Senior Debt Document or any Second
Priority Debt Document.























ANNEX III- 36
55745340_4

--------------------------------------------------------------------------------





SECTION 8.23.     Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.



















































ANNEX III- 37
55745340_4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent
 
 
 
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:
 
 
 
 
[                     ],
 
as [ ] for the holders of [applicable Additional
Senior Debt Facility]
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:
 
 
 
 
[           ],
 
as Initial Additional Authorized Representative
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:
 
 
 
 

    








    









ANNEX III- 38
55745340_4

--------------------------------------------------------------------------------



OSI RESTAURANT PARTNERS, LLC
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
OSI HOLDCO, INC.
 
 
 
 
By:
__________________________________
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
THE GRANTORS LISTED ON ANNEX I HERETO
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:
 



    






  























ANNEX III- 39
55745340_4

--------------------------------------------------------------------------------



ANNEX I
Grantors




[•]
[•]
[•]
[•]
ANNEX II
SUPPLEMENT NO.    dated as of [ ], 20[ ] (this “Supplement”), to the SECOND LIEN
INTERCREDITOR AGREEMENT dated as of [     ], 201[  ] (the “Second Lien
Intercreditor Agreement”), among OSI HOLDCO, INC., a Delaware corporation
(“Holdings”), OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company
(the “Borrower”), certain subsidiaries and affiliates of the Borrower (each a
“Grantor”), Deutsche Bank TRUST COMPANY AMERICAS, as Administrative Agent under
the Credit Agreement, [    ], as Initial Second Priority Representative, and the
additional Representatives from time to time party thereto.
A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.
B.    The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Borrower are required to enter into the Second Lien
Intercreditor Agreement. Section 8.07 of the Second Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the Second Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement, the
Second Priority Debt Documents and Additional Senior Debt Documents.
Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:
SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.













ANNEX III- 40
55745340_4

--------------------------------------------------------------------------------







SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that (i) it has full power and
authority to enter into this Supplement and (ii) this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.


SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrower as specified in the Second Lien Intercreditor Agreement.
SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative as required by the applicable Senior Debt
Documents.













ANNEX III- 41
55745340_4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.
[NAME OF NEW SUBSIDIARY GRANTOR]
 
 
 
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:
 



Acknowledged by:
 
 
 
 
 
 
 
 
[                  ], as Designated Senior Representative
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
[            ], as Designated Second Priority Representative
 
 
 
 
 
 
By:
___________________________________
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 

ANNEX III
    
[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [ ], 201[ ] to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [   ], 201[  ] (the “Second Lien
Intercreditor Agreement”), among OSI HOLDCO, INC., a Delaware corporation
(“Holdings”), OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company
(the “Borrower”), certain subsidiaries and affiliates of the Borrower (each a
“Grantor”), Deutsche Bank TRUST COMPANY AMERICAS, as Administrative Agent under
the Credit Agreement, [   ], as Initial Second Priority Representative, and the
additional Representatives from time to time party thereto.


A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrower to incur Second Priority
Debt and to secure such Second Priority Class Debt with the Second Priority Lien
and to have such Second Priority Class Debt guaranteed by the Grantors, in each
case under and pursuant to the Second Priority Collateral Documents relating
thereto, the Second Priority Class Representative in respect of such Second
Priority Class Debt is required to become a Representative under, and such
Second Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Second Lien
Intercreditor Agreement. Section 8.09 of the





ANNEX III- 42
55745340_4

--------------------------------------------------------------------------------





Second Lien Intercreditor Agreement provides that such Second Priority Class
Debt Representative may become a Representative under, and such Second Priority
Class Debt and such Second Priority Class Debt Parties may become subject to and
bound by, the Second Lien Intercreditor Agreement as Second Priority Debt
Obligations and Second Priority Debt Parties, respectively, pursuant to the
execution and delivery by the Second Priority Class Debt Representative of an
instrument in the form of this Representative Supplement and the satisfaction of
the other conditions set forth in Section 8.09 of the Second Lien Intercreditor
Agreement. The undersigned Second Priority Class Debt Representative (the “New
Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Second Priority Debt
Documents.
Accordingly, the Designated Senior Representative and the New Representative
agree as follows:
SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement as Second Priority Debt Obligations and Second Priority
Debt Parties, respectively, with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.
SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Second Priority Debt Documents relating to such Second
Priority Class Debt provide that, upon the New Representative's entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the Second
Lien Intercreditor Agreement as Second Priority Debt Parties.
SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.
SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.









ANNEX III- 43
55745340_4

--------------------------------------------------------------------------------







SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.
SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.
IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.
[NAME OF NEW REPRESENTATIVE],
 
as [ ] for the holders of [    ]
 
 
 
 
 
 
By:
________________________________
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
Address for notices:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention of:
__________________________
 
 
 
 
 
 
 
Telecopy:
__________________________
 
 
 
 
 
[           ],
 
 
 
as Designated Senior Representative
 
 
 
 
 
 
By: ________________________________________
 

    

ANNEX III- 44
55745340_4

--------------------------------------------------------------------------------



                
    
 
Name:
 
 
 
Title:
 
 



    

ANNEX III- 45
55745340_4

--------------------------------------------------------------------------------



Acknowledged by:
 
 
 
 
 
 
 
 
OSI RESTAURANT PARTNERS, LLC
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
THE GRANTORS
 
 
 
LISTED ON SCHEDULE I HERETO
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 








































ANNEX III- 46
55745340_4

--------------------------------------------------------------------------------





Schedule I to the
Representative Supplement to the
Second Lien Intercreditor Agreement
Grantors


[•]
[•]
[•]
[•]
ANNEX IV


[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [  ] dated as of [ ], 201[ ] to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [   ], 201[  ] (the “Second Lien
Intercreditor Agreement”), among OSI HOLDCO, INC., a Delaware corporation
(“Holdings”), OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company
(the “Borrower”), certain subsidiaries and affiliates of the Borrower (each a
“Grantor”), Deutsche Bank TRUST COMPANY AMERICAS, as Administrative Agent under
the Credit Agreement, [   ], as Initial Second Priority Representative, and the
additional Representatives from time to time party thereto.


A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrower to incur Senior Class Debt
after the date of the Second Lien Intercreditor Agreement and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents relating thereto, the Senior Class Debt
Representative in respect of such Senior Class Debt is required to become a
Representative under, and such Senior Class Debt and the Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
Second Lien Intercreditor Agreement. Section 8.09 of the Second Lien
Intercreditor Agreement provides that such Senior Class Debt Representative may
become a Representative under, and such Senior Class Debt and such Senior Class
Debt Parties may become subject to and bound by, the Second Lien Intercreditor
Agreement as Second Priority Debt Obligations and Additional Senior Debt
Parties, respectively, pursuant to the execution and delivery by the Senior
Class Debt Representative of an instrument in the form of this Representative
Supplement and the satisfaction of the other conditions set forth in
Section 8.09 of the Second Lien Intercreditor Agreement. The undersigned Senior
Class Debt Representative (the “New Representative”) is executing this
Supplement in accordance with the requirements of the Senior Debt Documents and
the Second Priority Debt Documents.













ANNEX III- 47
55745340_4

--------------------------------------------------------------------------------





Accordingly, the Designated Senior Representative and the New Representative
agree as follows:
SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
as Second Priority Debt Obligations and Additional Senior Debt Parties,
respectively, with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Second Lien Intercreditor Agreement applicable to it
as a Senior Representative and to the Senior Class Debt Parties that it
represents as Senior Debt Parties. Each reference to a “Representative” or
“Senior Representative” in the Second Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Second Lien Intercreditor
Agreement is hereby incorporated herein by reference.


SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative's entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Second Lien Intercreditor Agreement as
Senior Secured Parties.
SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.
SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal









ANNEX III- 48
55745340_4

--------------------------------------------------------------------------------





or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.
SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

ANNEX III- 49
55745340_4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.
        
[NAME OF NEW REPRESENTATIVE],
 
as [ ] for the holders of [    ]
 
 
 
 
 
 
By:
________________________________
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
Address for notices:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention of:
__________________________
 
 
 
 
 
 
 
Telecopy:
__________________________
 
 
 
 
 
[           ],
 
 
 
as Designated Senior Representative
 
 
 
 
 
 
By: ________________________________________
 
 
Name:
 
 
 
Title:
 
 





    

ANNEX III- 50
55745340_4

--------------------------------------------------------------------------------



Acknowledged by:
 
 
 
 
 
 
 
 
OSI RESTAURANT PARTNERS, LLC
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
THE GRANTORS
 
 
 
LISTED ON SCHEDULE I HERETO
 
 
 
 
 
 
 
 
By:
___________________________________
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 








































































ANNEX III- 51
55745340_4

--------------------------------------------------------------------------------



Schedule I to the
Representative Supplement to the
Second Lien Intercreditor Agreement


Grantors


[•]
[•]
[•]
[•]


EXHIBIT T-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENTCredit Agreement dated as of October
26, 2012 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company (the
“Borrower”), OSI HOLDCO, INC., a Delaware corporation (“Holdings”), DEUTSCHE
BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender and an L/C Issuer, and each lender from
time to time party heretothereto (collectively, the “Lenders” and individually,
a “Lender”) DEUTSCHE BANK SECURITIES INC. and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as Joint Lead Arrangers, DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS BANK USA, J.P.
MORGAN SECURITIES LLC and MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead
Bookrunners, and GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC and MORGAN
STANLEY SENIOR FUNDING, INC., as Co-Documentation Agents.
Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall











ANNEX III- 52
55745340_4

--------------------------------------------------------------------------------





have at all times furnished the Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:

Date:
,
20[ ]

 

ANNEX III- 53
55745340_4

--------------------------------------------------------------------------------



EXHIBIT TQ-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENTCredit Agreement dated as of October
26, 2012 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company (the
“Borrower”), OSI HOLDCO, INC., a Delaware corporation (“Holdings”), DEUTSCHE
BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender and an L/C Issuer, and each lender from
time to time party herertothereto (collectively, the “Lenders” and individually,
a “Lender”) DEUTSCHE BANK SECURITIES INC. and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as Joint Lead Arrangers, DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS BANK USA, J.P.
MORGAN SECURITIES LLC and MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead
Bookrunners, and GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC and MORGAN
STANLEY SENIOR FUNDING, INC., as Co-Documentation Agents.
Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:

Date:
,
20[ ]




1
55745340_4



--------------------------------------------------------------------------------



EXHIBIT TQ-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENTCredit Agreement dated as of October
26, 2012 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company (the
“Borrower”), OSI HOLDCO, INC., a Delaware corporation (“Holdings”), DEUTSCHE
BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender and an L/C Issuer, and each lender from
time to time party herertothereto (collectively, the “Lenders” and individually,
a “Lender”) DEUTSCHE BANK SECURITIES INC. and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as Joint Lead Arrangers, DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS BANK USA, J.P.
MORGAN SECURITIES LLC and MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead
Bookrunners, and GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC and MORGAN
STANLEY SENIOR FUNDING, INC., as Co-Documentation Agents.
Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]


1
55407230
55745340_4



--------------------------------------------------------------------------------



By:
 
 
Name:
 
 
Title:
 
 
 
 
Date:
,
20[ ]


2
55745340_4



--------------------------------------------------------------------------------



EXHIBIT TQ-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the CREDIT AGREEMENTCredit Agreement dated as of October
26, 2012 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company (the
“Borrower”), OSI HOLDCO, INC., a Delaware corporation (“Holdings”), DEUTSCHE
BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender and an L/C Issuer, and each lender from
time to time party herertothereto (collectively, the “Lenders” and individually,
a “Lender”) DEUTSCHE BANK SECURITIES INC. and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as Joint Lead Arrangers, DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS BANK USA, J.P.
MORGAN SECURITIES LLC and MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead
Bookrunners, and GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC and MORGAN
STANLEY SENIOR FUNDING, INC., as Co-Documentation Agents.
Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]








1
55407230
55745340_4



--------------------------------------------------------------------------------





By:
 
 
Name:
 
 
Title:
 
 
 
 
Date:
,
20[ ]




2
55745340_4



--------------------------------------------------------------------------------





Exhibit D
Schedules to Amended Credit Agreement
[See Attached]



56202045_8

--------------------------------------------------------------------------------



Schedule 1.01A
Excluded Assets / Excluded Subsidiaries
A. Excluded Assets (pursuant to subsection (v)(C) of the definition of Excluded
Assets
1.
All of the outstanding Equity Interests held by Carrabba’s Italian Grill, LLC
and Outback Steakhouse of Florida, LLC (constituting 20% of the total
outstanding Equity Interests) in Northlake Drainage Association, Inc., a
not-for-profit corporation organized under the Laws of the State of Florida.



B. Excluded Subsidiaries (pursuant to subsection (b) of the definition of
Excluded Subsidiaries)
None.



43199474_6

--------------------------------------------------------------------------------





Schedule 1.01B
Existing Letters of Credit




Issuing Bank
Beneficiary
Letter of
Credit No.
Expiry
Date
Amount
Outstanding
As of Period End
Date
3/30/2014
Deutsche Bank AG NY
Ohio Bureau of Workers' Compensation
DBS-18512
1/7/2015


$296,000.00


Deutsche Bank AG NY
National Union Fire Insurance Co of Pittsburgh
DBS-19161
2/11/2015


$100,000.00


Deutsche Bank AG NY
Wells Fargo Bank (Flemings, Beverly Hills CA
DBS-19692
9/9/2014


$200,000.00


Wells Fargo Bank
The Travelers Indemnity Company
LC870-
116646
1/1/2015


$16,500,000.00


Wells Fargo Bank
The Travelers Indemnity Company
SM206305
1/1/2015


$12,500,000.00




43199474_6

--------------------------------------------------------------------------------



Schedule 1.01C
Foreign Subsidiaries
None.

43199474_6

--------------------------------------------------------------------------------



Schedule 1.01D
Certain Restaurant LPs


Bonefish/Centreville, Limited Partnership
Bonefish/Fredericksburg, Limited Partnership
Bonefish/Newport News, Limited Partnership
Bonefish/Richmond, Limited Partnership
Bonefish/Southern Virginia, Limited Partnership
Bonefish/Virginia, Limited Partnership
Carrabba’s/Miami Beach, Limited Partnership
Outback/Hampton, Limited Partnership
Outback/Maryland-I, Limited Partnership
Outback/Memphis, Limited Partnership
Outback/Southfield, Limited Partnership

43199474_6

--------------------------------------------------------------------------------



Schedule 2.01
Commitments


Lender
Revolving Credit
Commitment
Term A Commitment
Wells Fargo Bank, National Association
$62,333,333.00
$32,666,667.00
Bank of America, N.A.
$52,333,333.00
$27,666,667.00
JPMorgan Chase Bank, N.A.
$52,333,333.00
$27,666,667.00
RBS Citizens, N.A.
$42,333,333.00
$22,666,667.00
HSBC Bank USA, National Association
$42,333,333.00
$22,666,667.00
Coöperatieve Centrale Raiffeisen Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch
$42,333,333.00
$22,666,667.00
Regions Bank
$42,333,333.00
$22,666,667.00
U.S. Bank, National Association
$42,333,333.00
$22,666,667.00
Bank of Tokyo-Mitsubishi
$27,333,333.00
$15,166,667.00
Fifth Third Bank
$27,333,333.00
$15,166,667.00
Morgan Stanley Bank, N.A.
$20,000,000.00
$10,000,000.00
Raymond James Bank, N.A.
$20,000,000.00
$10,000,000.00
Goldman Sachs Bank USA
$15,000,000.00
$0.00
Deutsche Bank AG New York Branch
$15,000,000.00
$0.00
Sumitomo Mitsui Banking Corp.
$13,333,334.00
$6,666,666.00
Cadence Bank
$13,333,334.00
$6,666,666.00
PNC Bank, National Association
$13,333,334.00
$6,666,666.00
TD Bank, N.A.
$13,333,334.00
$6,666,666.00
USAmeriBank
$13,333,334.00
$6,666,666.00
Webster Bank, National Association
$10,000,000.00
$5,000,000.00
Florida Community Bank, N.A.
$10,000,000.00
$5,000,000.00
First Tennessee Bank National Association
$10,000,000.00
$5,000,000.00
Total
$600,000,000.00
$300,000,000.00


43199474_6

--------------------------------------------------------------------------------



Schedule 5.01
Good Standing Exception


Bloomin’ Canada, Inc. (to be dissolved)

43199474_6

--------------------------------------------------------------------------------



Schedule 5.06
Certain Litigation
None.



43199474_6

--------------------------------------------------------------------------------



Schedule 5.12
Subsidiaries and Other Equity Investments


A. Pledged Subsidiaries with Equity Interests


 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
1.    
Annapolis Outback, Inc.
MD
6
Outback Steakhouse of Florida, LLC
4000 shares of common stock, no par value
99.95%
99.95%
2.    
Bel Air Outback, Inc.
MD
6
Outback Steakhouse of Florida, LLC
90 shares of common stock, no par value
90%
90%
3.    
BFG Alabama Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
4.    
BFG Arkansas Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
5.    
BFG Colorado Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
6.    
BFG Florida Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
7.    
BFG Georgia Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
8.    
BFG Indiana Services, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*
9.    
BFG Louisiana Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*



___________________________
1 An asterisk denotes a non-wholly owned Restaurant LP or Employee Participation
Subsidiary.



43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
10.    
BFG Maryland Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
11.    
BFG Michigan Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
12.    
BFG Mississippi Services, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*
13.    
BFG Nebraska, Inc.
FL
2
Bonefish Grill, LLC
10 shares of common stock $.01 par value
100%
100%
14.    
BFG New Jersey Services, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*
15.    
BFG New York Services, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*
16.    
BFG North Carolina Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
17.    
BFG Oklahoma, Inc.
FL
2
Bonefish Grill, LLC
10 shares of common stock $.01 par value
100%
100%
18.    
BFG Pennsylvania Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
19.    
BFG South Carolina Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
20.    
BFG Tennessee Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
21.    
BFG Virginia Services, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*
22.    
BFG/FPS of Marlton Partnership
FL
N/A
Bonefish Grill, LLC
N/A
50%
50%
23.    
Bloomin’ Brands Gift Card Services, LLC
FL
1
Outback Steakhouse of Florida, LLC
100 Units
100%
100%
24.    
Bonefish Baltimore County, LLC
MD
1
Bonefish Grill, LLC
98 Units
98%
98%
25.    
Bonefish Beverages, LLC
TX
2
Bonefish Holdings, LLC
1 Unit
100%
100%
26.    
Bonefish Brandywine, LLC
MD
N/A
Bonefish Grill, LLC
N/A
100%
100%
27.    
Bonefish Designated Partner, LLC
DE
N/A
Bonefish Grill, LLC
N/A
100%
100%
28.    
Bonefish Grill Gulf Coast of Louisiana, LLC
FL
N/A
Bonefish/Gulf Coast, Limited Partnership
N/A
100%
100%
29.    
Bonefish Grill of Florida Designated Partner, LLC
DE
N/A
Bonefish Grill of Florida, LLC
N/A
100%
100%
30.    
Bonefish Grill of Florida, LLC
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
31.    
Bonefish Grill, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
32.    
Bonefish Holdings, LLC
TX
2
Bonefish Grill, LLC
1 Unit
100%
100%
33.    
Bonefish Kansas Designated Partner, LLC
DE
N/A
Bonefish Kansas, LLC
N/A
100%
100%
34.    
Bonefish Kansas, LLC
KS
N/A
Bonefish Grill, LLC
N/A
100%
100%
35.    
Bonefish of Bel Air, LLC
MD
N/A
Bonefish Grill, LLC
N/A
100%
100%
36.    
Bonefish/Anne Arundel, Inc.
MD
1
Bonefish Grill, LLC
998 shares of common stock no par value
99.8%
99.8%
37.    
Bonefish/Asheville, Limited Partnership
FL
N/A
Bonefish Grill, LLC
Bonefish Designated Partner, LLC
N/A
100%
100%
38.    
Bonefish/Carolinas, Limited Partnership
FL
N/A
Bonefish Grill, LLC
Bonefish Designated Partner, LLC
N/A
100%
100%
39.    
Bonefish/Columbus-I, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
40.    
Bonefish/Crescent Springs, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
41.    
Bonefish/Greensboro, Limited Partnership
FL
N/A
Bonefish Grill, LLC


Bonefish Designated Partner, LLC
N/A
100%
100%
42.    
Bonefish/Gulf Coast, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
43.    
Bonefish/Hyde Park, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
44.    
Bonefish/South Florida-I, Limited Partnership
FL
N/A
Bonefish Grill, LLC


Bonefish Designated Partner, LLC
N/A
100%
100%
45.    
Bonefish/Southern Virginia, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A


*


*
46.    
Bonefish/Southern, Limited Partnership
FL
N/A
Bonefish Grill, LLC


Bonefish Designated Partner, LLC
N/A
100%
100%
47.    
Bonefish/Virginia, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A


*


*
48.    
Boomerang Air, Inc.
FL
4
Outback Steakhouse of Florida, LLC
100 shares of common stock, $0.01 par value
100%
100%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
49.    
Carrabba’s Designated Partner, LLC


DE
N/A
Carrabba’s Italian Grill, LLC
N/A
100%
100%
50.    
Carrabba’s Italian Grill of Overlea, Inc.
MD
5
Carrabba’s Italian Grill, LLC
90 shares of common stock, no par value
97.826%
97.826%
51.    
Carrabba’s Italian Grill of Howard County, Inc.
MD
6








7
Carrabba’s Italian Grill, LLC
10 shares of Class B common stock, no par value
90 shares of Class A common stock, no par value
100%
100%
52.    
Carrabba’s Italian Grill, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
53.    
Carrabba’s Kansas Designated Partner, LLC
DE
N/A
Carrabba’s Kansas, LLC
N/A
100%
100%
54.    
Carrabba’s Kansas LLC
KS
1
Carrabba’s Italian Grill, LLC
100 Units
100%
100%
55.    
Carrabba’s of Bowie, LLC
MD
N/A
Carrabba’s Italian Grill, LLC
N/A
100%
100%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
56.    
Carrabba’s of Germantown, Inc.
MD
3






4
Carrabba’s Italian Grill, LLC
810 shares of common stock, $1.00 par value
90 shares of common stock, $1.00 par value
100%
100%
57.    
Carrabba’s of Ocean City, Inc.
MD
8






11
Carrabba’s Italian Grill, LLC
98 shares of common stock, no par value
2 shares of common stock, no par value
100%
100%
58.    
Carrabba’s of Pasadena, Inc.
MD
4
Carrabba’s Italian Grill, LLC
2000 shares of common stock, no par value
99.9%
99.9%
59.    
Carrabba’s of Waldorf, Inc.
MD
4




5
Carrabba’s Italian Grill, LLC
600 shares of common stock, no par value


400 shares of common stock, no par value
100%
100%
60.    
Carrabba’s/Birmingham 280, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
61.    
Carrabba’s/Cool Springs, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%
62.    
Carrabba’s/DC-I, Limited Partnership


FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%
63.    
Carrabba’s/Deerfield Township, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%
64.    
Carrabba’s/Green Hills, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%
65.    
Carrabba’s/Lexington, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%
66.    
Carrabba’s/Louisville, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
67.    
Carrabba’s/Metro, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%
68.    
Carrabba’s/Michigan, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%
69.    
Carrabba’s/Mid Atlantic-I, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%
70.    
Carrabba’s/Montgomery, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%
71.    
Carrabba’s/Rocky Top, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Carrabba’s Designated Partner, LLC
N/A
100%
100%
72.    
CIGI Alabama Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
73.    
CIGI Arizona Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
74.    
CIGI Beverages of Texas, LLC
TX
1
CIGI Holdings, LLC
100%
100%
100%
75.    
CIGI Florida Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
76.    
CIGI Georgia Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
77.    
CIGI Holdings, LLC
TX
1
Carrabba’s Italian Grill, LLC
100%
100%
100%
78.    
CIGI Illinois Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
79.    
CIGI Kentucky Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
80.    
CIGI Louisiana Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
81.    
CIGI Maryland Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
82.    
CIGI Michigan Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
83.    
CIGI Nebraska, Inc.
FL
2
Carrabba’s Italian Grill, LLC
10 shares of common stock, $0.01 par value
100%
100%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
84.    
CIGI Nevada Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
85.    
CIGI New Jersey Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
86.    
CIGI New York Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
87.    
CIGI North Carolina Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
88.    
CIGI Ohio Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
89.    
CIGI Oklahoma, Inc.
FL
1
Carrabba’s Italian Grill, LLC
10 shares of common stock, $0.01 par value
100%
100%
90.    
CIGI Pennsylvania Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
91.    
CIGI South Carolina Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
92.    
CIGI Tennessee Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
93.    
CIGI Texas Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
94.    
CIGI Virginia Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
95.    
CIGI/BFG of East Brunswick Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Bonefish Grill, LLC
N/A
100%
100%
96.    
Frederick Outback, Inc.
MD
3
Outback Steakhouse of Florida, LLC
1000 shares of common stock, $1.00 par value
100%
100%
97.    
Hagerstown Outback, Inc.
MD
4
Outback Steakhouse of Florida, LLC
4000 shares of common stock, no par value
99.95%
99.95%
98.    
OBTex Holdings, LLC
TX
1
Outback Steakhouse of Florida, LLC
100%
100%
100%
99.    
OCC Florida (a la Catering) Services, LTD
FL
N/A
Outback Catering, Inc.
N/A
*
*
100.    
Ocean City Outback, Inc.
MD
10
Outback Steakhouse of Florida, LLC
99 shares of common stock, no par value
98%
98%
101.    
OS Asset, Inc.


FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
102.    
OS Management, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
103.    
OS Mortgage Holdings, Inc.


DE
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
104.    
OS Pacific, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
105.    
OS Prime, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
106.    
OS Realty, LLC
FL
2
OSI Restaurant Partners, LLC
100 Units
100%
100%
107.    
OS Restaurant Services, LLC
FL
1
Outback Steakhouse of Florida, LLC
100 Units
100%
100%
108.    
OS Southern, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
109.    
OS Tropical, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
110.    
OSF Alabama Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
111.    
OSF Arizona Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
112.    
OSF Arkansas Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
113.    
OSF Colorado Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
114.    
OSF Connecticut Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
115.    
OSF Delaware Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
116.    
OSF Florida Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
117.    
OSF Georgia Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
118.    
OSF Illinois Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
119.    
OSF Indiana Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
120.    
OSF Kentucky Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
121.    
OSF Louisiana Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
122.    
OSF Maryland Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
123.    
OSF Massachusetts Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
124.    
OSF Michigan Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
125.    
OSF Minnesota Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
126.    
OSF Missouri Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
127.    
OSF Nebraska, Inc.
FL
2
Outback Steakhouse of Florida, LLC
10 shares of common stock, $0.01 par value
100%
100%
128.    
OSF Nevada Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
129.    
OSF New Jersey Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
130.    
OSF New Mexico Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
131.    
OSF New York Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
132.    
OSF North Carolina Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
133.    
OSF Ohio Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
134.    
OSF Oklahoma Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
135.    
OSF Oklahoma, Inc.
FL
1
Outback Steakhouse of Florida, LLC
10 shares of common stock, $0.01 par value
100%
100%
136.    
OSF Pennsylvania Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
137.    
OSF South Carolina Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
138.    
OSF Tennessee Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
139.    
OSF Texas Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
140.    
OSF Utah Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
141.    
OSF Virginia Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
142.    
OSF West Virginia Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
143.    
OSF Wisconsin Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
144.    
OSF/BFG of Depford Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
Bonefish Grill, LLC
N/A
100%
100%
145.    
OSF/BFG of Lawrenceville Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
Bonefish Grill, LLC
N/A
100%
100%
146.    
OSF/CIGI of Evesham Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Outback Steakhouse of Florida, LLC
N/A
100%
100%
147.    
OSI Co-Issuer, Inc.
DE
3
OSI Restaurant Partners, LLC
1000 shares of common stock, $0.01 par value
100%
100%
148.    
OSI Restaurant Partners, LLC
DE
1
OSI HoldCo, Inc.
100 Units
100%
100%
149.    
OSIN Hawaii Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
150.    
OSSIVT, LLC
VT
N/A
Outback Steakhouse of Florida, LLC
N/A
99.34%
99.34%
151.    
Outback & Carrabba’s of New Mexico, Inc.
NM
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
152.    
Outback Alabama, Inc.
AL
2
Outback Steakhouse of Florida, LLC
10 shares of common stock, $0.01 par value
100%
100%
153.    
Outback Beverages of Texas, LLC
TX
1
OBTex Holdings, LLC
100%
100%
100%
154.    
Outback Catering Designated Partner, LLC
DE
N/A
Outback Catering, Inc.
N/A
100%
100%
155.    
Outback Catering, Inc.
FL
2
Outback Steakhouse of Florida, LLC
100 shares of common stock, no par value
100%
100%
156.    
Outback Designated Partner, LLC
DE
N/A
Outback Steakhouse of Florida, LLC
N/A
100%
100%
157.    
Outback Kansas Designated Partner, LLC
DE
N/A
Outback Kansas, LLC
N/A
100%
100%
158.    
Outback Kansas LLC
KS
1
Outback Steakhouse of Florida, LLC
100 Units
100%
100%
159.    
Outback of Aspen Hill, Inc.
MD
1
Outback Steakhouse of Florida, LLC
1000 shares of common stock, no par value
100%
100%
160.    
Outback of Calvert County, Inc.
MD
4
Outback Steakhouse of Florida, LLC
4000 common shares, no par value
89.87%
89.87%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
161.    
Outback of Germantown, Inc.
MD
1
Outback Steakhouse of Florida, LLC
1000 shares of common stock, no par value
100%
100%
162.    
Outback of La Plata, Inc.
MD
1
Outback Steakhouse of Florida, LLC
100 shares of common stock, no par value
80%
80%
163.    
Outback of Waldorf, Inc.
MD
2
Outback Steakhouse of Florida, LLC
800 shares of common stock, $1.00 par value
80%
80%
164.    
Outback Steakhouse of Bowie, Inc.
MD
1
Outback Steakhouse of Florida, LLC
748 shares of common stock, no par value
74.9%
74.9%
165.    
Outback Steakhouse of Canton, Inc.
MD
5
Outback Steakhouse of Florida, LLC
4000 shares of common stock, no par value
99.95%
99.95%
166.    
Outback Steakhouse of Florida, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
167.    
Outback Steakhouse of Howard County, Inc.
MD
5
Outback Steakhouse of Florida, LLC
90 shares of Class A Common Stock, no par value
90%
90%
168.    
Outback Steakhouse of St. Mary’s County, Inc.
MD
6
Outback Steakhouse of Florida, LLC
83 shares of common stock, no par value
83%
83%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
169.    
Outback Steakhouse West Virginia, Inc.
WV
2
Outback Steakhouse of Florida, LLC
100 shares of common stock, $1.00 par value
100%
100%
170.    
Outback Steakhouse-NYC, Ltd.
FL
N/A
Outback Steakhouse of Florida, LLC
Outback Designated Partner, LLC
N/A
100%
100%
171.    
Outback/Carrabba’s Partnership
FL
N/A
 Outback Steakhouse of Florida, LLC
Carrabba’s Italian Grill, LLC
N/A
100%
100%
172.    
Outback/DC, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
Outback Designated Partner, LLC
N/A
100%
100%
173.    
Outback/Hampton, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
174.    
Outback/Maryland-I, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
Outback Designated Partner, LLC
N/A
*
*
175.    
Outback/Memphis, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
176.    
Outback/Mid Atlantic-I, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
Outback Designated Partner, LLC
N/A
100%
100%
177.    
Outback/Southfield, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
Outback Designated Partner, LLC
N/A
*
*
178.    
Outback/Stone-II, Limited Partnership


FL
N/A
Outback Steakhouse of Florida, LLC
Outback Designated Partner, LLC
N/A
100%
100%
179.    
Outback-Carrabba’s of Hunt Valley, Inc.
MD
4






5
Outback Steakhouse of Florida, LLC
Carrabba’s Italian Grill, LLC
49 shares of common stock, no par value
49 shares of common stock, no par value
98
%
98
%
180.    
Owings Mills Incorporated
MD
6
Outback Steakhouse of Florida, LLC
49 shares of common stock, no par value
49%
49%
181.    
Perry Hall Outback, Inc.
MD
5
Outback Steakhouse of Florida, LLC
4,950 shares of common stock, no par value
99%
99%


43199474_6

--------------------------------------------------------------------------------



 
Issuer
Jurisdiction


Number of
Certificate
Registered
Owner(s)
Number and Class
(if
applicable)
of Equity
Interests
Pledged
% of
Equity
Interests
Held, Directly or
Indirectly,
by the
Borrower
or a
Guarantor1
% of
Total
Issued
Interests
Pledged
182.    
Private Restaurant Master Lessee, LLC
DE
N/A
OSI Restaurant Partners, LLC
N/A
100%
100%
183.    
Williamsburg Square Joint Venture
PA
N/A
Outback Steakhouse of Florida, LLC
N/A
50%
50%



B. Unpledged Subsidiaries
 
Name of Entity
Jurisdiction
Percentage Owned2
1.    
Bloom Brands Holdings I C.V.
Netherlands
100%
2.    
Bloom Brands Holdings II C.V.
Netherlands
100%
3.    
Bloom Group Holdings B.V.
Netherlands
100%
4.    
Bloom Group Holdings II B.V.
Netherlands
100%
5.    
Bloom No. 1 Limited
Hong Kong
100%
6.    
Bloom No. 2 Limited
Hong Kong
88.2%
7.    
Bloom Participacoes, Ltda.
Brazil
100%
8.    
Bloomin Canada, Inc.
Canada
100%
9.    
Bloomin Hong Kong Ltd.
Hong Kong
100%
10.    
Bloomin Puerto Rico, LP
Cayman Islands
100%
11.    
Bloomin’ Korea Holding Co.
Cayman Islands
100%
12.    
Bonefish of Gaithersburg, Inc.
MD
82.94%
13.    
Bonefish/Centreville, Limited Partnership
FL
*
14.    
Bonefish/Fredericksburg, Limited Partnership
FL
*
15.    
Bonefish/Newport News, Limited Partnership
FL
*
16.    
Bonefish/Richmond, Limited Partnership
FL
*

___________________________
2 An asterisk denotes a non-wholly owned Restaurant LP or Employee Participation
Subsidiary.



43199474_6

--------------------------------------------------------------------------------



 
Name of Entity
Jurisdiction
Percentage Owned2
17.    
Carrabba’s/Miami Beach, Limited Partnership
FL
*
18.    
Dutch Holdings I, LLC
FL
100%
19.    
Fleming’s/Northeast-I, Limited Partnership
FL
89.62%
20.    
Fleming's Beverages, Inc.
TX
89.62%
21.    
Fleming's of Baltimore, LLC
MD
86.93%
22.    
Fleming's/Outback Holdings, Inc.
TX
89.62%
23.    
FPS Arizona Services, Limited Partnership
FL
*
24.    
FPS California Services, Limited Partnership
FL
*
25.    
FPS Connecticut Services, Limited Partnership
FL
*
26.    
FPS Florida Services, LTD
FL
*
27.    
FPS Illinois Services, LTD
FL
*
28.    
FPS Indiana Services, Limited Partnership
FL
*
29.    
FPS Nebraska, Inc.
FL
89.62
30.    
FPS Nevada Services, Limited Partnership
FL
*
31.    
FPS New Jersey Services, Limited Partnership
FL
*
32.    
FPS North Carolina Services, LTD
FL
*
33.    
FPS Oklahoma, Inc.
FL
89.62%
34.    
FPS Rhode Island Services, Limited Partnership
FL
*
35.    
FPS Texas Services, LTD
FL
*
36.    
FPS Utah Services, LTD
FL
*
37.    
FPS Virginia Services, Limited Partnership
FL
*
38.    
OS Kanto Limited
Japan
100%
39.    
OS Niagara Falls, LLC
FL
100%
40.    
OSI China Venture
Cayman Islands
88.2
41.    
OSI International, LLC
FL
100%
42.    
OSI/Fleming’s, LLC
DE
89.62%
43.    
OSIN Puerto Rico Services Ltd
FL
*
44.    
Outback International Designated Partner, LLC
DE
100%
45.    
Outback Philippines Development Holdings Corporation
Philippines
100%
46.    
Outback Puerto Rico Designated Partner, LLC
DE
100%
47.    
Outback Steakhouse Americana S.A. de C.V.
Mexico
100%
48.    
Outback Steakhouse Brasil Participacoes Ltd
Brazil
100%
49.    
Outback Steakhouse Empresarial S.A. de C.V.
Mexico
100%
50.    
Outback Steakhouse International Investments Co.
Cayman Islands
100%


43199474_6

--------------------------------------------------------------------------------



 
Name of Entity
Jurisdiction
Percentage Owned2
51.    
Outback Steakhouse International Services, LLC
FL
100%
52.    
Outback Steakhouse International, L.P.
GA
100%
53.    
Outback Steakhouse International, LLC
FL
100%
54.    
Outback Steakhouse Japan Co., Ltd.
Japan
100%
55.    
Outback Steakhouse Korea Ltd.
Korea
100%
56.    
Outback Steakhouse Mexicana S.A. de C.V.
Mexico
100%
57.    
Outback Steakhouse Restaurantes Brasil S.A.
Brazil
90%
58.    
Outback/Fleming’s Designated Partner, LLC
DE
89.62%
59.    
Pacific Designated Partner, LLC
DE
100%
60.    
Prime Designated Partner, LLC
DE
100%
61.    
Prince George's County Outback, Inc.
MD
73.88%
62.    
Roy’s/Calione, Limited Partnership
FL
100%
63.    
Roy’s/East Atlantic-I, Limited Partnership
FL
100%
64.    
Roy’s/Outback Designated Partner, LLC
DE
100%
65.    
Roy’s/Outback Joint Venture
FL
100%
66.    
Roy's Beverages, Inc.
TX
100%
67.    
Roys California Services, Limited Partnership
FL
*
68.    
Roys Florida Services, LTD
FL
*
69.    
Roys Illinois Services, LTD
FL
*
70.    
Roys Maryland Services, LTD
FL
*
71.    
Roy's of Baltimore, LLC
MD
97%
72.    
Roy's/Outback Holdings, Inc.
TX
100%
73.    
Snyderman Restaurant Group, Inc.
NJ
94.81%
74.    
Xuanmei Food and Beverage (Shanghai) Co., Ltd.
China
88.2%



C. Non-Subsidiaries


 
Name of Entity
Jurisdiction
Percentage Owned
75.    
Northlake Drainage Association, Inc.
FL
20%




43199474_6

--------------------------------------------------------------------------------



Schedule 7.01(b)
Existing Liens


Debtor
Creditor
State
Financing Statement No.
Filing Date
Collateral
OSI Restaurant Partners, LLC
General Electric Capital Corporation
DE
32848993
7/23/2013
All Equipment, described herein or otherwise, leased to or financed for the
Debtor by Secured Party under that certain Equipment Lease No. 7710619-024
including all accessories, accessions, replacements, additions, substitutions,
add-ons and upgrades thereto, and any proceeds therefrom.
Outback Steakhouse of Florida, LLC
General Electric Capital Corporation
FL
201002775890
6/29/2010
All Equipment, described herein or otherwise, leased to or financed for the
Debtor by Secured Party under that certain Total Output Management Agreement No.
7680832-001 including all accessories, accessions, replacements, additions,
substitutions, add-ons and upgrades thereto, and any proceeds therefrom.








43199474_6

--------------------------------------------------------------------------------



Schedule 7.02(f)
Existing Investments


1.
Investments in the form of Equity Interests existing on the Closing Date in the
entities listed on Schedule 5.12 and Schedule 1.01A.

2.
Loans to each certain Restaurant LPs by such Restaurant LP’s general partner
pursuant to such Restaurant LP’s limited partnership agreement entered into in
the ordinary course of business consistent with past practice and in existence
on the Closing Date.

3.
Notes to former or current managing partners, operating partners and chef
partners, in each case who own or owned Equity Interests in Employment
Participation Subsidiaries, in an aggregate principal amount not exceeding
$5,000,000 plus accrued and unpaid interest.

4.
Equity and subordinated debt Investments in Kentucky Speedway, LLC, valued as of
the Closing Date at approximately $1 million.

5.
Guarantee by OSI Restaurant Partners, LLC of the operating leases of three Lee
Roy Selmon’s restaurants (#8003 in Largo, FL; #8005 in Bradenton, FL; # 8006 in
Sarasota, FL) sold in 2008.

6.
Guarantee by OSI Restaurant Partners, LLC of the operating leases of four
Cheeseburger in Paradise restaurants (#710 in Iselin, NJ; #7905 in Exton, PA;
#8701 in Fredericksburg, VA; and #8704 in Virginia Beach, VA) sold in 2009.

7.
Proposed capital contribution by OSI Restaurant Partners, LLC to OSI
International LLC in an amount not to exceed $10,000,000 to fund the operations
of one or more indirect Subsidiaries of the Borrower in China.

8.
Proposed transfer of the following assets relating to the international business
of the Borrower and its Subsidiaries, from a Loan Party to one or more Foreign
Subsidiary Holding Companies:

a.
1.129% General Partner interest in Bloom Brands Holdings II CV (held as of the
Closing Date by Outback Steakhouse of Florida, LLC)

b.
Foreign trademarks relating to the Outback Steakhouse concept (held as of the
Closing Date by Outback Steakhouse of Florida, LLC)

c.
Foreign trademarks relating to the Carrabba’s concept (held as of the Closing
Date by Carrabba’s Italian Grill, LLC)

d.
Foreign trade marks relating to the Bloomin’ Brands name (held as of the Closing
Date by Bloomin’ Brands, Inc., the Borrower’s ultimate parent, but may be
contributed to a Loan Party prior to being transferred to a Foreign Subsidiary
Holding Company)


43199474_6

--------------------------------------------------------------------------------



e.
Foreign domain names (held as of the Closing Date by either Outback Steakhouse
of Florida, LLC or OSI Restaurant Partners, LLC)

f.
Other IP Rights relating to the international business of the Borrower and its
Subsidiaries (held as of the Closing Date by one or more Loan Parties)




43199474_6

--------------------------------------------------------------------------------







Schedule 7.03(b)
Existing Indebtedness




1.
A principal amount of $2.375 million of indebtedness in connection with the
sale-leaseback transaction as evidenced by (A) the Contract for Sale and
Purchase, dated June 24, 2005, between OS Realty, Inc., as seller, and The Anz
Company, the buyer, and (B)(i) the Lease, effective as of August 22, 2005,
between BV Development El Paso, L.L.C. and Outback/Detroit-I, Limited
Partnership, (ii) the Lease, effective as of August 22, 2005, between BV
Development Superstition KK, L.L.C. and Cheeseburger-South Eastern Pennsylvania,
Limited Partnership, (iii) the Lease, effective as of August 22, 2005, between
BV Development Superstition RR, L.L.C. and Cheeseburger-South Eastern
Pennsylvania, Limited Partnership, and (iv) the Lease, effective as of August
31, 2005, between BV Development Gilbert, LLC and Cheeseburger-Buckeye, Limited
Partnership.

2.
Capitalized Leases for certain property, software and equipment not exceeding
$5,000,000.

3.
Notes existing on the Closing Date in an aggregate principal amount not
exceeding $10.0 million issued primarily for buyouts of general manager and chef
interests in the cash flows of Restaurant LPs and payable over five years.


43199474_5



--------------------------------------------------------------------------------



Schedule 7.08
Transactions with Affiliates




1.
Amended and Restated Master Lease Agreement, dated as of March 27, 2012, between
Private Restaurant Master Lessee, LLC, as Landlord, and New Private Restaurant
Properties, LLC, as Tenant.



2.
Amended and Restated Guaranty, dated as of March 27, 2012, made by OSI
Restaurant Partners, LLC to and for the benefit of New Private Restaurant
Properties, LLC.



3.
Subordination, Non-Disturbance and Attornment Agreement, dated as of March 27,
2012, among German American Capital Corporation and Bank of America, N.A., as
lenders and mortgagees, New Private Restaurant Properties, LLC, as Master
Landlord, Private Restaurant Master Lessee, LLC, as Master Tenant, and OSI
Restaurant Partners, LLC, as Guarantor.



4.
Environmental Indemnity, dated as of March 27, 2012, among Private Restaurant
Master Lessee, LLC, OSI Restaurant Partners, LLC, German American Capital
Corporation and Bank of America, N.A.



5.
Environmental Indemnity (First Mezzanine), dated as of March 27, 2012, among
Private Restaurant Master Lessee, LLC, OSI Restaurant Partners, LLC, German
American Capital Corporation and Bank of America, N.A.



6.
Environmental Indemnity (Second Mezzanine), dated as of March 27, 2012, among
Private Restaurant Master Lessee, LLC, OSI Restaurant Partners, LLC, German
American Capital Corporation and Bank of America, N.A.



7.
Subordination Agreement, dated March 27, 2012, among German American Capital
Corporation, Bank of America, New Private Restaurant Properties, LLC, as Master
Landlord, Private Restaurant Master Lessee, LLC, as Master Tenant, the Concept
Subtenants (as defined therein) and Operating Subtenants (as defined therein).


43199474_5



--------------------------------------------------------------------------------



Schedule 7.09
Existing Restrictions


1.
Amended and Restated Master Lease Agreement, dated as of March 27, 2012, between
New Private Restaurant Properties, LLC, as Landlord, and Private Restaurant
Master Lessee, LLC, as Tenant, as amended or replaced from time to time to the
extent such amendment or replacement is not adverse to the Lenders in any
material respect.



2.
Subordination, Non-Disturbance and Attornment Agreement, dated as of March 27,
2012, among German American Capital Corporation and Bank of America, N.A., as
lenders and mortgagees, New Private Restaurant Properties, LLC, as Master
Landlord, Private Restaurant Master Lessee, LLC, as Master Tenant, and OSI
Restaurant Partners, LLC, as Guarantor, as amended or replaced from time to time
to the extent such amendment or replacement is not adverse to the Lenders in any
material respect.



3.
The following Third-Party Sale Leases, in each case as amended or replaced from
time to time to the extent such amendment or replacement is not adverse to the
Lenders in any material respect:

a.
Lease, dated as of March 14, 2012, between Cole BF Portfolio, LLC and Bonefish
Grill, LLC, and related Sublease, dated as of March 14, 2012, between Bonefish
Grill, LLC and Outback Steakhouse of Florida, LLC.

b.
Lease, dated as of March 14, 2012, between National Retail Properties, LP and
Bonefish Grill, LLC.

c.
Lease, dated as of March 14, 2012, between Cole CA Portfolio, LLC and Carrabba’s
Italian Grill, LLC.

d.
Lease, dated as of March 14, 2012, between National Retail Properties, LP and
Carrabba’s Italian Grill, LLC.

e.
Lease, dated as of March 14, 2012, between Cole FS Englewood Co, LLC and OS
Prime, LLC.

f.
Lease, dated as of March 14, 2012, between National Retail Properties, LP and OS
Prime, LLC.

g.
Lease, dated as of March 14, 2012, between Cole OU Portfolio, LLC and Outback
Steakhouse of Florida, LLC.

h.
Lease, dated as of March 14, 2012, between National Retail Properties, LP and
Outback Steakhouse of Florida, LLC.

i.
Lease, dated as of March 14, 2012, between National Retail Properties Trust and
Outback Steakhouse of Florida, LLC.

j.
Lease, dated as of March 14, 2012, between NNN Acquisitions, Inc. and OS
Pacific, LLC.




43199474_5



--------------------------------------------------------------------------------



Schedule 10.02
Administrative Agent’s Office, Certain Addresses for Notices


ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Wells Fargo Bank, National Association
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590-2703
Facsimile: (704) 715-0092


With copies to:
Wells Fargo Bank, National Association
1808 Aston Ave., Suite 250
Carlsbad, CA 92008
Attention: Lorenza Tupaz
Telephone: (760) 918-2743
Facsimile: (760) 918-2727
Electronic Mail: lorenza.j.tupaz@wellsfargo.com


Other Notices as Administrative Agent:
Wells Fargo Bank, National Association
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590-2703
Facsimile: (704) 715-0092

43199474_5



--------------------------------------------------------------------------------



With copies to:
Wells Fargo Bank, National Association
1808 Aston Ave., Suite 250
Carlsbad, CA 92008
Attention: Lorenza Tupaz
Telephone: (888) 272-6333 or (760) 918-2743
Facsimile: (760) 918-2727
Electronic Mail: lorenza.j.tupaz@wellsfargo.com


L/C ISSUERS:


Wells Fargo Bank, National Association
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590-2703
Facsimile: (704) 715-0092


With copies to:
Wells Fargo Bank, National Association
1808 Aston Ave., Suite 250
Carlsbad, CA 92008
Attention: Lorenza Tupaz
Telephone: (888) 272-6333 or (760) 918-2743
Facsimile: (760) 918-2727
Electronic Mail: lorenza.j.tupaz@wellsfargo.com


Deutsche Bank Trust Company
60 Wall Street
New York, New York 10005
Attention: Dusan Lazarov
Telephone: (212) 250-0211
Facsimile: 
Electronic Mail:  dusan.lazarov@db.com




SWING LINE LENDER:


Wells Fargo Bank, National Association
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590-2703
Facsimile: (704) 715-0092

43199474_5



--------------------------------------------------------------------------------



With copies to:
Wells Fargo Bank, National Association
1808 Aston Ave., Suite 250
Carlsbad, CA 92008
Attention: Lorenza Tupaz
Telephone: (760) 918-2743
Facsimile: (760) 918-2727
Electronic Mail: lorenza.j.tupaz@wellsfargo.com




BORROWER:


OSI Restaurant Partners, LLC
2202 North West Shore Blvd., Suite 500
Tampa, FL 33607
Attention: David Deno, Chief Financial and Administrative
Officer and Executive Vice President
Telephone: 813-282-1225
Facsimile: (813)-387-8409
Electronic Mail: daviddeno@bloominbrands.com
Website Address: www.bloominbrands.com

43199474_5



--------------------------------------------------------------------------------



Exhibit E


Amended Guaranty


[See Attached]



56202045_8

--------------------------------------------------------------------------------



CONFORMED COPY


This copy has been conformed from the original to include
the First Amendment dated as of April 10, 2013




EXHIBIT F




______________________________________________________________________________
GUARANTEEGUARANTY AGREEMENT
dated as of
October 26, 2012,
(as amended by First Amendment to Credit Agreement, Guaranty and Security
Agreement dated as of April 10, 2013 and Third Amendment to Credit Agreement and
Second Amendment to Guaranty Agreement and Security Agreement dated as of May
16, 2014)
among
OSI RESTAURANT PARTNERS, LLC,
OSI HOLDCO, INC.,
THE SUBSIDIARIES OF OSI RESTAURANT PARTNERS, LLC
IDENTIFIED HEREIN
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
______________________________________________________________________________

55948229_5

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
PAGE
ARTICLE I
Definitions
21
 
Section 1.01.
 
Credit Agreement
21
 
Section 1.02.
 
Other Defined Terms
21
 
 
 
 
 
ARTICLE II
GuaranteeGuaranty
2
 
 
 
 
 
 
Section 2.01.
 
GuaranteeGuaranty
2
 
Section 2.02.
 
Guarantee of Payment
3
 
Section 2.03.
 
No Limitations
3
 
Section 2.04.
 
Reinstatement
4
 
Section 2.05.
 
Agreement To Pay; Subrogation
4
 
Section 2.06.
 
Information
54
 
 
 
 
 
ARTICLE III
Indemnity, Subrogation and Subordination
54
 
 
 
 
 
 
Section 3.01.
 
Indemnity and Subrogation
54
 
Section 3.02.
 
Contribution and Subrogation
5
 
Section 3.03.
 
Subordination
65
 
 
 
 
 
ARTICLE IV
Miscellaneous
6
 
 
 
 
 
 
Section 4.01.
 
Notices
6
 
Section 4.02.
 
Waivers; Amendment
76
 
Section 4.03.
 
Administrative Agent’s Fees and Expenses; Indemnification
87
 
Section 4.04.
 
Successors and Assigns
87
 
Section 4.05.
 
Survival of Agreement
98
 
Section 4.06.
 
Counterparts; Effectiveness; Several Agreement
98
 
Section 4.07.
 
Severability
98
 
Section 4.08.
 
Right of Set-Off
98
 
Section 4.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
109
 
Section 4.10.
 
WAIVER OF JURY TRIAL
119
 
Section 4.11.
 
Headings
119
 
Section 4.12.
 
Obligations Absolute
119
 
Section 4.13.
 
Termination or Release
1110
 
Section 4.14.
 
Additional Restricted Subsidiaries
1210
 
Section 4.15.
 
Recourse
1211
 
Section 4.16.
 
Limitation on Guaranteed Obligations
1211
 
Section 4.17.
 
Keepwell
11
 
 
SCHEDULES
 
 
 
 
Schedule 1
 
Subsidiary Parties
 
 
 
 
 
 
EXHIBITS EXHIBITS
 
 
 
 
Exhibit 1
 
Form of GuaranteeGuaranty Supplement
 



 
-2-
 


55948229_5

--------------------------------------------------------------------------------





GUARANTEEGUARANTY AGREEMENT dated as of October 26, 2012 among OSI RESTAURANT
PARTNERS, LLC (the “Borrower”), OSI HOLDCO, INC. (“Holdings”), the Subsidiaries
of the Borrower identified herein, DEUTSCHE BANK TRUST COMPANY AMERICASWELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender and
an L/C Issuer, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), DEUTSCHE BANK SECURITIES INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arrangers,
DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC and MORGAN
STANLEY SENIOR FUNDING, INC., as Joint Lead Bookrunners, and GOLDMAN SACHS BANK
USA, J.P. MORGAN SECURITIES LLC and MORGAN STANLEY SENIOR FUNDING, INC., as
Co-Documentation Agents.
Reference is made to the Credit Agreement dated as of October 26, 2012 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, each Lender from time to time
party thereto, Deutsche Bank Trust Company Americas and Wells Fargo Bank,
National Association, as Administrative Agent, and the other agents and Persons
party thereto.
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or maintain one or more Secured Hedge Agreements on the terms and
conditions set forth therein and the Cash Management Banks have agreed to
provide and/or maintain Cash Management Services on the terms and conditions
agreed upon by the Borrower or the respective Restricted Subsidiary and such
Cash Management Bank. The obligations of the Lenders to extend such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to provide and/or
maintain Cash Management Services are, in each case, conditioned upon, among
other things, the execution and delivery of this Agreement by each Guarantor.
Holdings, the Borrower and the Subsidiary Parties are affiliates of one another,
are an integral part of a consolidated enterprise and will derive substantial
direct and indirect benefits from (i) the extensions of credit to the Borrower
pursuant to the Credit Agreement, (ii) the entering into and/or maintaining by
the Hedge Banks of Secured Hedge Agreements with the Borrower and/or one or more
of its Restricted Subsidiaries and (iii) the providing and/or maintaining of
Cash Management Services by the Cash Management Banks to the Borrower and/or one
or more of its Restricted Subsidiaries, and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit, the Hedge
Banks to enter into and/or maintain such Secured Hedge Agreements and the Cash
Management Banks to provide and/or maintain such Cash Management Services.
Accordingly, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Parties and hereby covenants
and agrees with each other Guarantor and the Administrative Agent for the
benefit of the Secured Parties as follows:
ARTICLE I
Definitions
Section 1.01    Credit Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement.



55362105_11
55948229_5



--------------------------------------------------------------------------------



(b)    The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.
Section 1.02    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agreement” means this GuaranteeGuaranty Agreement.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Discharge of Guaranteed Obligations” means the termination of this Agreement
and the Guarantees made herein pursuant to Section 4.13(a) hereof.
“GuaranteeGuaranty Supplement” means an instrument substantially in the form of
Exhibit I hereto.
“Guaranteed Obligations” mean the “Obligations” as defined in the Credit
Agreement.
“Guaranteed Party” means Holdings, the Borrower, each Subsidiary Guarantor and
each Restricted Subsidiary of the Borrower party to any Secured Hedge Agreement.
“Guarantor” means each of Holdings, the Borrower and each Subsidiary Party.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under (and as defined in) the Commodity Exchange Act or
any regulations promulgated thereunder and can cause another person to qualify
as an “eligible contract participant” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Secured Credit Document” shall mean each Loan Document, each Secured Hedge
Agreement and any agreement evidencing any Cash Management Obligation.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.02 of the Credit
Agreement.
“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.
ARTICLE II
GuaranteeGuaranty
Section 2.01    GuaranteeGuaranty. Each Guarantor irrevocably, absolutely and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Obligations, in each case, whether such Guaranteed
Obligations are now existing or hereafter incurred under, arising out of or in
connection with



55362105_12
55948229_5



--------------------------------------------------------------------------------



any Secured Credit Document, and whether at maturity, by acceleration or
otherwise. Each of the Guarantors further agrees that the Guaranteed Obligations
may be extended, increased or renewed, in whole or in part, without notice to,
or further assent from such Guarantor, and that such Guarantor will remain bound
upon its guaranteeguaranty notwithstanding any extension, increase or renewal of
any Guaranteed Obligation. Each of the Guarantors waives, to the fullest extent
permitted under applicable lawLaw, presentment to, demand of payment from, and
protest to, the applicable Guaranteed Party or any other Loan Party of any of
the Guaranteed Obligations, and also waives, to the fullest extent permitted
under applicable lawLaw, notice of acceptance of its guaranteeguaranty and
notice of protest for nonpayment.
Section 2.02    Guarantee of Payment. Each of the Guarantors further agrees that
its guaranteeguaranty hereunder constitutes a guarantee of payment when due and
not of collection, and, to the fullest extent permitted under applicable lawLaw,
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any security held for the payment of the
Guaranteed Obligations, or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of any
Guaranteed Party or any other Person. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor, the Borrower or any other Guaranteed Party, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, the Borrower
or any other Guaranteed Party and whether or not any other Guarantor, any other
guarantor, the Borrower or any other Guaranteed party be joined in any such
action or actions. Any payment required to be made by a Guarantor hereunder may
be required by the Administrative Agent or any other Secured Party on any number
of occasions.
Section 2.03    No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, but without
prejudice to Section 2.04, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations, or otherwise. Without limiting
the generality of the foregoing, except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Secured Credit Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Secured Credit Document or any other agreement, including
with respect to any other Guarantor under this Agreement; (iii) the release of
any security held by the Collateral Agent or any other Secured Party for the
Guaranteed Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; (v) the failure to
perfect any security interest in, or the release of, any of the Collateral held
by or on behalf of the Collateral Agent or any other Secured party; (vi) the
lack of legal existence of the Borrower or any Guarantor or legal obligation to
discharge any of the Guaranteed Obligations by the Borrower or any Guarantor for
any reason whatsoever, including, without limitation, in any insolvency,
bankruptcy or reorganization of any Loan partyParty; or (vii) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Guaranteed Obligations). Each Guarantor expressly authorizes the applicable
Secured Parties to take and hold security for the payment and performance of the
Guaranteed Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations all without affecting the obligations of any
Guarantor hereunder.



55362105_13
55948229_5



--------------------------------------------------------------------------------



(b) Except for termination of a Guarantor’s obligations hereunder as expressly
permitted in Section 4.13, but without prejudice to Section 2.04, to the fullest
extent permitted by applicable lawLaw, each Guarantor waives any defense based
on or arising out of any defense of the Borrower of any other Guaranteed Party
or the unenforceability of the Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Guaranteed Party, other than the indefeasible payment in full in cash
of all the Guaranteed Obligations. The Administrative Agent and the other
Secured Parties may in accordance with the terms of the Collateral Documents, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with the Borrower or any other
Guaranteed Party or exercise any other right or remedy available to them against
the Borrower or any other Guaranteed Party, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
Guaranteed Obligations have been indefeasibly paid in full in cash. To the
fullest extent permitted by applicable lawLaw, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable lawLaw, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Guaranteed Party, as the case may be, or any security.
Section 2.04    Reinstatement. Notwithstanding anything to the contrary
contained in this Agreement, each of the Guarantors agrees that (i) its
guaranteeguaranty hereunder shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any other Secured Party upon the bankruptcy or reorganization of the
Borrower or any other Guaranteed Party or otherwise and (ii) the provisions of
this Section 2.04 shall survive termination of this Agreement.
Section 2.05    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Guaranteed Party to pay
any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Parties in cash
the amount of such unpaid Guaranteed Obligation. Upon payment by any Guarantor
of any sums to the Administrative Agent as provided above, all rights of such
Guarantor against the Borrower or any other Guaranteed Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article III.
Section 2.06    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.
ARTICLE III
Indemnity, Subrogation and Subordination
Section 3.01    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable lawLaw
(but subject to Section 3.03), each Guaranteed Party agrees that in the event a
payment shall be made by any Guarantor under this Agreement on account of any
Guaranteed Obligation owed directly by such Guaranteed Party (i.e., other than
any

55362105_14
55948229_5



--------------------------------------------------------------------------------



obligation arising under this Agreement), such Guaranteed Party shall indemnify
such Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment.
Section 3.02    Contribution and Subrogation. At any time a payment by any
Subsidiary Party in respect of the Guaranteed Obligations is made under this
Agreement that shall not have been fully indemnified as provided in Section
3.01, the right of contribution of each Subsidiary Party against each other
Subsidiary Party shall be determined as provided in the immediately succeeding
sentence, with the right of contribution of each Subsidiary Party to be revised
and restated as of each date on which an unreimbursed payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Agreement. At any
time that a Relevant Payment is made by a Subsidiary Party that results in the
aggregate payments made by such Subsidiary Party in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Subsidiary Party’s Contribution Percentage (as defined below) of the aggregate
payments made by all Subsidiary Parties in respect of the Guaranteed Obligations
to and including the date of the Relevant Payment (such excess, the “Aggregate
Excess Amount”), each such Subsidiary Party shall have a right of contribution
against each other Subsidiary Party who has made payments in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Subsidiary Party’s Contribution Percentage
of the aggregate payments made to and including the date of the Relevant Payment
by all Subsidiary Parties in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Subsidiary Party and the denominator of which is the Aggregate Excess
Amount of all Subsidiary Parties multiplied by (y) the Aggregate Deficit Amount
of such other Subsidiary Party. A Subsidiary Party’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that all
contribution rights of such Subsidiary Party shall be subject to Section 3.03.
As used in this Section 3.02: (i) each Subsidiary Party’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Subsidiary Party by (y) the aggregate Adjusted
Net Worth of all Subsidiary Parties; (ii) the “Adjusted Net Worth” of each
Subsidiary Party shall mean the greater of (x) the Net Worth (as defined below)
of such Subsidiary Party and (y) zero; and (iii) the “Net Worth” of each
Subsidiary Party shall mean the amount by which the fair saleable value of such
Subsidiary Party’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Agreement
or any guaranteed obligations arising under any guaranteeguaranty of any Junior
Financing) on such date. Notwithstanding anything to the contrary contained
above, any Subsidiary Party that is released from this Agreement pursuant to
Section 4.13 hereof shall thereafter have no contribution obligations, or
rights, pursuant to this Section 3.02, and at the time of any such release, if
the released Subsidiary Party had an Aggregate Excess Amount or an Aggregate
Deficit Amount, same shall be deemed reduced to $0, and the contribution rights
and obligations of the remaining Subsidiary Parties shall be recalculated on the
respective date of release (as otherwise provided above) based on the payments
made hereunder by the remaining Subsidiary Parties. Each of the Subsidiary
Parties recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Subsidiary Party has the right to waive
its contribution right against any other Subsidiary Party to the extent that
after giving effect to such waiver such Subsidiary Party would remain solvent,
in the determination of the Required Lenders.
Section 3.03    Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and
all other rights of indemnity, contribution or subrogation under applicable
lawLaw or otherwise shall be fully subordinated to the indefeasible payment in
full in cash of the Guaranteed Obligations; provided, that if any amount shall
be paid to such Guarantor on account of such subrogation rights at any time
prior to the irrevocable payment in full in cash of all the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Secured
Parties and shall

55362105_15
55948229_5



--------------------------------------------------------------------------------



forthwith be paid to the Administrative Agent to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with
Section 8.04 of the Credit Agreement. No failure on the part of the Borrower or
any Guarantor to make the payments required by Sections 3.01 and 3.02 (or any
other payments required under applicable Law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and subject to Section 4.16, each Guarantor shall remain
liable for the full amount of the obligations of such Guarantor hereunder.
ARTICLE IV
Miscellaneous
Section 4.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower as provided
in Section 10.02 of the Credit Agreement.
Section 4.02    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any L/C Issuer, any Lender or any other Secured Party in
exercising any right, remedy, power or privilege hereunder or under any other
Secured Credit Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, remedy, power or privilege or any
abandonment or discontinuance of steps to enforce such a right, remedy, power or
privilege, preclude any other or further exercise thereof, or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges of the Secured Parties hereunder and under the other Secured Credit
Documents are cumulative and are not exclusive of any rights, remedies, powers
or privileges that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.
(c)Each Guarantor hereby acknowledges and affirms that it understands that to
the extent the Guaranteed Obligations are secured by real property located in
the State of California, such Guarantor shall be liable for the full amount of
the liability hereunder notwithstanding foreclosure on such real property by
trustee sale or any other reason impairing such Guarantor’s or any Secured
Party’s right to proceed against the Borrower or any other guarantor of the
Guaranteed Obligations.
(d)Each Guarantor hereby waives, to the fullest extent permitted by applicable
lawLaw, all rights and benefits under Sections 580a, 580b, 580d and 726 of the
California Code of Civil Procedure. Each Guarantor hereby further waives, to the
fullest extent permitted by applicable lawLaw, without limiting the generality
of the foregoing or any other provision hereof, all rights and benefits which
might otherwise be available to such Guarantor under Sections 2809, 2810, 2815,
2819, 2821, 2839, 2845, 2846, 2847, 2848, 2849, 2850, 2899 and 3433 of the
California Civil Code.

55362105_16
55948229_5



--------------------------------------------------------------------------------



(e)Each Guarantor waives its rights of subrogation and reimbursement and any
other rights and defenses available to such Guarantor by reason of Sections 2787
to 2855, inclusive, of the California Civil Code, including, without limitation,
(1) any defenses such Guarantor may have to this Agreement by reason of an
election of remedies by the Secured Parties and (2) any rights or defenses such
Guarantor may have by reason of protection afforded to the Borrower pursuant to
the antideficiency or other laws of California limiting or discharging the
Borrower’s indebtedness, including, without limitation, Section 580a, 580b, 580d
and 726 of the California Code of Civil Procedure. In furtherance of such
provisions, each Guarantor hereby waives all rights and defenses arising out of
an election of remedies of the Secured Parties, even though that election of
remedies, such as a nonjudicial foreclosure destroys such Guarantor’s rights of
subrogation and reimbursement against a Borrower by the operation of Section
580d of the California Code of Civil Procedure or otherwise.
(f)Each Guarantor warrants and agrees that each of the waivers set forth above
is made with full knowledge of its significance and consequences and that if any
of such waivers are determined to be contrary to any applicable lawLaw or public
policy, such waivers shall be effective only to the maximum extent permitted by
law.
Section 4.03    Administrative Agent’s Fees and Expenses; Indemnification. (a)
The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.
(b)Without limitation of its indemnification obligations under the other Secured
Credit Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee
(but limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one firm of local
counsel in each relevant jurisdiction, and solely in the case of an actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected Indemnitees), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of, the execution, delivery, performance or enforcement of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by a final and non-appealable
decision to have resulted from the gross negligence, bad faith or willful
misconduct of, or material breach of this Agreement by, such Indemnitee or of
any Affiliate, director, officer, employee, counsel, agent or attorney-in-fact
of such Indemnitee.
(c)    Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Secured
Credit Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Secured
Credit Document, or any investigation made by or on behalf of the Administrative
Agent or any other Secured Party. All amounts due under this Section 4.03 shall
be payable within ten Business Days of written demand therefor.
Section 4.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent



55362105_17
55948229_5



--------------------------------------------------------------------------------



that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.
Section 4.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Guaranteed Parties in the Secured
Credit Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Secured
Credit Document shall be considered to have been relied upon by the relevant
Secured Parties and shall survive the execution and delivery of the relevant
Secured Credit Documents and the making of any Loans and issuance of any Letters
of Credit, regardless of any investigation made by any Secured Party or on its
behalf and notwithstanding that the Administrative Agent, any L/C Issuer, any
Lender or any other Secured Party may have had notice or knowledge of any
Default or default under any other Secured Credit Document or any incorrect
representation or warranty at the time any credit is extended under any Secured
Credit Document, and shall continue in full force and effect with respect to
each Guarantor until this Agreement is terminated with respect to such Guarantor
or such Guarantor is otherwise released from its obligations under this
Agreement in each case pursuant to Section 4.13.
Section 4.06    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts, each of which shall constitute an original but
all of which when taken together shall constitute a single contract. Delivery of
an executed signature page to this Agreement by facsimile transmission shall be
as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective as to any Loan Party when a counterpart
hereof executed on behalf of such Loan Party shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Loan
Party and the Administrative Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Administrative
Agent and the other Secured Parties and their respective successors and assigns,
except that no Loan Party shall have the right to assign or transfer its rights
or obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Loan Party and may be amended, modified, restated,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.
Section 4.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Section 4.08    Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Guaranteed
Party, any such notice being waived by the Borrower and each other Guaranteed
Party to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
at any time held by, and other Indebtedness at any time owing by, such Lender
and its Affiliates to or for the credit or the account of the respective Loan
Parties against any and all Guaranteed Obligations owing to such Lender and its
Affiliates hereunder, now or hereafter existing, irrespective of whether or not
such Lender or Affiliate shall have made demand under this Agreement and
although such Guaranteed Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender agrees promptly to notify the



55362105_18
55948229_5



--------------------------------------------------------------------------------



Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
under this Section 4.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender may have.
Section 4.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each of the Loan Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York sitting in New York City in the Borough of Manhattan and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable lawLaw, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each party hereto agrees that
the Agents and Lenders retain the right to serve process in any other manner
permitted by law and to bring proceedings against any Grantor in the courts of
any other jurisdiction in connection with the exercise of any rights under this
Agreement or the enforcement of any judgment.
(c)    Each of the Loan Parties hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable lawLaw, any objection that it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section 4.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable lawLaw,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
Section 4.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 4.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 4.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 4.12    Obligations Absolute. All rights of the Administrative Agent
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of



55362105_19
55948229_5



--------------------------------------------------------------------------------



validity or enforceability of the Credit Agreement, any other Loan Document, any
other Secured Hedge Agreement, any other agreement with respect to any of the
Guaranteed Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, any other Secured Hedge Agreement or any
other agreement or instrument, (c) any release or amendment or waiver of or
consent under or departure from any guaranteeguaranty guaranteeing all or any
portion of the Guaranteed Obligations or (d) subject to the terms of Section
4.13, any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Guarantor in respect of the Guaranteed Obligations or
this Agreement.
Section 4.13    Termination or Release. (a) Subject to Section 2.04, this
Agreement and the Guarantees made herein shall terminate with respect to all
Guaranteed Obligations when all the outstanding Guaranteed Obligations (other
than Guaranteed Obligations in respect of Secured Hedge Agreements and Cash
Management Obligations not yet due and payable (to the extent permitted by the
terms thereof) and contingent indemnification obligations not yet accrued and
payable) have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement, the L/C Obligations have been
reduced to zero (other than L/C Obligations that have been fully cash
collateralized or supported by a backstop letter of credit in each case in an
amount and on terms reasonably satisfactory to the Administrative Agent and the
L/C Issuer) and the L/C Issuers have no further obligations to issue Letters of
Credit under the Credit Agreement.
(b)    A Subsidiary Party shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Subsidiary Party ceases to be a Restricted
Subsidiary of the Borrower or becomes an Excluded Subsidiary.
(c)    In connection with any termination or release pursuant to paragraph (a)
or (b), the Administrative Agent shall promptly execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 4.13 shall be without recourse to
or warranty by the Administrative Agent.
(d)    At any time that the Borrower desires that the Administrative Agent take
any of the actions described in the immediately preceding clause (c), it shall,
upon request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the respective Subsidiary
Party is permitted pursuant to paragraph (a) or (b). The Administrative Agent
shall have no liability whatsoever to any Secured Party as the result of any
release of any Subsidiary Party by it as permitted (or which the Administrative
Agent in good faith believes to be permitted) by this Section 4.13.
(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Cash Management Bank and each Hedge Bank by the acceptance of the benefits
under this Agreement hereby acknowledge and agree that (i) the obligations of
the Borrower or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be guaranteed pursuant to this Agreement only to
the extent that, and for so long as, the other Guaranteed Obligations are so
guaranteed and (ii) any release of a Guarantor effected in the manner permitted
by this Agreement shall not require the consent of any Hedge Bank or Cash
Management Bank.
Section 4.14    Additional Restricted Subsidiaries. Pursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that
were not in existence or not Restricted Subsidiaries on the date of the Credit
Agreement are required to enter in this Agreement as Subsidiary Parties upon
becoming a Restricted Subsidiary. In addition, certain Restricted Subsidiaries
of the Loan
 

55362105_110
55948229_5



--------------------------------------------------------------------------------



Parties that are not required under the Credit Agreement to enter in this
Agreement as Subsidiary Parties may elect to do so at their option. Upon
execution and delivery by the Administrative Agent and a Restricted Subsidiary
of a GuaranteeGuaranty Agreement Supplement, such Restricted Subsidiary shall
become a Subsidiary Party hereunder with the same force and effect as if
originally named as a Subsidiary Party herein. The execution and delivery of any
such instrument shall not require the consent of any other Loan Party hereunder.
The rights and obligations of each Loan Party hereunder shall remain in full
force and effect notwithstanding the addition of any new Loan Party as a party
to this Agreement.
Section 4.15    Recourse. This Agreement is made with full recourse to each
Guarantor and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such Guarantor contained herein, in the
Loan Documents and the other Secured Credit Documents and otherwise in writing
in connection herewith or therewith.
Section 4.16    Limitation on Guaranteed Obligations. Each Guarantor that is a
Subsidiary Party and each Secured Party (by its acceptance of the benefits of
this Agreement) hereby confirms that it is its intention that this Agreement not
constitute a fraudulent transfer or conveyance for purposes of any Debtor Relief
Laws (including the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or
any similar Federal or state law). To effectuate the foregoing intention, each
Guarantor that is a Subsidiary Party and each Secured Party (by its acceptance
of the benefits of this Agreement) hereby irrevocably agrees that the Guaranteed
Obligations owing by such Guarantor under this Agreement shall be limited to
such amount as will, after giving effect to such amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such Debtor Relief Laws (it being understood that it is the intention of the
parties to this Agreement and the parties to any guarantee of any Junior
Financing that is subordinated to the any of the Guaranteed Obligations, to the
maximum extent permitted under applicable lawsLaws, the liabilities in respect
of the guarantees of such Junior Financing shall not be included for the
foregoing purposes and that, if any reduction is required to the amount
guaranteed by any Guarantor hereunder and with respect to such Junior Financing
that its guarantee of amounts owing in respect of such Junior Financing shall
first be reduced) and after giving effect to any rights to contribution and/or
subrogation pursuant to any agreement providing for an equitable contribution
and/or subrogation among such Guarantor and the other Guarantors, result in the
Guaranteed Obligations of such Guarantor in respect of such amount not
constituting a fraudulent transfer or conveyance and the maximum liability of
each Guarantor hereunder and under the Secured Credit Documents shall in no
event exceed such amount. Notwithstanding the provisions of the two preceding
sentences, as between the Secured Parties and the holders of such Junior
Financing, it is agreed (and the provisions of Junior Financing Documentation
shall so provide) that any diminution (whether pursuant to court decree or
otherwise) of any Guarantor’s obligation to make any distribution or payment
pursuant to this Agreement shall have no force or effect for purposes of the
subordination provisions contained in such Junior Financing Documentation, and
that any payments received in respect of a Guarantor’s obligations with respect
to such Junior Financing shall be turned over to the holders of the “Senior
Indebtedness” (as defined in such Junior Financing Documentation) (or
obligations which would have constituted Senior Indebtedness if same had not
been reduced or disallowed) of such Guarantor (which Senior Indebtedness shall
be calculated as if there were no diminution thereto pursuant to this Section
4.16 or for any other reason other than the indefeasible payment in full in cash
of the respective obligations which would otherwise have constituted Senior
Indebtedness) until all such Senior Indebtedness (or obligations which would
have constituted Senior Indebtedness if same had not been reduced or disallowed)
has been indefeasibly paid in full in cash.
Section 4.17    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 4.17 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations

55362105_111
55948229_5



--------------------------------------------------------------------------------



under this Section 4.17, or otherwise under this Agreement, as it relates to
such other Guarantor, voidable under applicable lawLaw relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until a Discharge of Guaranteed Obligations. Each
Qualified ECP Guarantor intends that this Section 4.17 constitute, and this
Section 4.17 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
* * *


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the
day and year first above written.


[OSI signatures]THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]







































55362105_112
55948229_5



--------------------------------------------------------------------------------





[Deutsche signatures]



55362105_113
55948229_5



--------------------------------------------------------------------------------



SCHEDULE I to the
GuaranteeGuaranty Agreement
SUBSIDIARY PARTIES
1.
BFG Nebraska, Inc.

2.
BFG Oklahoma, Inc.

3.
Bloomin’ Brands Gift Card Services, LLC

4.
Bonefish Beverages, LLC

5.
Bonefish Brandywine, LLC

6.
Bonefish Designated Partner, LLC

7.
Bonefish Grill Gulf Coast of Louisiana, LLC

8.
Bonefish Grill of Florida Designated Partner, LLC

9.
Bonefish Grill of Florida, LLC

10.
Bonefish Grill, LLC

11.
Bonefish Holdings, LLC

12.
Bonefish Kansas Designated Partner, LLC

13.
Bonefish Kansas LLC

14.
Bonefish of Bel Air, LLC

15.
Bonefish/Asheville, Limited Partnership

16.
Bonefish/Carolinas, Limited Partnership

17.
Bonefish/Columbus-I, Limited Partnership

18.
Bonefish/Crescent Springs, Limited Partnership

19.
Bonefish/Greensboro, Limited Partnership

20.
Bonefish/Gulf Coast, Limited Partnership

21.
Bonefish/Hyde Park, Limited Partnership

22.
Bonefish/South Florida-I, Limited Partnership

23.
Bonefish/Southern, Limited Partnership




55948229_5



--------------------------------------------------------------------------------



24.
Boomerang Air, Inc.

25.
Carrabba’s Designated Partner, LLC

26.
Carrabba’s Italian Grill of Howard County, Inc.

27.
Carrabba’s Italian Grill, LLC

28.
Carrabba’s Kansas Designated Partner, LLC

29.
Carrabba’s Kansas LLC

30.
Carrabba’s of Bowie, LLC

31.
Carrabba’s of Germantown, Inc.

32.
Carrabba’s of Waldorf, Inc.

33.
Carrabba’s/Birmingham 280, Limited Partnership

34.
Carrabba’s/Cool Springs, Limited Partnership

35.
Carrabba’s/DC-I, Limited Partnership

36.
Carrabba’s/Deerfield Township, Limited Partnership

37.
Carrabba’s/Green Hills, Limited Partnership

38.
Carrabba’s/Lexington, Limited Partnership

39.
Carrabba’s/Louisville, Limited Partnership

40.
Carrabba’s/Metro, Limited Partnership

41.
Carrabba’s/Michigan, Limited Partnership

42.
Carrabba’s/Mid Atlantic-I, Limited Partnership

43.
Carrabba’s/Montgomery, Limited Partnership

44.
Carrabba’s/Rocky Top, Limited Partnership

45.
CIGI Beverages of Texas, LLC

46.
CIGI Holdings, LLC

47.
CIGI Nebraska, Inc.

48.
CIGI Oklahoma, Inc.




55948229_5



--------------------------------------------------------------------------------



49.
CIGI/BFG of East Brunswick Partnership

50.
Frederick Outback, Inc.

51.
OBTex Holdings, LLC

52.
OS Asset, Inc.

53.
OS Management, Inc.

54.
OS Mortgage Holdings, Inc.

55.
OS Realty, LLC

56.
OS Restaurant Services, LLC

57.
OSF Nebraska, Inc.

58.
OSF Oklahoma, Inc.

59.
OSF/BFG of Deptford Partnership

60.
OSF/BFG of Lawrenceville Partnership

61.
OSF/CIGI of Evesham Partnership

62.
OSI Co-Issuer, Inc.

63.
Outback & Carrabba’s of New Mexico, Inc.

64.
Outback Alabama, Inc.

65.
Outback Beverages of Texas, LLC

66.
Outback Catering Designated Partner, LLC

67.
Outback Catering, Inc.

68.
Outback Designated Partner, LLC

69.
Outback Kansas Designated Partner, LLC

70.
Outback Kansas LLC

71.
Outback of Aspen Hill, Inc.

72.
Outback of Germantown, Inc.

73.
Outback Steakhouse of Florida, LLC




55948229_5



--------------------------------------------------------------------------------



74.
Outback Steakhouse West Virginia, Inc.

75.
Outback Steakhouse-NYC, Ltd.

76.
Outback/Carrabba’s Partnership

77.
Outback/DC, Limited Partnership

78.
Outback/Mid Atlantic-I, Limited Partnership

79.
Outback/Stone-II, Limited Partnership

80.
Private Restaurant Master Lessee, LLC




55948229_5



--------------------------------------------------------------------------------



EXHIBIT I to the
GuaranteeGuaranty Agreement


SUPPLEMENT NO. __ (this “Supplement”) dated as of [●], to the GuaranteeGuaranty
Agreement dated as of October 26, 2012 (the “Guaranty Agreement”), among OSI
RESTAURANT PARTNERS, LLC (the “Borrower”), OSI HOLDCO, INC. (“Holdings”), the
Subsidiaries of the Borrower identified therein and DEUTSCHE BANK TRUST COMPANY
AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
A.    Reference is made to (i) the Credit Agreement dated as of October 26, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, each Lender from time to time
party thereto, Deutsche Bank Trust Company Americas and Wells Fargo Bank,
National Association, as Administrative Agent, and the other agents and parties
party thereto, (ii) each Secured Hedge Agreement (as defined in the Credit
Agreement) and (iii) the Cash Management Obligations (as defined in the Credit
Agreement).
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the
GuaranteeGuaranty Agreement as applicable.
C.    The Guarantors have entered into the GuaranteeGuaranty Agreement in order
to induce (x) the Lenders to make Loans and the L/C Issuers to issue Letters of
Credit, (y) the Hedge Banks to enter into and/or maintain Secured Hedge
Agreements and (z) the Cash Management Banks to provide Cash Management
Services. Section 4.14 of the GuaranteeGuaranty Agreement provides that
additional Restricted Subsidiaries of the Borrower may become Subsidiary Parties
under the GuaranteeGuaranty Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Restricted Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Party under the GuaranteeGuaranty
Agreement in order to induce the Lenders to make additional Loans and the L/C
Issuers to issue additional Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
Section 1. In accordance with Section 4.14 of the GuaranteeGuaranty Agreement,
the New Subsidiary by its signature below becomes a Subsidiary Party and
Guarantor under the GuaranteeGuaranty Agreement with the same force and effect
as if originally named therein as a Subsidiary Party and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the GuaranteeGuaranty
Agreement applicable to it as a Subsidiary Party and Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the GuaranteeGuaranty Agreement shall be
deemed to include the New Subsidiary. The GuaranteeGuaranty Agreement is hereby
incorporated herein by reference.
Section 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that (i) it has the power and authority to
enter into this Supplement and (ii) this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the

55362105_155948229_5



--------------------------------------------------------------------------------



Administrative Agent has executed a counterpart hereof. Delivery of an executed
signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.
Section 4. Except as expressly supplemented hereby, the GuaranteeGuaranty
Agreement shall remain in full force and effect.
Section 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the GuaranteeGuaranty Agreement shall not in any way be affected
or impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the GuaranteeGuaranty Agreement.
Section 8. The New Subsidiary agrees to reimburse the Administrative Agent, on
the same terms and to the same extent as provided for in sectionSection 4.03 of
the GuaranteeGuaranty Agreement, for its reasonable out-of-pocket expenses in
connection with this Supplement, including the reasonable fees, other charges
and disbursements of counsel for the Administrative Agent.
* * *


[Signature Page Follows]

55362105_155948229_5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the GuaranteeGuaranty Agreement as of the day and
year first above written.
[NAME OF NEW SUBSIDIARY]
 
 
 
 
By:
 
 
Name:
 
Title:


OSI Restaurant Partners LLC
Guaranty Agreement Supplement
Signature Page



--------------------------------------------------------------------------------



Exhibit F


Amended Security Agreement
[See Attached]



56202045_8

--------------------------------------------------------------------------------



CONFORMED COPY
This copy has been conformed from the original to include
the First Amendment dated as of April 10, 2013


EXHIBIT G






____________________________________________________________________________________
SECURITY AGREEMENT
dated as of
October 26, 2012
(as amended by First Amendment to Credit Agreement, Guaranty and Security
Agreement dated as of April 10, 2013 and Third Amendment to Credit Agreement and
Second Amendment to Guaranty Agreement and Security Agreement dated as of May
16, 2014)

among
OSI RESTAURANT PARTNERS, LLC,
OSI HOLDCO, INC.,
THE SUBSIDIARIES OF OSI RESTAURANT PARTNERS, LLC
IDENTIFIED HEREIN
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent
____________________________________________________________________________________







55947144_6



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I
Definitions
1
 
Section 1.01.
 
Credit Agreement
1
 
Section 1.02.
 
Other Defined Terms
2
 
 
 
 
 
ARTICLE II
Pledge of Securities
6
 
 
 
 
 
 
Section 2.01.
 
Pledge
6
 
Section 2.02.
 
Delivery of the Pledged Collateral
7
 
Section 2.03.
 
Representations, Warranties and Covenants
8
 
Section 2.04.
 
Certification of Limited Liability Company and Limited Partnership Interests
9
 
Section 2.05.
 
Registration in Nominee Name; Denominations
10
 
Section 2.06.
 
Voting Rights; Dividends and Interest
10
 
Section 2.07.
 
Collateral Agent Not a Partner or Limited Liability Company Member
12
 
 
 
 
 
ARTICLE III
Security Interests in Personal Property
12
 
 
 
 
 
 
Section 3.01.
 
Security Interest
12
 
Section 3.02.
 
Representations and Warranties
14
 
Section 3.03.
 
Covenants
1516
 
Section 3.04.
 
Other Actions
17
 
 
 
 
 
ARTICLE IV
Certain Provisions Concerning Intellectual Property Collateral
1819
 
 
 
 
 
 
Section 4.01.
 
Grant of License to Use Intellectual Property
19
 
Section 4.02.
 
Protection of Collateral Agent’s Security
19
 
Section 4.03.
 
After-Acquired Property
20
 
 
 
 
 
ARTICLE V
Remedies
2021
 
 
 
 
 
 
Section 5.01.
 
Remedies Upon Default
2021
 
Section 5.02.
 
Application of Proceeds
2223
 
 
 
 
 
ARTICLE VI
Indemnity, Subrogation and Subordination
23
 
 
 
 
 
 
Section 6.01.
 
Indemnity
23
 
Section 6.02.
 
Contribution and Subrogation
23
 
Section 6.03.
 
Subordination
24
 
 
 
 
 
ARTICLE VII
Miscellaneous
2425
 
 
 
 
 
 
Section 7.01.
 
Notices
2425
 
Section 7.02.
 
Waivers; Amendment
2425
 
Section 7.03.
 
Collateral Agent’s Fees and Expenses; Indemnification
25
 
Section 7.04.
 
Successors and Assigns
26
 
Section 7.05.
 
Survival of Agreement
26
 
Section 7.06.
 
Counterparts; Effectiveness; Several Agreement
2627
 
Section 7.07.
 
Severability
2627


 
- i-
 
55947144_6


 
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
 
 
Page
 
Section 7.08.
 
Right of Set-Off
27
 
Section 7.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
27
 
Section 7.10.
 
WAIVER OF JURY TRIAL
28
 
Section 7.11.
 
Headings
28
 
Section 7.12.
 
Security Interest Absolute
28
 
Section 7.13.
 
Termination or Release
2829
 
Section 7.14.
 
Additional Restricted Subsidiaries
2930
 
Section 7.15.
 
Collateral Agent Appointed Attorney-in-Fact
30
 
Section 7.16.
 
General Authority of the Collateral Agent
3031
 
Section 7.17.
 
Mortgages
31
 
Section 7.18.
 
Recourse; Limited Obligations
31

SCHEDULES
 
 
 
 
 
 
 
 
 
Schedule I
 
-
 
Subsidiary Parties
Schedule II
 
-
 
Pledged Equity; Pledged Debt
Schedule III
 
-
 
Commercial Tort Claims
Schedule IV
 
-
 
Copyrights and Copyright Applications
Schedule V
 
-
 
Domain Names
Schedule VI
 
-
 
Licenses
Schedule VII
 
-
 
Patents and Patent Applications
Schedule VIII
 
-
 
Trademarks and Trademark Applications
 
 
 
 
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
 
 
Exhibit I
 
-
 
Form of Security Agreement Supplement
Exhibit II
 
-
 
Form of Copyright Security Agreement
Exhibit III
 
-
 
Form of Patent Security Agreement
Exhibit IV
 
-
 
Form of Trademark Security Agreement
Exhibit V
 
-
 
Form of Perfection Certificate




 
- ii-
 
55380615_1
 
 
55947144_6


 
 




--------------------------------------------------------------------------------



SECURITY AGREEMENT dated as of [___________],October 26, 2012, among OSI
RESTAURANT PARTNERS, LLC (the “Borrower”), OSI HOLDCO, INC. (“Holdings”), the
Subsidiaries of the Borrower identified herein and DEUTSCHE BANK TRUST COMPANY
AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent for the
Secured Parties (as defined below).
Reference is made to (i) the Credit Agreement dated as of [____________],October
26, 2012 (as amended, restated, supplemented and/or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, Holdings, each Lender (as
defined in the Credit Agreement) from time to time party thereto, Deutsche Bank
Trust Company Americas and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and an L/C Issuer, and the other agents
and Persons party thereto(ii) each Guaranty (as defined in the Credit
Agreement), (iii) each Secured Hedge Agreement (as defined in the Credit
Agreement) and (iv) the Cash Management Obligations (as defined in the Credit
Agreement).
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or maintain one or more Secured Hedge Agreements on the terms and
conditions set forth therein and the Cash Management Banks have agreed to
provide and/or maintain Cash Management Services on the terms and conditions
agreed upon by the Borrower or the respective Restricted Subsidiary and the
respective Cash Management Bank. The obligations of the Lenders to extend such
credit, the obligation of the Hedge Banks to enter into and/or maintain such
Secured Hedge Agreements and the obligation of the Cash Management Bank to
provide and/or maintain such Cash Management Services are, in each case,
conditioned upon, among other things, the execution and delivery of this
Agreement by each Grantor. Holdings, the Borrower and the Subsidiary Parties are
affiliates of one another, will derive substantial benefits from (i) the
extensions of credit to the Borrower pursuant to the Credit Agreement, (ii) the
entering into and/or maintaining by the Hedge Banks of Secured Hedge Agreements
with the Borrower and/or one or more of the Restricted Subsidiaries and (iii)
the providing and/or maintaining of Cash Management Services by the Cash
Management Banks to the Borrower and/or one or more of its Restricted
Subsidiaries, and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit, the Hedge Banks to enter into and
maintain such Secured Hedge Agreements and the Cash Management Banks to provide
and/or maintain such Cash Management Services. Accordingly, the parties hereto
agree as follows:
ARTICLE I
Definitions
Section 1.01    Credit Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
(b)    The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

1
55380615_1
55947144_6

--------------------------------------------------------------------------------



Section 1.02    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(d).
“Agreement” means this Security Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
“Bankruptcy Event of Default” shall mean any Event of Default under Section
8.01(f) of the Credit Agreement.
“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Parties.
“Collateral” means the Article 9 Collateral and the Pledged Collateral.
“Controlled” means, with respect to any Intellectual Property right, the
possession (whether by ownership or license, other than pursuant to this
Agreement) by a party of the right to grant to another party an interest as
provided herein under such item or right without violating the terms of any
agreement or other arrangements with any third party existing before or after
the Closing Date.
“Copyright License” means any written agreement, now or hereafter in effect,
(1a) granting to any third party any right under an Owned Copyright or any
Copyright that a Grantor otherwise has the right to grant a license under, or
(2b) granting to any Grantor any right under a Copyright now or hereafter owned
by any third party, and all rights of such Grantor under any such agreement.
“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit II hereto.
“Copyrights” means: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether the holder of
such rights is an author, assignee, transferee or otherwise entitled to such
rights, whether registered or unregistered and whether published or unpublished;
(b) all registrations and applications for registration of any such copyright in
the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including those listed on Schedule IV; and (c)
all (i) rights and privileges arising under applicable lawLaw with respect to
the use of such copyrights, (ii) reissues, renewals, continuations and
extensions or restorations thereof and amendments thereto, (iii) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including











2
55380615_1
55947144_6

--------------------------------------------------------------------------------



damages and payments for past, present of future infringements thereof, (iv)
rights corresponding thereto throughout the world and (v) rights to sue for
past, present or future infringements thereof.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest,
including those listed on Schedule V.
“Excluded Assets” has the meaning assigned to such term in the Credit Agreement.
“General Intangibles” has the meaning provided in Article 9 of the New York UCC
and shall in any event include all choses in action and causes of action and all
other intangible personal property of every kind and nature now owned or
hereafter acquired by any Grantor, as the case may be, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Contracts
and other agreements), goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor, as the case may be, to secure payment by an
Account Debtor of any of the Accounts.
“Grantor” means each of Holdings, the Borrower and each Subsidiary Party.
“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software,
databases, all other proprietary information, including but not limited to
Domain Names, and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.
“Intellectual Property Collateral” means Collateral consisting of Owned
Intellectual Property registered under the Laws of the United States.
“Intellectual Property Security Agreement” means a Copyright Security Agreement,
Patent Security Agreement or Trademark Security Agreement, as the context
requires.
“License” means any Patent License, Trademark License, Copyright License, or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule VI.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Owned Copyrights” means Copyrights now Controlled by, or that hereafter become
Controlled by Grantor, whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule IV.

3
55380615_1
55947144_6

--------------------------------------------------------------------------------



“Owned Intellectual Property” means Intellectual Property now Controlled by, or
that hereafter becomes Controlled by, any Grantor, whether by acquisition,
assignment, or an exclusive license including, but not limited to, all
Intellectual Property listed on Schedules IV, V and VII.
“Owned Patents” means Patents now Controlled by, or that hereafter become
Controlled by, any Grantor whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule VII.
“Owned Trademarks” means Trademarks now Controlled by, or that hereafter become
Controlled by, any Grantor, whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule VIII.
“Patent License” means any written agreement, now or hereafter in effect, (1a)
granting to any third party any right arising under an Owned Patent or any
Patent that a Grantor otherwise has the right to grant a license under, or (2b)
granting to any Grantor any right arising under a Patent now or hereafter owned
by any third party; and all rights of any Grantor under any such agreement.
“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit III hereto.
“Patents” means: (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule VII; and (b)
(i) rights and privileges arising under applicable lawLaw with respect to the
use of any patents, (ii) inventions and improvements described and claimed
therein, (iii) reissues, reexaminations, divisions, continuations, renewals,
extensions or restorations and continuations-in-part thereof and amendments
thereto, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto including
damages and payments for past, present or future infringements thereof, (v)
rights corresponding thereto throughout the world and (vi) rights to sue for
past, present or future infringements thereof.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit V hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the chief financial officer and the
chief legal officer of the Borrower.
“Permit” has the meaning provided in the Credit Agreement.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
Pledged Equity, Pledged Debt and all









4
55380615_1
55947144_6

--------------------------------------------------------------------------------



other certificates, instruments or other documents representing or evidencing
any Pledged Collateral.
“Secured Credit Document” means each Loan Document, each Secured Hedge Agreement
and any agreement evidencing any Cash Management Obligations.
“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement; it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit Agreement
and all obligations (other than any Excluded Swap Obligations) of Holdings, the
Borrower and/or their Restricted Subsidiaries under the Secured Hedge Agreements
and all Cash Management Obligations, in each case, whether outstanding on the
date of this Agreement or extended from time to time after the date of this
Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each L/C Issuer, the Hedge Banks, the Cash Management Banks,
the Supplemental Administrative Agent and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.02 of the
Credit Agreement.
“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.
“Trademark License” means any written agreement, now or hereafter in effect,
(1a) granting to any third party any right to use any Owned Trademark or any
Trademark that a Grantor otherwise has the right to grant a license under, or
(2b) granting to any Grantor any right to use any Trademark now or hereafter
owned by any third party, and all rights of any Grantor under any such
agreement.
“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit IV hereto.
“Trademarks” means: (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, slogans, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, whether registered or unregistered, now
existing or hereafter adopted, acquired or assigned to, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof, including those listed on
Schedule VIII, together with (b) any and all (i) rights and privileges arising
under applicable lawLaw with respect to the use of any trademarks, (ii)
reissues, continuations, extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages









5
55380615_1
55947144_6

--------------------------------------------------------------------------------



and payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.
ARTICLE II
Pledge of Securities
Section 2.01    Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, including each Guaranty, each
Grantor hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under (i) all Equity Interests of the Borrower and of each other
Domestic Subsidiary directly owned by such Grantor held by it and listed on
Schedule II and any other Equity Interests of Domestic Subsidiaries directly
owned in the future by such Grantor and the certificates representing all such
Equity Interests (the “Pledged Equity”); provided that the Pledged Equity shall
not include (A) Equity Interests of any Employment Participation Subsidiary
(except to the extent a perfected security interest in such Subsidiary can be
obtained by filing of a UCC-1 financing statement), (B) more than 65% of the
total issued and outstanding Equity Interests of (i) any Foreign Subsidiary that
is a CFC at any time and (ii) each Restricted Subsidiary that is a Domestic
Subsidiary that is directly owned by the Borrower or by any Guarantor and that
is treated as a disregarded entity for United States federal income tax purposes
and substantially all of the assets of which consist of Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries that are CFCsEquity Interests
of Foreign Subsidiary Holding Companies; (C) Equity Interests of Unrestricted
Subsidiaries (until such time as any Unrestricted Subsidiary becomes a
Restricted Subsidiary in accordance with the Credit Agreement, at which time,
and without further action, this clause (C) shall no longer apply to the Equity
Interests of such Subsidiary), (D) Equity Interests of any Subsidiary of a
Foreign Subsidiary, (E) Margin Stock, (F) specifically identified Equity
Interests of any Subsidiary with respect to which (i) the Administrative Agent
has confirmed in writing to the Borrower its determination that the costs of
providing a pledge of its Equity Interests is excessive in view of the practical
benefits to be obtained by the Lenders or (ii) the Borrower in consultation with
the Administrative Agent has reasonably determined that the creation or
perfection of pledges of, or security interests in, such Equity Interests would
result in material adverse tax consequences to Holdings, the Borrower or any of
its Subsidiaries, (G) Equity Interests of any non-wholly owned Subsidiary if
(but only to the extent that, and for so long as) (i) the Organization Documents
or other agreements with respect to the Equity Interests of such non-wholly
owned Subsidiary with other equity holders (other than any such agreement where
all of the equity holders party thereto are Grantors or Subsidiaries thereof) do
not permit or restrict the pledge of such Equity Interests, or (ii) the pledge
of such Equity Interests (including any exercise of remedies) would result in a
change of control, repurchase obligation or other adverse consequence to any of
the Grantors or such Subsidiary (other than the loss of such Equity Interests as
a result of any such exercise of remedies), (H) any Equity Interest if (but only
to the extent that, and for so long as) the pledge of such Equity Interest
hereunder (i) is prohibited by applicable Law other than to the extent such
prohibition is rendered ineffective under the UCC or other applicable Laws or
(ii) would violate the terms of any written agreement, license, lease or similar









6
55380615_1
55947144_6

--------------------------------------------------------------------------------



arrangement with respect to such Equity Interest or would require consent,
approval, license or authorization (in each case, after giving effect to the
relevant provisions of the UCC or other applicable Laws) or would give rise to a
termination right (in favor of a Person other than Holdings, the Borrower or any
Subsidiary) pursuant to any “change of control” or other similar provision under
such written agreement, license or lease (except to the extent such provision is
overridden by the UCC or other applicable Laws), in each case, (x) excluding any
such written agreement that relates to Credit Agreement Refinancing Indebtedness
or Incremental Equivalent Debt and (y) only to the extent that such limitation
on such pledge or security interest is otherwise permitted under Section 7.09 of
the Credit Agreement, (I) Equity Interests of each Subsidiary set forth in
Schedule 1.01GA of the Credit Agreement, (J) Equity Interests of any Specified
Lease Entity, (K) Equity Interests of Liquor License Subsidiaries and (KL) any
other Equity Interests that constitute Excluded Assets (any Equity Interests
excluded pursuant to clauses (A) through (KL) above, the “Excluded Equity
Interests”; provided, however, that Excluded Equity Interests shall not include
any Proceeds, substitutions or replacements of any Excluded Equity Interests
referred to in the foregoing clauses (A) through (KL) (unless such Proceeds,
substitutions or replacements would independently constitute Excluded Equity
Interests referred to in the foregoing clauses (A) through (KL))); (ii) (A)
promissory notes and instruments evidencing indebtedness owned by a Grantor and
listed opposite the name of such Grantor on Schedule II, and (B) any promissory
notes and instruments evidencing indebtedness obtained in the future by such
Grantor (the “Pledged Debt”); (iii) all other property that may be delivered to
and held by the Collateral Agent pursuant to the terms of this Section 2.01;
(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above; (v) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (i), (ii), (iii) and (iv) above; and (vi) all Proceeds
of, and Security Entitlements in, any of the foregoing (the items referred to in
clauses (i) through (vi) above being collectively referred to as the “Pledged
Collateral”; provided that Pledged Collateral shall not include any Excluded
Assets).
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
applicable Secured Parties, forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.
Section 2.02    Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly (but in any event within 30 days after the date hereof or, if acquired
after the date hereof, within 30 days after receipt thereof by such Grantor (or
such longer period as the Collateral Agent may agree in its reasonable
discretion)) to deliver or cause to be delivered to the Collateral Agent, for
the benefit of the applicable Secured Parties, any and all Pledged Securities
(other than any uncertificated securities, but only for so long as such
securities remain uncertificated) to the extent such Pledged Securities, in the
case of promissory notes and instruments evidencing Indebtedness, are required
to be delivered pursuant to paragraph (b) of this Section 2.02.
(b)    Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount that is in excess of $5,000,000 owed to such Grantor
by any Person to









7
55380615_1
55947144_6

--------------------------------------------------------------------------------



be evidenced by a duly executed promissory note to be pledged and delivered to
the Collateral Agent, for the benefit of the applicable Secured Parties,
pursuant to the terms hereof.
(c)    Upon delivery to the Collateral Agent, (i) any Pledged Securities shall
be accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment (if appropriate) duly executed
by the applicable Grantor and such other instruments or documents as the
Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be deemed to supplement Schedule II and made a part hereof; provided that
failure to supplement Schedule II hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.
Section 2.03    Representations, Warranties and Covenants. Each of Holdings and
the Borrower jointly and severally represents, warrants and covenants, as to
themselves and the other Grantors, to and with the Collateral Agent, for the
benefit of the Secured Parties, that:
(a)    Schedule II, or the supplement thereto, as applicable, correctly sets
forth, as of the Closing Date and as of each date on which a supplement to
Schedule II is delivered pursuant to Section 2.02(c), the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity and includes all Equity Interests
required to be pledged and all debt securities and promissory notes required to
be pledged and delivered hereunder in order to satisfy the Collateral and
Guarantee Requirement;
(b)    the Pledged Equity issued by the Borrower or a Subsidiary and Pledged
Debt (solely with respect to Pledged Debt issued by a Person other than Holdings
or a Subsidiary of Holdings, to the best of Holdings’ and the Borrower’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Equity, are fully paid and nonassessable
and (ii) in the case of Pledged Debt (solely with respect to Pledged Debt issued
by a Person other than Holdings or a Subsidiary of Holdings, to the best of
Holdings’ and the Borrower’s knowledge), are legal, valid and binding
obligations of the issuers thereof;
(c)    except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantors, (ii)
holds the same free and clear of all Liens, other than (A) Liens created by the
Collateral Documents and (B) Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than transfers made in accordance with the
Credit Agreement and (A) Liens created by the Collateral Documents and (B) Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement, and (iv)
will defend











8
55380615_1
55947144_6

--------------------------------------------------------------------------------



its title or interest thereto or therein against any and all Liens (other than
the Liens permitted pursuant to this Section 2.03(c)), however, arising, of all
Persons whomsoever;
(d)    except for (i) restrictions and limitations imposed by the Loan Documents
or securities laws generally, (ii) in the case of Pledged Equity of Persons that
are not Subsidiaries, transfer restrictions that exist at the time of
acquisition of such Equity Interests and (iii) as described in the Perfection
Certificate, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder;
(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
(g)    by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and first-priority perfected lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Secured
Obligations, subject only to any Lien permitted pursuant to Section 7.01 of the
Credit Agreement; and
(h)    the pledge effected hereby is effective to vest in the Collateral Agent,
for the benefit of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral as set forth herein.
Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Pledged Collateral, the representations, warranties and covenants made by any
relevant Grantor in this Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of the
Administrative Agent (including, without limitation, this Section 2.03) shall be
deemed not to apply to such excluded assets.
Section 2.04    Certification of Limited Liability Company and Limited
Partnership Interests. No interest in any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity (x) shall
be represented by a certificate unless (i) the limited liability company
agreement or partnership agreement expressly provides that such interests shall
be a “security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.02 or (y) shall, in the case of any limited
liability company or limited partnership that is









9
55380615_1
55947144_6

--------------------------------------------------------------------------------



a wholly-owned Restricted Subsidiary of any Grantor, be an uncertificated
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction unless a control agreement, in form and substance reasonably
satisfactory to the Collateral Agent, has been executed and delivered by the
relevant Grantor and the issuer of such interests to the Collateral Agent within
30 days from the date hereof or if such interest is acquired after the date
hereof, within 30 days from the date of such acquisition (or such longer period
as the Collateral Agent may agree in its reasonable discretion).
Section 2.05    Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing and the Collateral Agent shall give the
Borrower notice of its intent to exercise such rights, (a) the Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent and
each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement and, in the case of Pledged Securities of persons that are not
Subsidiaries, to the extent permitted by the documentation governing such
Pledged Securities; provided that, notwithstanding the foregoing, if a
Bankruptcy Event of Default shall have occurred and be continuing, the
Collateral Agent shall not be required to give the notice referred to above in
order to exercise the rights described above.
Section 2.06    Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Borrower that the rights of the Grantors under this
Section 2.06 are being suspended:
(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Secured Credit Document or the
ability of the Secured Parties to exercise the same.
(ii)    The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.
(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other

10
55380615_1
55947144_6

--------------------------------------------------------------------------------



distributions that would constitute Pledged Equity or Pledged Debt, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent and the applicable Secured Parties and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
reasonably requested by the Collateral Agent). So long as no Default or Event of
Default has occurred and is continuing, the Collateral Agent shall promptly
deliver to each Grantor any Pledged Securities in its possession if requested to
be delivered to the issuer thereof in connection with any exchange or redemption
of such Pledged Securities in accordance with this Section 2.06(a)(iii).
(b)    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Borrower of the suspension of
the rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 2.06 shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of Section
5.02. After all Events of Default have been cured or waived, the Collateral
Agent shall promptly repay to each Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this Section
2.06 in the absence of an Event of Default and that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Borrower of the suspension of
the rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this Section
2.06, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to the Grantors to exercise such rights. After all Events of Default
have been cured or waived, each Grantor shall have the exclusive right to
exercise the voting and/or consensual rights and powers









11
55380615_1
55947144_6

--------------------------------------------------------------------------------



that such Grantor would otherwise be entitled to exercise pursuant to the terms
of paragraph (a)(i) above, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06 shall be reinstated.
(d)    Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing. Notwithstanding
anything to the contrary contained in Section 2.06(a), (b) or (c), if a
Bankruptcy Event of Default shall have occurred and be continuing, the
Collateral Agent shall not be required to give any notice referred to in said
Section in order to exercise any of its rights described in such Section, and
the suspension of the rights of each of the Grantors under each such Section
shall be automatic upon the occurrence of such Bankruptcy Event of Default.
Section 2.07    Collateral Agent Not a Partner or Limited Liability Company
Member. Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership. The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.
ARTICLE III
Security Interests in Personal Property
Section 3.01    Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
each Guaranty, each Grantor hereby assigns and pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest (the “Security Interest”) in, all
right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
(i)
all Accounts;

(ii)
all Chattel Paper;

(iii)
all Documents;












12
55380615_1
55947144_6

--------------------------------------------------------------------------------



(iv)
all Equipment;

(v)
all General Intangibles and Permits;

(vi)
all Instruments;

(vii)
all Inventory;

(viii)
all Intellectual Property Collateral;

(ix)
all Investment Property;

(x)
all books and records pertaining to the Article 9 Collateral;

(xi)
all Goods and Fixtures;

(xii)
all Letter-of-Credit Rights;

(xiii)
all Commercial Tort Claims described on Schedule III from time to time;

(xiv)
the Cash Collateral Account (and all cash, securities and other investments
deposited therein);

(xv)
all Supporting Obligations;

(xvi)
all Security Entitlements in any or all of the foregoing; and

(xvii)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; provided that, notwithstanding
anything to the contrary in this Agreement, Article 9 Collateral shall not
include any, and no Security Interest shall be granted in any, Excluded Assets.
(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.

13
55380615_1
55947144_6

--------------------------------------------------------------------------------



(c)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
(d)    Each Grantor hereby further authorizes the Collateral Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office), including the Trademark Security
Agreement, Copyright Security Agreement, and Patent Security Agreement or other
documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
such Grantor hereunder, without the signature of such Grantor, and naming such
Grantor, as debtor, and the Collateral Agent, as secured party.
Section 3.02    Representations and Warranties. Holdings and the Borrower
jointly and severally represent and warrant, as to themselves and the other
Grantors, to the Collateral Agent and the Secured Parties that:
(a)    Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title to the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.
(b)    The Perfection Certificate has been duly prepared, completed, executed
and delivered to the Collateral Agent and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete in all
material aspects as of the Closing Date. The Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Schedule
24 to the Perfection Certificate (or specified by notice from the applicable
Grantor to the Collateral Agent after the Closing Date in the case of filings,
recordings or registrations required by Section 6.11 of the Credit Agreement),
are all the filings, recordings and registrations that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable lawLaw
with respect to the filing of continuation statements. Each Grantor represents
and warrants that fully executed agreements in the form of Exhibit II, Exhibit
III and Exhibit IV hereof and containing a description of all Collateral
consisting of Intellectual Property with respect to United States Patents and
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
have been delivered to the Collateral Agent for recording by the United States
Patent and Trademark Office and the United

14
55380615_1
55947144_6

--------------------------------------------------------------------------------



States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and otherwise as may
be required pursuant to the laws of any other necessary jurisdiction, to protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of all Collateral consisting of Patents, Trademarks and Copyrights in
which a security interest may be perfected by filing, recording or registration
in the United States (or any political subdivision thereof) and its territories
and possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof) acquired or developed after the date
hereof).
(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code and (iii) a security interest that shall be perfected in all
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement with the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, within the three -month
period (commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15
U.S.C. § 1060 or the one -month period (commencing as of the date hereof)
pursuant to 17 U.S.C. § 205 and otherwise as may be required pursuant to the
laws of any other necessary jurisdiction. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than (i) any
Lien that is expressly permitted pursuant to Section 7.01 of the Credit
Agreement and has priority as a matter of law and (ii) Liens expressly permitted
pursuant to Section 7.01 of the Credit Agreement.
(d)    The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable lawsLaws covering any Article 9 Collateral, (ii)
any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Collateral with the United
States Patent and Trademark Office or the United States Copyright Office, or
(iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

15
55380615_1
55947144_6

--------------------------------------------------------------------------------



(e)    All Commercial Tort Claims of each Grantor in existence on the date of
this Agreement (or on the date upon which such Grantor becomes a party to this
Agreement) are described on Schedule III hereto.
Section 3.03    Covenants. (a) The Borrower agrees to promptly notify the
Collateral Agent in writing of any change (i) in the legal name of any Grantor,
(ii) in the identity or type of organization or corporate structure of any
Grantor, (iii) in the jurisdiction of organization of any Grantor, (iv) in the
Location of any Grantor or (v) in the organizational identification number of
any Grantor. In addition, if any Grantor does not have an organizational
identification number on the Closing Date (or the date such Grantor becomes a
party to this Agreement) and later obtains one, the Borrower shall promptly
thereafter notify the Collateral Agent of such organizational identification
number and shall take all actions reasonably satisfactory to the Collateral
Agent to the extent necessary to maintain the security interests (and the
priority thereof) of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.
(b)    Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement; provided that,
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is both (x) determined by such Grantor in good faith to be
desirable in the conduct of its business and (y) is permitted by the Credit
Agreement.
(c)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Borrower setting forth the information required pursuant to SchedulesSection
1(a), 1(c), 1(e) 1(f) and 2(b1(c) of the Perfection Certificate or confirming
that there has been no change in such information since the date of such
certificate or the date of the most recent certificate delivered pursuant to
this Section 3.03(c).
(d)    The Borrower agrees, on its own behalf and on behalf of each other
Grantor, at its own expense, to execute, acknowledge, deliver and cause to be
duly filed all such further instruments and documents and take all such actions
as the Collateral Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral that
exceeds $5,000,000 shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be promptly pledged and delivered to
the Collateral Agent, for the benefit of the Secured Parties, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.
(e)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the

16
55380615_1
55947144_6

--------------------------------------------------------------------------------



Article 9 Collateral and not permitted pursuant to Section 7.01 of the Credit
Agreement, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement and within a reasonable period of time after the
Collateral Agent has requested that it do so, and each Grantor jointly and
severally agrees to reimburse the Collateral Agent within 10 days after demand
for any payment made or any reasonable and documented expense incurred by the
Collateral Agent pursuant to the foregoing authorization. Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.
(f)    If at any time any Grantor shall take a security interest in any property
of an Account Debtor or any other Person the value of which exceeds $5,000,000
to secure payment and performance of an Account, such Grantor shall promptly
assign such security interest to the Collateral Agent for the benefit of the
applicable Secured Parties. Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.
(g)    Each Grantor (rather than the Collateral Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.
(h)    Notwithstanding any provision of this Agreement to the contrary, no
control agreement in respect of cash or cash equivalents, deposit or securities
accounts or uncertificated securities of persons other than wholly-owned
Restricted Subsidiaries directly owned by the Borrower or any Grantor shall be
required, and no actions in any non-U.S. jurisdiction or required by the laws of
any non-U.S. jurisdiction shall be required in order to create any security
interests in assets located or titled outside of the U.S. or to perfect any
security interest in such assets, including any Intellectual Property registered
in any non-U.S. jurisdiction (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).
Section 3.04    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:
(a)    Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$5,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the applicable Secured Parties,
accompanied by such instruments of

17
55380615_1
55947144_6

--------------------------------------------------------------------------------



transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.
(b)    Investment Property. Except to the extent otherwise provided in Article
II, if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the applicable Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request. If any
securities now or hereafter acquired by any Grantor are uncertificated and are
issued to such Grantor or its nominee directly by the issuer thereof, upon the
Collateral Agent’s request and following the occurrence of an Event of Default
such Grantor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s reasonable request, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or (ii)
arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property are held by any Grantor or its nominee through a securities
intermediary or commodity intermediary, upon the Collateral Agent’s request and
following the occurrence of an Event of Default, such Grantor shall immediately
notify the Collateral Agent thereof and at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent shall either (i) cause such securities intermediary or
(as the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such security entitlements, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, in each case without further
consent of any Grantor or such nominee, or (ii) in the case of financial assets
or other Investment Property held through a securities intermediary, arrange for
the Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing. The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the Collateral
Agent is the securities intermediary.
(c)    Commercial Tort Claims. If any Grantor shall at any time after the date
of this Agreement acquire a Commercial Tort Claim in an amount (taking the
greater of the aggregate claimed damages thereunder or the reasonably estimated
value thereof) of $5,000,000 or more, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and provide
supplements to Schedule III describing the details thereof and shall grant to
the Collateral Agent a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement.

18
55380615_1
55947144_6

--------------------------------------------------------------------------------



(d)    Letter of Credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit with a stated amount of $5,000,000 or more, such
Grantor shall promptly notify the Collateral Agent thereof and, at the request
of the Collateral Agent, such Grantor shall, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, use its
commercially reasonable efforts to (i) arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Collateral Agent of
the proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in this
Agreement after the occurrence and during the continuance of an Event of
Default.
ARTICLE IV
Certain Provisions Concerning Intellectual Property Collateral
Section 4.01    Grant of License to Use Intellectual Property. Without limiting
the provision of Section 3.01 hereof or any other rights of the Collateral Agent
as the holder of a Security Interest in any Intellectual Property Collateral,
for the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor shall, upon request
by the Collateral Agent, grant to the Collateral Agent an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to the Grantors and exercisable only after the occurrence and
during the continuation of an Event of Default) to use, license or sublicense
any of the Intellectual Property Collateral now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
may be exercised, at the option of the Collateral Agent, during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon the Grantors notwithstanding any subsequent cure of an Event of
Default.
Section 4.02. Protection of Collateral Agent’s Security.


Section 4.02    (a)Protection of Collateral Agent’s Security. (a)     Except to
the extent failure to act, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, with respect to
registration or pending application of each item of its Intellectual Property
Collateral for which such Grantor has standing to do so, each Grantor agrees to
take, at its expense, all steps, including, without limitation, in the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority located in the United States, to (i) maintain the
validity and enforceability of any registered Intellectual Property Collateral
and maintain such Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office, the U.S. Copyright
Office or other governmental authorities, the





19
55380615_1
55947144_6

--------------------------------------------------------------------------------



filing of applications for renewal or extension, the filing of affidavits under
Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.
(b)    Except where failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, each Grantor
shall take all steps to preserve and protect each item of its Intellectual
Property Collateral, including, without limitation, maintaining the quality of
any and all products or services used or provided in connection with any of the
Trademarks, consistent with the quality of the products and services as of the
date hereof, and taking all steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
the standards of quality.
(c)    Except as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property
Collateral may lapse, be terminated, or become invalid or unenforceable or
placed in the public domain (or in case of a trade secret, lose its competitive
value).
(d)    Each Grantor agrees that, should it obtain an ownership or other interest
in any Intellectual Property Collateral after the Closing Date (“After-Acquired
Intellectual Property”), (i) the provisions of this Agreement shall
automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto.
(e)    Nothing in this Agreement prevents any Grantor from discontinuing the use
or maintenance of any of its Intellectual Property Collateral to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such discontinuance is desirable in the conduct of its
business.
Section 4.03    After-Acquired Property. Once every fiscal quarter of the
Borrower, with respect to (i) issued or registered Patents (or published
applications therefore) or Trademarks (or applications therefor), and (ii) with
respect to registered Copyrights (in each of cases (i) and (ii), other than
Excluded Assets), each Grantor shall sign and deliver to the Collateral Agent an
appropriate Intellectual Property Security Agreement Supplement and related
grant of security interest with respect to all of its applicable Owned
Intellectual Property as of the last day of such period, to the extent that such
Intellectual Property is not covered by any previous Intellectual Property
Security Agreement Supplement and related grant of security interest so signed
and delivered by it. In each case, it will promptly cooperate as reasonably
necessary to enable the Collateral Agent to make any necessary or reasonably
desirable recordations with the U.S. Copyright Office or the U.S. Patent and
Trademark Office, as appropriate.

20
55380615_1
55947144_6

--------------------------------------------------------------------------------



ARTICLE V
Remedies
Section 5.01    Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations, as applicable, under the Uniform Commercial
Code or other applicable lawLaw, and also may (i) require each Grantor to, and
each Grantor agrees that it will at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
and time to be designated by the Collateral Agent that is reasonably convenient
to both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise; (iv)
withdraw any and all cash or other Collateral from the Cash Collateral Account
and to apply such cash and other Collateral to the payment of any and all
Secured Obligations in the manner provided in Section 5.02 of this Agreement;
(v) subject to the mandatory requirements of applicable lawLaw and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate; and (vi)
with respect to any Intellectual Property Collateral, on demand, cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Intellectual Property Collateral by the applicable Grantors to the
Collateral Agent, or license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such
Intellectual Property Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine, provided,
however, that such terms shall include all terms and restrictions that
customarily required to ensure the continuing validity and effectiveness of the
Intellectual Property at issue, such as, without limitation, quality control and
inure provisions with regard to Trademarks, patent designation provisions with
regard to patents, and copyright notices and restrictions or decompilation and
reverse engineering of copyrighted software. The Collateral Agent shall be
authorized at any sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers of such securities to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Collateral Agent shall have the right
to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.











21
55380615_1
55947144_6

--------------------------------------------------------------------------------





The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of Section
9-611 of the New York UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full (in which case the
applicable Grantors shall be entitled to the proceeds of any such sale pursuant
to Section 5.02 hereof). As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights (except in the case of a Bankruptcy Event of
Default, in which case no such notice shall be required), for the purpose of (i)
making, settling and







22
55380615_1
55947144_6

--------------------------------------------------------------------------------





adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies if insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by Section 6.07 of the Credit
Agreement or to pay any premium in whole or in part relating thereto. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, within 10 days of demand, by the Grantors to the
Collateral Agent and shall be additional Secured Obligations secured hereby.
Section 5.02    Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with the provisions of Section 8.04 of the
Credit Agreement. The Collateral Agent shall have absolute discretion as to the
time of application of any such proceeds, moneys or balances in accordance with
this Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. It
is understood and agreed that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.
ARTICLE VI
Indemnity, Subrogation and Subordination
Section 6.01    Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable lawLaw (but subject to
Section 6.03), each Guarantor Party (as defined in the Guaranty) agrees that, in
the event any assets of any Grantor that is a Subsidiary Party shall be sold
pursuant to this Agreement or any other Collateral Document to satisfy in whole
or in part an Obligation owing directly by such Guaranteed Party to any Secured
Party (i.e., other than pursuant to its capacity as a Guarantor under the
Guaranty), such Guaranteed Party shall indemnify such Grantor in an amount equal
to the fair market value of the assets so sold.
Section 6.02    Contribution and Subrogation. At any time a payment by any
Subsidiary Party in respect of the Secured Obligations is made under this
Agreement or any other Collateral Document as a result of a sale of assets by
such Subsidiary Party that shall not have been fully indemnified as provided in
Section 6.01, the right of contribution of each Subsidiary Party against each
other Subsidiary Party shall be determined as provided in the immediately
succeeding sentence, with the right of contribution of each Subsidiary Party to
be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Secured Obligations under this Agreement and not
indemnified pursuant to Section 6.01. At any time that a Relevant Payment is
made by a Subsidiary Party that results in the aggregate payments made by such
Subsidiary Party in respect of the Secured Obligations to and including the date
of the Relevant Payment exceeding such Subsidiary Party’s Contribution
Percentage (as defined below) of the aggregate payments made by all Subsidiary
Parties in respect of the Secured Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such





23
55380615_1
55947144_6

--------------------------------------------------------------------------------



Subsidiary Party shall have a right of contribution against each other
Subsidiary Party who has made payments in respect of the Secured Obligations to
and including the date of the Relevant Payment in an aggregate amount less than
such other Subsidiary Party’s Contribution Percentage of the aggregate payments
made to and including the date of the Relevant Payment by all Subsidiary Parties
in respect of the Secured Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Subsidiary Party and the
denominator of which is the Aggregate Excess Amount of all Subsidiary Parties
multiplied by (y) the Aggregate Deficit Amount of such other Subsidiary Party. A
Subsidiary Party’s right of contribution pursuant to the preceding sentences
shall arise at the time of each computation, subject to adjustment to the time
of each computation; provided that the contribution rights of such Subsidiary
Party shall be subject to Section 6.03. As used in this Section 6.02: (i) each
Subsidiary Party’s “Contribution Percentage” shall mean the percentage obtained
by dividing (x) the Adjusted Net Worth (as defined below) of such Subsidiary
Party by (y) the aggregate Adjusted Net Worth of all Subsidiary Parties; (ii)
the “Adjusted Net Worth” of each Subsidiary Party shall mean the greater of (x)
the Net Worth (as defined below) of such Subsidiary Party and (y) zero; and
(iii) the “Net Worth” of each Subsidiary Party shall mean the amount by which
the fair saleable value of such Subsidiary Party’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under the Subsidiary Guaranty or any guaranteed obligations arising
under any guaranty of any Junior Financing or any Permitted Refinancing thereof)
on such date. Notwithstanding anything to the contrary contained above, any
Subsidiary Party that is released from this Agreement pursuant to Section 7.13
hereof shall thereafter have no contribution obligations, or rights, pursuant to
this Section 6.02, and at the time of any such release, if the released
Subsidiary Party had an Aggregate Excess Amount or an Aggregate Deficit Amount,
same shall be deemed reduced to $0, and the contribution rights and obligations
of the remaining Subsidiary Parties shall be recalculated on the respective date
of release (as otherwise provided above) based on the payments made hereunder by
the remaining Subsidiary Parties. Each of the Subsidiary Parties recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. In this
connection, each Subsidiary Party has the right to waive its contribution right
against any other Subsidiary Party to the extent that after giving effect to
such waiver such Subsidiary Party would remain solvent, in the determination of
the Required Lenders.
Section 6.03    Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Grantors under Sections 6.01 and 6.02 and all
other rights of indemnity, contribution or subrogation under applicable lawLaw
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations; provided, that if any amount shall be paid to
such Grantor on account of such subrogation rights at any time prior to the
irrevocable payment in full in cash of all the Secured Obligations, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Collateral Agent to be credited and applied against the
Secured Obligations, whether matured or unmatured, in accordance with Section
5.02 of this Agreement. No failure on the part of the Borrower or any Grantor to
make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable lawLaw or otherwise) shall in any respect limit the
obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.



24
55380615_1
55947144_6

--------------------------------------------------------------------------------



ARTICLE VII
Miscellaneous
Section 7.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower as provided
in Section 10.02 of the Credit Agreement.
Section 7.02    Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, any L/C Issuer or any Lender in exercising any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, remedy,
power or privilege, or any abandonment or discontinuance of steps to enforce
such a right, remedy, power or privilege, preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Collateral Agent, the L/C Issuers
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any Lender or any L/C
Issuer may have had notice or knowledge of such Default at the time. No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.
Section 7.03    Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.
(b)    Without limitation of its indemnification obligations under the other
Loan Documents, the Grantors jointly and severally agree to indemnify the
Collateral Agent and the other Indemnitees (as defined in Section 10.05 of the
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee
(but limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one firm of local
counsel in each relevant jurisdiction, and solely in the case of an actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected Indemnitees), incurred
by or asserted against any









25
55380615_1
55947144_6

--------------------------------------------------------------------------------



Indemnitee arising out of, in connection with, or as a result of, the execution,
delivery, performance or enforcement of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agreement or
instrument contemplated hereby, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of, or material breach of the
Loan Documents by, such Indemnitee or of any Affiliate, director, officer,
employee, counsel, agent, trustee, investment advisor or attorney-in-fact of
such Indemnitee.
(c)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 7.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 7.03 shall be payable within 10 days
of written demand therefor.
Section 7.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
Section 7.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Collateral Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (except if such Letter of Credit is cash collateralized or
subject to a backstop letter of credit in each case in an amount and on terms
reasonably satisfactory to the Administrative Agent and the L/C Issuer) and so
long as the Commitments have not expired or terminated.
Section 7.06    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts, each of which shall constitute an original but
all of which when taken together shall constitute a single contract. Delivery of
an executed signature page to this Agreement by facsimile transmission shall be
as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective as to any Loan Party when a counterpart
hereof executed on behalf of such Loan Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral









26
55380615_1
55947144_6

--------------------------------------------------------------------------------



Agent, and thereafter shall be binding upon such Loan Party and the Collateral
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Loan Party, the Collateral Agent and the other Secured
Parties and their respective successors and assigns, except that no Loan Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.
Section 7.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Section 7.08    Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower and each Loan Party to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender and its Affiliates to
or for the credit or the account of the respective Loan Parties against any and
all obligations owing to such Lender and its Affiliates hereunder, now or
hereafter existing, irrespective of whether or not such Lender or Affiliate
shall have made demand under this Agreement and although such obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Borrower and the Collateral Agent after any such set off and application made by
such Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section 7.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.
Section 7.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each of the Loan Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York sitting in New York City in the Borough of Manhattan and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and









27
55380615_1
55947144_6

--------------------------------------------------------------------------------



determined in such New York State court or, to the fullest extent permitted by
applicable lawLaw, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party hereto agrees that the Agents and Lenders retain the
right to serve process in any other manner permitted by law or to bring
proceedings against any Grantor in the courts of any other jurisdiction in
connection with the exercise of any rights under this Agreement or the
enforcement of any judgment.
(c)    Each of the Loan Parties hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable lawLaw, any objection that it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section 7.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable lawLaw,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
Section 7.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 7.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 7.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 7.12    Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, the Secured
Hedge Agreements, any agreement with respect to any of the Secured Obligations
or any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, the
Secured Hedge Agreements or any other agreement or instrument, (c) any











28
55380615_1
55947144_6

--------------------------------------------------------------------------------



exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or (d)
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.
Section 7.13    Termination or Release. (a) This Agreement, the Security
Interest and all other security interests granted hereby shall terminate when
all the outstanding Secured Obligations (other than Secured Obligations in
respect of Secured Hedge Agreements and Cash Management Obligations not yet due
and payable (to the extent permitted by the terms thereof) and contingent
indemnification obligations not yet accrued and payable) have been indefeasibly
paid in full and the Lenders have no further commitment to lend under the Credit
Agreement, the L/C Obligations have been reduced to zero (except if such Letter
of Credit is fully cash collateralized or supported by a backstop letter of
credit in each case in an amount and on terms reasonably satisfactory to the
Administrative Agent and the L/C Issuer) and the L/C Issuers have no further
obligations to issue Letters of Credit under the Credit Agreement.
(b)    A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower.
(c)    Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.
(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all documents (including relevant
certificates, securities and other instruments) that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.13 shall be without recourse to
or warranty by the Collateral Agent.
(e)    At any time that the respective Grantor desires that the Collateral Agent
take any action described in the immediately preceding paragraph (d), it shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b) or (c). The Collateral Agent shall
have no liability whatsoever to any Secured Party as the result of any release
of Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.13.
(f)    Notwithstanding anything to the contrary set forth in this Agreement,
each Cash Management Bank and each Hedge Bank by the acceptance of the benefits
under this Agreement hereby acknowledge and agree that (i) the obligations of
the Borrower or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be secured pursuant to this Agreement only to the
extent that, and for so long as, the other Secured Obligations are so secured









29
55380615_1
55947144_6

--------------------------------------------------------------------------------



and (ii) any release of Collateral effected in the manner permitted by this
Agreement shall not require the consent of any Hedge Bank or Cash Management
Bank.
Section 7.14    Additional Restricted Subsidiaries. Pursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that
were not in existence or not Restricted Subsidiaries on the date of the Credit
Agreement are required to enter in this Agreement as Grantors upon becoming
Restricted Subsidiaries. In addition, certain Restricted Subsidiaries of the
Loan Parties that are not required under the Credit Agreement to enter in this
Agreement as Grantors may elect to do so at their option. Upon execution and
delivery by the Collateral Agent and a Restricted Subsidiary of a Security
Agreement Supplement, such Restricted Subsidiary shall become a Subsidiary Party
hereunder with the same force and effect as if originally named as a Subsidiary
Party herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.
Section 7.15    Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and (unless a Bankruptcy Event of Default has
occurred and is continuing) delivery of notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent or the Cash Collateral Account and adjust, settle or
compromise the amount of payment of any Account; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents









30
55380615_1
55947144_6

--------------------------------------------------------------------------------



shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.
Section 7.16    General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.
Section 7.17    Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.
Section 7.18    Recourse; Limited Obligations. This Agreement is made with full
recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein, in the Loan Documents and the Secured Hedge Agreements and otherwise in
writing in connection herewith or therewith. It is the desire and intent of each
Grantor and the Secured Parties that this Agreement shall be enforced against
each Grantor to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought. Notwithstanding anything to the
contrary contained herein, and in furtherance of the foregoing, it is noted that
the obligations of each Grantor that is a Subsidiary Party have been limited as
expressly provided in the Subsidiary Guaranty and are limited hereunder as and
to the same extent provided therein.
* * *


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.


[OSI signatures]THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]















31
55380615_1
55947144_6

--------------------------------------------------------------------------------



[Deutsche signatures]



32
55380615_1
55947144_6

--------------------------------------------------------------------------------



SCHEDULE I to
the Security Agreement




SUBSIDIARY PARTIES



55947144_6



--------------------------------------------------------------------------------



SCHEDULE II to
the Security Agreement
EQUITY INTERESTS
 
 
 
 
 
 
 
 
 
Issuer
 
Number  
Certificate
of
Registered
Owner
 
Number
Class  
Equity Interest
and
of
Percentage of 
Equity Interests













DEBT SECURITIES
 
 
 
 
 
 
 
Issuer
 
Principal 
Amount
 
Date of Note
 
Maturity Date




55380615_155947144_6



--------------------------------------------------------------------------------



SCHEDULE III to
the Security Agreement
COMMERCIAL TORT CLAIMS

55380615_155947144_6



--------------------------------------------------------------------------------



SCHEDULE IV to
the Security Agreement
U.S. COPYRIGHTS OWNED BY [NAME OR GRANTOR]
[Make a separate page of Schedule IV for each Grantor and state if no copyrights
are owned. List in numerical order by Registration No.]
U.S. Copyright Registrations
 
 
 
 
 
Title
 
Reg. No.
 
Author



Pending U.S. Copyright Applications for Registration
 
 
 
 
Title
Author
Class
Date Filed



Unregistered Copyrights

55380615_155947144_6



--------------------------------------------------------------------------------



SCHEDULE V to
the Security Agreement
DOMAIN NAMES OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule IV for each Grantor and state if no Domain
Names are owned.]
Internet Domain Names
Country
Registration No. (or other
applicable identifier)


55380615_155947144_6



--------------------------------------------------------------------------------



SCHEDULE VI to
the Security Agreement
U.S. COPYRIGHTS LICENSES OWNED BY [NAME OR GRANTOR]
[Make a separate page of Schedule IV for each Grantor and state if no Copyrights
Licenses are owned.]


PATENTS LICENSES OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule IV for each Grantor and state if no Patents
Licenses are owned.]


TRADEMARK LICENSES OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule IV for each Grantor and state if no Trademark
Licenses are owned.]

55380615_155947144_6



--------------------------------------------------------------------------------



SCHEDULE VII to
the Security Agreement
PATENTS OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule IV for each Grantor and state if no patents
are owned. List in numerical order by Patent No./Patent Application No.]
U.S. Patent Registrations
Patent Numbers
Issue Date



U.S. Patent Applications
Patent Numbers
Filing Date


55380615_155947144_6



--------------------------------------------------------------------------------



SCHEDULE VII to
the Security Agreement
TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule IV for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
registration/application no.]
U.S. Trademark Registrations
Mark
Reg. Date
Reg. No.



U.S. Trademark Applications
Mark
Filing Date
Application No.



Common Law Trademarks

55380615_155947144_6



--------------------------------------------------------------------------------



EXHIBIT I to the
Security Agreement





SUPPLEMENT NO. __ dated as of [●], to the Security Agreement dated as of October
26, 2012, among OSI RESTAURANT PARTNERS, LLC (the “Borrower”), OSI HOLDCO, INC.
(“Holdings”), the Subsidiaries of the Borrower identified therein and DEUTSCHE
BANK TRUST COMPANY AMERICAS WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Collateral Agent for the Secured Parties (as defined below).
A.    Reference is made to (i) the Credit Agreement dated as of October 26, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, each Lender from time to time
party thereto, Deutsche Bank Trust Company Americas and Wells Fargo Bank,
National Association, as Administrative Agent, (ii) the Guaranty (as defined in
the Credit Agreement), and the other agents and parties party thereto (iii) each
Secured Hedge Agreement (as defined in the Credit Agreement) and (vi) the Cash
Management Obligations (as defined in the Credit agreement).
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.
C.    The Grantors have entered into the Security Agreement in order to induce
(x) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit,
(y) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(z) the Cash Management Bank to provide Cash Management Services. Section 7.14
of the Security Agreement provides that additional Restricted Subsidiaries of
the Borrower may become Subsidiary Parties under the Security Agreement by
execution and delivery of an instrument substantially in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Party under the Security Agreement in order to
induce the Lenders to make additional Loans and the L/C Issuers to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
Section 1. In accordance with Section 7.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Grantor) and Grantor under the Security Agreement with the same force
and effect as if originally named therein as a Subsidiary Party and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Subsidiary Party and Grantor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations does hereby create and grant
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Subsidiary. Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Subsidiary. The Security Agreement is hereby incorporated herein by
reference.

- 1-
55947144_6    





--------------------------------------------------------------------------------



EXHIBIT III to the
Security Agreement
Page 2





Section 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that (i) it has the power and authority to enter
into this Supplement and (ii) this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.
Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
Section 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
Section 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
Section 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement.















55380615_155947144_6



--------------------------------------------------------------------------------



EXHIBIT III to the
Security Agreement
Page 3







Section 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.
 
 
* * *
 
 



[Signature Page Follows]

55380615_155947144_6



--------------------------------------------------------------------------------



EXHIBIT III to the
Security Agreement
Page 4







IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.
[NAME OF NEW SUBSIDIARY]
 
 
By:
 
 
Name:
 
Title:
 
 
 
Legal Name:
 
Jurisdiction of Formation:
 
Location of Chief Executive Office:

DEUTSCHE BANK TRUST COMPANY
AMERICASWELLS FARGO BANK, NATIONAL 
ASSOCIATION, as Collateral Agent
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
By: __________________________________________
 
Name:
 
Title:


55380615_155947144_6



--------------------------------------------------------------------------------



EXHIBIT III to the
Security Agreement
Page 5







LOCATION OF COLLATERAL
Description
Location





EQUITY INTERESTS
Issuer
 
Number  
Certificate
of
Registered
Owner
 
Number
Class  
Equity Interest
and
of
Percentage of 
Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





DEBT SECURITIES
Issuer
 
Principal 
Amount
 
Date of Note
 
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 




55380615_155947144_6



--------------------------------------------------------------------------------



EXHIBIT II to the
Security Agreement





[FORM OF]
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT SECURITY AGREEMENT, dated as of [_____________], 20[___], made by
[_____________________], a [___________] (the “Grantor”), having its chief
executive office at [__________________], in favor of DEUTSCHE BANK TRUST
COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent
(together with its successors in such capacity, the “Grantee”), with offices at
1525 West W.T. Harris Blvd., MAC D 1109-019, Charlotte, North Carolina, 28262,
for the Secured Parties referred to in the Credit Agreement, dated as of October
26, 2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, a Delaware
limited liability company, OSI Holdco, Inc., a Delaware corporation, each Lender
(as defined in the Credit Agreement) from time to time party thereto, and the
Grantee, as Administrative Agent, and the other agents and parties party
thereto.
WHEREAS, the Grantor is party to a Security Agreement, dated as of October 26,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), in favor of the Grantee pursuant to which the
Grantor is required to execute and deliver this Copyright Security Agreement;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Grantee as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not defined have the meaning given to them in the Security
Agreement, or if not defined therein, in the Credit Agreement.
SECTION 2. Grant of Security Interest in Copyrights. As security for the payment
and performance in full of the Obligations, including the Guarantees, the
Grantor hereby assigns and pledges to the Grantee, its successors and assigns,
for the benefit of the Secured Parties, and hereby grants to the Grantee, its
successors and assigns, for the benefit of the Secured Parties, a continuing
security interest (the “Security Interest”) in, to, or under all right, title or
interest in or to any and all of the Owned Copyrights, including those listed on
Schedule I hereto, and all proceeds of the Owned Copyrights (in each case, other
than Excluded Assets).
SECTION 3. Security Agreement. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Grantee pursuant to the Security Agreement, and the
Grantee and the Grantor hereby acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Security Interest in the Owned
Copyrights made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.

-1-
55947144_6    





--------------------------------------------------------------------------------



SECTION 4. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.
SECTION 5. Recordation. The Grantor authorizes and requests that the United
States Copyright Office record this Agreement.
SECTION 6. Governing Law. This Copyright Security Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
[signature page follows]

55380615_155947144_6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
[__________________________], as Grantor
 
 
 
 
By:
 
 
Name:
 
Title:


55380615_155947144_6



--------------------------------------------------------------------------------





Accepted and Agreed:
DEUTSCHE BANK TRUST COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION,
as Grantee
By:
 
 
Name:
 
Title:
 
 
 
 
By: _____________________________________
 
Name:
 
Title:


55380615_155947144_6



--------------------------------------------------------------------------------





SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
UNITED STATES COPYRIGHTS:


U.S. Copyright Registrations
Title
Reg. No.
Author
 
 
 



Pending U.S. Copyright Applications for Registration
Title
Author
Date Filed
 
 
 




55380615_155947144_6



--------------------------------------------------------------------------------



EXHIBIT III to the
Security Agreement





[FORM OF]
PATENT SECURITY AGREEMENT
PATENT SECURITY AGREEMENT, dated as of [______________], 20[____], made by
[________________________], a [______________] (the “Grantor”), having its chief
executive office at [__________________], in favor of DEUTSCHE BANK TRUST
COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent
(together with its successors in such capacity, the “Grantee”), with offices at
1525 West W.T. Harris Blvd., MAC D 1109-019, Charlotte, North Carolina, 28262,
for the Secured Parties referred to in the Credit Agreement, dated as of October
26, 2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, a Delaware
limited liability company, OSI Holdco, Inc., a Delaware corporation, each Lender
(as defined in the Credit Agreement) from time to time party thereto, and the
Grantee, as Administrative Agent, and the other agents and parties party
thereto.
WHEREAS, the Grantor is party to a Security Agreement, dated as of October 26,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), in favor of the Grantee pursuant to which the
Grantor is required to execute and deliver this Patent Security Agreement;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Grantee as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not defined have the meaning given to them in the Security
Agreement, or if not defined therein, in the Credit Agreement.
SECTION 2. Grant of Security Interest in Patents. As security for the payment
and performance in full of the Obligations, including the Guarantees, the
Grantor hereby assigns and pledges to the Grantee, its successors and assigns,
for the benefit of the Secured Parties, and hereby grants to the Grantee, its
successors and assigns, for the benefit of the Secured Parties, a continuing
security interest (the “Security Interest”) in, to, or under all right, title or
interest in or to any and all Owned Patents, including those listed on Schedule
I hereto, and all proceeds and products of the Owned Patents and all causes of
action arising prior to or after the date hereof for infringement or competition
regarding the same of any of the Owned Patents (in each case, other than
Excluded Assets).
SECTION 3. Security Agreement. The Security Interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Grantee pursuant to the Security Agreement, and the Grantee and
the Grantor hereby acknowledge and affirm that the rights and remedies of the
Grantee with respect to the Security Interest in the Owned Patents made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In

-1-
55947144_6    





--------------------------------------------------------------------------------



the event that any provision of this Patent Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.
SECTION 4. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.
SECTION 5. Recordation. The Grantor authorizes and requests that the
Commissioner of Patents and Trademarks record this Agreement.
SECTION 6. Governing Law. This Patent Security Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
[signature page follows]

55380615_155947144_6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
[__________________________],
as Grantor
 
 
 
 
By:
 
 
Name:
 
Title:


55380615_155947144_6



--------------------------------------------------------------------------------





Accepted and Agreed:
DEUTSCHE BANK TRUST COMPANY AMERICAS,WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Grantee
By:
 
 
Name:
 
Title:
 
 
 
 
By: _____________________________________
 
Name:
 
Title:


55380615_155947144_6



--------------------------------------------------------------------------------





SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS
UNITED STATES PATENTS:
U.S. Patent Registrations
Patent Numbers
Issue Date
 
 



U.S. Patent Applications
Patent Application No.
Filing Date
 
 


55380615_155947144_6



--------------------------------------------------------------------------------



EXHIBIT IV to the
Security Agreement



[FORM OF]
TRADEMARK SECURITY AGREEMENT
TRADEMARK SECURITY AGREEMENT, dated as of [___________], 20[____] made by
[_________________________], a [________________] (the “Grantor”), having its
chief executive office at [__________________], in favor of DEUTSCHE BANK TRUST
COMPANY AMERICASWELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent
(together with its successors in such capacity, the “Grantee”), with offices at
1525 West W.T. Harris Blvd., MAC D 1109-019, Charlotte, North Carolina, 28262,
for the Secured Parties referred to in the Credit Agreement, dated as of October
26, 2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, a Delaware
limited liability company, OSI Holdco, Inc., a Delaware corporation, each Lender
(as defined in the Credit Agreement) from time to time party thereto, and the
Grantee, as Administrative Agent, and the other agents and parties party
thereto.
WHEREAS, the Grantor is party to a Security Agreement, dated as of October 26,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), in favor of the Grantee pursuant to which the
Grantor is required to execute and deliver this Trademark Security Agreement;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Grantee as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not defined have the meaning given to them in the Security
Agreement, or if not defined therein, in the Credit Agreement.
SECTION 2. Grant of Security Interest in Trademarks. As security for the payment
and performance in full of the Obligations, including the Guarantees, the
Grantor hereby assigns and pledges to the Grantee, its successors and assigns,
for the benefit of the Secured Parties, and hereby grants to the Grantee, its
successors and assigns, for the benefit of the Secured Parties, a continuing
security interest (the “Security Interest”) in, to, or under all right, title or
interest in or to any and all of the Owned Trademarks, including those listed on
Schedule I hereto, and all proceeds of the Owned Trademarks, the goodwill of the
businesses with which the Owned Trademarks are associated, and all causes of
action arising prior to or after the date hereof for infringement of any the
Owned Trademarks or unfair competition regarding the same (in each case, other
than Excluded Assets).
SECTION 3. Security Agreement. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Grantee pursuant to the Security Agreement, and the
Grantee and the Grantor hereby acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Security Interest in the Owned
Trademark made and granted hereby are more fully set forth in the Security
Agreement,









-1-
55947144_6    





--------------------------------------------------------------------------------



the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Trademark
Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.
SECTION 4. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.
SECTION 5. Recordation. The Grantor authorizes and requests that the
Commissioner of Patents and Trademarks record this Agreement.
SECTION 6. Governing Law. This Trademark Security Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
[signature page follows]

55380615_155947144_6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
[__________________________], as Grantor
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:


55380615_155947144_6



--------------------------------------------------------------------------------





Accepted and Agreed:
DEUTSCHEWELLS FARGO BANK TRUST COMPANY AMERICAS, NATIONAL ASSOCIATION,
as Grantee
By:
 
 
Name:
 
Title:
 
 
 
 
By: _____________________________________
 
 Name:
 
Title:
 
 
 
 




55380615_155947144_6



--------------------------------------------------------------------------------



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
UNITED STATES TRADEMARKS:


U.S. Trademark Registrations
Mark
Reg. Date
Reg. No
 
 
 





U.S. Trademark Applications
Mark
Filing Date
Application No.
 
 
 




55380615_155947144_6



--------------------------------------------------------------------------------



EXHIBIT V to the
Security Agreement





FORM OF PERFECTION CERTIFICATE
Reference is made to the Credit Agreement dated as of October 26, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the OSI Restaurant Partners, LLC (the “Borrower”), a Delaware
limited liability company, OSI Holdco, Inc., a Delaware corporation, each Lender
(as defined in the Credit Agreement) from time to time party thereto, the
Grantee and Wells Fargo Bank, National Association, as Administrative Agent, and
the other agents and parties party theretoSwing Line Lender and an L/C Issuer.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Security Agreement or Guaranty referred to therein, as
applicable.
The undersigned, the Chief Financial Officer and the Chief Legal Officer of the
Borrower, hereby certifies to the Administrative Agent and each other Secured
Party as follows:
1.    Names, Jurisdictions and Organizational and Federal Taxpayer
Identification Numbers.
(a)     The exact legal name of each Guarantor, as such name appears in its
respective certificate of incorporation or formation, isjurisdiction of
organization, Organizational Identification Number, if any, issued by the
jurisdiction of organization, and Federal Taxpayer Identification Numbers of
each Guarantor are as follows:
(b)    Set forth below is each other legal name each Guarantor has had in the
past five years, together with the date of the relevant change:
(c)    Except as set forth in Schedule 1 hereto, to our knowledge, no Guarantor
has changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of organization. If any such change has occurred, include in
Schedule 1 the information required by Sections 1 and 2 of this certificate as
to each acquiree or constituent party to a merger or consolidation to the extent
such information is available to the Borrower.
(d)    To our knowledge, the following is a list of all other names (including
trade names or similar appellations) used by each Guarantor or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years:
(e)     Set forth below is the Organizational Identification Number, if any,
issued by the jurisdiction of formation of each Guarantor that is a registered
organization:


(f)     Set forth below is the Federal Taxpayer Identification Number of each
Guarantor:


2. Current Locations. (a) The chief executive office of each Guarantor is
located at the address set forth opposite its name below:









-1-
55947144_6    





--------------------------------------------------------------------------------







Guarantor
Mailing Address
County
State


55380615_155947144_6



--------------------------------------------------------------------------------





(b)     The jurisdiction of formation of each Guarantor that is a registered
organization is set forth opposite its name below:
Guarantor:
 
Jurisdiction:
 
 

(c)    Set forth below opposite the name of each Guarantor are the names and
addresses of all Persons other than such Guarantor that have possession of any
material Collateral of such Guarantor:
Guarantor
Mailing Address
County
State

(dc)    Set forth below is a list of all real property held by each Guarantor,
whether owned or leased, the name of the Guarantor that owns or leases such real
property, and the fair market value of any such owned or leased real property,
to the extent an appraisal exists, with respect to any such owned or leased real
property, or, in the absence of any such appraisal, the book value of any such
owned real property or the current annual rent with respect to any such leased
real property:
Address
Owned/Leased
Guarantor
Book, Market or Rental Value

(ed)    Set forth below opposite the name of each Guarantor are all the
locations where such Guarantor maintains any material Collateral and all the
places of business where such Guarantor conducts any material business that are
not identified above:
Guarantor
Mailing Address
County
State

3.    Unusual Transactions. All Accounts have been originated by the Guarantor
and all Inventory has been acquired by the Guarantor in the ordinary course of
business (other than Accounts acquired in connection with a business
acquisition).
4.    Schedule of Filings. Attached hereto as Schedule 4 is a schedule setting
forth the proper Uniform Commercial Code filing office in the jurisdiction in
which each Guarantor is located and, to the extent any of the Collateral is
comprised of fixtures, in the proper local jurisdiction, in each case as set
forth with respect to such Guarantor in Section 2 hereof.
5.    Stock Ownership and other Equity Interests. Attached hereto as Schedule 5
is a true and correct list of all the issued and outstanding Equity Interests of
the Borrower and each Subsidiary and the record and beneficial owners of such
Equity Interests. Also set forth on Schedule 5 is each Investment of Holdings,
the Borrower or any Subsidiary that represents 50% or less of the Equity
Interests of the Person in which such Investment was made.
6.    Debt Instruments. Attached hereto as Schedule 6 is a true and correct list
of all promissory notes and other evidence of Indebtedness held by Holdings, the
Borrower and each other loan party having a principal amount in excess of
$5,000,000 that are required to be pledged under the Security Agreement,
including all intercompany notes between Loan Parties.



55380615_155947144_6



--------------------------------------------------------------------------------





7.    Mortgage Filings. Attached hereto as Schedule 7 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current mortgagor/grantor of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.
8.    Intellectual Property. (a) Attached hereto as Schedule 8(Aa) in proper
form for filing with the United States Patent and Trademark Office is a schedule
setting forth all of each Guarantor’s: (i) Patents and Patent Applications,
including the name of the registered owner, type, registration or application
number and the expiration date (if already registered) of each Patent and Patent
Application owned by any Guarantor; and (ii) Trademarks and Trademark
Applications, including the name of the registered owner, the registration or
application number and the expiration date (if already registered) of each
Trademark and Trademark application owned by any Guarantor.
(b)     Attached hereto as Schedule 8(Bb) in proper form for filing with the
United States Copyright Office is a schedule setting forth all of each
Guarantor’s Copyrights and Copyright Applications, including the name of the
registered owner, title, the registration number or application number and the
expiration date (if already registered) of each Copyright or Copyright
Application owned by any Guarantor.
(c)    Attached hereto as Schedule 8(c) is a list of any Domain Names registered
to any Guarantor and the expiry date of each Domain Name.

55380615_155947144_6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[_____] day of [_____________], 20[__].
OSI RESTAURANT PARTNERS, LLC
By:
 
 
Name:
 
Title:




55380615_155947144_6



--------------------------------------------------------------------------------



Exhibit G


Schedules to Amended Security Agreement
[See Attached]



56202045_8

--------------------------------------------------------------------------------



SCHEDULE I
to the
Security Agreement



SUBSIDIARY PARTIES
1
BFG NEBRASKA, INC.
43
CARRABBA’S/MONTGOMERY, LIMITED PARTNERSHIP
2
BFG OKLAHOMA, INC.
44
CARRABBA’S/ROCKY TOP, LIMITED PARTNERSHIP
3
Bloomin’ Brands Gift Card Services, LLC
45
CIGI BEVERAGES OF TEXAS, LLC
4
Bonefish Beverages, LLC
46
CIGI HOLDINGS, LLC
5
Bonefish Brandywine, LLC
47
CIGI NEBRASKA, INC.
6
Bonefish Designated Partner, LLC
48
CIGI OKLAHOMA, INC.
7
BONEFISH GRILL GULF COAST OF LOUISIANA, LLC
49
CIGI/BFG of East Brunswick Partnership
8
Bonefish Grill of Florida Designated Partner, LLC
50
FREDERICK OUTBACK, INC.
9
Bonefish Grill of Florida, LLC
51
OBTEX HOLDINGS, LLC
10
Bonefish Grill, LLC
52
OS ASSET, INC.
11
Bonefish Holdings, LLC
53
OS MANAGEMENT, INC.
12
Bonefish Kansas Designated Partner, LLC
54
OS Mortgage Holdings, Inc.
13
BONEFISH KANSAS LLC
55
OS Realty, LLC
14
Bonefish of Bel Air LLC
56
OS RESTAURANT SERVICES, LLC
15
BONEFISH/ASHEVILLE, LIMITED PARTNERSHIP
57
OSF NEBRASKA, INC.
16
BONEFISH/CAROLINAS, LIMITED PARTNERSHIP
58
OSF OKLAHOMA, INC.
17
BONEFISH/COLUMBUS-I, LIMITED PARTNERSHIP
59
OSF/BFG of Deptford Partnership
18
BONEFISH/CRESCENT SPRINGS, LIMITED PARTNERSHIP
60
OSF/BFG of Lawrenceville Partnership
19
BONEFISH/GREENSBORO, LIMITED PARTNERSHIP
61
OSF/CIGI of Evesham Partnership
20
BONEFISH/GULF COAST, LIMITED PARTNERSHIP
62
OSI Co-Issuer, Inc.
21
BONEFISH/HYDE PARK, LIMITED PARTNERSHIP
63
Outback & Carrabba’s of New Mexico, Inc.
22
BONEFISH/SOUTH FLORIDA-I, LIMITED PARTNERSHIP
64
Outback Alabama, Inc.
23
BONEFISH/SOUTHERN, LIMITED PARTNERSHIP
65
OUTBACK BEVERAGES OF TEXAS, LLC
24
Boomerang Air, Inc.
66
Outback Catering Designated Partner, LLC
25
Carrabba’s Designated Partner, LLC
67
OUTBACK CATERING, INC.
26
Carrabba’s Italian Grill, LLC
68
Outback Designated Partner, LLC
27
CARRABBA’S ITALIAN GRILL OF HOWARD COUNTY, INC.
69
Outback Kansas Designated Partner, LLC




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE I
to the
Security Agreement

28
Carrabba’s Kansas Designated Partner, LLC
70
OUTBACK KANSAS LLC
29
CARRABBA’S KANSAS LLC
71
Outback of Aspen Hill, Inc.
30
CARRABBA’S OF BOWIE, LLC
72
Outback of Germantown, Inc.
31
CARRABBA’S OF GERMANTOWN, INC.
73
Outback Steakhouse of Florida, LLC
32
CARRABBA’S OF WALDORF, INC.
74
OUTBACK STEAKHOUSE WEST VIRGINIA, INC.
33
CARRABBA’S/BIRMINGHAM 280, LIMITED PARTNERSHIP
75
OUTBACK STEAKHOUSE-NYC, LTD.
34
CARRABBA’S/COOL SPRINGS, LIMITED PARTNERSHIP
76
Outback/Carrabba’s Partnership
35
CARRABBA’S/DC-I, LIMITED PARTNERSHIP
77
OUTBACK/DC, LIMITED PARTNERSHIP
36
CARRABBA’S/DEERFIELD TOWNSHIP, LIMITED PARTNERSHIP
78
OUTBACK/MID ATLANTIC-I, LIMITED PARTNERSHIP
37
CARRABBA’S/GREEN HILLS, LIMITED PARTNERSHIP
79
OUTBACK/STONE-II, LIMITED PARTNERSHIP
38
CARRABBA’S/LEXINGTON, LIMITED PARTNERSHIP
80
Private Restaurant Master Lessee, LLC
39
CARRABBA’S/LOUISVILLE, LIMITED PARTNERSHIP
 
 
40
CARRABBA’S/METRO, LIMITED PARTNERSHIP
 
 
41
CARRABBA’S/MICHIGAN, LIMITED PARTNERSHIP
 
 
42
CARRABBA’S/MID ATLANTIC-I, LIMITED PARTNERSHIP
 
 




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement



EQUITY INTERESTS
 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
1.
Annapolis Outback, Inc.
MD
6
Outback Steakhouse of Florida, LLC
4000 shares of common stock, no par value
99.95%
99.95%
2.
Bel Air Outback, Inc.
MD
6
Outback Steakhouse of Florida, LLC
90 shares of common stock, no par value
90%
90%
3.
BFG Alabama Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
4.
BFG Arkansas Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
5.
BFG Colorado Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
6.
BFG Florida Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
7.
BFG Georgia Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
8.
BFG Indiana Services, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*
9.
BFG Louisiana Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
10.
BFG Maryland Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
11.
BFG Michigan Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*


____________________________
1An asterisk denotes a non-wholly owned Restaurant LP or Employee Participation
Subsidiary.




42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
12.
BFG Mississippi Services, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*
13.
BFG Nebraska, Inc.
FL
2
Bonefish Grill, LLC
10 shares of common stock $.01 par value
100%
100%
14.
BFG New Jersey Services, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*
15.
BFG New York Services, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*
16.
BFG North Carolina Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
17.
BFG Oklahoma, Inc.
FL
2
Bonefish Grill, LLC
10 shares of common stock $.01 par value
100%
100%
18.
BFG Pennsylvania Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
19.
BFG South Carolina Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
20.
BFG Tennessee Services, LTD
FL
N/A
Bonefish Grill, LLC
N/A
*
*
21.
BFG Virginia Services, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*
22.
BFG/FPS of Marlton Partnership
FL
N/A
Bonefish Grill, LLC
N/A
50%
50%
23.
Bloomin’ Brands Gift Card Services, LLC
FL
1
Outback Steakhouse of Florida, LLC
100 Units
100%
100%
24.
Bonefish Baltimore County, LLC
MD
1
Bonefish Grill, LLC
98 Units
98%
98%




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
25.
Bonefish Beverages, LLC
TX
2
Bonefish Holdings, LLC
1 Unit
100%
100%
26.
Bonefish Brandywine, LLC
MD
N/A
Bonefish Grill, LLC
N/A
100%
100%
27.
Bonefish Designated Partner, LLC
DE
N/A
Bonefish Grill, LLC
N/A
100%
100%
28.
Bonefish Grill Gulf Coast of Louisiana, LLC
FL
N/A
Bonefish/Gulf Coast, Limited Partnership
N/A
100%
100%
29.
Bonefish Grill of Florida Designated Partner, LLC
DE
N/A
Bonefish Grill of Florida, LLC
N/A
100%
100%
30.
Bonefish Grill of Florida, LLC
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
31
Bonefish Grill, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
32.
Bonefish Holdings, LLC
TX
2
Bonefish Grill, LLC
1 Unit
100%
100%
33.
Bonefish Kansas Designated Partner, LLC
DE
N/A
Bonefish Kansas, LLC
N/A
100%
100%
34.
Bonefish Kansas, LLC
KS
N/A
Bonefish Grill, LLC
N/A
100%
100%
35.
Bonefish of Bel Air, LLC
MD
N/A
Bonefish Grill, LLC
N/A
100%
100%
36.
Bonefish/Anne Arundel, Inc.
MD
1
Bonefish Grill, LLC
998 shares of common stock no par value
99.8%
99.8%




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
37.
Bonefish/Asheville, Limited Partnership
FL
N/A
Bonefish Grill, LLC
Bonefish Designated Partner, LLC
N/A
100%
100%
38.
Bonefish/Carolinas, Limited Partnership
FL
N/A
Bonefish Grill, LLC
Bonefish Designated Partner, LLC
N/A
100%
100%
39.
Bonefish/Columbus-I, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
40.
Bonefish/Crescent Springs, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
41.
Bonefish/Greensboro, Limited Partnership
FL
N/A
Bonefish Grill, LLC
Bonefish Designated Partner, LLC
N/A
100%
100%
42.
Bonefish/Gulf Coast, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
43.
Bonefish/Hyde Park, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
44.
Bonefish/South Florida-I, Limited Partnership
FL
N/A
Bonefish Grill, LLC
Bonefish Designated Partner, LLC
N/A
100%
100%
45.
Bonefish/Southern Virginia, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
*
*




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
46.
Bonefish/Southern, Limited Partnership
FL
N/A
Bonefish Grill, LLC


Bonefish Designated Partner, LLC
N/A
100%
100%
47.
Bonefish/Virginia, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A


*


*
48.
Boomerang Air, Inc.
FL
4
Outback Steakhouse of Florida, LLC
100 shares of common stock, $0.01 par value
100%
100%
49.
Carrabba’s Designated Partner, LLC


DE
N/A
Carrabba’s Italian Grill, LLC
N/A
100%
100%
50.
Carrabba’s Italian Grill of Overlea, Inc.
MD
5
Carrabba’s Italian Grill, LLC
90 shares of common stock, no par value
97.826%
97.826%
51.
Carrabba’s Italian Grill of Howard County, Inc.
MD
6
Carrabba’s Italian Grill, LLC
10 shares of Class B common stock, no par value
100%
100%
7
90 shares of Class A common stock, no par value
52.
Carrabba’s Italian Grill, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
53.
Carrabba’s Kansas Designated Partner, LLC
DE
N/A
Carrabba’s Kansas, LLC
N/A
100%
100%




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
54.
Carrabba’s Kansas LLC
KS
1
Carrabba’s Italian Grill, LLC
100 Units
100%
100%
55.
Carrabba’s of Bowie, LLC
MD
N/A
Carrabba’s Italian Grill, LLC
N/A
100%
100%
56.
Carrabba’s of Germantown, Inc.
MD
3
Carrabba’s Italian Grill, LLC
810 shares of common stock, $1.00 par value
100%
100%
4
90 shares of common stock, $1.00 par value
57.
Carrabba’s of Ocean City, Inc.
MD
8
Carrabba’s Italian Grill, LLC
98 shares of common stock, no par value
100%
100%
11
2 shares of common stock, no par value
58.
Carrabba’s of Pasadena, Inc.
MD
4
Carrabba’s Italian Grill, LLC
2000 shares of common stock, no par value
99.9%
99.9%
59.
Carrabba’s of Waldorf, Inc.
MD
4
Carrabba’s Italian Grill, LLC
600 shares of common stock, no par value
100%
100%
5
400 shares of common stock, no par value




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
60.
Carrabba’s/Birmingham 280, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
61.
Carrabba’s/Cool Springs, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
62.
Carrabba’s/DC-I, Limited Partnership


FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
63.
Carrabba’s/Deerfield Township, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
64.
Carrabba’s/Green Hills, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
65.
Carrabba’s/Lexington, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
66.
Carrabba’s/Louisville, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
67.
Carrabba’s/Metro, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
68.
Carrabba’s/Michigan, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
69.
Carrabba’s/Mid Atlantic-I, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
70.
Carrabba’s/Montgomery, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
71.
Carrabba’s/Rocky Top, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Carrabba’s Designated Partner, LLC
N/A
100%
100%
72.
CIGI Alabama Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
73.
CIGI Arizona Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
74.
CIGI Beverages of Texas, LLC
TX
1
CIGI Holdings, LLC
100%
100%
100%
75.
CIGI Florida Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
76.
CIGI Georgia Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
77.
CIGI Holdings, LLC
TX
1
Carrabba’s Italian Grill, LLC
100%
100%
100%
78.
CIGI Illinois Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
79.
CIGI Kentucky Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
80.
CIGI Louisiana Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
81.
CIGI Maryland Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
82.
CIGI Michigan Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
83.
CIGI Nebraska, Inc.
FL
2
Carrabba’s Italian Grill, LLC
10 shares of common stock, $0.01 par value
100%
100%
84.
CIGI Nevada Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
85.
CIGI New Jersey Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
86.
CIGI New York Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
87.
CIGI North Carolina Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
88.
CIGI Ohio Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
89.
CIGI Oklahoma, Inc.
FL
1
Carrabba’s Italian Grill, LLC
10 shares of common stock, $0.01 par value
100%
100%
90.
CIGI Pennsylvania Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
91.
CIGI South Carolina Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
92.
CIGI Tennessee Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
93.
CIGI Texas Services, LTD
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
94.
CIGI Virginia Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
N/A
*
*
95.
CIGI/BFG of East Brunswick Partnership
FL
N/A
Carrabba’s Italian Grill, LLC
Bonefish Grill, LLC
N/A
100%
100%




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
96.
Frederick Outback, Inc.
MD
3
Outback Steakhouse of Florida, LLC
1000 shares of common stock, $1.00 par value
100%
100%
97.
Hagerstown Outback, Inc.
MD
4
Outback Steakhouse of Florida, LLC
4000 shares of common stock, no par value
99.95%
99.95%
98.
OBTex Holdings, LLC
TX
1
Outback Steakhouse of Florida, LLC
100%
100%
100%
99.
OCC Florida (a la Catering) Services, LTD
FL
N/A
Outback Catering, Inc.
N/A
*
*
100.
Ocean City Outback, Inc.
MD
10
Outback Steakhouse of Florida, LLC
99 shares of common stock, no par value
98%
98%
101.
OS Asset, Inc.


FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
102.
OS Management, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
103.
OS Mortgage Holdings, Inc.


DE
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
104.
OS Pacific, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
105.
OS Prime, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
106.
OS Realty, LLC
FL
2
OSI Restaurant Partners, LLC
100 Units
100%
100%




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
107.
OS Restaurant Services, LLC
FL
1
Outback Steakhouse of Florida, LLC
100 Units
100%
100%
108.
OS Southern, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
109.
OS Tropical, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
110.
OSF Alabama Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
111.
OSF Arizona Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
112.
OSF Arkansas Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
113.
OSF Colorado Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
114.
OSF Connecticut Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
115.
OSF Delaware Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
116.
OSF Florida Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
117.
OSF Georgia Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
118.
OSF Illinois Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
119.
OSF Indiana Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
120.
OSF Kentucky Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
121.
OSF Louisiana Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
122.
OSF Maryland Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
123.
OSF Massachusetts Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
124.
OSF Michigan Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
125.
OSF Minnesota Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
126.
OSF Missouri Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
127.
OSF Nebraska, Inc.
FL
2
Outback Steakhouse of Florida, LLC
10 shares of common stock, $0.01 par value
100%
100%
128.
OSF Nevada Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
129.
OSF New Jersey Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
130.
OSF New Mexico Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
131.
OSF New York Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
132.
OSF North Carolina Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
133.
OSF Ohio Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
134.
OSF Oklahoma Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
135.
OSF Oklahoma, Inc.
FL
1
Outback Steakhouse of Florida, LLC
10 shares of common stock, $0.01 par value
100%
100%
136.
OSF Pennsylvania Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
137.
OSF South Carolina Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
138.
OSF Tennessee Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
139.
OSF Texas Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
140.
OSF Utah Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
141.
OSF Virginia Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
142.
OSF West Virginia Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
143.
OSF Wisconsin Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
144.
OSF/BFG of Depford Partnership
FL
N/A
Outback Steakhouse of Florida, LLC Bonefish Grill, LLC
N/A
100%
100%
145.
OSF/BFG of Lawrenceville Partnership
FL
N/A
Outback Steakhouse of Florida, LLC Bonefish Grill, LLC
N/A
100%
100%
146.
OSF/CIGI of Evesham Partnership
FL
N/A
Carrabba’s Italian Grill, LLC Outback Steakhouse of Florida, LLC
N/A
100%
100%
147.
OSI Co-Issuer, Inc.
DE
3
OSI Restaurant Partners, LLC
1000 shares of common stock, $0.01 par value
100%
100%
148.
OSI Restaurant Partners, LLC
DE
1
OSI HoldCo, Inc.
100 Units
100%
100%
149.
OSIN Hawaii Services, LTD
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
150.
OSSIVT, LLC
VT
N/A
Outback Steakhouse of Florida, LLC
N/A
99.34%
99.34%
151.
Outback & Carrabba’s of New Mexico, Inc.
NM
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
152.
Outback Alabama, Inc.
AL
2
Outback Steakhouse of Florida, LLC
10 shares of common stock, $0.01 par value
100%
100%




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
153.
Outback Beverages of Texas, LLC
TX
1
OBTex Holdings, LLC
100%
100%
100%
154.
Outback Catering Designated Partner, LLC
DE
N/A
Outback Catering, Inc.
N/A
100%
100%
155.
Outback Catering, Inc.
FL
2
Outback Steakhouse of Florida, LLC
100 shares of common stock, no par value
100%
100%
156.
Outback Designated Partner, LLC
DE
N/A
Outback Steakhouse of Florida, LLC
N/A
100%
100%
157.
Outback Kansas Designated Partner, LLC
DE
N/A
Outback Kansas, LLC
N/A
100%
100%
158.
Outback Kansas LLC
KS
1
Outback Steakhouse of Florida, LLC
100 Units
100%
100%
159.
Outback of Aspen Hill, Inc.
MD
1
Outback Steakhouse of Florida, LLC
1000 shares of common stock, no par value
100%
100%
160.
Outback of Calvert County, Inc.
MD
4
Outback Steakhouse of Florida, LLC
4000 common shares, no par value
89.87%
89.87%
161.
Outback of Germantown, Inc.
MD
1
Outback Steakhouse of Florida, LLC
1000 shares of common stock, no par value
100%
100%
162.
Outback of La Plata, Inc.
MD
1
Outback Steakhouse of Florida, LLC
100 shares of common stock, no par value
80%
80%
163.
Outback of Waldorf, Inc.
MD
2
Outback Steakhouse of Florida, LLC
800 shares of common stock, $1.00 par value
80%
80%




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
164.
Outback Steakhouse of Bowie, Inc.
MD
1
Outback Steakhouse of Florida, LLC
748 shares of common stock, no par value
74.9%
74.9%
165.
Outback Steakhouse of Canton, Inc.
MD
5
Outback Steakhouse of Florida, LLC
4000 shares of common stock, no par value
99.95%
99.95%
166.
Outback Steakhouse of Florida, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
167.
Outback Steakhouse of Howard County, Inc.
MD
5
Outback Steakhouse of Florida, LLC
90 shares of Class A Common Stock, no par value
90%
90%
168.
Outback Steakhouse of St. Mary’s County, Inc.
MD
6
Outback Steakhouse of Florida, LLC
83 shares of common stock, no par value
83%
83%
169.
Outback Steakhouse West Virginia, Inc.
WV
2
Outback Steakhouse of Florida, LLC
100 shares of common stock, $1.00 par value
100%
100%
170.
Outback Steakhouse-NYC, Ltd.
FL
N/A
Outback Steakhouse of Florida, LLC
Outback Designated Partner, LLC
N/A
100%
100%
171.
Outback/Carrabba’s Partnership
FL
N/A
 Outback Steakhouse of Florida, LLC
Carrabba’s Italian Grill, LLC
N/A
100%
100%




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
172.
Outback/DC, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC Outback Designated Partner, LLC
N/A
100%
100%
173.
Outback/Hampton, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
174.
Outback/Maryland-I, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC Outback Designated Partner, LLC
N/A
*
*
175.
Outback/Memphis, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC
N/A
*
*
176.
Outback/Mid Atlantic-I, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC Outback Designated Partner, LLC
N/A
100%
100%
177.
Outback/Southfield, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC Outback Designated Partner, LLC
N/A
*
*
178.
Outback/Stone-II, Limited Partnership


FL
N/A
Outback Steakhouse of Florida, LLC Outback Designated Partner, LLC
N/A
100%
100%




 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement

 
Issuer
Jurisdiction


Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged
179.
Outback-Carrabba’s of Hunt Valley, Inc.
MD
4
Outback Steakhouse of Florida, LLC
49 shares of common stock, no par value
98%
98%
5
Carrabba’s Italian Grill, LLC


49 shares of common stock, no par value
180.
Owings Mills Incorporated
MD
6
Outback Steakhouse of Florida, LLC
49 shares of common stock, no par value
49%
49%
181.
Perry Hall Outback, Inc.
MD
5
Outback Steakhouse of Florida, LLC
4,950 shares of common stock, no par value
99%
99%
182.
Private Restaurant Master Lessee, LLC
DE
N/A
OSI Restaurant Partners, LLC
N/A
100%
100%
183.
Williamsburg Square Joint Venture
PA
N/A
Outback Steakhouse of Florida, LLC
N/A
50%
50%








 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE II
to the
Security Agreement



DEBT SECURITIES
None.



 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE III
to the
Security Agreement







COMMERCIAL TORT CLAIMS
None.



 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE IV
to the
Security Agreement



COPYRIGHTS AND COPYRIGHT APPLICATIONS
U.S. Copyright Registrations
 
Grantor
Copyrights
Status
Filing Date
Registration or Application No.
USA
Carrabba’s Italian Grill, Inc.
Carrabba's Italian Grill
Registered
October 28, 1996
TX-4-503-649
USA
Outback Steakhouse of Florida, Inc.
Outback Steakhouse.
Registered
June 19, 1992
TX-3-347-187
USA
Outback Steakhouse of Florida, Inc.
Home of the bloomin’ onion: Outback Steakhouse : menu.
Registered
September 21, 1992
TX-3-415-206
USA
Outback Steakhouse of Florida, Inc.
Outback prime.
Registered
April 1, 1998
TX-4-759-763
USA
Outback Steakhouse of Florida, Inc.
No rules, just right lunch.
Registered
April 1, 1998
TX-4-759-764
USA
Outback Steakhouse of Florida, Inc.
Outback Steakhouse.
Registered
April 1, 1998
TX-4-770-377
USA
Outback Steakhouse of Florida, Inc.
This way to the tucker : Down under catering by Outback.
Registered
April 1, 1998
TX-4-772-772
USA
Outback Steakhouse of Florida, Inc.
Dreamtime II.
Registered
August 8, 1996
VA-801-859
USA
Outback Steakhouse of Florida, Inc.
Dreamtime.
Registered
August 8, 1996
VA-810-194
USA
Outback Steakhouse of Florida, Inc.
Dreamtime II.
Registered
August 8, 1996
VA-810-195
USA
Outback Steakhouse of Florida, Inc.
Outback steakhouse restaurant plans.
Registered
March 15, 1993
VAu-246-431
USA
Outback Steakhouse of Florida, Inc.
Outback steakhouse : proto no. 2L.
Registered
November 26, 1997
VAu-415-018
USA
Outback Steakhouse of Florida, Inc.
Outback steakhouse : proto no. 1.
Registered
November 26, 1997
VAu-415-019
USA
Outback Steakhouse of Florida, Inc.
Outback steakhouse : no. 1L.
Registered
November 26, 1997
VAu-415-020
USA
OSI Restaurant Partners, LLC, Carraba’s Italian Grill, LLC
Carraba’s Italian Grill Menu
Registered
April 8, 2011
TX-7-543-335
USA
Carrabba's Italian Grill, LLC
Recipes from Around our Family Table-Book
Registered
January 27, 2012
TX0007482106



Pending U.S. Copyright Applications for Registration
None.
Unregistered Copyrights
None.









 
 
 

42880359_7

--------------------------------------------------------------------------------



SCHEDULE V
to the
Security Agreement

DOMAIN NAMES
No.
Domain Name
Registrant
Registration Date
Expiration Date
1
1millionfreesteaks.com
Outback Steakhouse of Florida, LLC
5/10/2011
5/10/2015
2
AlaCarteEventPavilion.biz
Outback Catering, Inc.
11/7/2001
11/6/2014
3
AlaCarteEventPavilion.com
Outback Catering, Inc.
4/24/2000
4/24/2015
4
AlaCarteEventPavilion.info
Outback Catering, Inc.
7/13/2001
9/13/2014
5
AlaCarteEventPavilion.us
Outback Catering, Inc.
3/8/2005
3/7/2015
6
AlaCarteEvents.com
Outback Catering, Inc.
4/26/2000
4/26/2015
7
AlaCartePavilion.biz
Outback Catering, Inc.
11/7/2001
11/16/2014
8
AlaCartePavilion.com
Outback Catering, Inc.
4/24/2000
4/24/2015
9
AlaCartePavilion.info
Outback Catering, Inc.
7/13/2001
9/13/2014
10
alcevents.net
Outback Catering, Inc.
5/30/2012
5/30/2015
11
amiciclubatcarrabbas.com
Carrabba's Italian Grill, LLC
9/19/2007
9/19/2014
12
aussieoke.com
Outback Steakhouse of Florida, LLC
3/13/2008
3/13/2015
13
aussie-oke.com
Outback Steakhouse of Florida, LLC
3/13/2008
3/13/2015
14
bangbangshrimp.biz
Bonefish Grill, LLC
12/10/2009
12/9/2014
15
bang-bang-shrimp.com
Bonefish Grill, LLC
12/10/2009
12/10/2014
16
bangbangshrimp.info
Bonefish Grill, LLC
12/10/2009
12/10/2014
17
bangbangshrimp.net
Bonefish Grill, LLC
12/10/2009
12/10/2014
18
bangbangshrimp.xxx
MASKED
12/1/2011
12/1/2021
19
bfg-restaurant.biz
Bonefish Grill, LLC
12/10/2009
12/9/2014
20
bfgrestaurant.info
Bonefish Grill, LLC
12/10/2009
12/10/2014
21
bfg-restaurant.info
Bonefish Grill, LLC
12/10/2009
12/10/2014
22
bfgrestaurant.net
Bonefish Grill, LLC
12/10/2009
12/10/2014
23
bfg-restaurant.net
Bonefish Grill, LLC
12/10/2009
12/10/2014
24
bfgrestaurants.biz
Bonefish Grill, LLC
12/10/2009
12/9/2014
25
bfgrestaurants.biz
Bonefish Grill, LLC
12/10/2009
12/9/2014
26
bfgrestaurants.info
Bonefish Grill, LLC
12/10/2009
12/10/2014
27
bfg-restaurants.info
Bonefish Grill, LLC
12/10/2009
12/10/2014
28
bfgrestaurants.net
Bonefish Grill, LLC
12/10/2009
12/10/2014
29
bfg-restaurants.net
Bonefish Grill, LLC
12/10/2009
12/10/2014
30
bloominonion.biz
Outback Steakhouse of Florida, LLC
11/14/2001
11/18/2014
31
bloominonion.info
Outback Steakhouse of Florida, LLC
8/1/2001
8/1/2014
32
bloominonion.xxx
MASKED
12/1/2011
12/1/2021
33
bonefi.sh
Bonefish Grill, LLC
4/16/2013
4/16/2015






 
 
 

42880359_7

--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 2



No.
Domain Name
Registrant
Registration Date
Expiration Date
34
bonefihsgrill.com
Bonefish Grill, LLC
12/10/2009
12/10/2014
35
bonefish.menu
Bonefish Grill, LLC
4/29/2014
4/29/2015
36
bonefish.mobi
Bonefish Grill, LLC
9/26/2006
9/26/2014
37
bonefishegril.com
Bonefish Grill, LLC
12/10/2009
12/10/2014
38
bonefishegrille.com
Bonefish Grill, LLC
12/10/2009
12/10/2014
39
bonefishgil.com
Bonefish Grill, LLC
12/10/2009
12/10/2014
40
bonefishgrill.biz
Bonefish Grill, LLC
10/5/2001
11/6/2014
41
bonefishgrill.com
Bonefish Grill, LLC
12/10/2009
12/10/2014
42
bonefishgrill.com
Bonefish Grill, LLC
10/16/1999
10/16/2014
43
bonefish-grill.com
Bonefish Grill, LLC
12/10/2009
12/10/2014
44
bonefishgrill.info
Bonefish Grill, LLC
9/15/2001
9/15/2014
45
bonefish-grill.info
Bonefish Grill, LLC
12/10/2009
12/10/2014
46
bonefishgrill.mobi
Bonefish Grill, LLC
9/21/2006
9/21/2014
47
bonefishgrill.net
Bonefish Grill, LLC
8/30/2001
8/30/2014
48
bonefish-grill.net
Bonefish Grill, LLC
12/10/2009
12/10/2014
49
bonefishgrill.org
Bonefish Grill, LLC
8/30/2001
8/30/2014
50
bonefishgrill.us
Bonefish Grill, LLC
3/8/2005
3/7/2015
51
bonefish-grill.us
Bonefish Grill, LLC
12/10/2009
12/9/2014
52
bonefishgrill.xxx
MASKED
12/1/2011
12/1/2021
53
bonefish-grill-biz
Bonefish Grill, LLC
12/10/2009
12/9/2014
54
bonefishgrille.com
Bonefish Grill, LLC
12/10/2009
12/10/2014
55
bonefishgrillrestaurant.biz
Bonefish Grill, LLC
12/10/2009
12/9/2014
56
bonefish-grill-restaurant.biz
Bonefish Grill, LLC
12/10/2009
12/9/2014
57
bonefishgrillrestaurant.com
Bonefish Grill, LLC
12/10/2009
12/10/2014
58
bonefishgrillrestaurant.info
Bonefish Grill, LLC
12/10/2009
12/10/2014
59
bonefish-grill-restaurant.info
Bonefish Grill, LLC
12/10/2009
12/10/2014
60
bonefishgrillrestaurant.net
Bonefish Grill, LLC
12/10/2009
12/10/2014
61
bonefish-grill-restaurant-net
Bonefish Grill, LLC
12/10/2009
12/10/2014
62
bonefishgrillrestaurants.biz
Bonefish Grill, LLC
12/10/2009
12/9/2014
63
bonefish-grill-restaurants.biz
Bonefish Grill, LLC
12/10/2009
12/9/2014
64
bonefishgrillrestaurants.info
Bonefish Grill, LLC
12/10/2009
12/10/2009
65
bonefish-grill-restaurants.info
Bonefish Grill, LLC
12/10/2009
12/10/2014
66
bonefishgrillrestaurants.net
Bonefish Grill, LLC
12/10/2009
12/10/2014
67
bonefish-grill-restaurants.net
Bonefish Grill, LLC
12/10/2009
12/10/2014
68
bonefishmartini.xxx
MASKED
12/6/2011
12/6/2014
69
bonefishrestaurant.info
Bonefish Grill, LLC
12/10/2009
12/10/2014
70
bonefishrestaurant.net
Bonefish Grill, LLC
12/10/2009
12/10/2014
71
bonefishrestaurants.biz
Bonefish Grill, LLC
12/10/2009
12/9/2014






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 3



No.
Domain Name
Registrant
Registration Date
Expiration Date
72
bringthefire.com
Outback Steakhouse of Florida, LLC
5/19/2011
5/19/2015
73
carabas.com
Carrabba's Italian Grill, LLC
1/27/1999
1/27/2015
74
carabbas.com
Carrabba's Italian Grill, LLC
1/27/1999
1/27/2015
75
carrabas.com
Carrabba's Italian Grill, LLC
11/2/1998
11/1/2014
76
carrabb.as
OSI Restaurant Partners, LLC
4/16/2013
4/16/2015
77
carrabba.com
Carrabba's Italian Grill, LLC
2/3/1998
2/2/2015
78
carrabbas.biz
Carrabba's Italian Grill, LLC
11/7/2001
11/6/2014
79
carrabbas.com
Carrabba's Italian Grill, LLC
4/14/1998
12/19/2014
80
carrabbas.info
Carrabba's Italian Grill, LLC
7/31/2001
7/31/2014
81
carrabbas.mobi
Carrabba's Italian Grill, LLC
9/21/2006
9/21/2014
82
carrabbas.org
Carrabba's Italian Grill, LLC
6/29/2001
12/19/2014
83
carrabbas.us
Carrabba's Italian Grill, LLC
5/16/2002
5/15/2015
84
carrabbas.xxx
MASKED
12/1/2011
12/1/2021
85
carrabbasamiciclub.com
Carrabba's Italian Grill, LLC
8/8/2007
8/8/2014
86
carrabbascoupons.biz
Carrabba's Italian Grill, LLC
3/25/2013
12/15/2015
87
carrabbasgiftcard.com
Carrabba's Italian Grill, LLC
11/26/2012
11/26/2015
88
carrabbasitaliangrill.biz
Carrabba's Italian Grill, LLC
11/7/2001
11/6/2014
89
carrabbasitaliangrill.com
Carrabba's Italian Grill, LLC
1/27/1999
12/19/2014
90
carrabbasitaliangrill.info
Carrabba's Italian Grill, LLC
7/31/2001
7/31/2014
91
carrabbasitaliangrill.mobi
Carrabba's Italian Grill, LLC
9/21/2006
9/21/2014
92
carrabbasitaliangrill.net
Carrabba's Italian Grill, LLC
2/24/2000
12/19/2014
93
carrabbasitaliangrill.org
Carrabba's Italian Grill, LLC
2/24/2000
12/19/2014
94
carrabbasitaliangrill.us
Carrabba's Italian Grill, LLC
5/16/2002
5/15/2015
95
carrabbasitaliangrill.xxx
MASKED
12/1/2011
12/1/2021
96
carrabbasitalianmarket.com
Carrabba's Italian Grill, LLC
8/7/2007
8/7/2014
97
carrabbasitalianmarket.xxx
MASKED
12/1/2011
12/1/2021






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 4



No.
Domain Name
Registrant
Registration Date
Expiration Date
98
carrabbasmarket.com
Carrabba's Italian Grill, LLC
8/7/2007
8/7/2014
99
carrabbasonlineordering.com
Carrabba's Italian Grill, LLC
5/15/2013
5/15/2015
100
carrabbasrestaurants.info
Carrabba's Italian Grill, LLC
9/12/2001
9/12/2014
101
carrabbasuncorked.com
Carrabba's Italian Grill, LLC
2/6/2013
2/6/2015
102
cateringbyoutback.com
Outback Catering, Inc.
8/15/1999
8/15/2014
103
catering-by-outback.com
Outback Catering, Inc.
10/7/1999
10/7/2014
104
cateringbyoutback.net
Outback Catering, Inc.
2/24/2000
2/24/2015
105
cateringbyoutback.org
Outback Catering, Inc.
2/24/2000
2/24/2015
106
cateringbyoutback.us
Outback Catering, Inc.
3/8/2005
3/7/2015
107
chocolatethunderfromdownunder.xxx
MASKED
12/1/2011
12/1/2021
108
cinnamonoblivion.xxx
MASKED
12/6/2011
12/6/2014
109
dine-rewards.com
OSI Restaurant Partners, LLC
5/23/2013
5/23/2015
110
dinerewards.me
OSI Restaurant Partners, LLC
5/23/2013
5/23/2015
111
downunderrita.xxx
MASKED
12/1/2011
12/1/2021
112
eventpavilion.biz
Outback Catering, Inc.
11/7/2001
11/6/2014
113
event-pavilion.com
Outback Catering, Inc.
7/6/2000
7/6/2014
114
eventpavilion.info
Outback Catering, Inc.
9/12/2001
9/12/2014
115
eventsalc.com
Outback Catering, Inc.
6/1/2012
6/1/2015
116
feedingfreedom.com
OSI Restaurant Partners, LLC
9/16/2005
9/16/2014
117
freeoutbackcoupons.com
Outback Steakhouse of Florida, LLC
4/11/2010
4/11/2015
118
freeoutbackgiftcards.com
Outback Steakhouse of Florida, LLC
10/6/2007
10/6/2014
119
freeoutbacksteak.com
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
120
freeoutbacksteak.net
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
121
freeoutbacksteak.org
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
122
freeoutbacksteaks.com
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
123
freeoutbacksteaks.net
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
124
freeoutbacksteaks.org
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
125
greataussiesteakout.com
Outback Steakhouse of Florida, LLC
5/10/2011
5/10/2015
126
happinesshere.xxx
MASKED
12/6/2011
12/6/2014






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 5



No.
Domain Name
Registrant
Registration Date
Expiration Date
127
icicleaphrodisiac.xxx
MASKED
12/1/2011
12/1/2021
128
ihatecarrabbas.biz
Carrabba's Italian Grill, LLC
10/21/2008
10/20/2014
129
ihatecarrabbas.com
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
130
ihatecarrabbas.net
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
131
ihatecarrabbas.org
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
132
ilovecarrabbas.biz
Carrabba's Italian Grill, LLC
10/21/2008
10/20/2014
133
ilovecarrabbas.com
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
134
ilovecarrabbas.net
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
135
ilovecarrabbas.org
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
136
itsjusthathorrible.net
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
137
itsjustthatbad.biz
Carrabba's Italian Grill, LLC
10/21/2008
10/20/2014
138
itsjustthatbad.com
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
139
itsjustthatbad.net
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
140
itsjustthatbad.org
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
141
itsjustthatgood.biz
Carrabba's Italian Grill, LLC
10/21/2008
10/20/2014
142
itsjustthatgood.com
Carrabba's Italian Grill, LLC
9/19/2008
9/19/2014
143
itsjustthatgood.net
Carrabba's Italian Grill, LLC
9/19/2008
9/19/2014
144
itsjustthatgood.org
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
145
itsjustthatgreat.biz
Carrabba's Italian Grill, LLC
10/21/2008
10/20/2014
146
itsjustthatgreat.com
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
147
itsjustthatgreat.net
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
148
itsjustthatgreat.org
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
149
itsjustthathorrible.biz
Carrabba's Italian Grill, LLC
10/21/2008
10/20/2014
150
itsjustthathorrible.com
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014
151
itsjustthathorrible.org
Carrabba's Italian Grill, LLC
10/21/2008
10/21/2014






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 6



No.
Domain Name
Registrant
Registration Date
Expiration Date
152
leftoversteakrecipes.com
Outback Steakhouse of Florida, LLC
12/22/2007
12/22/2015
153
letgogooutback.com
Outback Steakhouse of Florida, LLC
3/7/2007
3/7/2015
154
lilyschicken.xxx
MASKED
12/1/2011
12/1/2021
155
loungyloungy.xxx
MASKED
12/6/2011
12/6/2014
156
maddenmiles.org
Outback Steakhouse of Florida, LLC
9/4/2007
9/4/2014
157
musclesjosephine.xxx
MASKED
12/6/2011
12/6/2014
158
myosi.net
OSI Restaurant Partners, LLC
11/3/2000
11/3/2014
159
myosicareers.com
OSI Restaurant Partners, LLC
2/18/2010
2/18/2015
160
myoutbackcareer.com
Outback Steakhouse of Florida, LLC
5/11/2012
5/11/2015
161
myoutbackcareers.com
Outback Steakhouse of Florida, LLC
5/18/2012
5/18/2015
162
myoutbackcoupons.com
Outback Steakhouse of Florida, LLC
3/4/2010
3/4/2015
163
myoutbackcoupons.info
Outback Steakhouse of Florida, LLC
5/7/2010
5/7/2015
164
myoutbackcoupons.net
Outback Steakhouse of Florida, LLC
4/30/2010
4/30/2015
165
myoutbackrewards.com
Outback Steakhouse of Florida, LLC
11/20/2009
11/20/2014
166
norulesjustright.biz
Outback Steakhouse of Florida, LLC
5/30/2006
5/29/2015
167
norulesjustright.com
Outback Steakhouse of Florida, LLC
5/30/2006
5/30/2015
168
norulesjustright.net
Outback Steakhouse of Florida, LLC
5/30/2006
5/30/2015
169
norulesjustright.org
Outback Steakhouse of Florida, LLC
5/30/2006
5/30/2015
170
noworriesdad.com
Outback Steakhouse of Florida, LLC
3/7/2007
3/7/2015
171
noworriesmom.com
Outback Steakhouse of Florida, LLC
3/7/2007
3/7/2015
172
noworriesoutback.com
Outback Steakhouse of Florida, LLC
3/7/2007
3/7/2015
173
noworrieswednesday.com
Outback Steakhouse of Florida, LLC
3/7/2007
3/7/2015
174
obsteakhousecoupons.com
Outback Steakhouse of Florida, LLC
5/27/2010
5/27/2015
175
obsteakmarketing.com
Outback Steakhouse of Florida, LLC
8/8/2003
8/8/2014
176
onlineoutbackordering.com
Outback Steakhouse of Florida, LLC
10/20/2013
10/20/2016
177
onemillionfreesteaks.com
Outback Steakhouse of Florida, LLC
5/10/2011
5/10/2015






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 7



No.
Domain Name
Registrant
Registration Date
Expiration Date
178
osiadvertising.com
OSI Restaurant Partners, LLC
9/7/2006
9/7/2014
179
osibenefits.com
OSI Restaurant Partners, LLC
9/10/2008
9/10/2014
180
osiconference.com
OSI Restaurant Partners, LLC
4/14/2009
4/14/2015
181
osileadership.com
OSI Restaurant Partners, LLC
2/23/2007
2/23/2015
182
osileadership.net
OSI Restaurant Partners, LLC
2/23/2007
2/23/2015
183
osileadership.org
OSI Restaurant Partners, LLC
2/23/2007
2/23/2015
184
osileadershipu.com
OSI Restaurant Partners, LLC
2/23/2007
2/23/2015
185
osileadershipu.net
OSI Restaurant Partners, LLC
2/23/2007
2/23/2015
186
osileadershipu.org
OSI Restaurant Partners, LLC
2/23/2007
2/23/2015
187
osileadershipuniversity.com
OSI Restaurant Partners, LLC
2/23/2007
2/23/2015
188
osileadershipuniversity.net
OSI Restaurant Partners, LLC
2/23/2007
2/23/2015
189
osileadershipuniversity.org
OSI Restaurant Partners, LLC
2/23/2007
2/23/2015
190
osipartners.biz
OSI Restaurant Partners, LLC
3/28/2005
3/27/2015
191
osipartners.com
OSI Restaurant Partners, LLC
3/28/2005
3/28/2015
192
osipartners.info
OSI Restaurant Partners, LLC
2/28/2005
3/28/2015
193
osipartners.net
OSI Restaurant Partners, LLC
3/28/2005
3/28/2015
194
osipartners.org
OSI Restaurant Partners, LLC
3/28/2005
3/28/2015
195
osipartners.us
OSI Restaurant Partners, LLC
4/25/2005
4/24/2015
196
osirestaurantpartners.biz
OSI Restaurant Partners, LLC
1/5/2011
1/4/2015
197
osirestaurantpartners.com
OSI Restaurant Partners, LLC
2/23/2006
2/23/2015
198
osirestaurantpartners.net
OSI Restaurant Partners, LLC
2/23/2006
2/23/2015
199
osirestaurantpartners.org
OSI Restaurant Partners, LLC
2/23/2006
2/23/2015
200
osirestaurantpartnersinc.com
OSI Restaurant Partners, LLC
2/23/2006
2/23/2015
201
osirestaurantpartnersinc.net
OSI Restaurant Partners, LLC
2/23/2006
2/23/2015
202
osirestaurantpartnersinc.org
OSI Restaurant Partners, LLC
2/23/2006
2/23/2015






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 8



No.
Domain Name
Registrant
Registration Date
Expiration Date
203
osirestaurantpartnersinc.xxx
MASKED
12/1/2011
12/1/2021
204
osirestaurantpartnersllc.com
OSI Restaurant Partners, LLC
8/7/2007
8/7/2014
205
osiuniversity.com
OSI Restaurant Partners, LLC
2/9/2007
2/9/2015
206
osiuniversity.net
OSI Restaurant Partners, LLC
2/9/2007
2/9/2015
207
osiuniversity.org
OSI Restaurant Partners, LLC
2/9/2007
2/9/2015
208
osrestaurantpartners.com
OSI Restaurant Partners, LLC
12/20/2005
12/10/2014
209
oubackonlineordering.com
Outback Steakhouse of Florida, LLC
10/20/2013
10/20/2016
210
ourbackonlineordering.com
Outback Steakhouse of Florida, LLC
10/20/2013
10/20/2016
211
outb.ac
Outback Steakhouse of Florida, LLC
4/16/2013
4/16/2015
212
outback.biz
Outback Steakhouse of Florida, LLC
11/7/2001
11/6/2014
213
outback.com
Outback Steakhouse of Florida, LLC
6/8/1997
12/19/2014
214
outback.info
Outback Steakhouse of Florida, LLC
7/31/2001
7/31/2014
215
outback.mobi
Outback Steakhouse of Florida, LLC
9/21/2006
9/21/2014
216
outback.us
Outback Steakhouse of Florida, LLC
4/19/2002
4/18/2015
217
outback.xxx
MASKED
12/1/2011
12/1/2021
218
outbackboomerang.com
Outback Steakhouse of Florida, LLC
11/9/2011
11/9/2014
219
outbackboomerangclub.com
Outback Steakhouse of Florida, LLC
9/8/2008
9/8/2014
220
outbackbowl.xxx
MASKED
12/1/2011
12/1/2021
221
outbackcatering.biz
Outback Catering, Inc.
11/7/2001
11/6/2014
222
outback-catering.com
Outback Catering, Inc.
2/24/2000
2/24/2015
223
outback-catering.com
Outback Catering, Inc.
2/24/2000
2/24/2013
224
outbackcatering.info
Outback Catering, Inc.
9/12/2001
9/12/2014
225
outbackcatering.net
Outback Catering, Inc.
2/24/2000
12/19/2014
226
outback-catering.net
Outback Catering, Inc.
2/24/2000
2/24/2015
227
outback-catering.net
Outback Catering, Inc.
2/24/2000
2/24/2013
228
outback-catering.org
Outback Catering, Inc.
2/24/2000
2/24/2015
229
outbackcateringmn.com
Outback Steakhouse of Florida, LLC
7/7/2003
7/7/2014
230
outbackfoodball.com
Outback Steakhouse of Florida, LLC
10/12/2009
10/12/2014
231
outbackfreesteak.com
Outback Steakhouse of
7/14/2011
7/14/2014






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 9



No.
Domain Name
Registrant
Registration Date
Expiration Date
 
 
Florida, LLC
 
 
232
outbackfreesteak.net
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
233
outbackfreesteak.org
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
234
outbackfreesteaks.com
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
235
outbackfreesteaks.net
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
236
outbackfreesteaks.org
Outback Steakhouse of Florida, LLC
7/14/2011
7/14/2014
237
outbackinc.net
Outback Steakhouse of Florida, LLC
5/15/2000
5/15/2015
238
outbackinc.org
Outback Steakhouse of Florida, LLC
5/15/2000
5/15/2015
239
outbackoffer.com
Outback Steakhouse of Florida, LLC
2/8/2013
2/8/2015
240
outbackoke.com
Outback Steakhouse of Florida, LLC
3/13/2008
3/13/2015
241
outback-oke.com
Outback Steakhouse of Florida, LLC
3/13/2008
3/13/2015
242
Outback-oke.com
Outback Steakhouse of Florida, LLC
3/13/2008
3/13/2015
243
outbackonlineorder.com
Outback Steakhouse of Florida, LLC
10/20/2013
10/20/2016
244
outbackonlineorderin.com
Outback Steakhouse of Florida, LLC
10/20/2013
10/20/2016
245
outbackonlineordering.com
Outback Steakhouse of Florida, LLC
5/15/2013
5/15/2015
246
outbackonlineodering.com
Outback Steakhouse of Florida, LLC
1/30/2014
10/20/2016
247
outbackonlinordering.com
Outback Steakhouse of Florida, LLC
10/20/2013
10/20/2016
248
outbackordering.com
Outback Steakhouse of Florida, LLC
10/20/2013
10/20/2016
249
outbackoutpost.biz
Outback Steakhouse of Florida, LLC
11/7/2001
11/6/2014
250
outbackoutpost.info
Outback Steakhouse of Florida, LLC
9/13/2001
9/13/2014
251
outbackproam.com
Outback Steakhouse of Florida, LLC
10/9/2003
10/9/2014
252
outbackpro-am.com
Outback Steakhouse of Florida, LLC
 
10/9/2014
253
outbackrack.xxx
MASKED
12/1/2011
12/1/2021
254
outbackrestaurant.biz
Outback Steakhouse of Florida, LLC
11/7/2001
11/6/2014
255
outbackrestaurant.com
Outback Steakhouse of Florida, LLC
1/7/2000
1/7/2015
256
outbackrestaurant.info
Outback Steakhouse of
1/7/2000
1/7/2015






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 10



No.
Domain Name
Registrant
Registration Date
Expiration Date
 
 
Florida, LLC
 
 
257
outbackrestaurants.biz
Outback Steakhouse of Florida, LLC
11/7/2001
11/6/2014
258
outbackrestaurants.com
Outback Steakhouse of Florida, LLC
1/7/2000
5/17/2015
259
outbackrestaurants.info
Outback Steakhouse of Florida, LLC
9/13/2001
9/13/2014
260
Outbackrestaurantsucks.com
Outback Steakhouse of Florida, LLC
11/5/2009
11/5/2014
261
outbackrewards.com
Outback Steakhouse of Florida, LLC
Informational
Informational
262
outbackrewardsclub.com
Outback Steakhouse of Florida, LLC
10/28/2009
10/28/2014
263
outbacksteakhouse.biz
Outback Steakhouse of Florida, LLC
11/7/2001
11/6/2014
264
outbacksteakhouse.com
Outback Steakhouse of Florida, LLC
3/11/1197
12/19/2014
265
outbacksteakhouse.com.sa
Outback Steakhouse of Florida, LLC
9/12/2011
9/10/2014
266
outbacksteakhouse.info
Outback Steakhouse of Florida, LLC
7/31/2001
7/31/2014
267
outbacksteakhouse.mobi
Outback Steakhouse of Florida, LLC
9/21/2006
9/21/2014
268
outbacksteakhouse.net
Outback Steakhouse of Florida, LLC
2/24/2000
12/19/2014
269
outback-steakhouse.net
Outback Steakhouse of Florida, LLC
6/13/2012
11/6/2014
270
outbacksteakhouse.org
Outback Steakhouse of Florida, LLC
2/24/2000
12/19/2014
271
outbacksteakhouse.us
Outback Steakhouse of Florida, LLC
4/19/2002
4/18/2015
272
outbacksteakhouse.xxx
MASKED
12/1/2011
12/1/2021
273
outbacksteakhouseinc.biz
Outback Steakhouse of Florida, LLC
11/7/2001
11/6/2014
274
outbacksteakhouseinc.com
Outback Steakhouse of Florida, LLC
5/15/2000
5/15/2015
275
outbacksteakhouseinc.info
Outback Steakhouse of Florida, LLC
9/13/2001
9/13/2014
276
outbacksteakhouseinc.net
Outback Steakhouse of Florida, LLC
5/15/2000
5/15/2015
277
outbacksteakhouseinc.org
Outback Steakhouse of Florida, LLC
5/15/2000
5/15/2015
278
outbacksteakhouseoutpost.biz
Outback Steakhouse of Florida, LLC
11/15/2001
11/18/2014
279
outbacksteakhouseoutpost.info
Outback Steakhouse of Florida, LLC
9/21/2001
9/12/2014
280
outbacksteakhouseproam.com
Outback Steakhouse of Florida, LLC
10/9/2003
10/9/2014
281
outbacksteakhousepro-am.com
Outback Steakhouse of
10/9/2003
10/9/2014






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 11



No.
Domain Name
Registrant
Registration Date
Expiration Date
 
 
Florida, LLC
 
 
282
outbacksteakhouserewards.com
Outback Steakhouse of Florida, LLC
10/28/2009
10/28/2014
283
outbacksteakhouses.biz
Outback Steakhouse of Florida, LLC
11/7/2001
11/6/2014
284
outbacksteakhouses.com
Outback Steakhouse of Florida, LLC
1/7/2000
1/7/2015
285
outbacksteakhouses.info
Outback Steakhouse of Florida, LLC
9/13/2001
9/13/2014
286
outbacksteakhousesucks.biz
Outback Steakhouse of Florida, LLC
11/7/2001
11/6/2014
287
outbacksteakhousesucks.com
Outback Steakhouse of Florida, LLC
4/20/2000
4/20/2015
288
outbacksteakhousesucks.info
Outback Steakhouse of Florida, LLC
9/13/2001
9/13/2014
289
outbacksteakhousesucks.net
Outback Steakhouse of Florida, LLC
4/19/2000
4/19/2015
290
outbacksteakhousesucks.org
Outback Steakhouse of Florida, LLC
4/19/2000
4/19/2015
291
outbacksteakhousetablemates.biz
Outback Steakhouse of Florida, LLC
5/22/2012
5/21/2015
292
outbacksteakhousetablemates.com
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
293
outbacksteakhousetablemates.info
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
294
outbacksteakhousetablemates.mobi
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
295
outbacksteakhousetablemates.net
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
296
outbacksteakhousetablemates.org
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
297
outbacksteakhousetablemates.us
Outback Steakhouse of Florida, LLC
5/22/2012
5/21/2015
298
outbacksteakonlineordering.com
Outback Steakhouse of Florida, LLC
10/20/2013
10/20/2016
299
outbackstuff.com
Outback Steakhouse of Florida, LLC
9/9/2008
9/9/2014
300
outbacksucks.biz
Outback Steakhouse of Florida, LLC
11/7/2001
11/6/2014
301
outbacksucks.com
Outback Steakhouse of Florida, LLC
4/19/2000
4/19/2015
302
outbacksucks.info
Outback Steakhouse of Florida, LLC
9/13/2001
9/13/2014
303
outbacksucks.net
Outback Steakhouse of Florida, LLC
4/19/2000
4/19/2015
304
outbacksucks.org
Outback Steakhouse of Florida, LLC
4/19/2000
4/19/2015
305
outbacksurvey.com
Outback Steakhouse of Florida, LLC
8/10/2001
8/10/2014






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 12



No.
Domain Name
Registrant
Registration Date
Expiration Date
306
outbacktablemates.biz
Outback Steakhouse of Florida, LLC
5/22/2012
5/21/2015
307
outbacktablemates.com
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
308
outbacktablemates.info
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
309
outbacktablemates.mobi
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
310
outbacktablemates.net
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
311
outbacktablemates.org
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
312
outbacktablemates.us
Outback Steakhouse of Florida, LLC
5/22/2012
5/21/2014
313
outbakonlineordering.com
Outback Steakhouse of Florida, LLC
10/20/2013
10/20/2016
314
sydneysinfulsundae.xxx
MASKED
12/1/2011
12/1/2021
315
tablemate.biz
OSI Restaurant Partners, LLC
5/24/2012
5/23/2015
316
tablemate.mobi
OSI Restaurant Partners, LLC
5/24/2012
5/24/2015
317
tablemate.us
OSI Restaurant Partners, LLC
5/24/2012
5/23/2015
318
tablemates.biz
OSI Restaurant Partners, LLC
5/24/2012
5/23/2015
319
tablemates.info
OSI Restaurant Partners, LLC
5/24/2012
5/24/2015
320
tablemates.mobi
OSI Restaurant Partners, LLC
5/24/2012
5/24/2015
321
tablemates.net
OSI Restaurant Partners, LLC
5/24/2012
5/24/2015
322
tablemates.org
OSI Restaurant Partners, LLC
5/24/2012
5/24/2015
323
tablemates.us
OSI Restaurant Partners, LLC
5/24/2012
5/23/2015
324
tablematesoutback.biz
Outback Steakhouse of Florida, LLC
5/22/2012
5/21/2015
325
tablematesoutback.com
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
326
tablematesoutback.info
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
327
tablematesoutback.mobi
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
328
tablematesoutback.net
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
329
tablematesoutback.org
Outback Steakhouse of Florida, LLC
5/22/2012
5/22/2015
330
tablematesoutback.us
Outback Steakhouse of Florida, LLC
5/22/2012
5/21/2015






NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------

SCHEDULE V
to the
Security Agreement
Page 13



No.
Domain Name
Registrant
Registration Date
Expiration Date
331
thatoutbacksteakhouseguy.com
Outback Steakhouse of Florida, LLC
2/2/2006
2/2/2015
332
theoutbackguy.com
Outback Steakhouse of Florida, LLC
2/2/2006
2/2/2015
333
theoutbackspecial.xxx
MASKED
12/6/2011
12/6/2014
334
unreturnablegift.com
OSI Restaurant Partners, LLC
9/7/2006
9/7/2014
335
victoriasfilet.xxx
MASKED
12/6/2011
12/6/2014








NEWYORK 8663637
 
 
42880359_7
 
 




--------------------------------------------------------------------------------



SCHEDULE VI
to the
Security Agreement





LICENSES
U.S. Copyright License Rights Owned by Borrower and Subsidiary Parties
None.


Patent License Rights Owned by Borrower and Subsidiary Parties
None.


Intercompany Trademark Licenses involving OS Asset, Inc.
1.
License Agreement between OAI and Partnerships dated October 1, 1999 by and
between OS Asset, Inc., as licensor, and the entities listed on Exhibit A
thereto, as licensees.



2.
License Agreement between OAI and OSF dated October 1, 1999 by and between OS
Asset, Inc., as licensor, and Outback Steakhouse of Florida, LLC, as successor
in interest to Outback Steakhouse of Florida, Inc., as licensee.





Intercompany Trademark Licenses involving Outback Steakhouse of Florida, LLC


1.
License Agreement between OSF and OSII dated May 1, 1995, by and between Outback
Steakhouse of Florida, LLC, as successor in interest to Outback Steakhouse of
Florida, Inc., and Outback Steakhouse International, LLC, as successor in
interest to Outback Steakhouse International, Inc.



2.
Sublicense Agreement between OSII and OSI, LP dated May 1, 1995, by and between
Outback Steakhouse International, LLC, as successor in interest to Outback
Steakhouse International, Inc., and Outback Steakhouse International, L.P.



Intercompany and Founder Trademark Licenses involving Carrabba’s Italian Grill,
LLC


1.
Royalty Agreement dated April 1995 by and between Carrabba’s Italian Grill, LLC,
as successor in interest to Carrabba’s Italian Grill, Inc., Outback Steakhouse
of Florida, LLC, as successor in interest to Outback Steakhouse of Florida,
Inc., Mangia Beve, Inc., Carrabba’s, Inc., Carrabba’s Woodway, Inc., John C.
Carrabba, III, Damian C. Mandola and John C. Carrabba, Jr.



As assigned or amended by:





42880359_7

--------------------------------------------------------------------------------

SCHEDULE VI
to the
Security Agreement
Page 2





a.
Assignment of Royalty Fees dated April 1995 by and between Mangia Beve, Inc.,
Mangia Beve II, Inc. and Carrabba’s Italian Grill, LLC, as successor in interest
to Carrabba’s Italian Grill, Inc.



b.
First Amendment to Royalty Agreement dated January 1997 by and between
Carrabba’s Italian Grill, LLC, as successor in interest to Carrabba’s Italian
Grill, Inc., Outback Steakhouse of Florida, LLC, as successor in interest to
Outback Steakhouse of Florida, Inc., Mangia Beve, Inc., Mangia Beve II, Inc.,
Carrabba, Inc. and Carrabba’s Woodway, Inc., John C. Carrabba, III, Damian
Mandola and John C. Carrabba, Jr.



c.
Second Amendment to Royalty Agreement dated April 7, 2010, by and among
Carrabba’s Italian Grill, LLC (formerly Carrabba’s Italian Grill, Inc.), OSI
Restaurant Partners, LLC (formerly OSI Restaurant Partners, Inc., formerly
Outback Steakhouse, Inc.), Mangia Beve, Inc., Mangia Beve II, Inc., Original,
Inc. (formerly Carrabba, Inc.), Voss, Inc. (formerly Carrabba’s Woodway, Inc.),
John C. Carrabba, III, Damian C. Mandola and John C. Carrabba, Jr.



Trademarks Licenses involving Third Parties
1.
Outback Bowl Sponsorship Agreement and Outback Bowl License Agreement both dated
April 11, 1995, as extended and amended August 19, 1997, May 8, 2009 and May 11,
2009 by and between Tampa Bay Bowl Association, Inc. d/b/a The Outback Bowl and
Outback Steakhouse of Florida, LLC, as successor in interest to Outback
Steakhouse of Florida, Inc.



2.
Outback Bowl Sponsorship Agreement and Outback Bowl License Agreement both dated
June 24, 2013, by and between Tampa Bay Bowl Association, Inc. d/b/a Outback
Bowl and Outback Steakhouse of Florida, LLC.



3.
Blackhawk Marketing Services Gift Card Agreement dated July 31, 2005 by and
between Blackhawk Marketing Services, Inc. and Outback Steakhouse of Florida,
LLC (as successor in interest to Outback Steakhouse of Florida, Inc.), as
amended April 13, 2006, November 21, 2007, February 12, 2008 and December 23,
2008, under which Outback grants Blackhawk a license to use its marks to
promote, sell and distribute Outback gift cards. On September 25, 2013, this
contract was extended for an additional five (5) year period, through December
31, 2018, by a Notice to Extend the Initial Term.














42880359_7

--------------------------------------------------------------------------------

SCHEDULE VI
to the
Security Agreement
Page 3





4.
Out of Home Usage Agreement dated March 2, 2012 by and between Ferrero U.S.A.,
Inc. and Carrabba’s Italian Grill, LLC under which Carrabba’s is granted a
license to use the Ferrero marks with respect to its marketing and sale of menu
items incorporating Nutella® hazelnut spread.



5.
By letter agreement with Intercontinental Great Brand LLC dated August 20, 2013,
Outback Steakhouse of Florida, LLC received certain rights to the Oreo®
trademark.



6.
Trademark License Agreement dated August 20, 2103 by and between Bonefish Grill,
LLC, as licensor, and Zenrin USA, Inc., as licensee.



7.
Trademark License Agreement dated August 20, 2103 by and between Carrabba’s
Italian Grill, LLC, as licensor, and Zenrin USA, Inc., as licensee.



8.
Trademark License Agreement dated August 20, 2103 by and between Outback
Steakhouse of Florida, LLC, as licensor, and Zenrin USA, Inc., as licensee.



9.
Coexistence Agreement enter into in September 2013 between Outback Steakhouse of
Florida, LLC, as Licensor, and Payless ShoeSource Worldwide, Inc., as Licensee,
related to the Rugged Outback® trademark application in South Korea made in
connection with the sale of footwear products.



10.
Stewart-Haas Racing, LLC Sponsorship Agreement dated as of September 10, 2013,
for a term beginning on January 1, 2014, between Stewart-Haas Racing, LLC and
Outback Steakhouse of Florida, LLC.



11.
Trademark License Agreement dated March 31, 2014 by and between Heaven Hills
Distilleries, as licensor, and Outback Steakhouse of Florida, LLC, as licensee,
related to the Georgia Moon® trademark.



12.
Trademark License Agreement dated April 4, 2014 between Sazerac Company, Inc, as
licensor, and Outback Steakhouse of Florida, LLC, as licensee, involving the use
of the trademark Fireball Cinnamon Whisky®.



13.
Trademark License Agreement dated April 9, 2014 between Ocean Trust, as
licensor, and Bonefish Grill, LLC, as licensee, involving Bonefish Grill, LLC’s
right to use certain of Ocean Trust’s intellectual property in certain marketing
activities.



14.
Non-Exclusive License Agreement between Cathy Kline, as Licensor, and Bonefish
Grill, LLC, as Licensee relating to the License of “Behind the Bar” artwork.




42880359_7

--------------------------------------------------------------------------------

SCHEDULE VI
to the
Security Agreement
Page 4







15.
Trademark License Agreement dated May 6, 2014 by and between Ole Smoky
Moonshine, as licensor, and Outback Steakhouse of Florida, LLC, as licensee,
related to the Ole Smoky Blackberry Moonshine® trademark.



16.
Carrabba’s Italian Grill, LLC, Outback Steakhouse of Florida, LLC and Bonefish
Grill, LLC are all party to franchise agreements. These franchise agreements
give the franchisee a limited license, subject to the terms of the franchise
agreement, to use the trademarks and intellectual property of Carrabba’s Italian
Grill, Bonefish Grill or Outback Steakhouse, as applicable. 












42880359_7

--------------------------------------------------------------------------------



SCHEDULE VII
to the
Security Agreement







PATENTS AND PATENT APPLICATIONS
None.









42880359_7

--------------------------------------------------------------------------------



SCHEDULE VIII
to the
Security Agreement





TRADEMARKS AND TRADEMARK APPLICATIONS
Trademark/Trade Names Owned by Carrabba’s Italian Grill, Inc.
U.S. Marks


Grantor/Country
Trademark
App. No.
Filing Date
Status
Reg. No
Reg. Date
CARRABBA’S ITALIAN GRILL, LLC
USA
CARRABBA'S (words and design) (filled in lettering - w/o serifs)
77562013
9/4/2008
Registered
3,642,493
6/23/2009
USA
CARRABBA'S (words only)


74357605
2/10/1993
Renewed
1,795,108
9/28/1993
USA
CARRABBA'S AMICI CLUB (words and design)


85012386
4/13/2010
Registered
3,864,590
10/19/2010
USA
CARRABBA'S AMICI CLUB (words only)


85012380
4/13/2010
Registered
3,864,589
10/19/2010
USA
CARRABBA'S CATERING


85610070
4/27/2012
Registered
4,263,872
12/25/2012
USA
CARRABBA'S CATERS


85610075
4/27/2012
Application
 
 
USA
CARRABBA'S ITALIAN GRILL (words and design)


75170269
9/23/1996
Renewed
2,086,036
8/5/1997
USA
CARRABBA'S ITALIAN GRILL (words and design)


75155486
8/26/1996
Renewed
2,091,159
8/26/1997
USA
CARRABBA'S ITALIAN GRILL (words and design) (Carrabba's in shadowbox style
w/border)
77562343
9/4/2008
Registered
3,642,496
6/23/2009
USA
CARRABBA'S ITALIAN GRILL (words and design) (Carrabba's in shadowbox style)
77562381
9/4/2008
Registered
3,642,497
6/23/2009
USA
CARRABBA'S ITALIAN GRILL (words and design) (filled in lettering - w/o serifs)
77562040
9/4/2008
Registered
3,634,328
6/9/2009
USA
CARRABBA'S ITALIAN GRILL (words only)
78223913
3/11/2003
Renewed
2,817,361
2/24/2004
USA
CARRABBA'S ITALIAN MARKET (C and design)
77236969
7/24/2007
Registered
3,425,822
5/13/2008
USA
GOOD THINGS HAPPEN AROUND OUR TABLE (words only)
76674846
3/30/2007
Registered
3,496,344
9/2/2008
USA
PIZZA CHEF DESIGN (design only)


74365865
2/24/1993
Renewed
1,843,015
7/5/1994
OS ASSET, INC.
USA
ALICE SPRINGS CHICKEN (words only)
74183457
7/9/1991
Renewed
1,720,493
9/29/1992
USA
ALICE SPRINGS CHICKEN QUESADILLAS (words only)


77562426
9/4/2008
Registered
3,608,558
4/21/2009
USA
AUSSIE AUTUMN (words only)


77312963
10/25/2007
Registered
3,599,483
3/31/2009
USA
AUSSIE-TIZER (words only)


77555634
8/26/2008
Registered
3,649,989
7/7/2009
USA
AUSSIE-TIZERS (words only)


74693812
6/28/1995
Renewed
2,018,859
11/26/1996
USA
BLOOMIN' BIRTHDAY (words only)


77555664
8/26/2008
Registered
3,605,559
4/14/2009
USA
BLOOMIN' BURGER (words only)


77555558
8/26/2008
Registered
3,605,557
4/14/2009




42880359_7

--------------------------------------------------------------------------------



SCHEDULE VIII
to the
Security Agreement



USA
BLOOMIN' ONION (words only)


73731891
6/1/1988
Renewed
1,532,205
3/28/1989
USA
BLOOMIN' ONION (words only)


 N/A
6/6/1989
Registered
T11138 (FL)
6/6/1989
USA
BOOMERANG CLUB (logo)


77709535
4/8/2009
Registered
3,698,830
10/20/2009
USA
BOOMERANG CLUB (words only)


77547860
8/15/2008
Registered
3,633,024
6/2/2009
USA
CHOCOLATE THUNDER FROM DOWN UNDER (words only)


74183460
7/9/1991
Renewed
1,789,557
8/24/1993
USA
CINNAMON OBLIVION (words only)


74693816
6/28/1995
Renewed
1,988,393
7/23/1996
USA
CLICK & PICK UP (words only)


77681446
3/2/2009
Registered
3,666,761
8/11/2009
USA
CURBSIDE TAKE-AWAY(words only)


75778509
8/19/1999
Renewed
2,422,975
1/23/2001
USA
DOWN UNDER 'RITA (words only)


75128167
7/1/1996
Renewed
2,075,577
7/1/1997
USA
DROVER'S RIB AND CHICKEN PLATTER (words only)


77555810
8/26/2008
Registered
3,608,502
4/21/2009
USA
GO OUTBACK TONIGHT. (words only)


77582890
10/1/2008
Registered
3,626,344
5/26/2009
USA
GOLD COAST 'RITA (words only)


75128166
6/17/1997
Renewed
2,071,750
6/17/1997
USA
HORIZON (design by itself)


77575315
9/22/2008
Registered
3,735,016
1/5/2010
USA
IT'S ALWAYS FRESH IN THE OUTBACK STEAKHOUSE (W/design)


85230845
2/1/2011
Registered
4,028,260
9/20/2011
USA
IT'S ALWAYS FRESH IN THE OUTBACK (words only)


85057118
6/8/2010
Registered
3,907,843
1/18/2011
USA
KOOKABURRA WINGS (words only)


74183461
7/9/1991
Renewed
1,716,098
9/15/1992
USA
LET GO. GIVE BACK. (words only)


77769331
6/26/2009
Registered
3,749,139
2/16/2010
USA
LET GO. GO OUTBACK (words only)


77059378
12/7/2006
Registered
3,521,247
10/21/2008
USA
LIVE ADVENTUROUS OUTBACK STEAKHOUSE (words only)


77786632
7/23/2009
Registered
3,742,478
1/26/2010
USA
LIVE ADVENTUROUS (words only)


77661260
2/2/2009
Registered
3,768,970,
3/30/2010
USA
NO RULES. JUST RIGHT TO YOUR CAR. (words only)
75721612
6/4/1999
Renewed
2,326,861
3/7/2000
USA
NO RULES. JUST RIGHT. (words only)


74281177
6/3/1992
Renewed
1,857,996
10/11/1994
USA
NO WORRIES (words only)


78867746
4/24/2006
Registered
3,600,366
3/31/2009
USA
NO WORRIES WEDNESDAY MIXED GRILL (words only)
77429993
3/25/2008
Registered
3,694,667
10/13/2009
USA
OUTBACK (words only)


74479875
1/18/1994
Renewed
2,020,110
12/3/1996
USA
OUTBACK (words only)


75099947
5/7/1996
Renewed
2,052,618
4/15/1997
USA
OUTBACK GRILLERS (words only)


75469871
4/17/1998
Renewed
2,232,347
3/16/1999
USA
OUTBACK OUTPOST (words only) (used at Cincinnati airport location)
77246239
8/3/2007
Registered
3,391,703
3/4/2008
USA
OUTBACK PRIME (words only)


74714011
8/10/1995
Renewed
2,005,889
3/16/1996
USA
OUTBACK RACK (words only)


74693815
9/15/2005
Renewed
1,993,032
8/13/1996
USA
OUTBACK SIGNATURE STEAK SAUCE (words only)
85062801
6/15/2010
Registered
3,908,053
1/18/2011
USA
OUTBACK SIGNATURE STEAK SAUCE (logo)
85062808
6/15/2010
Registered
3,937,146
3/29/2011




42880359_7

--------------------------------------------------------------------------------



SCHEDULE VIII
to the
Security Agreement



USA
OUTBACK STEAKHOUSE (words w/design)
85461380
11/1/2011
Registered
4,269,449
1/1/2013
USA
OUTBACK STEAKHOUSE (words only)


75053510
6/28/1995
Renewed
2,017,992
11/19/1996
USA
OUTBACK STEAKHOUSE (words only)


 N/A
6/6/1989
Registered
T11157 (FL)
6/6/1989
USA
OUTBACK STEAKHOUSE (horizon)


77574642
9/19/2008
Registered
3,626,269
5/26/2009
USA
OUTBACK STEAKHOUSE (horizon)


77574537
9/19/2008
Registered
3,626,267
5/26/2009
USA
OUTBACK STEAKHOUSE (horizon)


77574622
9/19/2008
Registered
3,626,268
5/26/2009
USA
OUTBACK STEAKHOUSE (horizon)


77574459
9/19/2008
Registered
3,650,040
7/7/2009
USA
OUTBACK STEAKHOUSE (logo - steakhouse w-oblong border)


77741160
5/20/2009
Registered
3,701,729
10/27/2009
USA
OUTBACK STEAKHOUSE (words only)


73720810
2/7/1999
Renewed
1,523,949
2/7/1989
USA
OUTBACK STEAKHOUSE (words only)


74643659
3/9/1995
Renewed
1,992,707
8/13/1996
USA
OUTBACK STEAKHOUSE (words only)


78194486
12/13/2002
Renewed
2,864,856
7/20/2004
USA
OUTBACK STEAKHOUSE and Kangaroo Design


73796663
4/28/1989
Renewed
1,780,666
7/6/1993
USA
OUTBACK STEAKHOUSE and Kangaroo Design


74419664
7/30/1993
Renewed
1,895,164
5/23/1995
USA
OUTBACK STEAKHOUSE and Kangaroo Design


75053509
2/5/1996
Renewed
2,017,991
11/19/1996
USA
OUTBACK STEAKHOUSE CURBSIDE TAKE-AWAY (w/design) - REPLACED TM Reg 2,438,141


85067324
6/21/2010
Registered
3,992,345
7/12/2011
USA
OUTBACK STEAKHOUSE LIVE ADVENTUROUS (words only)


77681414
3/2/2009
Registered
3,666,760
8/11/2009
USA
OUTBACK STEAKHOUSE PRO AM (stylized design)


78505046
10/25/2004
Renewed
3,023,598
12/6/2005
USA
OUTBACK STEAKHOUSE RACING (words only)


85461396
11/1/2011
Registered
4,269,450
1/1/2013
USA
OUTBACK STEAKHOUSE RACING 39 (words w/design)


85468515
11/9/2011
Registered
4,269,496
1/1/2013 
USA
OUTBACK TAKE AWAY (words only)


75119879
6/17/1996
Renewed
2,059,359
5/6/1997
USA
QUALITY CASUAL (words only)


77221407
7/3/2007
Registered
3,758,014
3/9/2010
USA
RED, WHITE & BLOOMIN' (words only)


77946957
3/1/2010
Registered
3,860,034
10/12/2010
USA
RIBS AND ALICE SPRINGS CHICKEN COMBO (words only)
77563318
9/5/2008
Registered
3,605,690
4/14/2009
USA
SWEET ADVENTURE SAMPLER TRIO (words only)
77760495
6/16/2009
Registered
3,739,566
1/19/2010
USA
SYDNEY'S SINFUL SUNDAE (words only)
74693814
6/28/1995
Renewed
1,987,047
7/16/1996
USA
THE OUTBACK SPECIAL (words only)


74183455
7/9/1991
Renewed
1,819,091
2/1/1994
USA
THE WALLABY DARNED (words only)


75402781
12/9/1997
Renewed
2,196,073
10/13/1998
USA
TREE (design by itself)


77579864
9/26/2008
Registered
3,724,422
12/15/2009
USA
VICTORIA'S FILET (words only)


74183456
7/9/1991
Renewed
1,822,985
2/22/1994
USA
WALKABOUT SOUP (words only)


74183454
7/9/1991
Renewed
1,826,479
3/15/1994
OUTBACK STEAKHOUSE OF FLORIDA, LLC




42880359_7

--------------------------------------------------------------------------------



SCHEDULE VIII
to the
Security Agreement



USA
OUTBACK (words only)


75406380
2/6/2010
Renewed
2,742,171
7/29/2003
USA
OUTBACK BOWL (words only)


74663485
4/20/1995
Renewed
2,044,690
3/11/1997
USA
OUTBACK BOWL (words only)


74663486
4/20/1995
Renewed
2,044,691
3/11/1997
USA
OUTBACK BOWL (words only)


74663487
4/20/1995
Renewed
2,044,692
3/11/1997
USA
OUTBACK BOWL (words only)


74663488
4/20/1995
Renewed
2,044,693
3/11/1997
USA
OUTBACK BOWL (words only)


74663494
4/20/1995
Renewed
2,044,694
3/11/1997
USA
OUTBACK BOWL (words only)


74663490
4/20/1995
Renewed
2,058,048
4/29/1997
USA
OUTBACK BOWL (words only) - REPLACED TM Reg 2,109,478
85136541
9/23/2010
Registered
3,965,859
5/24/2011
USA
OUTBACK BOWL (words only)


85166075
11/1/2010
Registered
3,966,370
5/24/2011
USA
OUTBACK BOWL (words only)


85166092
11/1/2010
Registered
3,966,371
5/24/2011
USA
OUTBACK BOWL TAMPA BAY (and design) - REPLACED TM Reg 2,058,094


85165999
11/1/2010
Registered
3,966,368
5/24/2011
USA
OUTBACK BOWL TAMPA BAY (and design) - REPLACED TM Reg 2,088,079
85149559
10/11/2010
Registered
3,970,549
5/31/2011
USA
OUTBACK BOWL TAMPA BAY (and design)
85149587
10/11/2010
Registered
3,970,550
5/31/2011
USA
OUTBACK BOWL TAMPA BAY (and design) - REPLACED TM Reg 2,044,786


85150551
10/12/2010
Registered
3,970,597
5/31/2011
USA
OUTBACK BOWL TAMPA BAY (and design) - REPLACED TM Reg 2,049,758


85150583
10/12/2010
Registered
3,970,603
5/31/2011
USA
OUTBACK BOWL TAMPA BAY (and design)
85150617
10/12/2010
Registered
3,970,605
5/31/2011
USA
OUTBACK BOWL TAMPA BAY (and design) - REPLACED TM Reg 2,044,788


85164478
10/29/2010
Registered
3,970,712
5/31/2011
USA
OUTBACK BOWL TAMPA BAY (and design) - REPLACED TM Reg 2,049,759


85164746
10/29/2010
Registered
3,970,713
5/31/2011
USA
OUTBACK BOWL TAMPA BAY (and design) - REPLACED TM Reg 2,044,787


85134361
9/21/2010
Registered
4,030,979
9/27/2011
USA
OUTBACK CATERING (words only)


75778665
8/19/1999
Renewed
2,428,109
2/13/2001
USA
OUTBACK INTERNATIONAL (with horizon)
77584852
10/3/2008
Registered
3,650,085
7/7/2009
USA
OUTBACK SPORTS


85052906
6/2/2010
Registered
3,988,468
7/5/2011
USA
OUTBACK SPORTS - REPLACED TM Reg 2,579,010


85046470
5/24/2010
Registered
3,992,225
7/12/2011
USA
OUTBACK STEAKHOUSE CATERING (and design) - REPLACED TM Reg 2,448,754
85069704
6/23/2010
Registered
3,900,750
1/4/2011
USA
OUTBACK BOWL (and design)


74677485
5/16/1995
Renewed
2,044,786
3/11/1997
USA
OUTBACK BOWL (and design)


74677486
5/16/1995
Renewed
2,044,787
3/11/1997
USA
OUTBACK BOWL (and design)


74677488
5/16/1995
Renewed
2,049,758
4/1/1997
USA
OUTBACK BOWL (and design)


74677489
5/16/1995
Renewed
2,049,759
4/1/1997
USA
OUTBACK BOWL (and design)


74677508
5/16/1995
Renewed
2,044,788
3/11/1997
USA
OUTBACK BOWL (and design)


74677509
5/16/1995
Renewed
2,058,094
4/29/1997
USA
GREAT BARRIER EATS
85780928
11/16/2012
Registered
4,364,567
7/9/2013
USA
MILITARY MATES
85803299
12/14/2012
Registered
4,372,396
7/23/2013




42880359_7

--------------------------------------------------------------------------------



SCHEDULE VIII
to the
Security Agreement



USA
STEAK FLIGHTS


85805907
12/18/2012
Registered
4,333,159
5/7/2013
USA
STEAK FLIGHTS


85815388
1/4/2013
Registered
4,336,564
5/4/2013
OS MANAGEMENT, INC.
USA
DINE REWARDS. DINE AROUND, TASTE THE REWARDS.


86075518
9/26/2013
Application
 
 
USA
In Front Produce


85934852


5/17/2013
Application
NA


NA
BONEFISH GRILL, LLC
USA
Bang Bang Shrimp (words only)
78670221


7/14/2005
Registered
3356095


12/18/2007
USA
BFG (words only)
85353018


6/22/2011
Registered
4090984


1/24/2012
USA
BFG Bonefish Grill (words and design)
77282247


4/20/1995
Registered
3529934


11/11/2008
USA
Bonefish Grill (words only)
NA


5/18/2007
Renewed
T07000000687 (FL)


5/18/2007
USA
Bonefish Grill (words and design)
NA


6/12/2000
Renewed
T00000000676 (FL)


6/12/2000
USA
Bonefish Grill (words and design)
78698061


4/20/1995
Registered
3057896


2/7/2006
USA
Bonefish Grill (words and design)
78556308


1/28/2005
Registered
3111453


7/4/2006
USA
Bonefish Grill (words only)
78077406


8/3/2001
Renewed
2836310


4/27/2014
USA
Bonefish Grill (words and design)
76068923


6/12/2000
Renewed
2772900


10/14/2003
USA
Bonefish Grill (words and design)
78077187


8/2/2001
Renewed
2806557


1/20/2004
USA
Bonefish Grill (words only)


77281900


9/18/2007
Registered
3529931


11/11/2008
USA
Bonefish Martini (words only)
78300373


9/15/2003
Renewed
2881754


9/7/2004
USA
Catch A Table (words only)


86221141


3/14/2014
Application
NA


NA
USA
Curbside Catch (words only)


78298413


9/10/2003
Registered
2910790


12/14/2004
USA
Don’t Let Today Get Away (words only)


77699060


3/25/2009
Registered
3735229


1/5/2010
USA
Drinky Drinky (words only)


77182458


5/16/2007
Registered
3595516


3/24/2009
USA
Eat Happy. Be Well. (words only)


85137791


9/24/2010
Registered
3965980


5/24/2011
USA
Happier Hours (words only)


85524978


1/25/2012
Application
NA


NA
USA
Happiness Here (words only)


85214100


1/10/2011
Registered
4050792


11/1/2011
USA
Icicle Aphrodisiac (words only)


78299679


9/12/2003
Registered
2879621


8/31/2004
USA
Lily's Chicken (words only)


85044973


5/21/2010
Registered
3903731


1/11/2011
USA
Loungy Loungy (words only)


77182452


5/16/2007
Registered
3452329


6/24/2008
USA
Mussels Josephine (words only)


78748420


11/7/2005
Registered
3148723


9/26/2006
USA
Polish Casual (words only)


86069706


9/9/2013
Application
NA


NA
USA
Taste the Pursuit (words only)


77390978


2/7/2008
Registered
3535253


11/18/2008
USA
We get fish. You get fresh. (words only)
78670242


7/14/2005
Registered
3129259


8/15/2006
USA
Tuesday Tales of Lobster (words only)


86216752


3/10/2014
Application
NA


NA
USA
Tuesday Tales of Lobster (words only)


86216757


3/10/2014
Application
NA


NA




42880359_7